Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of July 5, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS

     1  

SECTION 1.1

  General      1  

SECTION 1.2

  Specific Terms      1  

SECTION 1.3

  Usage of Terms      2  

SECTION 1.4

  [Reserved]      2  

SECTION 1.5

  No Recourse      2  

SECTION 1.6

  Action by or Consent of Noteholders and Certificateholder      3  

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

     3  

SECTION 2.1

  Conveyance of the Receivables and the Other Conveyed Property      3  

ARTICLE III. REPRESENTATIONS AND WARRANTIES

     4  

SECTION 3.1

  Representations and Warranties of Seller      4  

SECTION 3.2

  Representations and Warranties of Purchaser      6  

ARTICLE IV. COVENANTS OF SELLER

     8  

SECTION 4.1

  Protection of Title of Purchaser      8  

SECTION 4.2

  Other Liens or Interests      9  

SECTION 4.3

  Costs and Expenses      10  

SECTION 4.4

  Indemnification      10  

ARTICLE V. REPURCHASES

     12  

SECTION 5.1

  Repurchase of Receivables upon Breach      12  

SECTION 5.2

  Reassignment of Purchased Receivables      12  

SECTION 5.3

  Waivers      13  

ARTICLE VI. MISCELLANEOUS

     13  

SECTION 6.1

  Liability of Seller      13  

SECTION 6.2

  Merger or Consolidation of Seller or Purchaser      13  

SECTION 6.3

  Limitation on Liability of Seller and Others      13  

SECTION 6.4

  Seller May Own Notes or the Certificate      14  

SECTION 6.5

  Amendment      14  

SECTION 6.6

  Notices      15  

SECTION 6.7

  Merger and Integration      15  

SECTION 6.8

  Severability of Provisions      15  

SECTION 6.9

  Intention of the Parties      15  

SECTION 6.10

  Governing Law      16  

SECTION 6.11

  Counterparts      16  

SECTION 6.12

  Conveyance of the Receivables and the Other Conveyed Property to the Issuer   
  16  

SECTION 6.13

  Nonpetition Covenant      17  

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables

Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of July 5, 2017, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of July 5, 2017, by and among
AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2017-3, as Issuer, and Citibank, N.A., as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means August 16, 2017.

“Issuer” means AmeriCredit Automobile Receivables Trust 2017-3.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.



--------------------------------------------------------------------------------

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Trust Agreement, the Asset Representations
Reviewer Agreement and the Underwriting Agreement. The Related Documents to be
executed by any party are referred to herein as “such party’s Related
Documents,” “its Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means Citibank, N.A., as trust collateral agent and any
successor trust collateral agent appointed and acting pursuant to the Sale and
Servicing Agreement.

“Trustee” means Citibank, N.A., as trustee and any successor trustee appointed
and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

 

2



--------------------------------------------------------------------------------

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders or the Certificateholder, as the case may be, of record
as of the Record Date immediately preceding the date on which such action is to
be taken, or consent given, by Noteholders or the Certificateholder. Solely for
the purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(i) the Receivables and all moneys received thereon after the Cutoff Date;

(ii) the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(v) all rights under any Service Contracts on the related Financed Vehicles;

(vi) the related Receivable Files;

(vii) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (i) through (vi); and

(viii) all proceeds and investments with respect to items (i) through (vii).

 

3



--------------------------------------------------------------------------------

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

(a) Representations regarding the Receivables. The representations and
warranties set forth on Schedule of B-1 with respect to the Receivables as of
the date hereof, and as of the Closing Date, are true and correct.

(b) Representations regarding the Pool of Receivables. The representations and
warranties set forth on Schedule B-2 with respect to the pool of Receivables as
of the date hereof, and as of the Closing Date, are true and correct.

(c) No Fraud or Misrepresentation. To the best of the Seller’s knowledge, each
Receivable that was originated by a Dealer was sold by the Dealer to the Seller
and by the Seller to the Purchaser without any fraud or misrepresentation on the
part of such Dealer or the Seller, respectively.

(d) Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

(e) No Impairment. The Seller has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivables or otherwise to impair the rights of the Purchaser, the Trust, the
Trustee, the Trust Collateral Agent

 

4



--------------------------------------------------------------------------------

and the Noteholders in any Receivable or the proceeds thereof. Other than the
security interest granted to the Purchaser pursuant to this Agreement and except
any other security interests that have been fully released and discharged as of
the Closing Date, the Seller has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Receivables. The Seller has not
authorized the filing of and is not aware of any financing statements against
the Seller that include a description of collateral covering the Receivables
other than any financing statement relating to the security interest granted to
the Purchaser hereunder or that has been terminated. The Seller is not aware of
any judgment, ERISA or tax lien filings against it.

(f) No Funds Advanced. No funds had been advanced by the Seller or anyone acting
on behalf of the Seller in order to cause any Receivable to qualify under the
representation and warranty set forth as clause 19(E) of Schedule B-1.

(g) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(i) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(k) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

 

5



--------------------------------------------------------------------------------

(l) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(o) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

 

6



--------------------------------------------------------------------------------

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral

 

8



--------------------------------------------------------------------------------

in the same manner as described herein or may contain an indication or
description of collateral that describes such property in any other manner as
such party may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

 

10



--------------------------------------------------------------------------------

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

 

11



--------------------------------------------------------------------------------

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables upon Breach. Upon the occurrence of a
Repurchase Event, Seller shall, unless the breach which is the subject of such
Repurchase Event shall have been cured in all material respects, repurchase the
Receivable relating thereto from the Issuer if and only if the interests of the
Noteholders therein are materially and adversely affected by any such breach
and, simultaneously with the repurchase of the Receivable, Seller shall deposit
the Purchase Amount in full, without deduction or offset, to the Collection
Account, pursuant to Section 3.2 of the Sale and Servicing Agreement. It is
understood and agreed that, except as set forth in Section 6.1 hereof, the
obligation of Seller to repurchase any Receivable, as to which a breach occurred
and is continuing, shall, if such obligation is fulfilled, constitute the sole
remedy against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (a) into which Seller or Purchaser may be merged or consolidated,
(b) resulting from any merger or consolidation to which Seller or Purchaser is a
party or (c) succeeding to the business of Seller or Purchaser, in the case of
Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its obligations under this Agreement or
its Related Documents and that in its opinion may involve it in any expense or
liability.

 

13



--------------------------------------------------------------------------------

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

14



--------------------------------------------------------------------------------

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2215-B Renaissance Drive, Suite 10, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 6.9 Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a) the Receivables and all moneys received thereon after the Cutoff Date;

(b) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

 

15



--------------------------------------------------------------------------------

(c) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(d) any proceeds received from a Dealer pursuant to a Dealer Agreement as a
result of a breach of representation or warranty in the related Dealer
Agreement;

(e) all rights under any Service Contracts on the related Financed Vehicles;

(f) the related Receivable Files;

(g) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents, (iv)
Instruments and (v) General Intangibles (as such terms are defined in the UCC)
relating to the property described in (a) through (f); and

(h) all proceeds and investments with respect to items (a) through (g).

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

 

16



--------------------------------------------------------------------------------

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser

By:  

/s/ Robert T. Pigott III

Name:   Robert T. Pigott III Title:   Vice President, Corporate Treasury
AMERICREDIT FINANCIAL SERVICES, INC., as Seller

By:  

/s/ Sheli Fitzgerald

Name:   Sheli Fitzgerald Title:   Senior Vice President, Corporate Treasury

 

Accepted:

CITIBANK, N.A.,

not in its individual capacity but solely as Trustee and Trust Collateral Agent

By:  

/s/ Kristen Driscoll

Name:   Kristen Driscoll Title:   Vice President

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

 

SCH-A-1



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
444794283       449924018       465015519       465102697       465177962      
465255461       465333078       465417400       111000242809       111000437096
      111000534577       111000634130       111000740240       111000833658    
  111000929867       447989468       449423110       464567817       464690676  
    464815646     445032576       449924026       465015535       465102721    
  465177988       465255487       465333094       465417418       111000242933  
    111000437108       111000534612       111000634152       111000740251      
111000833704       111000929889       447989526       449423557       464567841
      464690734       464815661     445079015       449924075       465015568  
    465102739       465178002       465255529       465333136       465417475  
    111000243057       111000437120       111000534634       111000634231      
111000740262       111000833715       111000929890       447989534      
449423680       464567874       464690874       464815711     445111248      
449924083       465015683       465102770       465178010       465255560      
465333151       465417483       111000243068       111000437131      
111000534690       111000634376       111000740284       111000833737      
111000929924       447989583       449424126       464567890       464690916    
  464815745     445591837       449924695       465015725       465102796      
465178036       465255578       465333177       465417574       111000243495    
  111000437142       111000534779       111000634387       111000740295      
111000833748       111000929957       447989831       449424282       464567924
      464690940       464815802     445626575       449924802       465015733  
    465102804       465178143       465255669       465333193       465417582  
    111000243619       111000437164       111000534780       111000634398      
111000740318       111000833771       111000929968       447990144      
449424944       464567932       464690965       464815810     445731995      
449924836       465015758       465102812       465178176       465255677      
465333219       465417608       111000243664       111000437243      
111000534791       111000634400       111000740329       111000833838      
111000929979       447994716       449425230       464567999       464691021    
  464815844     445803430       449924869       465015824       465102838      
465178184       465255719       465333243       465417624       111000243866    
  111000437254       111000534814       111000634411       111000740385      
111000833850       111000929991       447996448       449425610       464568021
      464691062       464815877     445851181       449925221       465015840  
    465102846       465178192       465255727       465333250       465417632  
    111000243888       111000437265       111000534825       111000634422      
111000740510       111000833872       111000930005       447998386      
449425891       464568062       464691088       464815893     445859812      
449925411       465015949       465102853       465178218       465255743      
465333268       465417665       111000244014       111000437276      
111000534847       111000634433       111000740565       111000833894      
111000930016       448004515       449426253       464568096       464691203    
  464815919     445870777       449925429       465015998       465102879      
465178242       465255750       465333292       465417673       111000244025    
  111000437298       111000534869       111000634455       111000740587      
111000833906       111000930049       448009233       449426865       464568153
      464691237       464815950     445880685       449925460       465016012  
    465102911       465178259       465255784       465333359       465417699  
    111000244036       111000437311       111000534937       111000634578      
111000740611       111000834097       111000930072       448017533      
449427269       464568195       464691336       464816008     445880743      
449926005       465016020       465102929       465178275       465255818      
465333383       465417723       111000244227       111000437322      
111000534948       111000634602       111000740622       111000834110      
111000930083       448022251       449427418       464568211       464691351    
  464816115     445890759       449926815       465016053       465102978      
465178283       465255826       465333425       465417764       111000244249    
  111000437333       111000534959       111000634657       111000740655      
111000834121       111000930094       448030544       449427525       464568252
      464691377       464816149     445949241       449927243       465016061  
    465102986       465178325       465255867       465333466       465417780  
    111000244250       111000437366       111000534960       111000634668      
111000740688       111000834132       111000930128       448031567      
449427608       464568278       464691443       464816156     446014524      
449927532       465016111       465102994       465178416       465255875      
465333557       465417822       111000244812       111000437401      
111000534993       111000634679       111000740778       111000834165      
111000930140       448035063       449428036       464568302       464691450    
  464816164     446015349       449928456       465016178       465103018      
465178424       465255909       465333607       465417830       111000244924    
  111000437412       111000535017       111000634691       111000740802      
111000834176       111000930151       448038927       449428507       464568377
      464691484       464816180     446024093       449928514       465016194  
    465103125       465178432       465255925       465333631       465417897  
    111000244957       111000437434       111000535028       111000634725      
111000740813       111000834187       111000930162       448042929      
449429240       464568419       464691492       464816289     446059644      
449928522       465016202       465103141       465178440       465255933      
465333649       465417939       111000245048       111000437456      
111000535062       111000634769       111000740846       111000834222      
111000930230       448043331       449429414       464568476       464691583    
  464816305     446110884       449928860       465016210       465103158      
465178457       465255990       465333656       465417954       111000245116    
  111000437490       111000535073       111000634781       111000740857      
111000834255       111000930263       448048934       449429810       464568492
      464691591       464816313     446122665       449928951       465016269  
    465103166       465178473       465256014       465333664       465417996  
    111000245127       111000437524       111000535084       111000634815      
111000740868       111000834301       111000930274       448050989      
449430446       464568559       464691617       464816370     446129488      
449929447       465016319       465103174       465178531       465256022      
465333672       465418002       111000245138       111000437535      
111000535107       111000634837       111000741106       111000834312      
111000930364       448058545       449430925       464568609       464691625    
  464816420     446131476       449929470       465016384       465103190      
465178580       465256030       465333680       465418010       111000245396    
  111000437568       111000535130       111000634859       111000741128      
111000834334       111000930386       448058735       449431089       464568617
      464691658       464816446     446148843       449929611       465016400  
    465103208       465178606       465256048       465333698       465418028  
    111000245598       111000437579       111000535163       111000634860      
111000741139       111000834345       111000930409       448059121      
449431188       464568625       464691666       464816495     446170862      
449929637       465016442       465103216       465178622       465256055      
465333706       465418036       111000245600       111000437591      
111000535196       111000634893       111000741173       111000834367      
111000930432       448062612       449431360       464568666       464691674    
  464816537     446192734       449929645       465016517       465103232      
465178671       465256063       465333730       465418085       111000245611    
  111000437984       111000535231       111000634927       111000741184      
111000834389       111000930454       448062844       449431964       464568682
      464691807       464816552     446224230       449929777       465016525  
    465103299       465178705       465256071       465333771       465418093  
    111000245824       111000437995       111000535242       111000634950      
111000741195       111000834390       111000930476       448067827      
449432103       464568690       464691849       464816644     446225443      
449929850       465016566       465103331       465178754       465256089      
465333813       465418135       111000245891       111000438019      
111000535297       111000635007       111000741218       111000834424      
111000930498       448074005       449432111       464568716       464691864    
  464816669     446227662       449929884       465016657       465103356      
465178762       465256105       465333854       465418200       111000245903    
  111000438053       111000535321       111000635018       111000741263      
111000834435       111000930511       448074583       449432285       464568732
      464691930       464816719     446234593       449929892       465016731  
    465103364       465178770       465256121       465333862       465418218  
    111000245914       111000438064       111000535365       111000635085      
111000741342       111000834457       111000930522       448082586      
449432962       464568757       464691948       464816735     446240061      
449929926       465016798       465103372       465178796       465256154      
465333938       465418226       111000246005       111000438109      
111000535398       111000635119       111000741364       111000834468      
111000930533       448096305       449433044       464568773       464691963    
  464816743     446254641       449930189       465016806       465103398      
465178812       465256162       465333979       465418291       111000246016    
  111000438110       111000535411       111000635120       111000741375      
111000834479       111000930544       448097006       449433093       464568781
      464692037       464816750     446258428       449930205       465016848  
    465103406       465178820       465256170       465334241       465418317  
    111000246128       111000438121       111000535477       111000635175      
111000741443       111000834503       111000930555       448097436      
449433572       464568807       464692045       464816776     446270621      
449930379       465016855       465103422       465178846       465256196      
465334282       465418341       111000246139       111000438132      
111000535488       111000635254       111000741511       111000834525      
111000930566       448106088       449433671       464568823       464692128    
  464816818     446272460       449930635       465016897       465103463      
465178853       465256204       465334357       465418358       111000246331    
  111000438176       111000535578       111000635265       111000741544      
111000834536       111000930588       448112334       449434141       464568849
      464692169       464816842     446279218       449930734       465016988  
    465103471       465178887       465256212       465334365       465418366  
    111000246746       111000438198       111000535589       111000635287      
111000741599       111000834558       111000930599       448117226      
449434281       464568856       464692185       464816909     446283004      
449931161       465017101       465103489       465178929       465256238      
465334373       465418374       111000246915       111000438211      
111000535624       111000635311       111000741623       111000834569      
111000930601       448117838       449434620       464568864       464692201    
  464817022     446290330       449931302       465017127       465103497      
465178937       465256246       465334381       465418382       111000247118    
  111000438266       111000535703       111000635322       111000741724      
111000834615       111000930612       448119941       449434844       464568948
      464692268       464817055     446296147       449931385       465017218  
    465103505       465178952       465256295       465334399       465418408  
    111000247129       111000438277       111000535758       111000635456      
111000741780       111000834637       111000930623       448123042      
449435635       464569151       464692292       464817063     446296261      
449931450       465017234       465103513       465178960       465256337      
465334407       465418424       111000247130       111000438299      
111000535770       111000635467       111000741791       111000834660      
111000930656       448125823       449436294       464569177       464692342    
  464817162     446299711       449931609       465017283       465103539      
465178986       465256402       465334449       465418457       111000247141    
  111000438301       111000536209       111000635489       111000741814      
111000834671       111000930667       448127555       449436591       464569193
      464692359       464817204     446316804       449931674       465017291  
    465103588       465178994       465256428       465334464       465418473  
    111000247231       111000438312       111000536221       111000635513      
111000741858       111000834716       111000930690       448131029      
449437052       464569441       464692367       464817212     446318248      
449931765       465017473       465103638       465179018       465256485      
465334506       465418499       111000247242       111000438323      
111000536254       111000635546       111000741870       111000834761      
111000930702       448138545       449437615       464569599       464692425    
  464817220     446321507       449931963       465017549       465103653      
465179034       465256501       465334522       465418515       111000247376    
  111000438334       111000536287       111000635579       111000741892      
111000834783       111000930735       448148379       449438191       464569607
      464692433       464817253     446333114       449932037       465017598  
    465103661       465179059       465256618       465334571       465418549  
    111000247387       111000438402       111000536300       111000635603      
111000741915       111000834806       111000930757       448153551      
449438266       464569664       464692516       464817345     446343063      
449932169       465017697       465103687       465179075       465256634      
465334597       465418556       111000247590       111000438424      
111000536322       111000635614       111000741948       111000834817      
111000930768       448158287       449438381       464569714       464692532    
  464817428     446352593       449932243       465017713       465103745      
465179125       465256675       465334613       465418614       111000247602    
  111000438457       111000536535       111000635647       111000741959      
111000834828       111000930791       448160721       449438910       464569763
      464692581       464817493     446354912       449932490       465017721  
    465103778       465179158       465256717       465334654       465418622  
    111000247781       111000438479       111000536557       111000635737      
111000742006       111000834895       111000930825       448160994      
449440403       464569821       464692656       464817527     446362758      
449932599       465017788       465103802       465179166       465256741      
465334662       465418655       111000247792       111000438491      
111000536591       111000635748       111000742017       111000834918      
111000930881       448164145       449441047       464569862       464692680    
  464817592     446368003       449932847       465017796       465103828      
465179190       465256790       465334688       465418663       111000248287    
  111000438503       111000536603       111000635771       111000742039      
111000834929       111000930915       448165613       449441096       464569870
      464692698       464817600     446375297       449932888       465017838  
    465103844       465179224       465256881       465334704       465418697  
    111000248535       111000438637       111000536658       111000635793      
111000742062       111000834930       111000930971       448168559      
449441294       464569896       464692706       464817618     446392375      
449933191       465017853       465103851       465179232       465256899      
465334779       465418762       111000248928       111000438659      
111000536681       111000635816       111000742095       111000834941      
111000931028       448170290       449441823       464569912       464692722    
  464817642     446403578       449933316       465017895       465103877      
465179265       465256923       465334787       465418796       111000248939    
  111000438660       111000536715       111000635827       111000742107      
111000834963       111000931039       448170530       449441971       464569920
      464692730       464817675     446404519       449933340       465017911  
    465103885       465179307       465256931       465334795       465418820  
    111000249165       111000438682       111000536726       111000635838      
111000742118       111000834985       111000931040       448170688      
449441997       464569953       464692789       464817758     446406183      
449933837       465017978       465103893       465179315       465256972      
465334829       465418838       111000249424       111000438716      
111000536737       111000635850       111000742130       111000835009      
111000931051       448172858       449442102       464570035       464692896    
  464817790     446409740       449934090       465018000       465103901      
465179323       465257020       465334837       465418861       111000249435    
  111000438727       111000536771       111000635861       111000742208      
111000835010       111000931062       448173542       449442581       464570043
      464692920       464817816     446410938       449934132       465018018  
    465103919       465179356       465257038       465334845       465418895  
    111000249581       111000438738       111000536793       111000635883      
111000742242       111000835021       111000931084       448178988      
449443597       464570050       464693027       464817832     446419582      
449934314       465018026       465103935       465179380       465257046      
465334878       465418911       111000249907       111000438749      
111000536850       111000635939       111000742286       111000835076      
111000931118       448200139       449444355       464570068       464693043    
  464817857     446427213       449934496       465018067       465103968      
465179414       465257053       465334886       465418929       111000249918    
  111000438761       111000536861       111000635940       111000742309      
111000835087       111000931129       448204859       449444843       464570084
      464693092       464817865     446437410       449934819       465018133  
    465103984       465179448       465257061       465334902       465418945  
    111000250022       111000438772       111000536894       111000635962      
111000742343       111000835098       111000931130       448212118      
449445386       464570191       464693118       464817873     446442881      
449934983       465018174       465104008       465179489       465257152      
465334910       465418978       111000250268       111000438783      
111000536906       111000636008       111000742365       111000835111      
111000931152       448213959       449445493       464570233       464693241    
  464817907     446451767       449935055       465018265       465104016      
465179497       465257160       465334928       465418986       111000250291    
  111000438828       111000536928       111000636019       111000742376      
111000835122       111000931174       448214460       449445527       464570241
      464693282       464817915     446460420       449935535       465018281  
    465104024       465179513       465257335       465334936       465419059  
    111000250303       111000438840       111000536939       111000636020      
111000742433       111000835133       111000931208       448216432      
449445584       464570282       464693324       464818053     446463341      
449935816       465018331       465104040       465179570       465257343      
465335016       465419091       111000250516       111000438851      
111000536940       111000636086       111000742477       111000835177      
111000931220       448228379       449445618       464570308       464693332    
  464818160     446463374       449936095       465018406       465104057      
465179596       465257376       465335040       465419109       111000250785    
  111000438884       111000536951       111000636109       111000742499      
111000835199       111000931488       448234104       449445832       464570324
      464693399       464818186     446464216       449936434       465018414  
    465104081       465179620       465257509       465335065       465419133  
    111000251382       111000438895       111000536962       111000636143      
111000742523       111000835267       111000931499       448235085      
449446004       464570373       464693415       464818285     446466088      
449936442       465018497       465104099       465179638       465257558      
465335099       465419174       111000251393       111000438918      
111000537008       111000636424       111000742556       111000835278      
111000931523       448235366       449446061       464570407       464693498    
  464818301     446467466       449936582       465018505       465104107      
465179646       465257566       465335115       465419216       111000251461    
  111000438930       111000537019       111000636435       111000742567      
111000835290       111000931534       448238451       449446079       464570423
      464693530       464818335     446482473       449936756       465018513  
    465104149       465179653       465257574       465335131       465419232  
    111000251584       111000438941       111000537020       111000636446      
111000742590       111000835302       111000931567       448239608      
449446145       464570449       464693639       464818400     446483232      
449936863       465018539       465104164       465179661       465257582      
465335156       465419273       111000251618       111000438963      
111000537031       111000636468       111000742613       111000835313      
111000931613       448244590       449446913       464570480       464693647    
  464818418     446488041       449937044       465018588       465104180      
465179737       465257590       465335214       465419307       111000251720    
  111000438974       111000537075       111000636480       111000742635      
111000835324       111000931624       448254821       449447390       464570522
      464693704       464818426     446495806       449937127       465018653  
    465104198       465179752       465257608       465335222       465419315  
    111000251731       111000438996       111000537086       111000636525      
111000742657       111000835403       111000931691       448256362      
449448182       464570563       464693738       464818459     446519183      
449937333       465018679       465104214       465179786       465257624      
465335255       465419323       111000251944       111000439009      
111000537097       111000636569       111000742679       111000835414      
111000931703       448259424       449449321       464570571       464693746    
  464818483     446528192       449937630       465018687       465104222      
465179794       465257640       465335412       465419349       111000251955    
  111000439010       111000537109       111000636570       111000742691      
111000835425       111000931714       448274324       449449628       464570621
      464693811       464818491     446541658       449937689       465018695  
    465104230       465179802       465257657       465335461       465419364  
    111000251966       111000439100       111000537110       111000636581      
111000742725       111000835436       111000931769       448280560      
449450303       464570654       464693852       464818509     446547135      
449937796       465018703       465104255       465179828       465257665      
465335479       465419398       111000252013       111000439111      
111000537121       111000636637       111000742758       111000835469      
111000931804       448280883       449450329       464570662       464693894    
  464818616     446550204       449937937       465018737       465104321      
465179836       465257715       465335511       465419455       111000252204    
  111000439122       111000537176       111000636659       111000742769      
111000835526       111000931815       448282186       449450519       464570688
      464694009       464818640     446550808       449938265       465018828  
    465104354       465179877       465257723       465335719       465419505  
    111000252271       111000439201       111000537187       111000636682      
111000742770       111000835605       111000931837       448285577      
449450816       464570720       464694033       464818657     446551756      
449938307       465018836       465104388       465179885       465257764      
465335743       465419521       111000252282       111000439212      
111000537200       111000636749       111000742792       111000835627      
111000931860       448286625       449450832       464570829       464694041    
  464818723     446563900       449938380       465018844       465104396      
465179893       465257780       465335818       465419547       111000252473    
  111000439234       111000537244       111000636761       111000742804      
111000835650       111000931949       448292516       449451384       464570845
      464694082       464818848     446571408       449938406       465018885  
    465104412       465179976       465257798       465335826       465419554  
    111000252631       111000439256       111000537255       111000636817      
111000742859       111000835672       111000931950       448296327      
449451715       464570852       464694249       464818871  

 

SCH-A-2



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
446585663       449938471       465018943       465104438       465179992      
465257830       465335891       465419588       111000252642       111000439278
      111000537299       111000636828       111000742882       111000835683    
  111000931994       448297226       449451970       464570894       464694314  
    464818970     446592917       449938612       465018968       465104453    
  465180016       465257913       465335925       465419604       111000252653  
    111000439289       111000537323       111000636839       111000742893      
111000835717       111000932007       448299032       449451996       464570910
      464694322       464819044     446601155       449938711       465018984  
    465104479       465180024       465257954       465335958       465419612  
    111000252743       111000439302       111000537334       111000636862      
111000742927       111000835728       111000932096       448299131      
449452275       464570928       464694413       464819051     446611741      
449939081       465019016       465104487       465180032       465258010      
465336030       465419638       111000252934       111000439470      
111000537356       111000636873       111000742949       111000835740      
111000932108       448304634       449452432       464570944       464694504    
  464819119     446612640       449939248       465019032       465104495      
465180040       465258044       465336089       465419653       111000253115    
  111000439571       111000537367       111000636895       111000742972      
111000835751       111000932119       448305011       449452499       464570969
      464694538       464819184     446628174       449939263       465019040  
    465104503       465180065       465258051       465336113       465419661  
    111000253250       111000439605       111000537402       111000636918      
111000742983       111000835795       111000932120       448307207      
449452796       464571009       464694595       464819242     446635245      
449939602       465019099       465104537       465180081       465258077      
465336147       465419703       111000253575       111000439616      
111000537413       111000636929       111000742994       111000835807      
111000932164       448314344       449453695       464571017       464694603    
  464819309     446636623       449939909       465019149       465104560      
465180107       465258127       465336162       465419745       111000253777    
  111000439672       111000537446       111000637009       111000743007      
111000835829       111000932186       448315366       449454032       464571033
      464694611       464819317     446648743       449940147       465019230  
    465104578       465180123       465258143       465336212       465419760  
    111000253957       111000439683       111000537457       111000637098      
111000743018       111000835885       111000932210       448317909      
449454479       464571090       464694660       464819341     446689705      
449940287       465019305       465104594       465180149       465258168      
465336220       465419810       111000254026       111000439717      
111000537468       111000637111       111000743030       111000835896      
111000932276       448318857       449454545       464571124       464694678    
  464819366     446714321       449940840       465019321       465104636      
465180156       465258184       465336287       465419869       111000254037    
  111000439728       111000537480       111000637199       111000743074      
111000835919       111000932287       448320507       449455344       464571132
      464694769       464819374     446724015       449941046       465019438  
    465104644       465180164       465258192       465336303       465419901  
    111000254048       111000439751       111000537503       111000637201      
111000743108       111000835931       111000932300       448330373      
449455674       464571215       464694777       464819465     446748352      
449941251       465019461       465104693       465180206       465258226      
465336329       465419919       111000254330       111000439762      
111000537536       111000637212       111000743153       111000835953      
111000932311       448333443       449455971       464571280       464694868    
  464819655     446756934       449941426       465019479       465104701      
465180222       465258234       465336337       465419935       111000254767    
  111000439807       111000537558       111000637245       111000743186      
111000835975       111000932322       448338624       449456508       464571330
      464694900       464819713     446759599       449941582       465019487  
    465104719       465180230       465258259       465336345       465419943  
    111000254992       111000439818       111000537581       111000637290      
111000743197       111000835997       111000932377       448344804      
449456565       464571355       464694934       464819770     446783292      
449941855       465019495       465104727       465180248       465258275      
465336360       465419950       111000255498       111000439874      
111000537604       111000637313       111000743254       111000836044      
111000932388       448350785       449456771       464571363       464695006    
  464819820     446789075       449942358       465019511       465104735      
465180255       465258283       465336378       465419992       111000255623    
  111000439931       111000537626       111000637379       111000743265      
111000836055       111000932412       448351486       449457068       464571447
      464695063       464819903     446789539       449942465       465019537  
    465104768       465180313       465258309       465336501       465420032  
    111000255690       111000439986       111000537637       111000637403      
111000743276       111000836088       111000932423       448351510      
449457274       464571462       464695147       464819929     446799298      
449942671       465019560       465104776       465180321       465258317      
465336527       465420057       111000255904       111000439997      
111000537660       111000637470       111000743287       111000836099      
111000932434       448354605       449457621       464571579       464695154    
  464819937     446805251       449942952       465019586       465104792      
465180339       465258333       465336550       465420149       111000256411    
  111000440023       111000537671       111000637515       111000743311      
111000836101       111000932489       448356915       449457845       464571686
      464695162       464819945     446813008       449943018       465019644  
    465104800       465180347       465258366       465336584       465420156  
    111000256444       111000440045       111000537716       111000637559      
111000743322       111000836156       111000932502       448364075      
449457993       464571728       464695188       464819994     446822512      
449943125       465019651       465104818       465180354       465258374      
465336642       465420180       111000256646       111000440056      
111000537738       111000637582       111000743366       111000836189      
111000932524       448367565       449458710       464571819       464695196    
  464820133     446825978       449943166       465019685       465104834      
465180362       465258408       465336675       465420198       111000256657    
  111000440179       111000537750       111000637672       111000743399      
111000836190       111000932557       448370213       449458934       464571843
      464695253       464820158     446833683       449943190       465019701  
    465104842       465180438       465258416       465336709       465420206  
    111000256679       111000440236       111000537761       111000637683      
111000743401       111000836202       111000932568       448374652      
449459288       464571850       464695295       464820166     446839144      
449943554       465019735       465104859       465180479       465258424      
465336717       465420214       111000256680       111000440247      
111000537772       111000637740       111000743423       111000836280      
111000932580       448378281       449459908       464571884       464695303    
  464820208     446848830       449943745       465019743       465104867      
465180511       465258457       465336725       465420248       111000256691    
  111000440269       111000537794       111000637762       111000743434      
111000836336       111000932591       448380600       449460393       464571892
      464695337       464820240     446880171       449943760       465019768  
    465104891       465180529       465258507       465336733       465420313  
    111000256736       111000440270       111000537806       111000637773      
111000743456       111000836358       111000932625       448388272      
449461177       464571975       464695386       464820307     446908642      
449944123       465019800       465104958       465180578       465258556      
465336816       465420321       111000256781       111000440292      
111000537817       111000637852       111000743467       111000836369      
111000932636       448388520       449462035       464572023       464695428    
  464820364     446919128       449944636       465019818       465104990      
465180594       465258572       465336824       465420362       111000256804    
  111000440304       111000537828       111000637975       111000743478      
111000836381       111000932715       448390971       449462548       464572072
      464695436       464820398     446930596       449944750       465019826  
    465105013       465180602       465258580       465336840       465420420  
    111000256815       111000440360       111000537839       111000638000      
111000743490       111000836426       111000932726       448395558      
449462563       464572114       464695444       464820406     446949562      
449944784       465019925       465105021       465180610       465258606      
465336873       465420438       111000256837       111000440405      
111000537851       111000638011       111000743568       111000836459      
111000932737       448397703       449462662       464572155       464695501    
  464820422     446987976       449945104       465019941       465105039      
465180651       465258630       465336881       465420453       111000257108    
  111000440427       111000537862       111000638101       111000743579      
111000836460       111000932782       448404517       449463298       464572247
      464695527       464820455     446989097       449945252       465019982  
    465105054       465180669       465258648       465336923       465420479  
    111000257300       111000440438       111000537873       111000638167      
111000743580       111000836482       111000932793       448414821      
449463447       464572270       464695543       464820463     446990285      
449945328       465019990       465105062       465180677       465258655      
465336949       465420560       111000257311       111000440450      
111000537884       111000638189       111000743591       111000836493      
111000932827       448420158       449464221       464572320       464695550    
  464820489     446999484       449945658       465020030       465105096      
465180693       465258671       465336964       465420578       111000257478    
  111000440461       111000537895       111000638213       111000743603      
111000836516       111000932850       448422584       449464460       464572338
      464695576       464820539     447002221       449945740       465020063  
    465105120       465180727       465258721       465336980       465420594  
    111000257490       111000440528       111000537907       111000638224      
111000743614       111000836527       111000932861       448432849      
449464593       464572346       464695626       464820646     447005687      
449945849       465020071       465105146       465180818       465258739      
465337046       465420628       111000257524       111000440540      
111000537918       111000638246       111000743636       111000836549      
111000932883       448433706       449464718       464572361       464695642    
  464820653     447020488       449946581       465020089       465105161      
465180883       465258747       465337053       465420644       111000257535    
  111000440551       111000537929       111000638303       111000743647      
111000836550       111000932906       448434910       449464825       464572379
      464695709       464820695     447033002       449946813       465020097  
    465105252       465180891       465258770       465337145       465420669  
    111000257557       111000440573       111000537930       111000638370      
111000743658       111000836583       111000932940       448434951      
449465186       464572411       464695733       464820760     447042813      
449947092       465020105       465105385       465180909       465258796      
465337178       465420677       111000257715       111000440618      
111000537941       111000638381       111000743669       111000836628      
111000932951       448435057       449465541       464572429       464695766    
  464820786     447049057       449947340       465020113       465105393      
465180925       465258812       465337202       465420701       111000257917    
  111000440641       111000537952       111000638617       111000743692      
111000836639       111000932962       448435404       449466580       464572437
      464695782       464820836     447049107       449947514       465020147  
    465105419       465180958       465258846       465337210       465420784  
    111000258334       111000440652       111000537974       111000638628      
111000743748       111000836673       111000933008       448437657      
449466895       464572445       464695790       464820844     447068768      
449947829       465020196       465105427       465180990       465258853      
465337285       465420859       111000258558       111000440674      
111000537985       111000638673       111000743771       111000836707      
111000933019       448438002       449466978       464572510       464695824    
  464820877     447084716       449948025       465020220       465105500      
465181030       465258952       465337319       465420875       111000258615    
  111000440719       111000537996       111000638695       111000743782      
111000836718       111000933064       448438879       449467091       464572528
      464695832       464820901     447096231       449948314       465020238  
    465105526       465181089       465258960       465337350       465420883  
    111000259087       111000440742       111000538009       111000638718      
111000743793       111000836752       111000933075       448440990      
449467356       464572536       464695923       464820935     447104803      
449948348       465020246       465105567       465181154       465258978      
465337376       465420891       111000259661       111000440810      
111000538010       111000638741       111000743827       111000836763      
111000933109       448441410       449467836       464572577       464695956    
  464820968     447116070       449948785       465020345       465105575      
465181162       465258994       465337384       465420917       111000259807    
  111000441046       111000538021       111000638785       111000743849      
111000836808       111000933121       448441436       449468172       464572619
      464695972       464820976     447117441       449949262       465020352  
    465105617       465181188       465259018       465337392       465420925  
    111000259818       111000441080       111000538032       111000638819      
111000743861       111000836864       111000933154       448441782      
449468347       464572692       464696012       464820984     447117482      
449949502       465020410       465105625       465181196       465259067      
465337418       465420933       111000260067       111000441114      
111000538043       111000638853       111000743872       111000836886      
111000933165       448443374       449468529       464572718       464696046    
  464821024     447118761       449949890       465020444       465105740      
465181204       465259141       465337483       465420958       111000260258    
  111000441125       111000538054       111000638909       111000743883      
111000836897       111000933187       448443705       449469006       464572742
      464696061       464821115     447119884       449949999       465020477  
    465105757       465181212       465259158       465337541       465420974  
    111000260359       111000441147       111000538076       111000638932      
111000743894       111000836910       111000933198       448444141      
449469261       464572759       464696087       464821172     447121773      
449950138       465020527       465105781       465181253       465259174      
465337582       465420982       111000260506       111000441158      
111000538302       111000638976       111000743928       111000836943      
111000933244       448444356       449469386       464572767       464696145    
  464821198     447127846       449950252       465020550       465105799      
465181295       465259190       465337608       465421006       111000260551    
  111000441169       111000538368       111000639045       111000743939      
111000836976       111000933255       448444588       449469675       464572809
      464696186       464821206     447128034       449950260       465020568  
    465105807       465181329       465259216       465337616       465421014  
    111000260843       111000441192       111000538380       111000639089      
111000743962       111000836987       111000933266       448444612      
449469923       464572825       464696194       464821271     447132697      
449950351       465020600       465105815       465181493       465259232      
465337632       465421055       111000261136       111000441204      
111000538414       111000639102       111000743984       111000837090      
111000933277       448444901       449469980       464572908       464696236    
  464821297     447141102       449950492       465020618       465105823      
465181519       465259257       465337715       465421154       111000261282    
  111000441248       111000538447       111000639113       111000744008      
111000837124       111000933288       448445114       449470004       464572957
      464696244       464821362     447145681       449950575       465020634  
    465105831       465181600       465259372       465337756       465421220  
    111000261732       111000441259       111000538458       111000639124      
111000744019       111000837179       111000933323       448445312      
449470095       464572999       464696251       464821370     447146002      
449950674       465020675       465105849       465181626       465259414      
465337772       465421238       111000261743       111000441271      
111000538470       111000639157       111000744020       111000837180      
111000933334       448445601       449470418       464573070       464696269    
  464821453     447152109       449950732       465020691       465105864      
465181642       465259422       465337798       465421261       111000261776    
  111000441305       111000538492       111000639180       111000744031      
111000837191       111000933356       448446336       449470905       464573088
      464696277       464821578     447152398       449950856       465020725  
    465105898       465181717       465259430       465337814       465421329  
    111000261800       111000441316       111000538559       111000639191      
111000744053       111000837225       111000933367       448446773      
449471291       464573096       464696335       464821628     447153834      
449950914       465020733       465105914       465181766       465259471      
465337855       465421345       111000262148       111000441327      
111000538582       111000639258       111000744064       111000837269      
111000933378       448447037       449471978       464573112       464696343    
  464821677     447176009       449951045       465020774       465105922      
465181774       465259505       465337954       465421378       111000262159    
  111000441338       111000538605       111000639269       111000744075      
111000837348       111000933402       448447201       449472158       464573161
      464696368       464821743     447182155       449951110       465020824  
    465105948       465181808       465259539       465337962       465421386  
    111000262182       111000441439       111000538638       111000639270      
111000744097       111000837449       111000933424       448447391      
449472224       464573187       464696376       464821768     447188111      
449951128       465020832       465105963       465181832       465259554      
465338010       465421394       111000262441       111000441451      
111000538649       111000639326       111000744110       111000837450      
111000933435       448447565       449472521       464573203       464696384    
  464821800     447189713       449951581       465020840       465105997      
465181840       465259604       465338036       465421402       111000262485    
  111000441484       111000538672       111000639337       111000744143      
111000837562       111000933479       448448084       449472927       464573294
      464696392       464821818     447190463       449951656       465020857  
    465106029       465181881       465259612       465338135       465421410  
    111000262508       111000441507       111000538728       111000639359      
111000744154       111000837630       111000933480       448448431      
449473297       464573369       464696418       464821958     447196353      
449951888       465020865       465106086       465181923       465259638      
465338150       465421436       111000262519       111000441530      
111000538739       111000639371       111000744176       111000837641      
111000933514       448448464       449473727       464573468       464696426    
  464821974     447202375       449952043       465020915       465106094      
465181931       465259646       465338200       465421477       111000262711    
  111000441541       111000538762       111000639393       111000744187      
111000837719       111000933547       448448555       449473982       464573583
      464696434       464821990     447203183       449952381       465020956  
    465106110       465181949       465259653       465338218       465421493  
    111000262766       111000441552       111000538773       111000639405      
111000744200       111000837720       111000933569       448449017      
449474162       464573591       464696475       464822071     447214479      
449952399       465020964       465106128       465181956       465259661      
465338226       465421519       111000263071       111000441563      
111000538795       111000639416       111000744222       111000837731      
111000933570       448449173       449474196       464573633       464696483    
  464822089     447226200       449952985       465020972       465106136      
465181964       465259695       465338259       465421584       111000263093    
  111000441585       111000538807       111000639461       111000744255      
111000837775       111000933659       448449355       449474238       464573641
      464696491       464822097     447227430       449954213       465021012  
    465106144       465181980       465259729       465338267       465421626  
    111000263105       111000441619       111000538818       111000639483      
111000744266       111000837809       111000933716       448449397      
449474386       464573658       464696509       464822113     447227810      
449954304       465021020       465106151       465182004       465259745      
465338275       465421683       111000263228       111000441631      
111000538829       111000639494       111000744288       111000837832      
111000933738       448449454       449474865       464573666       464696517    
  464822147     447234071       449954551       465021053       465106193      
465182038       465259752       465338309       465421808       111000263644    
  111000441642       111000538830       111000639539       111000744301      
111000837865       111000933772       448449900       449476043       464573724
      464696525       464822196     447242728       449955558       465021061  
    465106201       465182061       465259760       465338317       465421816  
    111000263756       111000441653       111000538863       111000639562      
111000744312       111000837887       111000933794       448450825      
449476134       464573732       464696533       464822220     447242983      
449955566       465021095       465106268       465182095       465259778      
465338325       465421824       111000263778       111000441664      
111000538874       111000639584       111000744323       111000837900      
111000933828       448451831       449476217       464573765       464696566    
  464822261     447244369       449955616       465021103       465106326      
465182129       465259794       465338366       465421931       111000263789    
  111000441686       111000539044       111000639696       111000744334      
111000837944       111000933851       448451898       449476449       464573799
      464696582       464822279     447249764       449955905       465021129  
    465106334       465182137       465259828       465338382       465421956  
    111000263802       111000441697       111000539066       111000639775      
111000744345       111000837988       111000933952       448452409      
449476514       464573831       464696590       464822329     447250887      
449955996       465021137       465106367       465182152       465259851      
465338408       465421964       111000263981       111000441709      
111000539202       111000639786       111000744367       111000838046      
111000934054       448452946       449476753       464573856       464696608    
  464822386     447252115       449956036       465021152       465106383      
465182202       465259869       465338440       465421972       111000264139    
  111000441710       111000539235       111000639809       111000744378      
111000838080       111000934065       448454066       449477223       464573864
      464696616       464822444     447257056       449956184       465021178  
    465106391       465182277       465259893       465338564       465421980  
    111000264634       111000441776       111000539257       111000639832      
111000744389       111000838091       111000934098       448454280      
449477249       464573930       464696624       464822469  

 

SCH-A-3



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
447257700       449956234       465021186       465106409       465182335      
465259901       465338580       465422053       111000264645       111000441798
      111000539291       111000639854       111000744390       111000838114    
  111000934111       448454546       449477629       464573948       464696632  
    464822519     447258179       449956341       465021202       465106417    
  465182343       465259927       465338614       465422095       111000264803  
    111000441800       111000539303       111000639865       111000744402      
111000838125       111000934144       448454892       449477975       464573963
      464696640       464822550     447263997       449956358       465021210  
    465106425       465182376       465259935       465338671       465422160  
    111000264847       111000441811       111000539369       111000639898      
111000744424       111000838192       111000934177       448455535      
449478320       464573971       464696657       464822592     447272212      
449957372       465021228       465106441       465182467       465259943      
465338697       465422186       111000265073       111000441822      
111000539370       111000639911       111000744435       111000838271      
111000934199       448456202       449478445       464573989       464696673    
  464822626     447276957       449957539       465021251       465106458      
465182517       465259950       465338705       465422210       111000265118    
  111000441833       111000539392       111000639955       111000744457      
111000838316       111000934201       448456376       449478577       464574011
      464696681       464822642     447277765       449957554       465021269  
    465106508       465182558       465260008       465338721       465422301  
    111000265231       111000441844       111000539404       111000639999      
111000744479       111000838440       111000934223       448456392      
449478585       464574037       464696707       464822659     447280728      
449957828       465021293       465106540       465182566       465260016      
465338812       465422335       111000265242       111000441855      
111000539426       111000640003       111000744491       111000838495      
111000934256       448456608       449478908       464574052       464696715    
  464822725     447285362       449957869       465021319       465106581      
465182616       465260040       465338846       465422350       111000265253    
  111000441866       111000539437       111000640025       111000744503      
111000838529       111000934289       448457291       449479005       464574086
      464696723       464822733     447290123       449957992       465021335  
    465106607       465182640       465260099       465338879       465422368  
    111000265275       111000441877       111000539460       111000640092      
111000744514       111000838552       111000934357       448457309      
449479088       464574102       464696756       464822824     447299835      
449958289       465021343       465106615       465182665       465260115      
465338895       465422376       111000265545       111000441901      
111000539482       111000640104       111000744525       111000838608      
111000934368       448457507       449479161       464574110       464696772    
  464822865     447303470       449958305       465021350       465106623      
465182699       465260123       465338929       465422384       111000265578    
  111000441912       111000539561       111000640115       111000744536      
111000838620       111000934380       448457549       449479278       464574128
      464696780       464822956     447304577       449958586       465021384  
    465106664       465182707       465260131       465338945       465422400  
    111000265691       111000441923       111000539594       111000640126      
111000744547       111000838642       111000934391       448457986      
449479518       464574144       464696798       464823012     447306226      
449958651       465021392       465106672       465182723       465260156      
465338960       465422475       111000265714       111000442070      
111000539673       111000640171       111000744558       111000838697      
111000934560       448458034       449479526       464574169       464696806    
  464823087     447309733       449958677       465021434       465106698      
465182731       465260164       465338978       465422491       111000265725    
  111000442104       111000539695       111000640227       111000744569      
111000838710       111000934605       448458067       449479773       464574268
      464696814       464823160     447318361       449958727       465021509  
    465106722       465182814       465260198       465339018       465422509  
    111000265871       111000442126       111000539707       111000640250      
111000744570       111000838721       111000934627       448458471      
449479831       464574276       464696822       464823186     447322751      
449958867       465021525       465106730       465182848       465260206      
465339059       465422517       111000266007       111000442137      
111000539729       111000640272       111000744581       111000838765      
111000934649       448458752       449480185       464574300       464696848    
  464823228     447339979       449959246       465021533       465106748      
465182889       465260214       465339109       465422541       111000266018    
  111000442148       111000539819       111000640283       111000744592      
111000838800       111000934650       448458885       449480888       464574334
      464696855       464823244     447345398       449959410       465021541  
    465106763       465182921       465260248       465339117       465422558  
    111000266030       111000442159       111000539853       111000640362      
111000744615       111000838811       111000934672       448459370      
449480946       464574342       464696863       464823269     447351230      
449959519       465021566       465106771       465182939       465260263      
465339158       465422574       111000266142       111000442160      
111000539921       111000640395       111000744626       111000838844      
111000934694       448459420       449481035       464574391       464696871    
  464823343     447354481       449959709       465021608       465106789      
465182970       465260297       465339182       465422590       111000266658    
  111000442171       111000539943       111000640519       111000744637      
111000838866       111000934751       448459750       449481050       464574409
      464696889       464823434     447356684       449959980       465021616  
    465106797       465182988       465260305       465339240       465422665  
    111000266704       111000442182       111000539976       111000640553      
111000744648       111000838877       111000934762       448460014      
449481399       464574425       464696905       464823459     447364332      
449960004       465021632       465106821       465183002       465260354      
465339257       465422673       111000266861       111000442193      
111000539998       111000640609       111000744659       111000838899      
111000934773       448460030       449481498       464574466       464696913    
  464823491     447368556       449960046       465021699       465106847      
465183069       465260362       465339273       465422681       111000266883    
  111000442216       111000540002       111000640610       111000744682      
111000838912       111000934829       448460600       449481852       464574516
      464696947       464823533     447370933       449960194       465021715  
    465106870       465183077       465260370       465339315       465422715  
    111000266906       111000442227       111000540024       111000640665      
111000744693       111000838956       111000934841       448461756      
449482181       464574532       464696962       464823624     447372798      
449960475       465021764       465106888       465183085       465260388      
465339331       465422723       111000267110       111000442250      
111000540057       111000640788       111000744705       111000838978      
111000934852       448461913       449482710       464574565       464696970    
  464823699     447376914       449960723       465021780       465106904      
465183093       465260396       465339349       465422749       111000267132    
  111000442261       111000540080       111000640801       111000744716      
111000838989       111000934863       448462069       449482728       464574573
      464696988       464823723     447384140       449960830       465021855  
    465106920       465183101       465260412       465339372       465422772  
    111000267299       111000442283       111000540114       111000640845      
111000744727       111000838990       111000934874       448462564      
449482736       464574631       464696996       464823830     447401076      
449960897       465021871       465106987       465183119       465260446      
465339380       465422822       111000267301       111000442294      
111000540125       111000640856       111000744738       111000839070      
111000934908       448462820       449482876       464574664       464697002    
  464823855     447402413       449960954       465021921       465106995      
465183135       465260461       465339398       465422848       111000267536    
  111000442317       111000540170       111000640889       111000744761      
111000839115       111000934931       448462911       449483130       464574672
      464697010       464823889     447407719       449961044       465021962  
    465107019       465183176       465260479       465339406       465422871  
    111000267862       111000442328       111000540181       111000640902      
111000744772       111000839126       111000934953       448463638      
449483858       464574714       464697028       464823897     447429093      
449961416       465021970       465107043       465183192       465260545      
465339414       465422889       111000267907       111000442339      
111000540192       111000640913       111000744783       111000839159      
111000934964       448463810       449484013       464574730       464697036    
  464823947     447432089       449961606       465021988       465107068      
465183259       465260560       465339422       465422897       111000267918    
  111000442351       111000540271       111000640946       111000744794      
111000839193       111000934986       448464230       449484096       464574789
      464697101       464823988     447432915       449961622       465022002  
    465107126       465183267       465260586       465339430       465422970  
    111000267930       111000442384       111000540574       111000640957      
111000744806       111000839205       111000935044       448464396      
449484419       464574821       464697267       464823996     447435918      
449961648       465022010       465107134       465183291       465260628      
465339448       465422988       111000268212       111000442407      
111000540585       111000641004       111000744817       111000839216      
111000935088       448465179       449484617       464574839       464697440    
  464824028     447438755       449961846       465022028       465107167      
465183408       465260636       465339455       465423010       111000268425    
  111000442418       111000540596       111000641048       111000744828      
111000839238       111000935101       448466169       449485358       464574854
      464697515       464824093     447444480       449962018       465022044  
    465107175       465183416       465260651       465339463       465423028  
    111000268436       111000442429       111000540619       111000641071      
111000744839       111000839250       111000935112       448466607      
449486448       464574920       464697523       464824119     447446246      
449962075       465022069       465107217       465183424       465260669      
465339471       465423036       111000268694       111000442430      
111000540675       111000641105       111000744862       111000839294      
111000935202       448466680       449486471       464574961       464697531    
  464824150     447446444       449962083       465022077       465107225      
465183432       465260693       465339489       465423044       111000268728    
  111000442463       111000540709       111000641116       111000745054      
111000839395       111000935213       448466805       449487065       464574995
      464697549       464824234     447448598       449962133       465022085  
    465107274       465183440       465260727       465339505       465423051  
    111000268739       111000442474       111000540710       111000641161      
111000745133       111000839519       111000935268       448467456      
449487321       464575018       464697556       464824291     447449414      
449962596       465022093       465107290       465183465       465260743      
465339513       465423077       111000268740       111000442485      
111000540743       111000641172       111000745245       111000839654      
111000935347       448467803       449487420       464575067       464697606    
  464824366     447450263       449962653       465022168       465107308      
465183481       465260750       465339539       465423085       111000268953    
  111000442496       111000540765       111000641183       111000745267      
111000839665       111000935369       448468173       449488360       464575075
      464697622       464824374     447459520       449962695       465022192  
    465107332       465183515       465260768       465339547       465423093  
    111000268986       111000442531       111000540787       111000641194      
111000745302       111000839676       111000935392       448468249      
449488675       464575083       464697648       464824382     447465451      
449962935       465022200       465107365       465183523       465260784      
465339562       465423101       111000269000       111000442553      
111000540800       111000641206       111000745346       111000839722      
111000935404       448468520       449488857       464575091       464697663    
  464824580     447466210       449963206       465022259       465107373      
465183564       465260792       465339570       465423119       111000269011    
  111000442564       111000540844       111000641611       111000745368      
111000839733       111000935471       448468553       449489061       464575109
      464697721       464824598     447474792       449963347       465022275  
    465107407       465183572       465260834       465339596       465423127  
    111000269044       111000442586       111000540855       111000641655      
111000745403       111000839755       111000935516       448468603      
449489467       464575125       464697739       464824713     447480724      
449963495       465022291       465107415       465183598       465260859      
465339604       465423135       111000269055       111000442609      
111000540866       111000641666       111000745469       111000839777      
111000935550       448468637       449489475       464575174       464697747    
  464824721     447487125       449964535       465022309       465107431      
465183606       465260883       465339612       465423150       111000269088    
  111000442610       111000540901       111000641723       111000745470      
111000839878       111000935572       448468645       449489640       464575216
      464697788       464824994     447492083       449964543       465022317  
    465107464       465183671       465260891       465339638       465423176  
    111000269257       111000442621       111000540923       111000641734      
111000745492       111000839890       111000935583       448469353      
449490440       464575281       464697846       464825009     447493222      
449964790       465022333       465107472       465183705       465260925      
465339653       465423184       111000269617       111000442632      
111000540967       111000641756       111000745526       111000839913      
111000935594       448469767       449491091       464575323       464697911    
  464825025     447495540       449964808       465022358       465107480      
465183754       465261006       465339679       465423192       111000269774    
  111000442665       111000540989       111000641802       111000745537      
111000839924       111000935628       448470153       449491158       464575430
      464697929       464825090     447496852       449964998       465022366  
    465107506       465183804       465261014       465339695       465423200  
    111000270158       111000442812       111000540990       111000641835      
111000745559       111000839946       111000935639       448470203      
449491299       464575489       464697945       464825124     447499047      
449965292       465022374       465107514       465183812       465261048      
465339703       465423218       111000270271       111000442856      
111000541014       111000641846       111000745582       111000839980      
111000935684       448470427       449491596       464575497       464697978    
  464825199     447501693       449965698       465022408       465107563      
465183820       465261055       465339745       465423234       111000270282    
  111000442867       111000541069       111000641857       111000745627      
111000840027       111000935729       448470500       449491653       464575539
      464697986       464825256     447503814       449965706       465022432  
    465107589       465183838       465261063       465339786       465423242  
    111000270451       111000442878       111000541126       111000641880      
111000745661       111000840050       111000935752       448470708      
449491786       464575547       464698018       464825272     447510777      
449965789       465022440       465107597       465183861       465261071      
465339802       465423267       111000270529       111000442890      
111000541160       111000641981       111000745683       111000840061      
111000935774       448470757       449492750       464575554       464698067    
  464825314     447511445       449965870       465022481       465107613      
465183879       465261105       465339836       465423275       111000270541    
  111000442902       111000541171       111000642005       111000745807      
111000840117       111000935808       448471110       449492982       464575562
      464698075       464825322     447515420       449965888       465022499  
    465107654       465183895       465261147       465339844       465423291  
    111000270563       111000442957       111000541182       111000642083      
111000745818       111000840139       111000935831       448471128      
449493808       464575570       464698091       464825330     447523267      
449965904       465022515       465107662       465183929       465261154      
465339901       465423317       111000270787       111000442991      
111000541193       111000642139       111000746022       111000840162      
111000935987       448471474       449494764       464575612       464698125    
  464825363     447531203       449966084       465022523       465107670      
465183952       465261188       465339927       465423325       111000270800    
  111000443004       111000541216       111000642207       111000746077      
111000840184       111000936001       448471482       449495399       464575638
      464698190       464825397     447532573       449966159       465022549  
    465107688       465183960       465261196       465339943       465423333  
    111000271306       111000443026       111000541227       111000642241      
111000746156       111000840252       111000936023       448471722      
449496116       464575653       464698224       464825421     447533449      
449966399       465022556       465107696       465183978       465261204      
465339968       465423341       111000271328       111000443037      
111000541238       111000642274       111000746167       111000840274      
111000936078       448471748       449496413       464575679       464698232    
  464825439     447548827       449966738       465022564       465107704      
465183986       465261212       465339976       465423358       111000271384    
  111000443048       111000541272       111000642320       111000746213      
111000840285       111000936124       448472019       449496421       464575786
      464698240       464825447     447549387       449966746       465022572  
    465107712       465184000       465261238       465339984       465423366  
    111000271610       111000443060       111000541294       111000642386      
111000746268       111000840320       111000936135       448473264      
449496538       464575851       464698273       464825470     447553728      
449966829       465022580       465107720       465184018       465261246      
465340008       465423374       111000271643       111000443307      
111000541317       111000642397       111000746291       111000840364      
111000936157       448473280       449496744       464575869       464698349    
  464825504     447554064       449966845       465022598       465107761      
465184067       465261279       465340016       465423382       111000271654    
  111000443329       111000541339       111000642443       111000746347      
111000840409       111000936191       448474395       449496785       464575919
      464698356       464825520     447557745       449967116       465022606  
    465107779       465184075       465261287       465340024       465423408  
    111000271665       111000443341       111000541384       111000642487      
111000746358       111000840410       111000936203       448474551      
449497130       464575950       464698372       464825587     447558784      
449967405       465022614       465107795       465184109       465261295      
465340040       465423416       111000271700       111000443408      
111000541395       111000642498       111000746370       111000840421      
111000936214       448474593       449497510       464575984       464698406    
  464825595     447561853       449967553       465022622       465107803      
465184117       465261303       465340057       465423424       111000271711    
  111000443442       111000541463       111000642500       111000746426      
111000840443       111000936225       448474809       449497627       464576024
      464698414       464825645     447564527       449967710       465022630  
    465107837       465184141       465261329       465340065       465423432  
    111000271924       111000443453       111000541485       111000642522      
111000746471       111000840454       111000936270       448475228      
449497924       464576073       464698422       464825678     447565490      
449967751       465022648       465107878       465184182       465261360      
465340073       465423440       111000271957       111000443464      
111000541508       111000642623       111000746482       111000840476      
111000936281       448475244       449498401       464576107       464698497    
  464825785     447568759       449967777       465022655       465107886      
465184190       465261436       465340081       465423457       111000271968    
  111000443475       111000541553       111000642645       111000746493      
111000840544       111000936315       448475533       449498542       464576123
      464698513       464825850     447569005       449967793       465022663  
    465107902       465184208       465261444       465340099       465423465  
    111000271980       111000443497       111000541609       111000642689      
111000746549       111000840555       111000936337       448475798      
449498674       464576131       464698521       464825892     447570458      
449967843       465022671       465107928       465184240       465261451      
465340107       465423473       111000272015       111000443521      
111000541632       111000642690       111000746583       111000840599      
111000936348       448476135       449499391       464576271       464698562    
  464826114     447571043       449967942       465022689       465107944      
465184257       465261485       465340131       465423481       111000272251    
  111000443543       111000541665       111000642814       111000746662      
111000840601       111000936449       448476275       449499730       464576297
      464698588       464826122     447571431       449968213       465022697  
    465107977       465184273       465261501       465340149       465423499  
    111000272330       111000443554       111000541676       111000642904      
111000746729       111000840746       111000936472       448476481      
449500297       464576347       464698620       464826171     447571613      
449968262       465022705       465107985       465184307       465261535      
465340156       465423523       111000272598       111000443587      
111000541687       111000642926       111000746785       111000840779      
111000936517       448476572       449500305       464576388       464698638    
  464826205     447578568       449968569       465022713       465107993      
465184323       465261543       465340164       465423549       111000272712    
  111000443598       111000541698       111000642937       111000746808      
111000840836       111000936528       448476671       449500602       464576396
      464698646       464826296     447583204       449968775       465022721  
    465108041       465184349       465261550       465340198       465423796  
    111000272734       111000443611       111000541946       111000642971      
111000746842       111000841051       111000936540       448476770      
449500636       464576420       464698661       464826361     447586439      
449968973       465022739       465108066       465184364       465261584      
465340206       465423812       111000272936       111000443622      
111000541957       111000643028       111000746886       111000841118      
111000936618       448477471       449500818       464576446       464698687    
  464826395     447587353       449969310       465022747       465108074      
465184372       465261592       465340230       465423820       111000272958    
  111000443712       111000542004       111000643040       111000746954      
111000841129       111000936641       448478404       449500883       464576495
      464698695       464826486     447595059       449969872       465022754  
    465108082       465184398       465261600       465340255       465423838  
    111000273049       111000443723       111000542183       111000643084      
111000747045       111000841141       111000936685       448478602      
449501014       464576511       464698703       464826544  

 

SCH-A-4



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
447595182       449970342       465022788       465108108       465184406      
465261626       465340263       465423911       111000273083       111000443756
      111000542228       111000643130       111000747090       111000841163    
  111000936696       448478941       449501022       464576552       464698786  
    464826577     447599762       449970532       465022796       465108140    
  465184414       465261642       465340271       465423929       111000273263  
    111000443891       111000542239       111000643253       111000747179      
111000841231       111000936719       448478966       449501378       464576578
      464698802       464826627     447603697       449970771       465022804  
    465108181       465184422       465261659       465340289       465423937  
    111000273274       111000444049       111000542251       111000643275      
111000747203       111000841275       111000936731       448479386      
449501634       464576586       464698828       464826684     447606013      
449970862       465022812       465108199       465184430       465261675      
465340305       465423945       111000273511       111000444050      
111000542273       111000643286       111000747360       111000841365      
111000936810       448479394       449502046       464576685       464698901    
  464826791     447609926       449970904       465022820       465108207      
465184448       465261683       465340313       465423952       111000273779    
  111000444061       111000542330       111000643309       111000747371      
111000841433       111000936821       448480459       449502087       464576743
      464698919       464826908     447612979       449971001       465022853  
    465108223       465184455       465261725       465340339       465423986  
    111000273825       111000444106       111000542352       111000643332      
111000747382       111000841488       111000936832       448481309      
449502632       464576800       464698935       464826916     447619107      
449971480       465022879       465108231       465184463       465261758      
465340347       465423994       111000273993       111000444117      
111000542442       111000643365       111000747438       111000841499      
111000936854       448481796       449503143       464576875       464699040    
  464826932     447620303       449972025       465022895       465108249      
465184471       465261766       465340354       465424000       111000274062    
  111000444139       111000542453       111000643398       111000747461      
111000841578       111000936887       448482133       449503150       464576891
      464699081       464826957     447623133       449972058       465022903  
    465108256       465184505       465261774       465340370       465424042  
    111000274253       111000444162       111000542521       111000643422      
111000747472       111000841589       111000936911       448482281      
449503333       464576925       464699099       464827096     447632720      
449972314       465022911       465108264       465184539       465261790      
465340396       465424075       111000274422       111000444229      
111000542565       111000643433       111000747506       111000841602      
111000936944       448482794       449503481       464576966       464699107    
  464827146     447637133       449972595       465022945       465108272      
465184547       465261808       465340404       465424117       111000274501    
  111000444230       111000542598       111000643444       111000747562      
111000841613       111000936999       448483156       449503598       464576982
      464699222       464827161     447638040       449972793       465022952  
    465108314       465184554       465261816       465340438       465424141  
    111000274545       111000444263       111000542622       111000643477      
111000747584       111000841635       111000937024       448483271      
449503747       464576990       464699230       464827179     447638156      
449973155       465022978       465108470       465184562       465261824      
465340495       465424158       111000274556       111000444274      
111000542644       111000643499       111000747629       111000841679      
111000937035       448483602       449503945       464577006       464699255    
  464827211     447645912       449973494       465022986       465108496      
465184570       465261840       465340503       465424174       111000274714    
  111000444285       111000542688       111000643523       111000747630      
111000841725       111000937079       448483701       449504158       464577055
      464699271       464827237     447645979       449973627       465022994  
    465108520       465184588       465261857       465340511       465424182  
    111000274736       111000444296       111000542699       111000643679      
111000747663       111000841736       111000937125       448484089      
449504174       464577063       464699297       464827278     447647470      
449973643       465023000       465108538       465184596       465261865      
465340537       465424208       111000274758       111000444331      
111000542936       111000643758       111000747832       111000841770      
111000937136       448484477       449504265       464577105       464699347    
  464827302     447651225       449973973       465023018       465108561      
465184612       465261873       465340560       465424216       111000274949    
  111000444364       111000542947       111000643769       111000747900      
111000841860       111000937147       448484527       449504554       464577196
      464699370       464827328     447652827       449974161       465023034  
    465108579       465184638       465261881       465340578       465424232  
    111000275041       111000444432       111000542969       111000643804      
111000747922       111000841893       111000937181       448484576      
449504596       464577204       464699438       464827369     447653171      
449974286       465023059       465108587       465184703       465261899      
465340594       465424240       111000275063       111000444443      
111000543094       111000643826       111000747944       111000841927      
111000937204       448484865       449504968       464577279       464699487    
  464827427     447657693       449974393       465023075       465108595      
465184711       465261923       465340636       465424281       111000275243    
  111000444454       111000543139       111000643860       111000747955      
111000841950       111000937215       448484923       449505106       464577295
      464699610       464827435     447663402       449974468       465023083  
    465108603       465184729       465261949       465340644       465424315  
    111000275254       111000444522       111000543173       111000643961      
111000747999       111000841994       111000937226       448485318      
449505320       464577303       464699701       464827500     447670431      
449974997       465023109       465108611       465184760       465261956      
465340651       465424323       111000275625       111000444555      
111000543207       111000643972       111000748024       111000842052      
111000937248       448485821       449505676       464577345       464699776    
  464827542     447670837       449975531       465023117       465108629      
465184794       465261964       465340677       465424331       111000275669    
  111000444588       111000543218       111000644007       111000748158      
111000842063       111000937271       448485912       449505718       464577352
      464699818       464827658     447673013       449975572       465023125  
    465108710       465184836       465261998       465340685       465424364  
    111000275670       111000444634       111000543241       111000644108      
111000748181       111000842131       111000937316       448486191      
449506161       464577378       464699883       464827690     447674284      
449975770       465023141       465108744       465184869       465262004      
465340701       465424372       111000275681       111000444645      
111000543263       111000644164       111000748192       111000842164      
111000937495       448486423       449506484       464577394       464699909    
  464827716     447675596       449975846       465023158       465108777      
465184885       465262012       465340719       465424380       111000276109    
  111000444667       111000543285       111000644186       111000748226      
111000842175       111000937507       448487090       449506559       464577477
      464699917       464827724     447680455       449975986       465023166  
    465108801       465184893       465262038       465340727       465424406  
    111000276312       111000444678       111000543331       111000644209      
111000748237       111000842243       111000937518       448487256      
449507748       464577527       464699982       464827740     447684929      
449976182       465023174       465108876       465184919       465262046      
465340735       465424422       111000276356       111000444724      
111000543353       111000644210       111000748338       111000842298      
111000937529       448487512       449507953       464577535       464699990    
  464827781     447691262       449976208       465023182       465108884      
465184927       465262053       465340743       465424489       111000276514    
  111000444746       111000543454       111000644243       111000748406      
111000842322       111000937552       448487769       449508605       464577584
      464700053       464827849     447698754       449976307       465023190  
    465108892       465184935       465262079       465340750       465424570  
    111000276536       111000444768       111000543599       111000644254      
111000748440       111000842399       111000937563       448487884      
449508985       464577592       464700111       464827864     447702796      
449976455       465023208       465108942       465184968       465262095      
465340776       465424596       111000277391       111000444779      
111000543601       111000644298       111000748462       111000842423      
111000937574       448488395       449509355       464577626       464700152    
  464827930     447702853       449976604       465023216       465109007      
465184984       465262111       465340784       465424612       111000277593    
  111000444780       111000543623       111000644311       111000748563      
111000842445       111000937585       448489229       449509512       464577634
      464700178       464827955     447705567       449976828       465023224  
    465109072       465184992       465262137       465340818       465424620  
    111000277605       111000444982       111000543667       111000644322      
111000748585       111000842456       111000937596       448490409      
449509678       464577667       464700244       464828011     447716929      
449976836       465023257       465109080       465185015       465262145      
465340826       465424638       111000277649       111000444993      
111000543678       111000644377       111000748596       111000842467      
111000937608       448490466       449509769       464577683       464700293    
  464828110     447720970       449976885       465023273       465109106      
465185056       465262160       465340842       465424661       111000277650    
  111000445006       111000543713       111000644401       111000748620      
111000842489       111000937664       448490607       449510163       464577691
      464700301       464828128     447721515       449976901       465023281  
    465109155       465185064       465262194       465340867       465424679  
    111000277852       111000445017       111000543746       111000644445      
111000748631       111000842490       111000937675       448490789      
449510239       464577766       464700327       464828144     447726316      
449976950       465023687       465109171       465185098       465262210      
465340875       465424695       111000278000       111000445040      
111000543757       111000644658       111000748642       111000842513      
111000937710       448490821       449511088       464577774       464700426    
  464828235     447741117       449977008       465023802       465109189      
465185114       465262236       465340883       465424703       111000278022    
  111000445051       111000543825       111000644704       111000748653      
111000842524       111000937732       448490847       449511260       464577782
      464700442       464828250     447751702       449977511       465023869  
    465109205       465185122       465262244       465340891       465424745  
    111000278280       111000445073       111000543836       111000644737      
111000748664       111000842535       111000937787       448491886      
449511948       464577832       464700459       464828292     447755455      
449977719       465024156       465109247       465185148       465262251      
465340909       465424752       111000278314       111000445084      
111000543847       111000644805       111000748675       111000842568      
111000937798       448492116       449512060       464578061       464700467    
  464828441     447758400       449979004       465024461       465109254      
465185155       465262277       465340933       465424786       111000278325    
  111000445095       111000543869       111000644838       111000748709      
111000842580       111000937800       448492249       449512128       464578103
      464700475       464828524     447758566       449979293       465024875  
    465109270       465185163       465262285       465340941       465424794  
    111000278516       111000445107       111000543881       111000644849      
111000748732       111000842591       111000937822       448492397      
449512250       464578111       464700509       464828540     447764440      
449979475       465025138       465109288       465185205       465262319      
465340958       465424802       111000278550       111000445130      
111000543892       111000644861       111000748811       111000842636      
111000937844       448492843       449512557       464578277       464700632    
  464828557     447769639       449979517       465025179       465109353      
465185239       465262327       465340966       465424851       111000278583    
  111000445141       111000543904       111000644883       111000748833      
111000842647       111000937899       448492850       449512615       464578301
      464700640       464828573     447773532       449979533       465025252  
    465109379       465185254       465262335       465340990       465424869  
    111000278606       111000445152       111000543937       111000644940      
111000748989       111000842658       111000937934       448492892      
449512748       464578350       464700731       464828706     447784315      
449979632       465025377       465109387       465185262       465262343      
465341006       465424901       111000278639       111000445174      
111000543959       111000644973       111000749025       111000842669      
111000937945       448494633       449513142       464578368       464700798    
  464828755     447788407       449979640       465026417       465109445      
465185288       465262426       465341022       465424950       111000278662    
  111000445242       111000543971       111000645064       111000749081      
111000842692       111000937990       448494781       449513191       464578376
      464700806       464828813     447795907       449979673       465026482  
    465109452       465185312       465262434       465341030       465424992  
    111000278987       111000445275       111000544028       111000645075      
111000749104       111000842704       111000938047       448495184      
449513241       464578467       464700889       464828888     447798182      
449979715       465026623       465109460       465185320       465262442      
465341139       465425015       111000279012       111000445297      
111000544039       111000645097       111000749126       111000842726      
111000938081       448496232       449516020       464578483       464700913    
  464828995     447802240       449979780       465027019       465109478      
465185338       465262467       465341147       465425049       111000279269    
  111000445321       111000544051       111000645109       111000749205      
111000842737       111000938126       448496240       449523117       464578509
      464700939       464829019     447809732       449979806       465027308  
    465109486       465185346       465262483       465341162       465425130  
    111000279270       111000445332       111000544073       111000645143      
111000749238       111000842748       111000938137       448496778      
449523141       464578566       464701002       464829050     447811043      
449979830       465027522       465109502       465185353       465262491      
465341196       465425197       111000279281       111000445343      
111000544129       111000645187       111000749249       111000842759      
111000938159       448496968       456133156       464578608       464701010    
  464829068     447813312       449979848       465027639       465109528      
465185379       465262509       465341212       465425205       111000279539    
  111000445433       111000544130       111000645198       111000749261      
111000842760       111000938182       448497040       458036043       464578665
      464701044       464829092     447813916       449979863       465027662  
    465109536       465185387       465262533       465341246       465425247  
    111000279573       111000445444       111000544141       111000645200      
111000749373       111000842771       111000938193       448497503      
458376134       464578764       464701051       464829126     447832833      
449979921       465027670       465109551       465185411       465262582      
465341295       465425296       111000279821       111000445455      
111000544174       111000645222       111000749407       111000842782      
111000938216       448497735       459107132       464578780       464701069    
  464829134     447838624       449980093       465027761       465109569      
465185445       465262616       465341386       465425304       111000279843    
  111000445523       111000544219       111000645244       111000749485      
111000842793       111000938249       448498899       460336092       464578822
      464701077       464829233     447842667       449980234       465027779  
    465109619       465185452       465262632       465341493       465425403  
    111000279854       111000445545       111000544220       111000645356      
111000749519       111000842805       111000938261       448498956      
460962285       464578848       464701101       464829258     447843467      
449980309       465027936       465109643       465185486       465262657      
465341519       465425411       111000280205       111000445556      
111000544231       111000645367       111000749531       111000842816      
111000938294       448499228       461283400       464578889       464701119    
  464829308     447852161       449980325       465028017       465109742      
465185494       465262673       465341527       465425445       111000280485    
  111000445590       111000544286       111000645390       111000749564      
111000842850       111000938339       448499269       461537821       464579036
      464701135       464829522     447855834       449980507       465028108  
    465109759       465185510       465262681       465341576       465425452  
    111000280722       111000445602       111000544309       111000645413      
111000749609       111000842861       111000938362       448499814      
461619306       464579101       464701150       464829613     447856295      
449980549       465028207       465109767       465185577       465262707      
465341584       465425478       111000280777       111000445613      
111000544310       111000645435       111000749621       111000842883      
111000938373       448500033       461977464       464579143       464701176    
  464829647     447860925       449980614       465028280       465109775      
465185627       465262715       465341691       465425494       111000280991    
  111000445624       111000544321       111000645479       111000749687      
111000842906       111000938384       448501023       461990509       464579226
      464701192       464829662     447861642       449980820       465028314  
    465109783       465185668       465262756       465341709       465425502  
    111000281015       111000445635       111000544332       111000645525      
111000749766       111000842928       111000938395       448501320      
462016288       464579242       464701200       464829704     447866427      
449981117       465028363       465109858       465185692       465262798      
465341717       465425510       111000281194       111000445646      
111000544365       111000645536       111000749799       111000842973      
111000938407       448501759       462039967       464579267       464701242    
  464829738     447869124       449981133       465028397       465109908      
465185700       465262806       465341733       465425528       111000281217    
  111000445781       111000544387       111000645626       111000749801      
111000842995       111000938452       448501817       462044967       464579291
      464701259       464829779     447869793       449981414       465028405  
    465109924       465185718       465262814       465341758       465425536  
    111000281341       111000445792       111000544444       111000645659      
111000749812       111000843019       111000938463       448502336      
462080045       464579390       464701317       464829803     447870833      
449981497       465028504       465109965       465185742       465262830      
465341782       465425544       111000281655       111000445804      
111000544455       111000645660       111000749878       111000843031      
111000938474       448502369       462082843       464579416       464701333    
  464829852     447873555       449981919       465028777       465110005      
465185767       465262848       465341808       465425551       111000281666    
  111000445815       111000544512       111000645716       111000749946      
111000843064       111000938485       448502476       462128976       464579465
      464701432       464829878     447874751       449982867       465028793  
    465110039       465185775       465262855       465341816       465425585  
    111000281677       111000445826       111000544523       111000645727      
111000750049       111000843086       111000938553       448503003      
462149287       464579499       464701440       464829902     447878190      
449982958       465028843       465110054       465185783       465262897      
465341824       465425593       111000281688       111000445837      
111000544590       111000645761       111000750072       111000843110      
111000938597       448503847       462159518       464579507       464701457    
  464829951     447878562       449983238       465028900       465110062      
465185817       465262921       465341840       465425619       111000281712    
  111000445848       111000544602       111000645794       111000750094      
111000843121       111000938643       448503912       462170176       464579549
      464701499       464829993     447889031       449983246       465028967  
    465110088       465185825       465262962       465341881       465425627  
    111000281745       111000445860       111000544624       111000645817      
111000750252       111000843132       111000938665       448504068      
462265174       464579580       464701507       464830207     447893694      
449984046       465029080       465110112       465185833       465262970      
465341915       465425635       111000281767       111000445882      
111000544657       111000645828       111000750263       111000843176      
111000938698       448504506       462281346       464579762       464701531    
  464830215     447906421       449984053       465029106       465110138      
465185874       465262988       465341923       465425650       111000281970    
  111000445893       111000544679       111000645839       111000750296      
111000843187       111000938711       448506071       462288002       464579770
      464701614       464830314     447906660       449984475       465029197  
    465110146       465185882       465262996       465341931       465425742  
    111000282027       111000445916       111000544703       111000645840      
111000750308       111000843211       111000938744       448506741      
462303595       464579796       464701648       464830322     447912726      
449984723       465029296       465110229       465185957       465263002      
465341956       465425775       111000282308       111000445927      
111000544826       111000645873       111000750353       111000843233      
111000938777       448507137       462304874       464579812       464701655    
  464830348     447915141       449985233       465029361       465110278      
465185981       465263028       465342004       465425791       111000282331    
  111000445938       111000544882       111000645884       111000750375      
111000843266       111000938788       448507293       462340977       464579861
      464701689       464830355     447917311       449985407       465029437  
    465110344       465186005       465263036       465342012       465425833  
    111000282689       111000445950       111000544893       111000645907      
111000750386       111000843277       111000938799       448507426      
462432774       464579895       464701721       464830504     447918962      
449985688       465029494       465110419       465186013       465263069      
465342046       465425866       111000282724       111000445961      
111000544905       111000645918       111000750397       111000843299      
111000938812       448509661       462459777       464579903       464701812    
  464830512     447923624       449985787       465029502       465110435      
465186039       465263077       465342053       465425882       111000282746    
  111000445972       111000544927       111000645929       111000750410      
111000843312       111000938823       448509737       462533563       464579911
      464701861       464830553     447935040       449985795       465029601  
    465110476       465186047       465263127       465342087       465425932  
    111000282757       111000445983       111000544938       111000645930      
111000750566       111000843424       111000938867       448510321      
462538257       464579960       464701903       464830587  

 

SCH-A-5



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
447938770       449985878       465029635       465110492       465186062      
465263150       465342095       465425981       111000283040       111000446041
      111000544950       111000645985       111000750599       111000843446    
  111000938889       448510800       462593310       464580034       464701929  
    464830744     447941188       449986124       465029650       465110500    
  465186070       465263176       465342103       465426013       111000283062  
    111000446052       111000544983       111000646021       111000750623      
111000843480       111000938890       448510834       462678848       464580059
      464701978       464830819     447942384       449986751       465029767  
    465110559       465186088       465263192       465342160       465426047  
    111000283411       111000446063       111000545018       111000646054      
111000750634       111000843570       111000938913       448512129      
462679390       464580067       464702026       464830827     447954041      
449987593       465029833       465110567       465186096       465263218      
465342228       465426062       111000283422       111000446074      
111000545029       111000646098       111000750645       111000843615      
111000938979       448512350       462717976       464580109       464702042    
  464830967     447955477       449987700       465029858       465110575      
465186112       465263267       465342277       465426070       111000283433    
  111000446096       111000545030       111000646144       111000750667      
111000843648       111000938980       448512871       462734872       464580125
      464702067       464830991     447961277       449987858       465029924  
    465110583       465186120       465263275       465342293       465426161  
    111000283477       111000446108       111000545063       111000646166      
111000750689       111000843660       111000939004       448512889      
462945122       464580273       464702075       464831015     447962465      
449988237       465030062       465110591       465186153       465263341      
465342327       465426179       111000283545       111000446119      
111000545108       111000646188       111000750690       111000843671      
111000939048       448513044       462948076       464580315       464702091    
  464831098     447963042       449988724       465030195       465110617      
465186195       465263366       465342343       465426187       111000283826    
  111000446142       111000545131       111000646212       111000750735      
111000843682       111000939116       448513226       462949652       464580323
      464702109       464831106     447963216       449989037       465030229  
    465110641       465186203       465263416       465342368       465426195  
    111000283848       111000446153       111000545142       111000646234      
111000750768       111000843705       111000939138       448513903      
462950510       464580380       464702166       464831122     447965971      
449989268       465030260       465110658       465186237       465263432      
465342384       465426211       111000283859       111000446164      
111000545153       111000646256       111000750814       111000843727      
111000939149       448514026       462955238       464580406       464702224    
  464831171     447969684       449989409       465030310       465110682      
465186252       465263440       465342442       465426260       111000283882    
  111000446197       111000545232       111000646313       111000750858      
111000843750       111000939172       448514463       462959172       464580455
      464702240       464831213     447970302       449989656       465030401  
    465110716       465186260       465263457       465342467       465426278  
    111000284322       111000446209       111000545300       111000646324      
111000750892       111000843772       111000939239       448514703      
462959800       464580471       464702257       464831254     447970674      
449990084       465030484       465110740       465186278       465263473      
465342483       465426286       111000284388       111000446210      
111000545399       111000646335       111000750915       111000843794      
111000939240       448515015       462963026       464580497       464702265    
  464831312     447971904       449990159       465030682       465110765      
465186294       465263531       465342491       465426294       111000284399    
  111000446221       111000545401       111000646380       111000750937      
111000843806       111000939262       448515197       462967621       464580588
      464702273       464831411     447974270       449990175       465030740  
    465110781       465186310       465263572       465342509       465426328  
    111000284805       111000446232       111000545434       111000646391      
111000750948       111000843817       111000939318       448515528      
462968900       464580596       464702307       464831601     447975301      
449990183       465030807       465110815       465186328       465263598      
465342517       465426369       111000284827       111000446298      
111000545445       111000646447       111000750960       111000843828      
111000939330       448515619       462970161       464580604       464702315    
  464831650     447976366       449990530       465030823       465110823      
465186336       465263606       465342541       465426393       111000284849    
  111000446355       111000545456       111000646458       111000750971      
111000843839       111000939341       448515791       462972464       464580653
      464702323       464831676     447976507       449990704       465030856  
    465110831       465186351       465263630       465342566       465426450  
    111000285176       111000446377       111000545502       111000646469      
111000750982       111000843884       111000939352       448515817      
462973595       464580711       464702331       464831718     447978008      
449990910       465030914       465110849       465186401       465263663      
465342574       465426468       111000285255       111000446388      
111000545535       111000646492       111000751107       111000843895      
111000939374       448515882       462974866       464580737       464702398    
  464831767     447978453       449991074       465030971       465110864      
465186435       465263671       465342582       465426484       111000285569    
  111000446401       111000545557       111000646537       111000751141      
111000843907       111000939420       448516286       462980368       464580752
      464702406       464831775     447980202       449991181       465030997  
    465110898       465186476       465263705       465342616       465426492  
    111000285570       111000446412       111000545568       111000646548      
111000751163       111000843918       111000939453       448516336      
462981929       464580802       464702463       464831791     447981036      
449991298       465031045       465110930       465186484       465263721      
465342624       465426518       111000285592       111000446423      
111000545580       111000646560       111000751219       111000843952      
111000939464       448517805       462983511       464580836       464702505    
  464831833     447981739       451183727       465031144       465110948      
465186500       465263739       465342632       465426567       111000285604    
  111000446445       111000545591       111000646582       111000751231      
111000844021       111000939497       448518373       462983966       464580844
      464702521       464831858     447981895       454542150       465031177  
    465110955       465186518       465263747       465342665       465426575  
    111000285615       111000446456       111000545647       111000646605      
111000751297       111000844032       111000939509       448518449      
462985268       464580935       464702554       464831874     447982950      
454581489       465031235       465110963       465186542       465263762      
465342681       465426583       111000285671       111000446568      
111000545658       111000646650       111000751310       111000844043      
111000939521       448518837       462985573       464580950       464702646    
  464831973     447985227       454678830       465031250       465111003      
465186559       465263770       465342772       465426666       111000286302    
  111000446647       111000545681       111000646672       111000751321      
111000844065       111000939576       448518878       462988148       464581008
      464702687       464831981     447986381       455611871       465031334  
    465111011       465186575       465263796       465342848       465426682  
    111000286313       111000446681       111000545704       111000646683      
111000751433       111000844098       111000939600       448519082      
462990151       464581016       464702729       464831999     447993767      
455806232       465031433       465111029       465186617       465263846      
465342863       465426690       111000286593       111000446805      
111000545726       111000646694       111000751444       111000844100      
111000939879       448519355       462996968       464581024       464702752    
  464832013     447994898       455934919       465031458       465111052      
465186666       465263853       465342905       465426732       111000286616    
  111000446816       111000545737       111000646706       111000751499      
111000844111       111000939903       448519892       462999053       464581032
      464702760       464832054     447997503       456239011       465031474  
    465111086       465186674       465263861       465342939       465426740  
    111000286649       111000446827       111000545760       111000646717      
111000751501       111000844122       111000939914       448520023      
462999426       464581065       464702786       464832070     448012583      
456353994       465031508       465111102       465186690       465263879      
465343051       465426799       111000286986       111000446838      
111000545849       111000646728       111000751512       111000844133      
111000939925       448520130       463003731       464581180       464702828    
  464832104     448017681       456381458       465031516       465111110      
465186708       465263903       465343069       465426815       111000286997    
  111000446906       111000545861       111000646739       111000751567      
111000844155       111000939947       448520320       463004135       464581198
      464702851       464832138     448029389       456467950       465031532  
    465111128       465186716       465263929       465343085       465426831  
    111000287392       111000446939       111000545883       111000646740      
111000751590       111000844177       111000939958       448520775      
463007872       464581248       464702869       464832153     448035782      
456541796       465031557       465111151       465186765       465263937      
465343093       465426872       111000287415       111000446940      
111000545906       111000646795       111000751613       111000844199      
111000939981       448521740       463013367       464581271       464702901    
  464832161     448035923       456634336       465031599       465111169      
465186773       465263945       465343127       465426880       111000287437    
  111000446973       111000545940       111000646807       111000751624      
111000844201       111000939992       448521898       463015396       464581297
      464702927       464832179     448048751       456785476       465031672  
    465111177       465186799       465263952       465343135       465426914  
    111000287448       111000446984       111000545962       111000646863      
111000751646       111000844212       111000940006       448522201      
463018689       464581305       464702950       464832195     448052910      
456802552       465031706       465111227       465186807       465263986      
465343150       465426922       111000287471       111000446995      
111000545973       111000646885       111000751668       111000844234      
111000940017       448522300       463019422       464581347       464703008    
  464832328     448061606       456823681       465031763       465111235      
465186823       465263994       465343200       465426955       111000287482    
  111000447008       111000545984       111000646908       111000751691      
111000844267       111000940039       448522821       463023036       464581396
      464703016       464832336     448061648       456991009       465031789  
    465111250       465186864       465264000       465343259       465426989  
    111000287763       111000447020       111000546008       111000646920      
111000751770       111000844289       111000940051       448523365      
463029892       464581412       464703081       464832419     448064816      
457034007       465031821       465111276       465186898       465264026      
465343275       465427060       111000287853       111000447042      
111000546064       111000646931       111000751815       111000844313      
111000940062       448523530       463036335       464581461       464703099    
  464832476     448070797       457052058       465031854       465111326      
465186906       465264075       465343283       465427086       111000287864    
  111000447064       111000546086       111000646964       111000751860      
111000844324       111000940163       448523712       463042846       464581495
      464703123       464832518     448072686       457052595       465031888  
    465111334       465186914       465264117       465343291       465427094  
    111000288012       111000447187       111000546301       111000646975      
111000751871       111000844335       111000940219       448524280      
463047654       464581503       464703131       464832526     448078162      
457125870       465031904       465111342       465186948       465264133      
465343309       465427110       111000288168       111000447200      
111000546323       111000646997       111000751893       111000844346      
111000940220       448524876       463052969       464581511       464703206    
  464832542     448078998       457158012       465031946       465111367      
465186955       465264141       465343317       465427128       111000288191    
  111000447233       111000546390       111000647000       111000751938      
111000844357       111000940231       448524983       463053058       464581529
      464703230       464832625     448083105       457399145       465031987  
    465111375       465186971       465264158       465343333       465427144  
    111000288203       111000447255       111000546402       111000647011      
111000751949       111000844368       111000940242       448525006      
463055491       464581594       464703248       464832864     448085225      
457492478       465032019       465111391       465186997       465264182      
465343341       465427151       111000288461       111000447266      
111000546446       111000647044       111000751961       111000844380      
111000940275       448525188       463055996       464581602       464703255    
  464832898     448089722       457620730       465032035       465111409      
465187029       465264190       465343358       465427185       111000288528    
  111000447277       111000546457       111000647055       111000751983      
111000844391       111000940286       448525410       463059113       464581628
      464703297       464833086     448090688       457626638       465032043  
    465111417       465187037       465264257       465343366       465427193  
    111000288551       111000447301       111000546468       111000647077      
111000752018       111000844403       111000940321       448526483      
463062620       464581651       464703313       464833110     448092965      
457676658       465032050       465111433       465187078       465264265      
465343408       465427201       111000288562       111000447312      
111000546536       111000647088       111000752030       111000844414      
111000940343       448527291       463063933       464581701       464703321    
  464833151     448096479       457774255       465032076       465111508      
465187086       465264299       465343416       465427250       111000288900    
  111000447323       111000546547       111000647099       111000752096      
111000844436       111000940354       448527853       463069914       464581735
      464703339       464833177     448098574       457906774       465032092  
    465111524       465187102       465264331       465343457       465427276  
    111000288933       111000447345       111000546558       111000647112      
111000752142       111000844447       111000940365       448528083      
463070714       464581792       464703354       464833185     448101428      
458082963       465032142       465111532       465187110       465264349      
465343481       465427284       111000288944       111000447536      
111000546570       111000647167       111000752221       111000844458      
111000940422       448528091       463071324       464581875       464703362    
  464833227     448103085       458108131       465032159       465111557      
465187177       465264380       465343515       465427334       111000288955    
  111000447570       111000546626       111000647178       111000752254      
111000844469       111000940444       448528133       463072231       464581966
      464703446       464833235     448105148       458164407       465032217  
    465111631       465187201       465264430       465343523       465427383  
    111000288966       111000447581       111000546648       111000647202      
111000752322       111000844470       111000940466       448528612      
463078253       464581974       464703503       464833243     448117705      
458185220       465032241       465111730       465187219       465264471      
465343580       465427441       111000288999       111000447592      
111000546660       111000647213       111000752344       111000844481      
111000940488       448529040       463081232       464582006       464703529    
  464833326     448123273       458232832       465032258       465111755      
465187227       465264497       465343598       465427466       111000289013    
  111000447615       111000546749       111000647224       111000752377      
111000844492       111000940501       448529453       463086546       464582030
      464703537       464833383     448131599       458255213       465032266  
    465111797       465187276       465264505       465343606       465427474  
    111000289226       111000447659       111000546794       111000647257      
111000752399       111000844504       111000940590       448529511      
463088567       464582071       464703644       464833516     448131680      
458268026       465032282       465111847       465187284       465264513      
465343614       465427482       111000289248       111000447716      
111000546828       111000647279       111000752401       111000844515      
111000940624       448529891       463093534       464582089       464703750    
  464833557     448136440       458375813       465032290       465111854      
465187292       465264539       465343630       465427565       111000289282    
  111000447727       111000546873       111000647280       111000752445      
111000844526       111000940668       448529933       463093542       464582212
      464703818       464833607     448138370       458624970       465032308  
    465111870       465187300       465264554       465343648       465427581  
    111000289338       111000447738       111000546929       111000647303      
111000752524       111000844537       111000940680       448530196      
463095661       464582287       464703834       464833656     448141176      
458853207       465032340       465111904       465187334       465264562      
465343655       465427615       111000289619       111000447783      
111000546963       111000647336       111000752535       111000844548      
111000940714       448530758       463097287       464582394       464703867    
  464833664     448142687       458854460       465032357       465111946      
465187359       465264570       465343671       465427680       111000289686    
  111000447794       111000546974       111000647347       111000752546      
111000844559       111000940747       448531129       463107664       464582493
      464703909       464833698     448143495       458984804       465032365  
    465111961       465187417       465264588       465343697       465427706  
    111000290105       111000447806       111000546996       111000647369      
111000752603       111000844560       111000940758       448531236      
463108969       464582501       464703925       464833714     448152769      
459002861       465032373       465111995       465187441       465264596      
465343705       465427714       111000290116       111000447873      
111000547009       111000647370       111000752681       111000844571      
111000940769       448531491       463111310       464582535       464703958    
  464833722     448155861       459019022       465032381       465112001      
465187490       465264620       465343713       465427722       111000290688    
  111000447895       111000547021       111000647404       111000752715      
111000844593       111000940781       448531582       463112367       464582600
      464704014       464833920     448156125       459028577       465032407  
    465112043       465187508       465264687       465343721       465427730  
    111000290723       111000447996       111000547032       111000647415      
111000752816       111000844605       111000940792       448531848      
463114538       464582642       464704121       464833961     448159020      
459052403       465032415       465112068       465187516       465264703      
465343754       465427748       111000290756       111000448009      
111000547043       111000647426       111000752940       111000844616      
111000940927       448532119       463116442       464582717       464704139    
  464834001     448162040       459062717       465032464       465112076      
465187532       465264729       465343788       465427771       111000290790    
  111000448021       111000547076       111000647437       111000752973      
111000844638       111000940961       448532283       463130013       464582782
      464704162       464834076     448167635       459069662       465032472  
    465112092       465187599       465264745       465343796       465427789  
    111000291184       111000448043       111000547087       111000647448      
111000753020       111000844649       111000940972       448532762      
463130799       464582790       464704204       464834100     448172056      
459098141       465032480       465112100       465187607       465264752      
465343804       465427805       111000291195       111000448076      
111000547199       111000647459       111000753064       111000844706      
111000940983       448532929       463133355       464582840       464704238    
  464834126     448174987       459269916       465032498       465112118      
465187615       465264810       465343820       465427813       111000291218    
  111000448087       111000547267       111000647460       111000753075      
111000844739       111000941007       448533067       463136713       464582881
      464704261       464834142     448186247       459297685       465032522  
    465112126       465187649       465264828       465343838       465427839  
    111000291252       111000448100       111000547290       111000647471      
111000753086       111000844997       111000941029       448533505      
463137182       464582907       464704279       464834159     448189886      
459299517       465032530       465112167       465187664       465264877      
465343879       465427847       111000291476       111000448144      
111000547357       111000647482       111000753097       111000845022      
111000941052       448533653       463140988       464582923       464704287    
  464834167     448202267       459427670       465032548       465112274      
465187714       465264893       465343911       465427870       111000291498    
  111000448155       111000547391       111000647493       111000753109      
111000845156       111000941108       448533869       463141648       464582964
      464704329       464834209     448205914       459573457       465032555  
    465112415       465187722       465264950       465343929       465427888  
    111000291500       111000448245       111000547425       111000647505      
111000753187       111000845189       111000941120       448534032      
463143222       464582980       464704378       464834225     448208736      
459580890       465032563       465112431       465187748       465264968      
465343978       465427904       111000291746       111000448256      
111000547436       111000647516       111000753198       111000845257      
111000941131       448534230       463144121       464582998       464704394    
  464834233     448217042       459617353       465032571       465112456      
465187797       465264984       465343994       465427946       111000291768    
  111000448290       111000547447       111000647527       111000753200      
111000845291       111000941164       448534305       463145789       464583095
      464704428       464834316     448217992       459623856       465032597  
    465112472       465187805       465265007       465344018       465427953  
    111000291791       111000448302       111000547458       111000647550      
111000753211       111000845347       111000941175       448534610      
463151027       464583186       464704451       464834324     448224824      
459626214       465032605       465112498       465187821       465265015      
465344026       465427979       111000292073       111000448335      
111000547469       111000647561       111000753255       111000845370      
111000941209       448536185       463154716       464583194       464704469    
  464834407     448230102       459968715       465032613       465112506      
465187847       465265023       465344034       465427995       111000292512    
  111000448357       111000547492       111000647572       111000753312      
111000845392       111000941243       448536367       463162305       464583244
      464704592       464834415     448234054       459972352       465032621  
    465112530       465187854       465265064       465344075       465428068  
    111000292523       111000448403       111000547627       111000647583      
111000753323       111000845448       111000941254       448536979      
463162834       464583277       464704600       464834423  

 

SCH-A-6



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
448235481       459978052       465032639       465112571       465187870      
465265098       465344083       465428092       111000292545       111000448458
      111000547649       111000647617       111000753356       111000845460    
  111000941265       448538116       463166876       464583285       464704667  
    464834456     448242933       459980249       465032647       465112589    
  465187896       465265122       465344091       465428118       111000292905  
    111000448470       111000547661       111000647639       111000753402      
111000845482       111000941276       448538520       463169680       464583335
      464704675       464834498     448243550       459997102       465032654  
    465112605       465187938       465265155       465344125       465428142  
    111000292927       111000448492       111000547672       111000647640      
111000753446       111000845493       111000941287       448539106      
463170670       464583350       464704683       464834506     448254136      
460034846       465032662       465112647       465187946       465265213      
465344141       465428159       111000293175       111000448559      
111000547694       111000647651       111000753457       111000845505      
111000941298       448539346       463173211       464583368       464704824    
  464834548     448255687       460038474       465032670       465112704      
465187979       465265262       465344158       465428167       111000293524    
  111000448571       111000547728       111000647662       111000753468      
111000845527       111000941311       448539973       463173799       464583400
      464704873       464834563     448264234       460085327       465032688  
    465112720       465188027       465265312       465344166       465428175  
    111000293771       111000448627       111000547751       111000647673      
111000753480       111000845549       111000941333       448540328      
463178186       464583475       464704907       464834571     448268672      
460090889       465032696       465112738       465188050       465265346      
465344174       465428266       111000294378       111000448649      
111000547795       111000647695       111000753491       111000845639      
111000941344       448540583       463178897       464583483       464704949    
  464834589     448279935       460096761       465032704       465112753      
465188118       465265379       465344224       465428282       111000294390    
  111000448650       111000547818       111000647707       111000753525      
111000845718       111000941401       448540997       463180745       464583509
      464705029       464834597     448281931       460112410       465032712  
    465112779       465188142       465265395       465344232       465428290  
    111000294930       111000448661       111000547829       111000647718      
111000753659       111000845741       111000941445       448541094      
463182097       464583541       464705045       464834605     448282855      
460124449       465032720       465112787       465188225       465265411      
465344240       465428316       111000294952       111000448694      
111000547863       111000647729       111000753660       111000845785      
111000941490       448541383       463182477       464583582       464705060    
  464834613     448284703       460133341       465032738       465112795      
465188266       465265452       465344265       465428324       111000294974    
  111000448795       111000547896       111000647741       111000753705      
111000845853       111000941557       448541540       463183376       464583616
      464705078       464834647     448284786       460135932       465032746  
    465112837       465188340       465265486       465344299       465428357  
    111000294996       111000448885       111000547942       111000647763      
111000753761       111000845864       111000941568       448541763      
463185553       464583624       464705177       464834654     448285833      
460157233       465032787       465112878       465188357       465265494      
465344307       465428373       111000295010       111000448896      
111000547986       111000647774       111000753783       111000845875      
111000941579       448541805       463191379       464583665       464705219    
  464834662     448287888       460165996       465032795       465112886      
465188373       465265528       465344315       465428399       111000295032    
  111000448919       111000548000       111000647785       111000753817      
111000845921       111000941591       448542068       463194183       464583673
      464705243       464834712     448291724       460171473       465032886  
    465112894       465188464       465265536       465344331       465428431  
    111000295335       111000448920       111000548066       111000647808      
111000753851       111000846090       111000941614       448542324      
463199166       464583707       464705318       464834738     448294884      
460186265       465032894       465112902       465188472       465265544      
465344406       465428456       111000295379       111000448931      
111000548088       111000647819       111000753884       111000846102      
111000941636       448542647       463205468       464583715       464705342    
  464834746     448301630       460191638       465032993       465112936      
465188498       465265551       465344414       465428522       111000295380    
  111000448953       111000548123       111000647831       111000753918      
111000846135       111000941669       448542696       463224444       464583756
      464705375       464834753     448304253       460203649       465033017  
    465112944       465188506       465265585       465344422       465428548  
    111000295403       111000448986       111000548167       111000647842      
111000753929       111000846146       111000941670       448542779      
463225151       464583798       464705383       464834761     448310672      
460216435       465033058       465112969       465188522       465265593      
465344455       465428571       111000295661       111000449000      
111000548213       111000647853       111000753941       111000846157      
111000941704       448542803       463238576       464583863       464705417    
  464834787     448318519       460225980       465033082       465113017      
465188563       465265668       465344463       465428589       111000295683    
  111000449011       111000548268       111000647864       111000753952      
111000846179       111000941715       448542894       463238733       464583889
      464705441       464834803     448319046       460255409       465033116  
    465113058       465188605       465265692       465344497       465428696  
    111000295997       111000449033       111000548280       111000647875      
111000753963       111000846203       111000941737       448543231      
463239293       464583939       464705508       464834811     448320408      
460276322       465033124       465113066       465188613       465265700      
465344505       465428704       111000296000       111000449044      
111000548358       111000647932       111000753974       111000846214      
111000941748       448544072       463252775       464583970       464705516    
  464834845     448327791       460338742       465033140       465113074      
465188621       465265783       465344539       465428753       111000296011    
  111000449066       111000548369       111000647943       111000754009      
111000846269       111000941760       448544106       463261537       464584044
      464705524       464834878     448328740       460342272       465033231  
    465113090       465188654       465265791       465344562       465428845  
    111000296022       111000449077       111000548370       111000648001      
111000754043       111000846304       111000941805       448544916      
463264481       464584051       464705532       464834886     448336313      
460350622       465033249       465113157       465188670       465265809      
465344570       465428886       111000296044       111000449088      
111000548392       111000648012       111000754054       111000846315      
111000941827       448545376       463272633       464584069       464705714    
  464834894     448336834       460352396       465033314       465113199      
465188746       465265817       465344612       465428894       111000296101    
  111000449112       111000548471       111000648089       111000754065      
111000846450       111000941894       448545707       463276915       464584119
      464705730       464834910     448342469       460364714       465033330  
    465113207       465188753       465265833       465344646       465428910  
    111000296369       111000449134       111000548516       111000648348      
111000754076       111000846472       111000941917       448545814      
463283978       464584127       464705813       464834977     448346361      
460365992       465033348       465113215       465188761       465265841      
465344653       465428936       111000296583       111000449167      
111000548527       111000648629       111000754098       111000846506      
111000941928       448547604       463290106       464584234       464705862    
  464834985     448347021       460381106       465033355       465113249      
465188779       465265858       465344687       465428944       111000296594    
  111000449190       111000548561       111000648696       111000754144      
111000846517       111000941940       448547661       463313650       464584259
      464705896       464834993     448349027       460392616       465033363  
    465113256       465188811       465265874       465344703       465428969  
    111000296820       111000449213       111000548583       111000648775      
111000754155       111000846573       111000941951       448547844      
463318204       464584317       464705904       464835040     448351403      
460392830       465033439       465113314       465188845       465265882      
465344711       465428977       111000296831       111000449224      
111000548594       111000648786       111000754177       111000846630      
111000941984       448548073       463321620       464584390       464705979    
  464835073     448354290       460398381       465033504       465113330      
465188860       465265890       465344745       465429140       111000296864    
  111000449280       111000548606       111000648797       111000754302      
111000846641       111000941995       448548180       463322065       464584465
      464706019       464835099     448355750       460401516       465033553  
    465113348       465188910       465265908       465344810       465429181  
    111000297179       111000449291       111000548729       111000648843      
111000754324       111000846719       111000942008       448548271      
463325746       464584473       464706027       464835123     448358655      
460408727       465033645       465113363       465188928       465265916      
465344828       465429207       111000297214       111000449303      
111000548730       111000648865       111000754379       111000846731      
111000942053       448548511       463351296       464584499       464706068    
  464835156     448359141       460414337       465033694       465113389      
465188936       465265932       465344851       465429215       111000297236    
  111000449325       111000548741       111000648876       111000754380      
111000846764       111000942097       448548776       463355602       464584507
      464706084       464835164     448364448       460437007       465033702  
    465113439       465188969       465265940       465344877       465429322  
    111000297618       111000449358       111000548752       111000648887      
111000754391       111000846843       111000942110       448548891      
463366831       464584606       464706126       464835172     448374660      
460442817       465033710       465113454       465188977       465265957      
465344885       465429363       111000297641       111000449370      
111000548763       111000648955       111000754470       111000846854      
111000942154       448549998       463367755       464584622       464706142    
  464835206     448382648       460460454       465033769       465113488      
465188985       465265973       465344901       465429389       111000297663    
  111000449392       111000548819       111000649024       111000754481      
111000846898       111000942176       448550285       463368076       464584671
      464706167       464835214     448384396       460486848       465033827  
    465113504       465189009       465266005       465344919       465429413  
    111000297674       111000449404       111000548897       111000649170      
111000754504       111000846944       111000942211       448550327      
463369801       464584804       464706183       464835222     448384487      
460494370       465033843       465113546       465189025       465266013      
465344943       465429421       111000297977       111000449426      
111000548965       111000649204       111000754515       111000846955      
111000942277       448550756       463392373       464584853       464706191    
  464835230     448387464       460501406       465033850       465113579      
465189041       465266039       465344950       465429454       111000298002    
  111000449437       111000548976       111000649215       111000754526      
111000846966       111000942312       448551176       463394668       464584903
      464706266       464835255     448388660       460513443       465033876  
    465113603       465189074       465266120       465345015       465429462  
    111000298079       111000449448       111000548987       111000649316      
111000754638       111000846977       111000942334       448551192      
463397190       464584937       464706290       464835263     448389874      
460521537       465033884       465113637       465189082       465266138      
465345106       465429520       111000298316       111000449459      
111000549001       111000649338       111000754683       111000847002      
111000942356       448551226       463404046       464585082       464706324    
  464835289     448399725       460527005       465033900       465113652      
465189124       465266211       465345130       465429538       111000298349    
  111000449460       111000549012       111000649349       111000754694      
111000847103       111000942525       448551432       463414060       464585108
      464706340       464835297     448404426       460527377       465033918  
    465113660       465189223       465266229       465345148       465429595  
    111000298350       111000449482       111000549034       111000649361      
111000754717       111000847136       111000942558       448551465      
463424168       464585181       464706373       464835339     448409805      
460530926       465034015       465113678       465189249       465266237      
465345155       465429702       111000298697       111000449707      
111000549089       111000649383       111000754740       111000847147      
111000942592       448551739       463426056       464585199       464706464    
  464835347     448409912       460534373       465034049       465113686      
465189272       465266252       465345163       465429777       111000298709    
  111000449763       111000549102       111000649406       111000754784      
111000847169       111000942637       448552364       463456236       464585306
      464706530       464835362     448421271       460536014       465034072  
    465113736       465189322       465266286       465345197       465429793  
    111000298888       111000449785       111000549113       111000649462      
111000754795       111000847170       111000942693       448552372      
463460055       464585389       464706696       464835388     448424093      
460544018       465034106       465113751       465189397       465266302      
465345221       465429868       111000298912       111000449796      
111000549146       111000649484       111000754807       111000847181      
111000942705       448552471       463484949       464585405       464706712    
  464835396     448425413       460548019       465034163       465113785      
465189413       465266328       465345239       465429892       111000299216    
  111000449808       111000549157       111000649518       111000754830      
111000847192       111000942727       448552596       463489237       464585470
      464706720       464835404     448426478       460550924       465034189  
    465113801       465189454       465266401       465345262       465429900  
    111000299238       111000449819       111000549168       111000649530      
111000754841       111000847237       111000942772       448553214      
463497289       464585496       464706761       464835420     448430876      
460616824       465034213       465113819       465189462       465266419      
465345304       465429959       111000299249       111000449820      
111000549393       111000649552       111000754920       111000847248      
111000942783       448555078       463511709       464585520       464706779    
  464835438     448435123       460629744       465034254       465113843      
465189512       465266435       465345312       465429983       111000299250    
  111000449853       111000549449       111000649585       111000754931      
111000847282       111000942794       448555458       463512046       464585553
      464706936       464835453     448436030       460680499       465034262  
    465113850       465189520       465266450       465345338       465430015  
    111000299474       111000449864       111000549461       111000649619      
111000754953       111000847293       111000942817       448556217      
463512079       464585611       464706944       464835495     448436303      
460699630       465034304       465113884       465189538       465266468      
465345361       465430031       111000299485       111000449875      
111000549506       111000649642       111000755088       111000847338      
111000942862       448556274       463521153       464585637       464706951    
  464835503     448437525       460770746       465034312       465113892      
465189579       465266492       465345411       465430049       111000299496    
  111000449910       111000549551       111000649664       111000755112      
111000847349       111000942907       448556613       463522987       464585686
      464706985       464835511     448438176       460796113       465034320  
    465113926       465189603       465266526       465345452       465430064  
    111000299553       111000449921       111000549618       111000649686      
111000755134       111000847372       111000942941       448556985      
463552570       464585744       464706993       464835537     448444406      
460913155       465034387       465113934       465189629       465266542      
465345494       465430072       111000299564       111000449943      
111000549629       111000649697       111000755167       111000847417      
111000942974       448557173       463557066       464585785       464707017    
  464835552     448448530       460913445       465034445       465113942      
465189645       465266559       465345502       465430106       111000299968    
  111000450002       111000549696       111000649710       111000755202      
111000847428       111000942996       448557215       463557439       464585884
      464707033       464835560     448448977       460917511       465034486  
    465113967       465189652       465266567       465345536       465430114  
    111000299980       111000450046       111000549719       111000649721      
111000755224       111000847440       111000943009       448558700      
463558635       464585926       464707074       464835602     448454611      
460935265       465034502       465114080       465189686       465266575      
465345569       465430148       111000300174       111000450080      
111000549731       111000649765       111000755235       111000847451      
111000943098       448559179       463577429       464585942       464707082    
  464835636     448454777       460960669       465034510       465114163      
465189694       465266583       465345601       465430163       111000300185    
  111000450125       111000549764       111000649787       111000755280      
111000847473       111000943155       448559252       463587006       464585959
      464707090       464835693     448456004       460976475       465034528  
    465114189       465189702       465266609       465345619       465430171  
    111000300196       111000450170       111000549775       111000649811      
111000755404       111000847484       111000943177       448561225      
463587410       464585967       464707124       464835701     448457853      
460983265       465034536       465114205       465189769       465266625      
465345692       465430189       111000300387       111000450181      
111000549809       111000649833       111000755415       111000847495      
111000943188       448561399       463592915       464585975       464707173    
  464835784     448458992       460991243       465034569       465114213      
465189777       465266666       465345767       465430205       111000300411    
  111000450293       111000549821       111000649844       111000755426      
111000847530       111000943201       448561563       463604843       464585991
      464707223       464835792     448460956       461019523       465034601  
    465114221       465189785       465266682       465345775       465430213  
    111000300758       111000450327       111000549832       111000649877      
111000755437       111000847541       111000943267       448561886      
463613877       464586015       464707249       464835818     448461293      
461034811       465034635       465114247       465189850       465266690      
465345783       465430254       111000300837       111000450349      
111000549887       111000649888       111000755471       111000847563      
111000943278       448561910       463618223       464586031       464707272    
  464835883     448462093       461049256       465034643       465114270      
465189876       465266740       465345809       465430270       111000301074    
  111000450350       111000549922       111000649899       111000755505      
111000847574       111000943289       448562520       463619502       464586064
      464707280       464835909     448463208       461081176       465034650  
    465114288       465189884       465266799       465345833       465430288  
    111000301120       111000450406       111000549933       111000649912      
111000755549       111000847596       111000943290       448563759      
463623025       464586072       464707348       464835917     448465393      
461086316       465034668       465114296       465189892       465266856      
465345841       465430296       111000301142       111000450428      
111000550047       111000649956       111000755594       111000847608      
111000943302       448563973       463640003       464586098       464707397    
  464836014     448465617       461114522       465034684       465114304      
465189900       465266872       465345866       465430304       111000301298    
  111000450495       111000550058       111000650026       111000755617      
111000847620       111000943313       448564005       463641035       464586130
      464707413       464836022     448472241       461122053       465034692  
    465114320       465189934       465266880       465345890       465430320  
    111000301333       111000450518       111000550070       111000650037      
111000755628       111000847642       111000943324       448564732      
463643122       464586262       464707421       464836063     448476465      
461127037       465034742       465114403       465189975       465266914      
465345908       465430346       111000301603       111000450563      
111000550081       111000650059       111000755662       111000847675      
111000943335       448565093       463643288       464586296       464707512    
  464836071     448476838       461134637       465034759       465114411      
465190031       465266930       465345916       465430395       111000301917    
  111000450608       111000550092       111000650060       111000755730      
111000847710       111000943391       448565820       463653030       464586320
      464707629       464836097     448477000       461157026       465034767  
    465114429       465190056       465266948       465345957       465430411  
    111000302110       111000450631       111000550115       111000650071      
111000755752       111000847765       111000943403       448566109      
463661413       464586346       464707637       464836105     448478677      
461168072       465034791       465114478       465190072       465266971      
465345999       465430429       111000302121       111000450653      
111000550137       111000650161       111000755774       111000847798      
111000943436       448566117       463661421       464586411       464707694    
  464836121     448479154       461171274       465034809       465114486      
465190106       465266989       465346005       465430445       111000302503    
  111000450822       111000550160       111000650194       111000755785      
111000847833       111000943447       448566240       463665356       464586429
      464707702       464836170     448479907       461181224       465034825  
    465114528       465190189       465266997       465346013       465430460  
    111000302525       111000450866       111000550171       111000650284      
111000755831       111000847855       111000943481       448566455      
463667543       464586460       464707744       464836188     448480442      
461203986       465034841       465114569       465190247       465267003      
465346021       465430478       111000302536       111000450899      
111000550182       111000650330       111000755897       111000847866      
111000943515       448567115       463690941       464586494       464707819    
  464836196     448481481       461209819       465034890       465114577      
465190254       465267011       465346047       465430486       111000302547    
  111000450934       111000550205       111000650341       111000755910      
111000847888       111000943548       448567263       463704288       464586510
      464707835       464836204     448488429       461221046       465034932  
    465114619       465190288       465267029       465346062       465430510  
    111000302558       111000450990       111000550216       111000650352      
111000755921       111000848003       111000943560       448567339      
463716332       464586536       464707876       464836238  

 

SCH-A-7



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
448490144       461223455       465034940       465114627       465190338      
465267045       465346096       465430528       111000302738       111000451070
      111000550249       111000650486       111000755976       111000848070    
  111000943582       448567792       463716829       464586726       464707884  
    464836246     448494096       461262875       465034957       465114643    
  465190346       465267078       465346112       465430536       111000302929  
    111000451081       111000550250       111000650521       111000755987      
111000848081       111000943627       448568196       463718965       464586759
      464707983       464836253     448497271       461276271       465034965  
    465114676       465190395       465267086       465346138       465430593  
    111000302952       111000451104       111000550272       111000650543      
111000756001       111000848115       111000943638       448570416      
463732818       464586775       464707991       464836261     448498030      
461344285       465035004       465114684       465190429       465267136      
465346195       465430601       111000303368       111000451126      
111000550294       111000650554       111000756023       111000848137      
111000943650       448570432       463747444       464586809       464708049    
  464836279     448499335       461358178       465035046       465114692      
465190445       465267201       465346229       465430619       111000303379    
  111000451148       111000550351       111000650644       111000756067      
111000848148       111000943672       448570978       463758482       464586833
      464708080       464836287     448499871       461373060       465035053  
    465114700       465190460       465267219       465346245       465430650  
    111000303683       111000451160       111000550373       111000650655      
111000756292       111000848193       111000943694       448571513      
463774158       464586908       464708122       464836295     448499970      
461377574       465035087       465114718       465190494       465267235      
465346252       465430684       111000303919       111000451171      
111000550407       111000650666       111000756315       111000848249      
111000943740       448571919       463811745       464586916       464708130    
  464836303     448507103       461387961       465035095       465114734      
465190569       465267250       465346310       465430692       111000303975    
  111000451283       111000550418       111000650756       111000756337      
111000848250       111000943751       448572305       463831735       464586957
      464708155       464836352     448507228       461425167       465035145  
    465114791       465190619       465267276       465346336       465430718  
    111000303997       111000451294       111000550430       111000650880      
111000756427       111000848339       111000943818       448572404      
463835314       464586973       464708197       464836378     448507699      
461450066       465035152       465114809       465190635       465267300      
465346351       465430742       111000304011       111000451306      
111000550441       111000650925       111000756438       111000848351      
111000943874       448572420       463853374       464586981       464708270    
  464836386     448513564       461462566       465035160       465114825      
465190643       465267318       465346427       465430775       111000304033    
  111000451317       111000550463       111000651061       111000756584      
111000848373       111000943885       448572446       463882399       464587062
      464708296       464836402     448518936       461467318       465035194  
    465114858       465190650       465267334       465346435       465430809  
    111000304044       111000451362       111000550485       111000651139      
111000756595       111000848384       111000943908       448572511      
464289834       464587070       464708338       464836410     448520577      
461470858       465035285       465114866       465190676       465267359      
465346476       465430825       111000304066       111000451384      
111000550519       111000651263       111000756618       111000848407      
111000943920       448573097       464303429       464587088       464708346    
  464836428     448521609       461484065       465035301       465114890      
465190718       465267383       465346526       465430833       111000304077    
  111000451407       111000550520       111000651274       111000756629      
111000848553       111000943931       448573212       464459536       464587138
      464708395       464836451     448522557       461517500       465035335  
    465114957       465190726       465267474       465346534       465430874  
    111000304099       111000451418       111000550586       111000651319      
111000756630       111000848586       111000944000       448573428      
464471440       464587153       464708460       464836469     448525105      
461537656       465035343       465114965       465190734       465267482      
465346542       465430882       111000304101       111000451429      
111000550609       111000651353       111000756652       111000848643      
111000944022       448573436       464471473       464587195       464708502    
  464836477     448527473       461550097       465035350       465114973      
465190775       465267508       465346559       465430890       111000304112    
  111000451430       111000550610       111000651375       111000756674      
111000848665       111000944156       448573642       464471481       464587211
      464708585       464836485     448527622       461577595       465035368  
    465115020       465190825       465267516       465346591       465430940  
    111000304336       111000451441       111000550654       111000651409      
111000756685       111000848676       111000944178       448575704      
464471507       464587229       464708643       464836493     448527994      
461632721       465035392       465115053       465190833       465267532      
465346625       465431013       111000304583       111000451452      
111000550665       111000651454       111000756720       111000848687      
111000944190       448575878       464471614       464587237       464708759    
  464836501     448531046       461642357       465035533       465115079      
465190841       465267540       465346682       465431070       111000304594    
  111000451474       111000550700       111000651476       111000756731      
111000848755       111000944213       448576017       464471622       464587245
      464708775       464836519     448531889       461664625       465035558  
    465115087       465190858       465267573       465346708       465431096  
    111000304606       111000451531       111000550711       111000651511      
111000756742       111000848801       111000944257       448576173      
464471721       464587278       464708783       464836535     448536318      
461693392       465035566       465115103       465190940       465267607      
465346716       465431138       111000304864       111000451542      
111000550733       111000651533       111000756775       111000848856      
111000944279       448576488       464471739       464587302       464708791    
  464836543     448536805       461843369       465035657       465115160      
465190957       465267664       465346757       465431146       111000304886    
  111000451564       111000550744       111000651555       111000756821      
111000848889       111000944291       448576553       464471754       464587336
      464708825       464836568     448537761       461907024       465035699  
    465115194       465191047       465267680       465346765       465431161  
    111000304909       111000451575       111000550755       111000651577      
111000756832       111000848913       111000944347       448577437      
464471762       464587344       464708858       464836576     448539577      
461979528       465035749       465115210       465191062       465267698      
465346781       465431179       111000304932       111000451610      
111000550812       111000651588       111000756843       111000848935      
111000944369       448577742       464471788       464587476       464708874    
  464836584     448544759       461981318       465035780       465115236      
465191096       465267763       465346807       465431260       111000304976    
  111000451632       111000550856       111000651667       111000756865      
111000848957       111000944370       448579060       464471838       464587484
      464708882       464836592     448545004       461996415       465035848  
    465115301       465191112       465267821       465346831       465431278  
    111000305472       111000451654       111000550867       111000651689      
111000756876       111000849059       111000944404       448579433      
464471846       464587518       464708940       464836600     448546853      
462000837       465035871       465115319       465191146       465267854      
465346849       465431286       111000305573       111000451665      
111000550889       111000651757       111000756955       111000849149      
111000944437       448579615       464471861       464587526       464708957    
  464836618     448547471       462004706       465035889       465115327      
465191153       465267870       465346856       465431310       111000305584    
  111000451698       111000550924       111000651791       111000756966      
111000849183       111000944459       448579920       464471879       464587567
      464708965       464836626     448550723       462005620       465035897  
    465115335       465191161       465267904       465346872       465431328  
    111000305618       111000451700       111000550935       111000651836      
111000757002       111000849194       111000944493       448580274      
464471978       464587583       464708981       464836634     448550962      
462006495       465035905       465115343       465191195       465267920      
465346906       465431377       111000305674       111000451711      
111000550968       111000651858       111000757035       111000849206      
111000944505       448580829       464472109       464587658       464709039    
  464836642     448552612       462006669       465035921       465115368      
465191245       465267938       465346914       465431385       111000305685    
  111000451744       111000551071       111000651870       111000757103      
111000849228       111000944516       448580910       464472133       464587682
      464709088       464836659     448556803       462009317       465035954  
    465115525       465191278       465267946       465346922       465431393  
    111000305696       111000451777       111000551082       111000651982      
111000757114       111000849273       111000944549       448581520      
464472190       464587716       464709096       464836667     448556910      
462009820       465035970       465115541       465191369       465267995      
465346930       465431401       111000305719       111000451799      
111000551105       111000651993       111000757136       111000849295      
111000944550       448581637       464472232       464587807       464709252    
  464836675     448558197       462011578       465035988       465115558      
465191419       465268035       465346997       465431419       111000306013    
  111000451801       111000551150       111000652039       111000757169      
111000849385       111000944561       448581835       464472240       464587856
      464709260       464836691     448560649       462011727       465036002  
    465115566       465191427       465268084       465347003       465431427  
    111000306046       111000451812       111000551172       111000652095      
111000757170       111000849396       111000944594       448582858      
464472265       464587906       464709302       464836709     448562264      
462018391       465036036       465115574       465191450       465268092      
465347052       465431443       111000306057       111000451823      
111000551194       111000652141       111000757204       111000849420      
111000944628       448582932       464472307       464587930       464709310    
  464836717     448568253       462018409       465036119       465115608      
465191559       465268126       465347060       465431476       111000306091    
  111000451856       111000551206       111000652185       111000757215      
111000849475       111000944662       448583203       464472323       464587955
      464709328       464836725     448570010       462030800       465036176  
    465115616       465191617       465268142       465347102       465431492  
    111000307878       111000451878       111000551251       111000652196      
111000757316       111000849486       111000944673       448583898      
464472349       464588029       464709351       464836733     448578930      
462034901       465036200       465115640       465191716       465268167      
465347219       465431518       111000307890       111000451889      
111000551420       111000652231       111000757383       111000849497      
111000944695       448583955       464472372       464588045       464709377    
  464836741     448580944       462038407       465036226       465115657      
465191724       465268175       465347227       465431526       111000307913    
  111000451890       111000551431       111000652310       111000757406      
111000849521       111000944729       448584854       464472422       464588060
      464709393       464836758     448581686       462039546       465036242  
    465115665       465191815       465268209       465347235       465431534  
    111000307946       111000451946       111000551442       111000652365      
111000757451       111000849565       111000944752       448585117      
464472471       464588078       464709401       464836782     448582692      
462040510       465036259       465115749       465191823       465268217      
465347250       465431583       111000307968       111000452240      
111000551464       111000652376       111000757484       111000849600      
111000944774       448585174       464472489       464588110       464709427    
  464836790     448586248       462044074       465036317       465115756      
465191898       465268225       465347268       465431591       111000307991    
  111000452251       111000551475       111000652400       111000757495      
111000849633       111000944819       448585703       464472505       464588128
      464709443       464836808     448587030       462049669       465036325  
    465115798       465191914       465268241       465347276       465431609  
    111000308082       111000452284       111000551509       111000652433      
111000757541       111000849655       111000944820       448586107      
464472588       464588227       464709484       464836816     448587113      
462051046       465036333       465115806       465191963       465268290      
465347300       465431617       111000308105       111000452295      
111000551521       111000652444       111000757574       111000849688      
111000944853       448586123       464472653       464588250       464709500    
  464836824     448587493       462056839       465036366       465115822      
465191971       465268324       465347318       465431633       111000308172    
  111000452307       111000551554       111000652477       111000757585      
111000849756       111000944910       448586206       464472737       464588268
      464709518       464836832     448588855       462057662       465036390  
    465115863       465192011       465268332       465347326       465431641  
    111000308206       111000452318       111000551576       111000652523      
111000757653       111000849767       111000944954       448586602      
464472778       464588276       464709559       464836840     448589234      
462057928       465036408       465115905       465192052       465268357      
465347334       465431682       111000308228       111000452363      
111000551600       111000652534       111000757664       111000849789      
111000945001       448586792       464472950       464588284       464709625    
  464836857     448594945       462062431       465036424       465115913      
465192086       465268449       465347359       465431716       111000308262    
  111000452385       111000551611       111000652556       111000757686      
111000849790       111000945034       448587451       464472976       464588292
      464709633       464836865     448596908       462068131       465036432  
    465115947       465192110       465268456       465347367       465431724  
    111000308442       111000452396       111000551644       111000652567      
111000757787       111000849880       111000945078       448587600      
464472984       464588300       464709658       464836873     448597138      
462073800       465036549       465115954       465192144       465268472      
465347391       465431757       111000308510       111000452419      
111000551655       111000652578       111000757798       111000849936      
111000945089       448588020       464472992       464588359       464709666    
  464836881     448600999       462075250       465036564       465116002      
465192151       465268498       465347425       465431773       111000308543    
  111000452420       111000551677       111000652602       111000757811      
111000849947       111000945102       448588046       464473024       464588367
      464709674       464836915     448607101       462075367       465036622  
    465116010       465192193       465268522       465347441       465431807  
    111000308554       111000452442       111000551699       111000652691      
111000757888       111000849969       111000945135       448588095      
464473032       464588383       464709690       464836923     448610873      
462087529       465036630       465116044       465192227       465268530      
465347540       465431823       111000308576       111000452464      
111000551701       111000652714       111000757899       111000849970      
111000945168       448588566       464473040       464588391       464709898    
  464836931     448614735       462088907       465036648       465116077      
465192250       465268589       465347631       465431864       111000308846    
  111000452475       111000551723       111000652736       111000757901      
111000850017       111000945214       448589630       464473073       464588425
      464710003       464836949     448615310       462095753       465036663  
    465116085       465192268       465268613       465347656       465431948  
    111000308903       111000452486       111000551745       111000652792      
111000757923       111000850028       111000945225       448589754      
464473107       464588458       464710102       464836956     448631812      
462096579       465036689       465116093       465192276       465268639      
465347672       465431955       111000309038       111000452497      
111000551756       111000652848       111000757934       111000850039      
111000945236       448590174       464473123       464588474       464710110    
  464836964     448631978       462111857       465036705       465116101      
465192318       465268662       465347722       465431963       111000309049    
  111000452521       111000551813       111000652859       111000757945      
111000850040       111000945258       448590802       464473149       464588516
      464710128       464836972     448634436       462119272       465036721  
    465116119       465192342       465268670       465347748       465432011  
    111000309061       111000452532       111000551824       111000652927      
111000757978       111000850062       111000945269       448590810      
464473156       464588524       464710169       464836980     448635664      
462133208       465036796       465116127       465192367       465268688      
465347763       465432102       111000309151       111000452543      
111000551846       111000652950       111000757989       111000850095      
111000945360       448591453       464473164       464588557       464710219    
  464836998     448640524       462139809       465036846       465116143      
465192425       465268712       465347789       465432128       111000309173    
  111000452554       111000551868       111000653029       111000758058      
111000850174       111000945393       448591644       464473198       464588573
      464710276       464837004     448641274       462148784       465036853  
    465116150       465192458       465268779       465347854       465432136  
    111000309296       111000452565       111000551891       111000653119      
111000758115       111000850185       111000945416       448591917      
464473248       464588581       464710284       464837020     448644062      
462148917       465036861       465116168       465192466       465268886      
465347912       465432219       111000309364       111000452576      
111000551903       111000653131       111000758137       111000850196      
111000945540       448591974       464473297       464588599       464710292    
  464837038     448646828       462150475       465036879       465116176      
465192508       465268902       465347946       465432268       111000309375    
  111000452598       111000551914       111000653153       111000758171      
111000850264       111000945562       448592634       464473305       464588623
      464710334       464837046     448647370       462156498       465036895  
    465116184       465192524       465268977       465347961       465432284  
    111000309410       111000452611       111000551925       111000653175      
111000758193       111000850275       111000945573       448593160      
464473339       464588631       464710342       464837053     448647636      
462159484       465036903       465116192       465192565       465268985      
465347979       465432300       111000309421       111000452633      
111000551936       111000653197       111000758205       111000850433      
111000945584       448593715       464473362       464588789       464710359    
  464837061     448648667       462164005       465036911       465116218      
465192607       465268993       465348027       465432334       111000309432    
  111000452756       111000551958       111000653276       111000758216      
111000850444       111000945595       448593913       464473388       464588854
      464710367       464837228     448648691       462164872       465036945  
    465116226       465192623       465269009       465348050       465432342  
    111000309443       111000452767       111000551992       111000653311      
111000758261       111000850455       111000945607       448594085      
464473420       464588896       464710383       464837293     448650234      
462166208       465036952       465116242       465192698       465269025      
465348084       465432383       111000309465       111000452789      
111000552005       111000653388       111000758328       111000850466      
111000945630       448594267       464473479       464588904       464710409    
  464837368     448650853       462166745       465036978       465116267      
465192722       465269041       465348100       465432409       111000309487    
  111000452790       111000552016       111000653467       111000758351      
111000850477       111000945641       448594416       464473503       464588912
      464710417       464837400     448650903       462167198       465037026  
    465116275       465192748       465269058       465348142       465432417  
    111000309690       111000452802       111000552038       111000653478      
111000758441       111000850499       111000945652       448594952      
464473529       464588946       464710433       464837491     448651943      
462167982       465037067       465116283       465192771       465269066      
465348175       465432425       111000309724       111000452813      
111000552061       111000653568       111000758485       111000850635      
111000945674       448594986       464473560       464588979       464710441    
  464837566     448653139       462180191       465037109       465116291      
465192805       465269108       465348183       465432474       111000310030    
  111000452824       111000552094       111000653579       111000758519      
111000850657       111000945696       448595116       464473578       464588987
      464710458       464837590     448654137       462186446       465037117  
    465116333       465192813       465269132       465348191       465432482  
    111000310254       111000452835       111000552128       111000653591      
111000758520       111000850668       111000945719       448595124      
464473602       464588995       464710482       464838093     448654657      
462191164       465037125       465116341       465192839       465269157      
465348209       465432490       111000310490       111000452846      
111000552139       111000653658       111000758531       111000850736      
111000945764       448595603       464473636       464589035       464710698    
  464838325     448655167       462191560       465037133       465116358      
465192854       465269181       465348225       465432508       111000310535    
  111000452857       111000552140       111000653669       111000758632      
111000850747       111000945876       448595785       464473693       464589043
      464710706       464838879     448659557       462193012       465037141  
    465116374       465192862       465269256       465348258       465432573  
    111000310557       111000452879       111000552151       111000653681      
111000758643       111000850758       111000946136       448595918      
464473768       464589068       464710748       464839059     448661074      
462193392       465037166       465116382       465192896       465269306      
465348274       465432599       111000310872       111000452880      
111000552162       111000653715       111000758676       111000850770      
111000946147       448596510       464473792       464589100       464710813    
  464839133     448662296       462198474       465037190       465116408      
465192938       465269322       465348324       465432607       111000310883    
  111000452891       111000552173       111000653748       111000758698      
111000850781       111000946169       448596734       464473818       464589183
      464710953       464839190     448663104       462200353       465037216  
    465116416       465192946       465269330       465348332       465432615  
    111000310939       111000452903       111000552195       111000653782      
111000758711       111000850871       111000946170       448597021      
464473867       464589209       464710979       464839638  

 

SCH-A-8



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
448664813       462202607       465037232       465116440       465192979      
465269355       465348340       465432623       111000310940       111000452914
      111000552207       111000653951       111000758733       111000850938    
  111000946204       448597518       464473891       464589217       464711001  
    464839877     448665562       462202995       465037240       465116457    
  465192987       465269363       465348357       465432672       111000311378  
    111000452936       111000552218       111000653995       111000758744      
111000850972       111000946215       448597971       464473933       464589290
      464711035       464840149     448667279       462203019       465037299  
    465116465       465192995       465269397       465348365       465432706  
    111000311389       111000452947       111000552229       111000654020      
111000758755       111000850983       111000946248       448598516      
464473958       464589316       464711043       464840958     448667790      
462205006       465037307       465116499       465193019       465269413      
465348423       465432714       111000311390       111000452958      
111000552230       111000654042       111000758799       111000851063      
111000946260       448598995       464473974       464589324       464711076    
  464841717     448668939       462214461       465037323       465116507      
465193027       465269439       465348449       465432748       111000311705    
  111000452969       111000552241       111000654086       111000759015      
111000851085       111000946271       448599084       464474048       464589357
      464711100       464842046     448669002       462222464       465037349  
    465116515       465193035       465269462       465348456       465432763  
    111000311963       111000452981       111000552263       111000654110      
111000759060       111000851096       111000946282       448599803      
464474121       464589373       464711126       464842087     448669416      
462224742       465037372       465116531       465193050       465269470      
465348464       465432771       111000312054       111000452992      
111000552274       111000654154       111000759082       111000851119      
111000946305       448600437       464474162       464589381       464711134    
  464842137     448670455       462229741       465037398       465116549      
465193118       465269512       465348498       465432821       111000312144    
  111000453005       111000552296       111000654176       111000759105      
111000851120       111000946350       448600676       464474188       464589449
      464711142       464842590     448675116       462230244       465037422  
    465116556       465193159       465269553       465348506       465432847  
    111000312379       111000453016       111000552308       111000654187      
111000759127       111000851142       111000946372       448601203      
464474196       464589480       464711183       464842731     448675181      
462231895       465037463       465116564       465193183       465269595      
465348530       465432870       111000312391       111000453027      
111000552320       111000654244       111000759161       111000851164      
111000946383       448601633       464474253       464589514       464711233    
  464842764     448676775       462234899       465037489       465116572      
465193191       465269629       465348548       465432888       111000312582    
  111000453050       111000552331       111000654299       111000759228      
111000851186       111000946406       448601641       464474311       464589530
      464711241       464842780     448676932       462235979       465037497  
    465116630       465193209       465269645       465348605       465432904  
    111000312717       111000453140       111000552342       111000654334      
111000759239       111000851197       111000946417       448602250      
464474337       464589548       464711324       464842830     448677054      
462237462       465037505       465116655       465193217       465269686      
465348639       465432938       111000312728       111000453195      
111000552364       111000654378       111000759262       111000851221      
111000946428       448602367       464474402       464589563       464711449    
  464843002     448677229       462239104       465037547       465116689      
465193241       465269710       465348647       465432995       111000312740    
  111000453229       111000552386       111000654389       111000759318      
111000851322       111000946439       448602730       464474444       464589589
      464711456       464843028     448677427       462240359       465037588  
    465116713       465193258       465269777       465348696       465433001  
    111000312953       111000453241       111000552410       111000654413      
111000759341       111000851377       111000946462       448602755      
464474485       464589597       464711613       464843291     448678078      
462245275       465037612       465116739       465193324       465269793      
465348720       465433043       111000312986       111000453263      
111000552432       111000654424       111000759352       111000851399      
111000946473       448602789       464474493       464589621       464711621    
  464843556     448678334       462247511       465037638       465116762      
465193340       465269801       465348738       465433050       111000313303    
  111000453274       111000552443       111000654446       111000759396      
111000851524       111000946518       448602847       464474501       464589639
      464711654       464843739     448681296       462249418       465037646  
    465116770       465193357       465269819       465348746       465433076  
    111000313336       111000453319       111000552454       111000654479      
111000759420       111000851568       111000946529       448603712      
464474634       464589647       464711670       464843820     448683169      
462250838       465037695       465116788       465193480       465269835      
465348761       465433084       111000313617       111000453331      
111000552476       111000654480       111000759453       111000851603      
111000946530       448603910       464474717       464589654       464711688    
  464843945     448684605       462253428       465037745       465116804      
465193506       465269843       465348779       465433100       111000313640    
  111000453443       111000552487       111000654503       111000759497      
111000851614       111000946541       448604462       464474733       464589704
      464711704       464843952     448685974       462254913       465037752  
    465116812       465193514       465269850       465348803       465433126  
    111000313662       111000453454       111000552500       111000654525      
111000759510       111000851625       111000946574       448604520      
464474766       464589746       464711738       464843986     448686501      
462255043       465037836       465116820       465193555       465269868      
465348811       465433167       111000313695       111000453476      
111000552566       111000654558       111000759521       111000851636      
111000946585       448604553       464474774       464589795       464711779    
  464844190     448690867       462256546       465037893       465116838      
465193563       465269876       465348829       465433175       111000313897    
  111000453498       111000552577       111000654581       111000759543      
111000851670       111000946620       448604850       464474782       464589803
      464711803       464844224     448691261       462257767       465037901  
    465116846       465193589       465269900       465348894       465433183  
    111000314089       111000453566       111000552588       111000654626      
111000759565       111000851692       111000946664       448604884      
464474808       464589811       464711811       464844240     448691899      
462257999       465037919       465116853       465193639       465269918      
465348902       465433225       111000314113       111000453577      
111000552656       111000654637       111000759576       111000851715      
111000946697       448605527       464474824       464589829       464711852    
  464844356     448694794       462259045       465037976       465116887      
465193647       465269967       465348944       465433241       111000314124    
  111000453623       111000552667       111000654660       111000759600      
111000851748       111000946709       448606343       464474873       464589837
      464711910       464844380     448695924       462259078       465038024  
    465116929       465193746       465269983       465348969       465433274  
    111000314146       111000453667       111000552690       111000654705      
111000759622       111000851771       111000946721       448606756      
464474881       464589852       464711928       464844414     448697169      
462266867       465038040       465116952       465193761       465270023      
465348993       465433308       111000314157       111000453678      
111000552702       111000654761       111000759688       111000851816      
111000946732       448607184       464474899       464589860       464711985    
  464844463     448699280       462268269       465038081       465116960      
465193803       465270031       465349009       465433340       111000314438    
  111000453702       111000552724       111000654794       111000759745      
111000851827       111000946754       448608075       464474931       464589878
      464711993       464844505     448700765       462268590       465038123  
    465116978       465193811       465270056       465349017       465433357  
    111000314450       111000453757       111000552735       111000654806      
111000759767       111000851838       111000946765       448608323      
464474972       464589886       464712009       464844521     448703546      
462274077       465038149       465116986       465193829       465270072      
465349025       465433407       111000314461       111000453768      
111000552768       111000654862       111000759778       111000851849      
111000946798       448608828       464475029       464589894       464712090    
  464844794     448705004       462275314       465038156       465116994      
465193852       465270080       465349058       465433506       111000314708    
  111000453791       111000552779       111000654873       111000759789      
111000851872       111000946800       448608919       464475086       464589928
      464712124       464844968     448705020       462278854       465038172  
    465117018       465193860       465270098       465349082       465433548  
    111000314731       111000453803       111000552791       111000654895      
111000759802       111000851883       111000946822       448609438      
464475094       464589936       464712140       464845122     448705566      
462279860       465038206       465117034       465193878       465270155      
465349116       465433589       111000314922       111000453814      
111000552803       111000654952       111000759868       111000851894      
111000946844       448609552       464475185       464589951       464712181    
  464845320     448706143       462282302       465038230       465117042      
465193886       465270163       465349124       465433605       111000314933    
  111000453825       111000552814       111000654974       111000759891      
111000851928       111000946855       448609941       464475227       464589969
      464712215       464845353     448707406       462285768       465038248  
    465117067       465193894       465270171       465349132       465433613  
    111000314977       111000453836       111000552825       111000654985      
111000759925       111000851951       111000946899       448610030      
464475250       464589977       464712256       464845510     448708149      
462286683       465038271       465117117       465193936       465270189      
465349165       465433704       111000315035       111000454028      
111000552847       111000655009       111000759936       111000851984      
111000946912       448610220       464475284       464590017       464712280    
  464845528     448711564       462288085       465038289       465117125      
465193944       465270213       465349181       465433720       111000315068    
  111000454141       111000552858       111000655032       111000759947      
111000851995       111000946923       448610337       464475334       464590058
      464712355       464845742     448711697       462288291       465038297  
    465117133       465193951       465270221       465349207       465433753  
    111000315079       111000454219       111000552869       111000655111      
111000759969       111000852020       111000946945       448610717      
464475342       464590066       464712371       464845791     448715235      
462289828       465038313       465117166       465193969       465270288      
465349256       465433787       111000315080       111000454220      
111000552870       111000655144       111000759992       111000852031      
111000946978       448610816       464475359       464590082       464712454    
  464845841     448716043       462290487       465038347       465117182      
465193985       465270296       465349264       465433811       111000315091    
  111000454275       111000552881       111000655199       111000760084      
111000852042       111000946989       448610923       464475383       464590116
      464712462       464845965     448716613       462291378       465038362  
    465117208       465193993       465270304       465349298       465433829  
    111000315631       111000454309       111000552892       111000655201      
111000760095       111000852109       111000946990       448611384      
464475409       464590124       464712470       464845999     448719088      
462293119       465038370       465117224       465194009       465270346      
465349306       465433852       111000315642       111000454332      
111000552904       111000655212       111000760130       111000852110      
111000947003       448611640       464475433       464590140       464712488    
  464846047     448720086       462293820       465038412       465117265      
465194074       465270361       465349348       465433860       111000316182    
  111000454354       111000552926       111000655223       111000760141      
111000852266       111000947014       448611673       464475458       464590165
      464712520       464846070     448728030       462294216       465038420  
    465117273       465194082       465270379       465349397       465433928  
    111000316227       111000454376       111000552937       111000655234      
111000760152       111000852356       111000947025       448611889      
464475474       464590173       464712538       464846138     448733113      
462297862       465038479       465117307       465194090       465270387      
465349413       465433951       111000316733       111000454398      
111000552959       111000655290       111000760174       111000852390      
111000947036       448612234       464475482       464590181       464712553    
  464846229     448737635       462300013       465038495       465117315      
465194116       465270395       465349421       465434041       111000316777    
  111000454624       111000552960       111000655302       111000760219      
111000852413       111000947047       448613075       464475532       464590199
      464712587       464846252     448738633       462306242       465038503  
    465117331       465194124       465270411       465349470       465434074  
    111000316788       111000454635       111000552971       111000655346      
111000760231       111000852424       111000947058       448613158      
464475540       464590223       464712603       464846310     448739284      
462308743       465038529       465117349       465194157       465270452      
465349488       465434082       111000316799       111000454657      
111000552982       111000655368       111000760242       111000852468      
111000947069       448613315       464475607       464590231       464712652    
  464846393     448741314       462309345       465038594       465117356      
465194165       465270502       465349520       465434090       111000317015    
  111000454691       111000552993       111000655380       111000760264      
111000852536       111000947070       448613893       464475631       464590256
      464712678       464846484     448744078       462309410       465038610  
    465117364       465194173       465270593       465349538       465434165  
    111000317037       111000454703       111000553006       111000655425      
111000760275       111000852604       111000947081       448613927      
464475649       464590272       464712694       464846690     448744243      
462309832       465038669       465117372       465194181       465270601      
465349553       465434298       111000317138       111000454747      
111000553017       111000655447       111000760286       111000852637      
111000947104       448614115       464475656       464590322       464712702    
  464846757     448745844       462312059       465038685       465117398      
465194199       465270619       465349579       465434314       111000317510    
  111000454770       111000553028       111000655458       111000760310      
111000852738       111000947137       448614305       464475664       464590397
      464712744       464846997     448747188       462312422       465038768  
    465117406       465194207       465270643       465349629       465434348  
    111000317633       111000454804       111000553040       111000655706      
111000760354       111000852783       111000947148       448614347      
464475680       464590405       464712751       464847458     448748053      
462313982       465038792       465117422       465194223       465270650      
465349645       465434371       111000318274       111000454815      
111000553051       111000655740       111000760365       111000852794      
111000947159       448614834       464475755       464590488       464712819    
  464847607     448751313       462314162       465038818       465117430      
465194249       465270684       465349660       465434496       111000318296    
  111000454848       111000553062       111000655762       111000760387      
111000852907       111000947160       448615377       464475763       464590538
      464712868       464847623     448752949       462319294       465038826  
    465117448       465194256       465270692       465349678       465434538  
    111000318308       111000454860       111000553084       111000655784      
111000760398       111000852929       111000947171       448615914      
464475813       464590553       464712926       464847755     448756197      
462319500       465038867       465117455       465194264       465270700      
465349694       465434561       111000318320       111000454882      
111000553095       111000655795       111000760400       111000852952      
111000947182       448615922       464475821       464590561       464713023    
  464847805     448756239       462320110       465038925       465117463      
465194272       465270775       465349736       465434595       111000318331    
  111000454927       111000553107       111000655818       111000760411      
111000852963       111000947193       448616490       464475862       464590579
      464713031       464847896     448756460       462320623       465038933  
    465117471       465194280       465270791       465349744       465434637  
    111000318353       111000454961       111000553129       111000655830      
111000760444       111000852974       111000947216       448616649      
464475888       464590595       464713072       464848654     448756486      
462322827       465038941       465117489       465194306       465270841      
465349777       465434652       111000318421       111000455018      
111000553130       111000655896       111000760477       111000852985      
111000947238       448616680       464475920       464590603       464713098    
  464848670     448758847       462328691       465038958       465117505      
465194371       465270874       465349785       465434694       111000318791    
  111000455029       111000553141       111000655908       111000760488      
111000852996       111000947250       448616722       464475953       464590611
      464713205       464848720     448759134       462332214       465038982  
    465117513       465194389       465270908       465349868       465434702  
    111000318825       111000455041       111000553174       111000655975      
111000760534       111000853009       111000947261       448617357      
464476001       464590629       464713213       464848738     448759159      
462332594       465039030       465117539       465194413       465270916      
465349876       465434710       111000318836       111000455063      
111000553185       111000655986       111000760545       111000853021      
111000947272       448617472       464476068       464590637       464713221    
  464848910     448759803       462334467       465039048       465117547      
465194421       465270957       465349884       465434736       111000319051    
  111000455096       111000553196       111000656022       111000760556      
111000853054       111000947283       448618694       464476076       464590652
      464713247       464848951     448760579       462335126       465039063  
    465117554       465194454       465270999       465349892       465434744  
    111000319130       111000455300       111000553231       111000656066      
111000760590       111000853087       111000947317       448618827      
464476084       464590660       464713262       464849033     448761262      
462336520       465039071       465117562       465194462       465271021      
465349900       465434751       111000319141       111000455311      
111000553242       111000656101       111000760657       111000853098      
111000947339       448619098       464476126       464590686       464713270    
  464849108     448762021       462340472       465039105       465117570      
465194488       465271039       465349918       465434777       111000319398    
  111000455333       111000553253       111000656145       111000760668      
111000853234       111000947351       448619346       464476175       464590694
      464713304       464849181     448764340       462344359       465039113  
    465117588       465194496       465271054       465349934       465434793  
    111000319422       111000455355       111000553264       111000656178      
111000760691       111000853256       111000947373       448619502      
464476209       464590710       464713312       464849249     448766592      
462347584       465039121       465117596       465194512       465271104      
465349975       465434843       111000319488       111000455388      
111000553275       111000656190       111000760747       111000853290      
111000947384       448620260       464476241       464590751       464713320    
  464849348     448774604       462348582       465039154       465117604      
465194538       465271112       465349991       465434850       111000319635    
  111000455399       111000553309       111000656202       111000760769      
111000853379       111000947395       448621052       464476282       464590769
      464713338       464849397     448777003       462354747       465039170  
    465117620       465194579       465271120       465350007       465434900  
    111000319860       111000455423       111000553310       111000656213      
111000760781       111000853391       111000947407       448621581      
464476316       464590819       464713395       464849405     448777524      
462359407       465039188       465117638       465194587       465271187      
465350015       465434926       111000320042       111000455434      
111000553321       111000656257       111000760804       111000853425      
111000947430       448621730       464476332       464590827       464713429    
  464849546     448778498       462360801       465039212       465117646      
465194595       465271310       465350023       465434967       111000320064    
  111000455445       111000553354       111000656303       111000760893      
111000853447       111000947463       448622324       464476431       464590835
      464713494       464849587     448781369       462364597       465039220  
    465117653       465194603       465271336       465350064       465434983  
    111000320109       111000455478       111000553365       111000656325      
111000760905       111000853469       111000947474       448622688      
464476464       464590850       464713551       464849603     448782656      
462366444       465039238       465117661       465194629       465271377      
465350072       465434991       111000320143       111000455490      
111000553376       111000656336       111000760916       111000853481      
111000947485       448622829       464476498       464590868       464713585    
  464849629     448782870       462372749       465039246       465117679      
465194637       465271393       465350080       465435014       111000320468    
  111000455502       111000553398       111000656493       111000760927      
111000853548       111000947496       448623470       464476514       464590892
      464713734       464849645     448783761       462386889       465039279  
    465117687       465194645       465271401       465350122       465435022  
    111000320783       111000455513       111000553646       111000656572      
111000760950       111000853571       111000947531       448623645      
464476571       464590926       464713825       464850072     448790840      
462388455       465039287       465117695       465194678       465271443      
465350148       465435048       111000321043       111000455546      
111000553747       111000656594       111000760961       111000853582      
111000947575       448623660       464476647       464590942       464713833    
  464850098     448790873       462394099       465039295       465117711      
465194702       465271468       465350155       465435055       111000321065    
  111000455591       111000553826       111000656628       111000760983      
111000853593       111000947610       448624056       464476662       464590975
      464713882       464850213     448791574       462394347       465039337  
    465117729       465194728       465271492       465350163       465435089  
    111000321098       111000455614       111000553859       111000656651      
111000761030       111000853616       111000947621       448624809      
464476738       464591007       464713916       464850304  

 

SCH-A-9



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
448792150       462394842       465039352       465117745       465194736      
465271526       465350221       465435097       111000321100       111000455658
      111000553905       111000656695       111000761063       111000853649    
  111000947665       448625012       464476761       464591023       464713932  
    464850312     448793570       462395112       465039378       465117752    
  465194744       465271534       465350262       465435121       111000321111  
    111000455681       111000553950       111000656707       111000761074      
111000853706       111000947698       448625426       464476829       464591098
      464713965       464850361     448795047       462404278       465039386  
    465117760       465194785       465271542       465350270       465435139  
    111000321155       111000455861       111000553961       111000656730      
111000761120       111000853717       111000947766       448625616      
464476837       464591106       464714021       464850395     448802702      
462406612       465039394       465117778       465194793       465271559      
465350288       465435147       111000321302       111000455872      
111000553972       111000656752       111000761131       111000853728      
111000947799       448625665       464476852       464591130       464714039    
  464850403     448803338       462407602       465039477       465117786      
465194819       465271575       465350312       465435170       111000321335    
  111000455883       111000554007       111000656763       111000761164      
111000853739       111000947823       448625723       464476894       464591148
      464714104       464850411     448804229       462410440       465039485  
    465117802       465194835       465271583       465350338       465435204  
    111000321379       111000455894       111000554029       111000656808      
111000761221       111000853740       111000947845       448625921      
464476910       464591171       464714138       464850478     448805101      
462419094       465039519       465117828       465194843       465271591      
465350353       465435220       111000321380       111000455928      
111000554030       111000656819       111000761243       111000853795      
111000947991       448626333       464476969       464591189       464714146    
  464850502     448805457       462423575       465039535       465117836      
465194850       465271617       465350361       465435295       111000321526    
  111000455951       111000554119       111000656820       111000761265      
111000853807       111000948015       448626838       464476977       464591205
      464714187       464850577     448806133       462444324       465039584  
    465117844       465194868       465271641       465350379       465435311  
    111000321548       111000455984       111000554120       111000656831      
111000761276       111000853852       111000948026       448626895      
464476993       464591247       464714211       464850601     448808253      
462457078       465039667       465117851       465194884       465271666      
465350387       465435386       111000321672       111000456020      
111000554344       111000656842       111000761333       111000853863      
111000948059       448627505       464477009       464591254       464714229    
  464850684     448809392       462470212       465039717       465117877      
465194918       465271690       465350494       465435402       111000321706    
  111000456075       111000554399       111000656886       111000761467      
111000853919       111000948060       448627679       464477017       464591262
      464714237       464850718     448809467       462474727       465039725  
    465117943       465194934       465271716       465350502       465435428  
    111000321964       111000456097       111000554401       111000656897      
111000761546       111000853931       111000948071       448627786      
464477025       464591270       464714260       464850759     448818518      
462475567       465039733       465117992       465194975       465271724      
465350577       465435436       111000321975       111000456110      
111000554445       111000656921       111000761603       111000853953      
111000948082       448628487       464477074       464591296       464714278    
  464850817     448819730       462481268       465039741       465118065      
465194983       465271732       465350585       465435451       111000321986    
  111000456132       111000554478       111000656954       111000761658      
111000854044       111000948116       448628511       464477082       464591304
      464714310       464850833     448825604       462481516       465039774  
    465118123       465194991       465271765       465350619       465435493  
    111000322099       111000456143       111000554489       111000656976      
111000761670       111000854055       111000948138       448628651      
464477108       464591312       464714377       464850866     448829473      
462486747       465039808       465118156       465195006       465271781      
465350627       465435527       111000322167       111000456154      
111000554557       111000656987       111000761759       111000854066      
111000948149       448628669       464477165       464591320       464714385    
  464850965     448831610       462494063       465039816       465118164      
465195014       465271799       465350635       465435535       111000322178    
  111000456176       111000554603       111000656998       111000761861      
111000854077       111000948150       448628818       464477207       464591338
      464714419       464850981     448835215       462506858       465039824  
    465118180       465195022       465271807       465350650       465435568  
    111000322189       111000456187       111000554726       111000657056      
111000761883       111000854101       111000948161       448629873      
464477272       464591353       464714468       464850999     448835850      
462509944       465039840       465118198       465195048       465271823      
465350700       465435584       111000322213       111000456198      
111000554748       111000657078       111000761894       111000854134      
111000948172       448629907       464477298       464591361       464714534    
  464851047     448836650       462521063       465039881       465118206      
465195071       465271849       465350726       465435618       111000322224    
  111000456211       111000554760       111000657089       111000761906      
111000854145       111000948183       448629915       464477306       464591387
      464714591       464851104     448845867       462530791       465039899  
    465118248       465195097       465271856       465350734       465435634  
    111000322246       111000456233       111000554771       111000657203      
111000761939       111000854189       111000948228       448630467      
464477330       464591395       464714641       464851237     448847400      
462530833       465039907       465118263       465195105       465271872      
465350783       465435667       111000322257       111000456266      
111000554838       111000657326       111000762053       111000854190      
111000948240       448630905       464477397       464591403       464714682    
  464851245     448852111       462531203       465039949       465118297      
465195121       465271880       465350874       465435691       111000322415    
  111000456288       111000554850       111000657359       111000762086      
111000854213       111000948262       448631143       464477421       464591411
      464714732       464851294     448852665       462533373       465039956  
    465118305       465195139       465271906       465350890       465435717  
    111000322437       111000456299       111000554872       111000657360      
111000762132       111000854224       111000948284       448631390      
464477447       464591429       464714740       464851328     448860247      
462539420       465040004       465118313       465195147       465271914      
465350916       465435741       111000322516       111000456312      
111000554928       111000657450       111000762154       111000854235      
111000948307       448631473       464477488       464591437       464714781    
  464851419     448864694       462541780       465040020       465118321      
465195154       465271930       465350965       465435824       111000322763    
  111000456491       111000554940       111000657483       111000762176      
111000854257       111000948329       448631796       464477553       464591445
      464714799       464851492     448865147       462543653       465040079  
    465118339       465195162       465271948       465350973       465435865  
    111000322774       111000456503       111000554951       111000657494      
111000762277       111000854279       111000948363       448631911      
464477561       464591460       464714906       464851526     448870386      
462549916       465040111       465118347       465195170       465271955      
465351039       465435881       111000323203       111000456536      
111000554984       111000657506       111000762312       111000854303      
111000948385       448632034       464477637       464591486       464714989    
  464851591     448874594       462551037       465040129       465118362      
465195188       465271963       465351047       465435907       111000323236    
  111000456570       111000554995       111000657517       111000762323      
111000854314       111000948396       448632281       464477678       464591494
      464715077       464851633     448879957       462574237       465040145  
    465118388       465195196       465271971       465351054       465435923  
    111000323258       111000456581       111000555053       111000657539      
111000762345       111000854369       111000948419       448632992      
464477744       464591502       464715101       464851666     448881862      
462577602       465040160       465118396       465195212       465271989      
465351070       465435931       111000323269       111000456637      
111000555075       111000657562       111000762367       111000854370      
111000948420       448633354       464477769       464591510       464715119    
  464851674     448888099       462578865       465040178       465118404      
465195220       465272029       465351120       465435949       111000323292    
  111000456659       111000555097       111000657584       111000762413      
111000854392       111000948431       448634626       464477785       464591528
      464715135       464851765     448889774       462587841       465040186  
    465118412       465195238       465272045       465351161       465435964  
    111000323304       111000456660       111000555132       111000657641      
111000762480       111000854415       111000948453       448634840      
464477850       464591536       464715176       464851849     448891929      
462591751       465040194       465118438       465195246       465272052      
465351187       465435972       111000323393       111000456682      
111000555233       111000657663       111000762536       111000854426      
111000948464       448635433       464477868       464591544       464715192    
  464851898     448892109       462593567       465040202       465118479      
465195253       465272078       465351260       465436061       111000323483    
  111000456727       111000555244       111000657786       111000762558      
111000854448       111000948475       448635904       464477892       464591569
      464715226       464852078     448892661       462598665       465040228  
    465118495       465195261       465272094       465351278       465436079  
    111000323494       111000456749       111000555389       111000657809      
111000762569       111000854471       111000948509       448636316      
464477959       464591593       464715341       464852086     448894154      
462599093       465040244       465118503       465195295       465272102      
465351294       465436160       111000323528       111000456817      
111000555479       111000657810       111000762604       111000854482      
111000948521       448636365       464477983       464591601       464715366    
  464852185     448894915       462608944       465040319       465118511      
465195311       465272136       465351344       465436301       111000323540    
  111000456839       111000555480       111000657832       111000762659      
111000854505       111000948565       448636720       464478007       464591643
      464715465       464852250     448897280       462617200       465040327  
    465118594       465195337       465272144       465351369       465436335  
    111000323595       111000456840       111000555491       111000657865      
111000762716       111000854516       111000948576       448637116      
464478023       464591676       464715473       464852417     448897553      
462621145       465040335       465118610       465195345       465272151      
465351385       465436384       111000323607       111000456862      
111000555570       111000657966       111000762750       111000854538      
111000948587       448637348       464478049       464591692       464715499    
  464852425     448899120       462627183       465040350       465118651      
465195352       465272169       465351393       465436392       111000323618    
  111000456907       111000555581       111000658002       111000762761      
111000854549       111000948600       448637363       464478056       464591700
      464715507       464852599     448902056       462627449       465040384  
    465118669       465195360       465272193       465351476       465436400  
    111000323674       111000456918       111000555604       111000658013      
111000763166       111000854550       111000948633       448637496      
464478064       464591726       464715523       464852730     448902452      
462628298       465040392       465118701       465195378       465272235      
465351518       465436467       111000323708       111000456929      
111000555626       111000658035       111000763188       111000854594      
111000948666       448637678       464478098       464591734       464715549    
  464852888     448902858       462629858       465040442       465118719      
465195394       465272250       465351526       465436475       111000323720    
  111000456930       111000555648       111000658057       111000763199      
111000854606       111000948677       448638262       464478163       464591742
      464715622       464852896     448909028       462630245       465040459  
    465118842       465195402       465272276       465351609       465436509  
    111000323731       111000456952       111000555671       111000658079      
111000763212       111000854617       111000948688       448638551      
464478197       464591759       464715689       464852979     448910786      
462631391       465040467       465118859       465195410       465272292      
465351617       465436582       111000323742       111000456985      
111000555682       111000658091       111000763278       111000854651      
111000948701       448638858       464478221       464591767       464715697    
  464853142     448913814       462643016       465040475       465118925      
465195436       465272300       465351641       465436590       111000323753    
  111000457212       111000555705       111000658125       111000763289      
111000854695       111000948712       448638957       464478254       464591775
      464715721       464853548     448914267       462651415       465040509  
    465118933       465195444       465272342       465351658       465436616  
    111000323775       111000457234       111000555772       111000658181      
111000763313       111000854707       111000948723       448639013      
464478338       464591791       464715762       464854025     448914622      
462652694       465040525       465118958       465195451       465272367      
465351674       465436624       111000323786       111000457290      
111000555794       111000658204       111000763357       111000854741      
111000948734       448639385       464478346       464591809       464715770    
  464854629     448914655       462666587       465040541       465118974      
465195469       465272375       465351757       465436640       111000323810    
  111000457324       111000555895       111000658226       111000763380      
111000854752       111000948778       448639401       464478353       464591817
      464715788       464854678     448920900       462678053       465040566  
    465119006       465195477       465272383       465351773       465436756  
    111000323876       111000457425       111000555930       111000658237      
111000763414       111000854763       111000948789       448639476      
464478395       464591825       464715911       464854686     448921460      
462678921       465040582       465119022       465195493       465272409      
465351906       465436806       111000324046       111000457436      
111000555952       111000658248       111000763447       111000854774      
111000948802       448639617       464478411       464591833       464715945    
  464854694     448922617       462686890       465040608       465119048      
465195501       465272425       465351930       465436871       111000324237    
  111000457458       111000555996       111000658271       111000763559      
111000854796       111000948846       448639930       464478429       464591841
      464715952       464854710     448924076       462690892       465040640  
    465119055       465195519       465272441       465351955       465436897  
    111000324259       111000457515       111000556032       111000658327      
111000763650       111000854820       111000948857       448639971      
464478452       464591866       464715986       464854868     448927566      
462705799       465040681       465119063       465195527       465272482      
465351963       465436913       111000324271       111000457683      
111000556054       111000658350       111000763661       111000854864      
111000948868       448640714       464478494       464591874       464716018    
  464854884     448931030       462709494       465040723       465119071      
465195543       465272490       465351971       465437010       111000324327    
  111000457739       111000556166       111000658372       111000763683      
111000854875       111000948879       448640722       464478544       464591882
      464716026       464854991     448933200       462725946       465040749  
    465119089       465195550       465272516       465351989       465437036  
    111000324620       111000457740       111000556212       111000658417      
111000763739       111000854886       111000948891       448640847      
464478585       464591908       464716042       464855071     448935734      
462735796       465040772       465119113       465195568       465272524      
465352052       465437085       111000324664       111000457773      
111000556234       111000658440       111000763751       111000854897      
111000948903       448640888       464478627       464591916       464716174    
  464855089     448938704       462740267       465040780       465119162      
465195584       465272540       465352136       465437135       111000324833    
  111000457795       111000556290       111000658451       111000763818      
111000854910       111000948914       448640946       464478700       464591924
      464716299       464855196     448938720       462799511       465040863  
    465119170       465195592       465272557       465352151       465437143  
    111000324899       111000457807       111000556357       111000658473      
111000763830       111000854954       111000948925       448641001      
464478734       464591932       464716364       464855204     448942276      
462849522       465040871       465119196       465195600       465272565      
465352177       465437168       111000324901       111000457829      
111000556379       111000658484       111000763863       111000855012      
111000948936       448641092       464478791       464591957       464716372    
  464855220     448945162       462912304       465040889       465119246      
465195618       465272573       465352193       465437176       111000324912    
  111000457885       111000556436       111000658495       111000763908      
111000855067       111000948947       448641399       464478809       464591965
      464716455       464855238     448945238       462944414       465040905  
    465119253       465195634       465272581       465352219       465437226  
    111000325069       111000458336       111000556469       111000658518      
111000764088       111000855089       111000949038       448642199      
464478858       464591973       464716463       464855295     448948406      
462944513       465040913       465119261       465195642       465272599      
465352235       465437234       111000325081       111000458347      
111000556492       111000658574       111000764134       111000855135      
111000949049       448643387       464478874       464591981       464716497    
  464855329     448956177       462946500       465040921       465119279      
465195659       465272607       465352243       465437242       111000325137    
  111000458415       111000556526       111000658596       111000764190      
111000855214       111000949050       448643999       464479062       464591999
      464716521       464855469     448959098       462947060       465040954  
    465119295       465195667       465272631       465352276       465437341  
    111000325272       111000458426       111000556672       111000658631      
111000764202       111000855247       111000949061       448644385      
464479120       464592005       464716539       464855485     448960120      
462948480       465040970       465119337       465195709       465272664      
465352342       465437374       111000325294       111000458437      
111000556683       111000658664       111000764257       111000855269      
111000949072       448645036       464479138       464592013       464716547    
  464855493     448965202       462948571       465041002       465119345      
465195717       465272722       465352383       465437408       111000325339    
  111000458459       111000556694       111000658765       111000764268      
111000855315       111000949106       448645374       464479179       464592021
      464716638       464855691     448966630       462948647       465041010  
    465119394       465195741       465272730       465352417       465437416  
    111000325373       111000458471       111000556717       111000658844      
111000764279       111000855337       111000949117       448645622      
464479187       464592039       464716661       464855840     448967141      
462948795       465041077       465119402       465195758       465272748      
465352425       465437432       111000325542       111000458516      
111000556784       111000658877       111000764314       111000855348      
111000949128       448645697       464479195       464592047       464716695    
  464855865     448969683       462950718       465041093       465119444      
465195865       465272755       465352490       465437440       111000325575    
  111000458538       111000556874       111000658899       111000764369      
111000855393       111000949139       448645838       464479237       464592054
      464716703       464855899     448971200       462950999       465041119  
    465119477       465195915       465272763       465352516       465437457  
    111000325586       111000458572       111000556908       111000658923      
111000764392       111000855427       111000949140       448647131      
464479245       464592062       464716711       464855907     448972745      
462951161       465041176       465119485       465195923       465272771      
465352573       465437473       111000325777       111000458583      
111000556919       111000658945       111000764415       111000855449      
111000949151       448647859       464479252       464592070       464716737    
  464855915     448972950       462952839       465041184       465119519      
465195956       465272789       465352581       465437499       111000325812    
  111000458606       111000556920       111000658956       111000764448      
111000855461       111000949162       448648352       464479286       464592096
      464716745       464855923     448976290       462954843       465041200  
    465119535       465195964       465272805       465352599       465437507  
    111000326082       111000458617       111000556931       111000658978      
111000764460       111000855494       111000949173       448649384      
464479294       464592104       464716786       464855931     448981233      
462954942       465041218       465119550       465195980       465272813      
465352623       465437523       111000326149       111000458673      
111000556942       111000658989       111000764471       111000855540      
111000949184       448649434       464479351       464592112       464716794    
  464856038     448981365       462960253       465041226       465119568      
465196004       465272839       465352664       465437549       111000326161    
  111000458684       111000556953       111000659036       111000764505      
111000855607       111000949195       448649590       464479369       464592120
      464716802       464856053     448985424       462960741       465041242  
    465119584       465196053       465272847       465352706       465437556  
    111000326172       111000458763       111000556964       111000659058      
111000764516       111000855629       111000949207       448650036      
464479393       464592146       464716836       464856277     448985556      
462961558       465041267       465119592       465196061       465272854      
465352722       465437564       111000326206       111000458796      
111000556975       111000659069       111000764527       111000855843      
111000949218       448650531       464479450       464592161       464716851    
  464856293     448986869       462961632       465041309       465119618      
465196079       465272862       465352730       465437614       111000326262    
  111000458820       111000557044       111000659081       111000764561      
111000855933       111000949241       448650630       464479617       464592187
      464716877       464856426     448990499       462961996       465041374  
    465119667       465196103       465272870       465352755       465437655  
    111000326295       111000458831       111000557066       111000659159      
111000764606       111000855966       111000949252       448650663      
464479674       464592195       464716885       464856434  

 

SCH-A-10



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
448993287       462963109       465041408       465119675       465196111      
465272888       465352839       465437663       111000326307       111000458853
      111000557112       111000659171       111000764695       111000856002    
  111000949263       448651059       464479708       464592203       464716968  
    464856509     448995514       462963455       465041416       465119683    
  465196129       465272904       465352854       465437671       111000326318  
    111000458864       111000557178       111000659182       111000764707      
111000856024       111000949274       448651091       464479716       464592237
      464717008       464856525     448995548       462964321       465041432  
    465119691       465196152       465272912       465352912       465437705  
    111000326329       111000458875       111000557268       111000659238      
111000764718       111000856079       111000949285       448651299      
464479740       464592245       464717016       464856616     448995795      
462964719       465041440       465119709       465196186       465272920      
465353043       465437713       111000326341       111000458897      
111000557280       111000659249       111000764730       111000856158      
111000949319       448652198       464479781       464592609       464717040    
  464856665     448999185       462965245       465041457       465119717      
465196244       465272938       465353068       465437721       111000326363    
  111000458910       111000557325       111000659272       111000764741      
111000856204       111000949342       448652958       464479823       464592674
      464717065       464856681     449000017       462965484       465041473  
    465119733       465196251       465272946       465353118       465437754  
    111000326374       111000458932       111000557369       111000659283      
111000764785       111000856215       111000949375       448653501      
464479914       464592690       464717107       464856731     449002344      
462966011       465041481       465119741       465196319       465272953      
465353126       465437762       111000326385       111000458965      
111000557370       111000659384       111000764897       111000856259      
111000949454       448653543       464479930       464592773       464717123    
  464856855     449003250       462968736       465041499       465119766      
465196368       465272979       465353134       465437770       111000326408    
  111000458976       111000557381       111000659429       111000764954      
111000856282       111000949465       448653717       464479971       464592781
      464717198       464856863     449006501       462968876       465041523  
    465119774       465196384       465272987       465353183       465437788  
    111000326756       111000458987       111000557437       111000659430      
111000765023       111000856327       111000949588       448654830      
464479989       464592823       464717214       464856947     449007665      
462969163       465041549       465119832       465196426       465273019      
465353209       465437838       111000326767       111000459067      
111000557527       111000659441       111000765056       111000856439      
111000949612       448654855       464480037       464592864       464717255    
  464856996     449013341       462969247       465041622       465119857      
465196434       465273035       465353225       465437853       111000326778    
  111000459102       111000557538       111000659463       111000765124      
111000856518       111000949678       448655100       464480060       464592880
      464717263       464857044     449015668       462970435       465041655  
    465119865       465196475       465273043       465353233       465437887  
    111000326824       111000459146       111000557561       111000659553      
111000765157       111000856596       111000949690       448655381      
464480151       464592898       464717313       464857077     449017151      
462971326       465041663       465119881       465196491       465273050      
465353241       465437895       111000327072       111000459157      
111000557583       111000659564       111000765168       111000856608      
111000949735       448655795       464480177       464592948       464717321    
  464857119     449022847       462972977       465041671       465119956      
465196509       465273068       465353290       465437911       111000327106    
  111000459180       111000557651       111000659665       111000765179      
111000856620       111000949746       448657684       464480243       464593003
      464717362       464857150     449023860       462973363       465041689  
    465119980       465196517       465273084       465353332       465437945  
    111000327117       111000459203       111000557684       111000659676      
111000765180       111000856664       111000949757       448657916      
464480268       464593045       464717412       464857168     449024314      
462978560       465041705       465120004       465196525       465273092      
465353357       465437960       111000327128       111000459214      
111000557718       111000659687       111000765225       111000856686      
111000949779       448658047       464480375       464593086       464717545    
  464857176     449024421       462980285       465041739       465120012      
465196533       465273100       465353365       465437978       111000327308    
  111000459618       111000557729       111000659711       111000765236      
111000856709       111000949780       448658864       464480383       464593094
      464717552       464857192     449024819       462982109       465041788  
    465120020       465196558       465273118       465353399       465437994  
    111000327342       111000459629       111000557763       111000659744      
111000765269       111000856800       111000949791       448659052      
464480458       464593128       464717628       464857226     449027713      
462986118       465041796       465120038       465196582       465273126      
465353407       465438000       111000327364       111000459630      
111000557853       111000659755       111000765281       111000856901      
111000949803       448659235       464480490       464593201       464717735    
  464857259     449028869       462990110       465041846       465120061      
465196624       465273134       465353415       465438018       111000327432    
  111000459641       111000557864       111000659777       111000765326      
111000856934       111000949847       448659540       464480540       464593219
      464717743       464857283     449031962       462994252       465041903  
    465120095       465196657       465273142       465353449       465438026  
    111000327702       111000459663       111000557875       111000659799      
111000765416       111000856967       111000949870       448659912      
464480557       464593268       464717750       464857291     449033893      
462995432       465041911       465120111       465196681       465273175      
465353464       465438034       111000327768       111000459685      
111000557897       111000659845       111000765449       111000857003      
111000949881       448659995       464480581       464593300       464717776    
  464857317     449035039       462997875       465041929       465120152      
465196707       465273183       465353514       465438042       111000327791    
  111000459696       111000557909       111000659856       111000765461      
111000857014       111000949892       448660050       464480599       464593318
      464717800       464857341     449040823       462998444       465041937  
    465120194       465196749       465273282       465353530       465438067  
    111000327948       111000459720       111000557910       111000659867      
111000765494       111000857069       111000949915       448660688      
464480672       464593326       464717834       464857374     449041003      
462998659       465041945       465120244       465196814       465273431      
465353563       465438075       111000327960       111000459731      
111000557921       111000659902       111000765528       111000857104      
111000949948       448660969       464480698       464593342       464717891    
  464857382     449042738       463000190       465041978       465120277      
465196855       465273449       465353571       465438091       111000328039    
  111000459775       111000558124       111000659935       111000765629      
111000857340       111000949959       448661082       464480730       464593359
      464717933       464857424     449045517       463002139       465042018  
    465120285       465196889       465273456       465353589       465438117  
    111000328051       111000459809       111000558214       111000659946      
111000765630       111000857373       111000949960       448661108      
464480789       464593375       464717982       464857432     449048222      
463002394       465042026       465120327       465196905       465273498      
465353647       465438125       111000328084       111000459832      
111000558225       111000659968       111000765720       111000857430      
111000949971       448661173       464480797       464593391       464718030    
  464857440     449050863       463002709       465042042       465120335      
465196947       465273506       465353654       465438141       111000328264    
  111000459900       111000558258       111000660038       111000765775      
111000857452       111000949993       448661405       464480821       464593466
      464718063       464857473     449051465       463003038       465042075  
    465120343       465196962       465273514       465353688       465438158  
    111000328286       111000459944       111000558304       111000660049      
111000765797       111000857474       111000950074       448661793      
464480839       464593482       464718105       464857549     449055409      
463004093       465042091       465120350       465196988       465273563      
465353696       465438166       111000328309       111000459955      
111000558315       111000660072       111000765887       111000857485      
111000950108       448662247       464480854       464593508       464718121    
  464857572     449062397       463004358       465042109       465120368      
465197010       465273589       465353704       465438174       111000328332    
  111000459966       111000558326       111000660083       111000765933      
111000857508       111000950119       448662262       464480870       464593581
      464718170       464857598     449065184       463004408       465042117  
    465120400       465197044       465273647       465353829       465438182  
    111000328501       111000459977       111000558359       111000660106      
111000765955       111000857519       111000950120       448662379      
464480888       464593649       464718196       464857630     449067289      
463005215       465042240       465120418       465197093       465273654      
465353878       465438208       111000328567       111000460025      
111000558393       111000660117       111000765977       111000857520      
111000950142       448662551       464480938       464593656       464718212    
  464857655     449072958       463012591       465042257       465120434      
465197135       465273696       465353894       465438216       111000328613    
  111000460047       111000558405       111000660128       111000765988      
111000857531       111000950164       448662726       464480995       464593664
      464718220       464857663     449073550       463013664       465042265  
    465120442       465197143       465273704       465353910       465438224  
    111000328635       111000460069       111000558427       111000660162      
111000766002       111000857542       111000950276       448662841      
464481092       464593706       464718329       464857705     449073659      
463016543       465042299       465120475       465197150       465273746      
465353928       465438232       111000328657       111000460227      
111000558438       111000660184       111000766013       111000857553      
111000950322       448662999       464481100       464593763       464718402    
  464857713     449076066       463017962       465042315       465120517      
465197168       465273761       465353936       465438257       111000328668    
  111000460238       111000558461       111000660207       111000766035      
111000857575       111000950355       448663146       464481126       464593797
      464718436       464857853     449077098       463018473       465042349  
    465120533       465197176       465273795       465353985       465438273  
    111000328916       111000460261       111000558472       111000660229      
111000766068       111000857597       111000950399       448663500      
464481142       464593862       464718493       464857994     449077361      
463019265       465042364       465120590       465197218       465273803      
465354074       465438281       111000329018       111000460272      
111000558494       111000660285       111000766103       111000857609      
111000950401       448663997       464481159       464593920       464718576    
  464858026     449079748       463022921       465042380       465120608      
465197234       465273829       465354199       465438299       111000329030    
  111000460283       111000558517       111000660320       111000766125      
111000857610       111000950423       448664250       464481217       464593946
      464718584       464858059     449080837       463024893       465042398  
    465120616       465197267       465273845       465354207       465438307  
    111000329108       111000460294       111000558528       111000660364      
111000766158       111000857698       111000950445       448664367      
464481258       464594027       464718592       464858141     449083286      
463031781       465042406       465120632       465197275       465273860      
465354215       465438323       111000329467       111000460317      
111000558539       111000660443       111000766169       111000857744      
111000950478       448664888       464481282       464594068       464718667    
  464858166     449083641       463032151       465042422       465120640      
465197283       465273910       465354223       465438331       111000329478    
  111000460328       111000558562       111000660487       111000766215      
111000857777       111000950502       448665166       464481316       464594092
      464718683       464858174     449089499       463035543       465042448  
    465120699       465197309       465273944       465354314       465438364  
    111000329489       111000460339       111000558573       111000660498      
111000766260       111000857801       111000950524       448665281      
464481332       464594159       464718691       464858257     449102078      
463036632       465042455       465120731       465197325       465273951      
465354355       465438372       111000329490       111000460340      
111000558584       111000660522       111000766271       111000857845      
111000950546       448665497       464481357       464594241       464718717    
  464858331     449102896       463036814       465042471       465120749      
465197333       465273985       465354405       465438380       111000329502    
  111000460351       111000558607       111000660544       111000766293      
111000857889       111000950579       448666081       464481373       464594266
      464718782       464858349     449104629       463038299       465042497  
    465120889       465197382       465274033       465354439       465438398  
    111000329513       111000460373       111000558641       111000660645      
111000766316       111000857890       111000950591       448666123      
464481407       464594274       464718808       464858356     449106228      
463040451       465042505       465120939       465197408       465274041      
465354462       465438406       111000329546       111000460395      
111000558696       111000660656       111000766350       111000857902      
111000950603       448666198       464481423       464594316       464718824    
  464858448     449108323       463041087       465042513       465120954      
465197424       465274074       465354488       465438414       111000329579    
  111000460407       111000558708       111000660678       111000766620      
111000857913       111000950636       448666321       464481464       464594324
      464718840       464858497     449111061       463041970       465042521  
    465120962       465197515       465274082       465354512       465438422  
    111000329591       111000460429       111000558720       111000660689      
111000766653       111000857968       111000950647       448666420      
464481480       464594340       464718873       464858505     449111731      
463042325       465042539       465120988       465197523       465274090      
465354603       465438430       111000329603       111000460430      
111000558742       111000660713       111000766675       111000857979      
111000950872       448666941       464481514       464594365       464718923    
  464858547     449113729       463043612       465042570       465120996      
465197564       465274132       465354611       465438448       111000329771    
  111000460463       111000558775       111000660779       111000766697      
111000858037       111000950894       448666966       464481555       464594423
      464719046       464858562     449115807       463043679       465042596  
    465121010       465197622       465274157       465354678       465438455  
    111000329816       111000460474       111000558832       111000660814      
111000766732       111000858048       111000950906       448666982      
464481597       464594498       464719061       464858570     449117514      
463045567       465042679       465121036       465197630       465274173      
465354694       465438570       111000329850       111000460496      
111000558911       111000660892       111000766765       111000858071      
111000950928       448667204       464481613       464594548       464719160    
  464858612     449120286       463046532       465042703       465121051      
465197648       465274181       465354744       465438604       111000329861    
  111000460508       111000558922       111000660904       111000766798      
111000858082       111000950940       448667550       464481621       464594563
      464719236       464858620     449123108       463046615       465042729  
    465121069       465197655       465274199       465354785       465438620  
    111000329872       111000460519       111000558933       111000660915      
111000766822       111000858116       111000950962       448668319      
464481639       464594613       464719269       464858646     449126689      
463051342       465042737       465121127       465197689       465274215      
465354801       465438638       111000329883       111000460520      
111000558944       111000660937       111000766866       111000858149      
111000951019       448668608       464481670       464594621       464719285    
  464858687     449131473       463052589       465042877       465121150      
465197697       465274231       465354835       465438646       111000329894    
  111000460542       111000558955       111000660948       111000766888      
111000858172       111000951042       448669358       464481712       464594704
      464719319       464858711     449132638       463053173       465042919  
    465121168       465197705       465274298       465354843       465438653  
    111000329906       111000460564       111000558988       111000661006      
111000766901       111000858183       111000951064       448669721      
464481720       464594753       464719384       464858737     449136258      
463053231       465042935       465121200       465197721       465274314      
465354868       465438687       111000329917       111000460575      
111000559002       111000661017       111000766934       111000858385      
111000951109       448670075       464481779       464594761       464719483    
  464858745     449136282       463053850       465042943       465121234      
465197770       465274330       465354876       465438695       111000329939    
  111000460586       111000559024       111000661062       111000766956      
111000858408       111000951143       448670687       464481829       464594779
      464719558       464858760     449138007       463054205       465042968  
    465121267       465197788       465274355       465354892       465438703  
    111000329962       111000460597       111000559057       111000661073      
111000766989       111000858442       111000951165       448670729      
464481837       464594803       464719624       464858786     449139195      
463054833       465043008       465121309       465197812       465274389      
465354900       465438711       111000330098       111000460643      
111000559091       111000661095       111000767069       111000858497      
111000951176       448670737       464481886       464594886       464719665    
  464858794     449139765       463056556       465043016       465121457      
465197820       465274405       465354926       465438729       111000330100    
  111000460687       111000559147       111000661118       111000767115      
111000858521       111000951211       448671065       464481928       464594977
      464719681       464858844     449140276       463056911       465043065  
    465121515       465197838       465274421       465354967       465438737  
    111000330111       111000460700       111000559169       111000661129      
111000767137       111000858543       111000951222       448671180      
464481977       464595032       464719723       464858869     449144393      
463059469       465043073       465121523       465197846       465274470      
465354991       465438760       111000330357       111000460722      
111000559181       111000661174       111000767171       111000858554      
111000951233       448671461       464482058       464595107       464719822    
  464858885     449145168       463060202       465043107       465121531      
465197879       465274488       465355030       465438778       111000330379    
  111000460799       111000559204       111000661196       111000767227      
111000858587       111000951244       448671610       464482090       464595115
      464719962       464858927     449145325       463061069       465043115  
    465121564       465197887       465274496       465355063       465438802  
    111000330616       111000460801       111000559316       111000661253      
111000767238       111000858598       111000951255       448671776      
464482108       464595156       464720010       464858950     449145671      
463061580       465043123       465121572       465197895       465274512      
465355105       465438828       111000330649       111000460812      
111000559338       111000661309       111000767249       111000858600      
111000951277       448671990       464482132       464595198       464720036    
  464859040     449147156       463065052       465043149       465121598      
465197903       465274520       465355162       465438851       111000330661    
  111000460845       111000559361       111000661321       111000767250      
111000858633       111000951288       448672261       464482157       464595214
      464720044       464859065     449147248       463068635       465043164  
    465121614       465197929       465274538       465355188       465438877  
    111000330852       111000460856       111000559406       111000661365      
111000767351       111000858644       111000951299       448673954      
464482165       464595222       464720077       464859156     449148105      
463070276       465043214       465121630       465197978       465274579      
465355220       465438885       111000330863       111000461026      
111000559439       111000661400       111000767418       111000858677      
111000951356       448674036       464482173       464595255       464720192    
  464859172     449148907       463071043       465043230       465121648      
465198018       465274587       465355329       465438893       111000331033    
  111000461048       111000559462       111000661422       111000767430      
111000858790       111000951390       448674309       464482181       464595263
      464720200       464859271     449149574       463075739       465043248  
    465121655       465198034       465274611       465355337       465438919  
    111000331044       111000461059       111000559473       111000661444      
111000767485       111000858802       111000951413       448674879      
464482199       464595289       464720234       464859354     449149772      
463076901       465043297       465121663       465198042       465274637      
465355386       465438935       111000331055       111000461071      
111000559495       111000661466       111000767508       111000858824      
111000951424       448675157       464482215       464595313       464720275    
  464859370     449151752       463080291       465043305       465121705      
465198075       465274645       465355394       465438984       111000331112    
  111000461082       111000559585       111000661501       111000767520      
111000858846       111000951468       448676379       464482231       464595354
      464720309       464859446     449152370       463080440       465043321  
    465121713       465198091       465274660       465355410       465438992  
    111000331123       111000461093       111000559619       111000661512      
111000767553       111000858880       111000951479       448676627      
464482264       464595370       464720317       464859453     449154566      
463082255       465043354       465121739       465198109       465274694      
465355436       465439008       111000331134       111000461116      
111000559642       111000661545       111000767586       111000858914      
111000951480       448677070       464482322       464595388       464720358    
  464859479     449157262       463084319       465043362       465121754      
465198125       465274710       465355501       465439057       111000331358    
  111000461138       111000559675       111000661602       111000767610      
111000859005       111000951514       448677278       464482348       464595453
      464720390       464859503     449160985       463088393       465043370  
    465121762       465198141       465274728       465355519       465439065  
    111000331370       111000461161       111000559686       111000661635      
111000767621       111000859038       111000951536       448677369      
464482355       464595495       464720408       464859545  

 

SCH-A-11



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449161348       463090183       465043461       465121770       465198208      
465274736       465355543       465439073       111000331392       111000461262
      111000559709       111000661657       111000767643       111000859072    
  111000951570       448678243       464482397       464595503       464720416  
    464859552     449161512       463090654       465043495       465121820    
  465198281       465274744       465355550       465439081       111000331404  
    111000461273       111000559732       111000661691       111000767654      
111000859083       111000951581       448678383       464482421       464595560
      464720424       464859578     449165927       463092320       465043537  
    465121838       465198307       465274751       465355568       465439115  
    111000331662       111000461307       111000559743       111000661714      
111000767711       111000859094       111000951615       448679472      
464482439       464595586       464720507       464859628     449166784      
463093310       465043594       465121846       465198349       465274769      
465355576       465439131       111000331684       111000461329      
111000559754       111000661747       111000767722       111000859106      
111000951626       448679878       464482447       464595651       464720515    
  464859677     449178151       463093625       465043644       465121895      
465198372       465274777       465355584       465439149       111000331752    
  111000461341       111000559765       111000661758       111000767733      
111000859128       111000951693       448680108       464482454       464595669
      464720572       464859701     449179803       463093666       465043651  
    465121937       465198398       465274793       465355634       465439164  
    111000331965       111000461352       111000559787       111000661769      
111000767744       111000859139       111000951761       448680165      
464482488       464595693       464720606       464859735     449181403      
463096073       465043677       465121952       465198448       465274801      
465355667       465439271       111000331976       111000461374      
111000559822       111000661781       111000767766       111000859218      
111000951783       448680231       464482496       464595735       464720614    
  464859842     449182039       463106146       465043685       465121960      
465198463       465274835       465355683       465439297       111000331998    
  111000461396       111000559833       111000661826       111000767777      
111000859229       111000951794       448680504       464482512       464595826
      464720648       464859867     449182690       463106260       465043693  
    465121994       465198513       465274884       465355691       465439321  
    111000332001       111000461622       111000559844       111000661848      
111000767788       111000859285       111000951851       448680769      
464482520       464595875       464720671       464859966     449184514      
463106468       465043727       465122000       465198539       465274892      
465355733       465439339       111000332023       111000461633      
111000559855       111000661860       111000767823       111000859296      
111000951873       448681114       464482546       464595909       464720721    
  464859974     449184811       463108134       465043818       465122059      
465198620       465274926       465355741       465439347       111000332034    
  111000461644       111000559877       111000661871       111000767845      
111000859308       111000951884       448682609       464482587       464595933
      464720879       464860030     449185313       463109124       465043826  
    465122083       465198661       465274942       465355766       465439354  
    111000332056       111000461723       111000559899       111000661916      
111000767856       111000859386       111000951929       448682963      
464482595       464596014       464720903       464860063     449189638      
463110452       465043834       465122091       465198679       465274959      
465355774       465439362       111000332067       111000461734      
111000559901       111000661938       111000767889       111000859432      
111000951941       448683136       464482603       464596022       464720929    
  464860089     449191303       463111450       465043883       465122125      
465198687       465274975       465355790       465439396       111000332281    
  111000461745       111000559923       111000661950       111000767890      
111000859454       111000951996       448683359       464482611       464596030
      464721034       464860097     449197961       463111575       465043966  
    465122158       465198711       465275055       465355808       465439404  
    111000332292       111000461756       111000559945       111000661972      
111000767902       111000859555       111000952010       448683615      
464482629       464596048       464721083       464860113     449198209      
463113928       465043974       465122174       465198745       465275147      
465355865       465439446       111000332326       111000461789      
111000559956       111000661983       111000767946       111000859566      
111000952111       448684704       464482637       464596154       464721125    
  464860121     449199868       463114769       465043982       465122224      
465198752       465275204       465355915       465439453       111000332359    
  111000461802       111000560004       111000661994       111000767957      
111000859577       111000952223       448685107       464482645       464596196
      464721190       464860147     449199959       463116392       465044022  
    465122257       465198828       465275253       465355956       465439479  
    111000332371       111000461857       111000560059       111000662018      
111000767968       111000859599       111000952234       448685354      
464482660       464596204       464721356       464860212     449200500      
463119271       465044055       465122299       465198844       465275261      
465355964       465439511       111000332382       111000461868      
111000560071       111000662029       111000767979       111000859612      
111000952278       448685487       464482678       464596238       464721414    
  464860220     449201623       463119297       465044063       465122307      
465198877       465275279       465355972       465439586       111000332393    
  111000461879       111000560082       111000662030       111000767991      
111000859645       111000952289       448685677       464482686       464596311
      464721422       464860246     449204627       463119818       465044105  
    465122315       465198885       465275287       465356004       465439594  
    111000332450       111000461880       111000560116       111000662074      
111000768004       111000859667       111000952290       448686527      
464482694       464596345       464721497       464860261     449205145      
463122523       465044121       465122323       465198919       465275303      
465356012       465439602       111000332461       111000461947      
111000560138       111000662085       111000768026       111000859689      
111000952346       448686907       464482702       464596360       464721554    
  464860295     449208404       463122705       465044147       465122356      
465198927       465275329       465356046       465439628       111000332775    
  111000461969       111000560150       111000662119       111000768037      
111000859724       111000952380       448687053       464482728       464596444
      464721638       464860311     449211697       463122911       465044170  
    465122364       465198935       465275360       465356079       465439677  
    111000332786       111000462016       111000560341       111000662131      
111000768059       111000859768       111000952403       448687103      
464482819       464596451       464721695       464860410     449215235      
463123752       465044188       465122398       465198950       465275386      
465356178       465439685       111000332797       111000462083      
111000560363       111000662210       111000768071       111000859779      
111000952414       448687517       464482827       464596501       464721711    
  464860451     449215409       463124438       465044220       465122406      
465198976       465275402       465356194       465439701       111000332810    
  111000462094       111000560374       111000662243       111000768093      
111000859780       111000952470       448687749       464482850       464596535
      464721778       464860469     449218536       463125138       465044246  
    465122422       465199016       465275436       465356236       465439727  
    111000332821       111000462106       111000560408       111000662265      
111000768105       111000859791       111000952492       448687855      
464482868       464596543       464721844       464860493     449220870      
463125740       465044261       465122448       465199081       465275469      
465356244       465439735       111000332898       111000462140      
111000560442       111000662298       111000768116       111000859814      
111000952504       448688374       464482934       464596550       464721869    
  464860550     449221548       463128504       465044287       465122489      
465199099       465275501       465356269       465439768       111000332977    
  111000462151       111000560464       111000662344       111000768149      
111000859869       111000952706       448688473       464482942       464596568
      464721893       464860576     449225598       463135541       465044295  
    465122497       465199149       465275535       465356285       465439826  
    111000333147       111000462375       111000560532       111000662388      
111000768150       111000859870       111000952728       448688903      
464482967       464596634       464721943       464860584     449225838      
463138362       465044303       465122505       465199164       465275592      
465356301       465439859       111000333169       111000462410      
111000560554       111000662423       111000768161       111000859881      
111000952740       448689208       464482983       464596725       464721950    
  464860618     449229053       463144568       465044329       465122513      
465199214       465275683       465356319       465439917       111000333181    
  111000462421       111000560587       111000662445       111000768183      
111000859982       111000952795       448689216       464483007       464596741
      464721976       464860758     449230721       463145763       465044337  
    465122521       465199230       465275691       465356327       465439925  
    111000333204       111000462432       111000560598       111000662467      
111000768194       111000860041       111000952896       448689265      
464483023       464596782       464722024       464860816     449232693      
463146043       465044345       465122547       465199289       465275725      
465356442       465439958       111000333237       111000462454      
111000560600       111000662490       111000768206       111000860052      
111000952908       448689315       464483049       464596824       464722040    
  464860873     449234368       463146498       465044352       465122554      
465199297       465275733       465356517       465439966       111000333259    
  111000462498       111000560611       111000662502       111000768240      
111000860063       111000952931       448689406       464483064       464596832
      464722107       464860881     449237031       463146720       465044360  
    465122570       465199305       465275766       465356525       465439982  
    111000333260       111000462500       111000560699       111000662524      
111000768251       111000860074       111000952953       448689463      
464483072       464596857       464722198       464861012     449237767      
463148577       465044386       465122604       465199362       465275774      
465356590       465439990       111000333338       111000462555      
111000560712       111000662535       111000768273       111000860096      
111000952975       448689729       464483080       464596873       464722230    
  464861046     449238336       463149187       465044428       465122620      
465199396       465275782       465356632       465440014       111000333350    
  111000462588       111000560723       111000662579       111000768307      
111000860131       111000952986       448690057       464483106       464596899
      464722321       464861061     449239656       463151209       465044451  
    465122646       465199412       465275808       465356657       465440022  
    111000333361       111000462645       111000560756       111000662580      
111000768318       111000860175       111000953033       448690123      
464483114       464596915       464722347       464861079     449244896      
463151936       465044493       465122661       465199420       465275840      
465356665       465440030       111000333552       111000462713      
111000560767       111000662591       111000768329       111000860197      
111000953055       448690206       464483122       464596931       464722370    
  464861103     449247915       463157099       465044519       465122687      
465199446       465275881       465356798       465440063       111000333732    
  111000462724       111000560790       111000662614       111000768330      
111000860210       111000953099       448690420       464483148       464596949
      464722404       464861152     449251800       463160648       465044535  
    465122695       465199453       465275907       465356806       465440071  
    111000333899       111000462735       111000560835       111000662669      
111000768341       111000860221       111000953101       448690552      
464483155       464596956       464722412       464861368     449252501      
463161554       465044543       465122711       465199479       465275998      
465356830       465440089       111000333923       111000462746      
111000561016       111000662715       111000768352       111000860232      
111000953145       448690982       464483171       464596980       464722438    
  464861434     449254747       463161893       465044568       465122729      
465199487       465276020       465356863       465440097       111000333945    
  111000462757       111000561027       111000662726       111000768363      
111000860254       111000953167       448691055       464483189       464597012
      464722545       464861467     449256858       463164608       465044626  
    465122737       465199503       465276038       465356871       465440113  
    111000333956       111000462768       111000561038       111000662759      
111000768396       111000860287       111000953268       448691097      
464483213       464597053       464722594       464861483     449260520      
463169706       465044634       465122745       465199545       465276137      
465356921       465440139       111000333978       111000462780      
111000561049       111000662793       111000768408       111000860311      
111000953381       448691212       464483247       464597129       464722636    
  464861509     449262757       463171165       465044667       465122760      
465199552       465276145       465356970       465440162       111000334205    
  111000462814       111000561061       111000662816       111000768420      
111000860377       111000953392       448691675       464483254       464597228
      464722685       464861541     449264035       463171975       465044675  
    465122828       465199560       465276160       465356996       465440188  
    111000334216       111000462836       111000561072       111000662872      
111000768442       111000860399       111000953404       448692442      
464483296       464597236       464722727       464861558     449268390      
463177089       465044725       465122844       465199586       465276186      
465357010       465440212       111000334227       111000462881      
111000561083       111000662917       111000768464       111000860423      
111000953415       448693978       464483312       464597269       464722784    
  464861574     449270099       463178418       465044741       465122869      
465199594       465276202       465357036       465440220       111000334249    
  111000462993       111000561094       111000662928       111000768475      
111000860445       111000953437       448694133       464483346       464597301
      464722842       464861624     449270610       463179960       465044816  
    465122885       465199610       465276228       465357069       465440246  
    111000334328       111000463006       111000561106       111000662939      
111000768509       111000860456       111000953459       448694463      
464483361       464597327       464722917       464861632     449274638      
463181131       465044857       465122893       465199644       465276236      
465357085       465440253       111000334339       111000463028      
111000561128       111000662951       111000768510       111000860478      
111000953482       448694596       464483379       464597335       464723006    
  464861699     449276054       463181800       465044865       465122901      
465199669       465276244       465357127       465440261       111000334351    
  111000463039       111000561162       111000662984       111000768521      
111000860490       111000953493       448694729       464483387       464597350
      464723030       464861756     449278225       463182949       465044873  
    465122950       465199677       465276269       465357143       465440279  
    111000334362       111000463141       111000561173       111000663053      
111000768532       111000860513       111000953583       448694828      
464483395       464597418       464723071       464861772     449278399      
463183269       465044881       465122968       465199701       465276301      
465357176       465440287       111000334676       111000463163      
111000561184       111000663121       111000768565       111000860535      
111000953594       448694919       464483403       464597467       464723105    
  464861806     449281930       463186676       465044899       465122976      
465199784       465276319       465357200       465440303       111000334700    
  111000463196       111000561218       111000663334       111000768576      
111000860546       111000953617       448695023       464483411       464597491
      464723154       464861830     449282623       463187831       465044915  
    465122992       465199834       465276335       465357226       465440352  
    111000334733       111000463219       111000561252       111000663378      
111000768598       111000860568       111000953662       448696187      
464483445       464597509       464723220       464861863     449283928      
463189225       465044931       465123024       465199867       465276343      
465357234       465440386       111000334744       111000463220      
111000561263       111000663389       111000768600       111000860625      
111000953673       448696245       464483452       464597517       464723527    
  464861871     449285154       463190413       465044964       465123032      
465199909       465276400       465357267       465440394       111000334755    
  111000463242       111000561296       111000663424       111000768611      
111000860827       111000953684       448696500       464483460       464597541
      464723626       464861889     449285584       463193185       465044972  
    465123065       465199917       465276426       465357275       465440436  
    111000334777       111000463253       111000561319       111000663435      
111000768622       111000860894       111000953707       448696575      
464483494       464597558       464723634       464861905     449286277      
463194019       465044998       465123081       465199941       465276434      
465357325       465440493       111000334788       111000463286      
111000561342       111000663479       111000768633       111000860917      
111000953718       448696989       464483502       464597582       464723709    
  464861913     449287689       463196931       465045011       465123115      
465199990       465276459       465357341       465440519       111000335048    
  111000463309       111000561353       111000663525       111000768644      
111000860951       111000953774       448697284       464483528       464597624
      464723840       464861921     449288125       463198531       465045037  
    465123123       465200004       465276467       465357358       465440527  
    111000335060       111000463321       111000561364       111000663536      
111000768666       111000860973       111000953785       448697342      
464483536       464597681       464724129       464861962     449288406      
463205302       465045045       465123156       465200087       465276483      
465357366       465440535       111000335082       111000463332      
111000561375       111000663558       111000768699       111000860984      
111000953796       448697573       464483544       464597715       464724145    
  464862028     449289149       463206219       465045060       465123198      
465200145       465276533       465357440       465440543       111000335105    
  111000463354       111000561397       111000663569       111000768701      
111000861019       111000953808       448697938       464483551       464597731
      464724202       464862044     449289537       463207688       465045094  
    465123206       465200152       465276558       465357515       465440550  
    111000335318       111000463422       111000561421       111000663570      
111000768712       111000861031       111000953831       448698274      
464483569       464597749       464724269       464862077     449290162      
463208645       465045136       465123214       465200186       465276574      
465357523       465440584       111000335341       111000463466      
111000561465       111000663604       111000768723       111000861053      
111000953853       448698670       464483593       464597764       464724335    
  464862119     449291343       463209395       465045177       465123248      
465200210       465276590       465357531       465440618       111000335374    
  111000463488       111000561511       111000663626       111000768734      
111000861075       111000953864       448699041       464483635       464597772
      464724350       464862192     449299833       463210013       465045201  
    465123255       465200228       465276608       465357580       465440683  
    111000335543       111000463499       111000561533       111000663637      
111000768745       111000861086       111000953886       448699090      
464483650       464597855       464724525       464862200     449301936      
463215830       465045219       465123297       465200236       465276632      
465357622       465440709       111000335554       111000463501      
111000561544       111000663659       111000768756       111000861132      
111000953910       448699389       464483668       464597889       464724541    
  464862226     449310184       463216598       465045227       465123347      
465200301       465276657       465357630       465440741       111000335587    
  111000463512       111000561566       111000663693       111000768778      
111000861143       111000953976       448699652       464483676       464597905
      464724574       464862242     449311059       463216952       465045243  
    465123354       465200319       465276699       465357689       465440758  
    111000335655       111000463556       111000561599       111000663738      
111000768789       111000861154       111000953987       448701128      
464483700       464597954       464724673       464862259     449311240      
463218206       465045250       465123362       465200434       465276715      
465357697       465440766       111000335699       111000463589      
111000561601       111000663806       111000768790       111000861165      
111000954012       448701169       464483726       464597970       464724715    
  464862275     449311869       463225730       465045268       465123388      
465200442       465276723       465357713       465440782       111000335947    
  111000463590       111000561612       111000663840       111000768802      
111000861187       111000954023       448701375       464483775       464598002
      464724814       464862283     449313907       463234161       465045300  
    465123396       465200491       465276731       465357721       465440808  
    111000336005       111000463602       111000561623       111000663862      
111000768813       111000861198       111000954034       448701490      
464483783       464598010       464724855       464862341     449314400      
463235911       465045334       465123420       465200517       465276798      
465357754       465440840       111000336049       111000463635      
111000561634       111000663884       111000768835       111000861211      
111000954045       448702340       464483791       464598069       464724897    
  464862390     449316058       463240291       465045359       465123487      
465200533       465276848       465357846       465440857       111000336050    
  111000463679       111000561645       111000663907       111000768879      
111000861222       111000954113       448702357       464483841       464598101
      464724947       464862408     449317718       463241018       465045391  
    465123495       465200558       465276871       465357853       465440881  
    111000336386       111000463680       111000561724       111000663930      
111000768880       111000861244       111000954124       448702654      
464483858       464598168       464724954       464862432     449319359      
463241950       465045441       465123511       465200566       465276897      
465357937       465440899       111000336397       111000463703      
111000561803       111000663941       111000768891       111000861266      
111000954146       448702837       464483882       464598242       464725092    
  464862564     449319805       463245365       465045466       465123552      
465200590       465276913       465357952       465440923       111000336421    
  111000463714       111000561825       111000663985       111000768914      
111000861277       111000954180       448702902       464483890       464598283
      464725126       464862598     449320100       463245530       465045482  
    465123560       465200624       465276962       465357978       465440964  
    111000336432       111000463792       111000561858       111000663996      
111000768925       111000861299       111000954191       448702951      
464483908       464598325       464725472       464862689  

 

SCH-A-12



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449320266       463246280       465045516       465123578       465200657      
465276996       465358000       465440980       111000336443       111000463848
      111000561881       111000664009       111000768936       111000861334    
  111000954214       448703082       464483916       464598374       464725498  
    464862697     449320829       463247171       465045599       465123610    
  465200681       465277010       465358018       465441038       111000336487  
    111000463859       111000561904       111000664032       111000768947      
111000861356       111000954225       448703173       464483924       464598390
      464725522       464862705     449325141       463249060       465045623  
    465123651       465200699       465277028       465358026       465441053  
    111000336498       111000463905       111000561937       111000664087      
111000768958       111000861389       111000954304       448703280      
464483932       464598564       464725563       464862747     449325562      
463251066       465045631       465123685       465200723       465277036      
465358042       465441061       111000336500       111000463961      
111000561960       111000664098       111000768969       111000861390      
111000954315       448704239       464483957       464598580       464725621    
  464862754     449325885       463253732       465045680       465123693      
465200731       465277051       465358075       465441079       111000336768    
  111000463983       111000562017       111000664111       111000768970      
111000861402       111000954326       448704411       464483973       464598598
      464725662       464862879     449326081       463255224       465045714  
    465123735       465200749       465277069       465358091       465441095  
    111000336780       111000464007       111000562051       111000664122      
111000768981       111000861424       111000954348       448704478      
464484021       464598606       464725670       464862937     449330281      
463255489       465045771       465123743       465200764       465277101      
465358117       465441111       111000336791       111000464018      
111000562095       111000664133       111000769016       111000861457      
111000954360       448704510       464484039       464598648       464725688    
  464862978     449331735       463258343       465045797       465123750      
465200780       465277119       465358133       465441178       111000336803    
  111000464041       111000562129       111000664155       111000769027      
111000861479       111000954371       448704676       464484054       464598697
      464725779       464863026     449331750       463258491       465045805  
    465123768       465200871       465277135       465358208       465441194  
    111000336825       111000464052       111000562130       111000664234      
111000769038       111000861480       111000954461       448705442      
464484062       464598739       464725811       464863075     449332295      
463258962       465045813       465123776       465200889       465277150      
465358265       465441202       111000336836       111000464063      
111000562152       111000664289       111000769049       111000861503      
111000954472       448705616       464484096       464598754       464725837    
  464863083     449332485       463258996       465045870       465123792      
465200962       465277168       465358299       465441244       111000336881    
  111000464074       111000562174       111000664290       111000769061      
111000861525       111000954540       448706515       464484112       464598762
      464725845       464863141     449333756       463260109       465045904  
    465123800       465200970       465277176       465358307       465441251  
    111000336904       111000464085       111000562242       111000664357      
111000769094       111000861536       111000954551       448706564      
464484120       464598770       464725878       464863166     449336569      
463260125       465045912       465123818       465201077       465277192      
465358315       465441285       111000336993       111000464108      
111000562275       111000664379       111000769106       111000861547      
111000954573       448706705       464484138       464598788       464725969    
  464863174     449338466       463266577       465046001       465123867      
465201085       465277200       465358356       465441293       111000337006    
  111000464119       111000562310       111000664391       111000769117      
111000861569       111000954584       448706903       464484146       464598804
      464726058       464863208     449338680       463268243       465046035  
    465123875       465201093       465277259       465358364       465441301  
    111000337017       111000464120       111000562365       111000664425      
111000769139       111000861570       111000954595       448707562      
464484161       464598853       464726165       464863281     449344464      
463268896       465046043       465123883       465201218       465277283      
465358372       465441319       111000337039       111000464131      
111000562376       111000664436       111000769140       111000861604      
111000954607       448707687       464484187       464598887       464726207    
  464863315     449349885       463269639       465046076       465123891      
465201259       465277317       465358406       465441343       111000337040    
  111000464153       111000562433       111000664447       111000769151      
111000861626       111000954641       448707885       464484211       464598903
      464726215       464863323     449351667       463270546       465046142  
    465123925       465201275       465277341       465358414       465441384  
    111000337051       111000464175       111000562455       111000664492      
111000769173       111000861660       111000954652       448708347      
464484229       464598945       464726256       464863364     449352178      
463271031       465046167       465123958       465201283       465277358      
465358422       465441392       111000337062       111000464221      
111000562488       111000664526       111000769184       111000861671      
111000954674       448708818       464484278       464599018       464726314    
  464863414     449352582       463272658       465046175       465123966      
465201291       465277366       465358430       465441418       111000337073    
  111000464265       111000562534       111000664616       111000769195      
111000861682       111000954719       448708933       464484294       464599042
      464726322       464863430     449354257       463273326       465046209  
    465124014       465201317       465277382       465358448       465441434  
    111000337084       111000464276       111000562545       111000664638      
111000769207       111000861727       111000954753       448709105      
464484302       464599059       464726389       464863448     449355817      
463273656       465046225       465124055       465201325       465277390      
465358471       465441442       111000337095       111000464467      
111000562556       111000664672       111000769218       111000861772      
111000954955       448709758       464484310       464599067       464726439    
  464863505     449359751       463273813       465046233       465124063      
465201333       465277424       465358497       465441475       111000337163    
  111000464478       111000562578       111000664683       111000769229      
111000861806       111000955002       448709782       464484328       464599109
      464726454       464863513     449361245       463273946       465046241  
    465124105       465201341       465277457       465358513       465441509  
    111000337196       111000464513       111000562590       111000664694      
111000769230       111000861817       111000955013       448709865      
464484344       464599125       464726470       464863521     449365279      
463282442       465046258       465124113       465201374       465277465      
465358562       465441533       111000337422       111000464535      
111000562602       111000664751       111000769241       111000861862      
111000955024       448710038       464484377       464599166       464726512    
  464863596     449368968       463283481       465046266       465124121      
465201416       465277473       465358570       465441558       111000337512    
  111000464579       111000562635       111000664773       111000769252      
111000861884       111000955046       448710327       464484385       464599216
      464726561       464863612     449372747       463284430       465046274  
    465124139       465201424       465277499       465358588       465441566  
    111000337567       111000464580       111000562668       111000664863      
111000769263       111000861895       111000955057       448710384      
464484419       464599224       464726579       464863620     449374180      
463286781       465046282       465124154       465201457       465277507      
465358596       465441608       111000337589       111000464603      
111000562703       111000664896       111000769274       111000861941      
111000955068       448710616       464484427       464599232       464726645    
  464863745     449374347       463289892       465046290       465124162      
465201473       465277531       465358620       465441657       111000337882    
  111000464636       111000562714       111000664931       111000769285      
111000861963       111000955079       448710996       464484435       464599299
      464726678       464863802     449374719       463294900       465046308  
    465124170       465201481       465277549       465358646       465441665  
    111000337927       111000464669       111000562747       111000664953      
111000769296       111000862032       111000955091       448712075      
464484443       464599315       464726736       464863836     449375922      
463295410       465046316       465124220       465201499       465277564      
465358653       465441707       111000337949       111000464692      
111000562770       111000665033       111000769319       111000862043      
111000955114       448712562       464484450       464599331       464726769    
  464863877     449377472       463295923       465046324       465124238      
465201507       465277572       465358711       465441749       111000337983    
  111000464704       111000562826       111000665099       111000769320      
111000862054       111000955136       448713263       464484468       464599349
      464726843       464863919     449378413       463296111       465046332  
    465124246       465201523       465277598       465358752       465441756  
    111000337994       111000464715       111000562848       111000665112      
111000769331       111000862087       111000955158       448713271      
464484476       464599364       464726868       464863935     449387364      
463296723       465046340       465124253       465201598       465277614      
465358760       465441772       111000338029       111000464759      
111000562859       111000665167       111000769342       111000862100      
111000955181       448713396       464484484       464599372       464726900    
  464864016     449388537       463308981       465046357       465124261      
465201630       465277671       465358794       465441780       111000338052    
  111000464771       111000562938       111000665189       111000769353      
111000862144       111000955259       448713925       464484492       464599380
      464726918       464864057     449392828       463310151       465046449  
    465124287       465201689       465277689       465358836       465441830  
    111000338254       111000464782       111000562994       111000665190      
111000769386       111000862177       111000955271       448713941      
464484500       464599448       464726934       464864081     449398007      
463310466       465046472       465124303       465201697       465277705      
465358851       465441863       111000338322       111000464793      
111000563029       111000665202       111000769397       111000862199      
111000955282       448714121       464484518       464599455       464726967    
  464864123     449398957       463310516       465046480       465124329      
465201721       465277713       465358869       465441871       111000338355    
  111000464827       111000563041       111000665213       111000769409      
111000862212       111000955305       448714188       464484526       464599497
      464727007       464864164     449400597       463312579       465046498  
    465124337       465201754       465277762       465358877       465441897  
    111000338366       111000464850       111000563063       111000665224      
111000769410       111000862223       111000955327       448714634      
464484534       464599596       464727023       464864248     449401710      
463319186       465046555       465124345       465201770       465277796      
465358885       465441921       111000338377       111000464861      
111000563131       111000665235       111000769432       111000862234      
111000955361       448714659       464484559       464599620       464727098    
  464864255     449402080       463321844       465046589       465124378      
465201788       465277812       465358893       465441947       111000338399    
  111000464872       111000563142       111000665257       111000769443      
111000862267       111000955394       448714998       464484567       464599638
      464727114       464864305     449402965       463324491       465046597  
    465124410       465201804       465277853       465358901       465441970  
    111000338579       111000464894       111000563221       111000665303      
111000769454       111000862278       111000955406       448715185      
464484583       464599661       464727171       464864321     449408665      
463325779       465046605       465124436       465201879       465277861      
465358919       465441996       111000338591       111000464951      
111000563232       111000665347       111000769465       111000862290      
111000955428       448715771       464484591       464599737       464727189    
  464864347     449410430       463328716       465046613       465124451      
465201887       465277879       465358927       465442028       111000338603    
  111000465019       111000563254       111000665369       111000769476      
111000862335       111000955451       448716589       464484609       464599760
      464727213       464864412     449412113       463331090       465046639  
    465124501       465201929       465277895       465358935       465442036  
    111000338883       111000465031       111000563265       111000665381      
111000769487       111000862357       111000955530       448716605      
464484617       464599810       464727239       464864438     449413376      
463333203       465046696       465124519       465201945       465277911      
465358943       465442044       111000338906       111000465053      
111000563298       111000665448       111000769599       111000862379      
111000955541       448717587       464484633       464599828       464727262    
  464864453     449413665       463333666       465046704       465124527      
465201960       465277945       465358950       465442051       111000338928    
  111000465064       111000563311       111000665459       111000769612      
111000862447       111000955563       448717678       464484658       464599919
      464727270       464864479     449413723       463336644       465046712  
    465124535       465201978       465277960       465358968       465442069  
    111000338951       111000465097       111000563355       111000665471      
111000769645       111000862492       111000955574       448717728      
464484666       464600022       464727304       464864537     449415025      
463337899       465046746       465124584       465201994       465278018      
465358984       465442085       111000338984       111000465244      
111000563388       111000665505       111000769836       111000862537      
111000955585       448717843       464484674       464600030       464727338    
  464864545     449416858       463339739       465046761       465124618      
465202067       465278059       465359008       465442127       111000339211    
  111000465266       111000563399       111000665516       111000769870      
111000862560       111000955596       448718650       464484682       464600097
      464727411       464864578     449417278       463340422       465046829  
    465124642       465202083       465278083       465359032       465442135  
    111000339233       111000465299       111000563423       111000665639      
111000769904       111000862605       111000955620       448718718      
464484690       464600139       464727486       464864602     449417740      
463341131       465046837       465124675       465202109       465278091      
465359040       465442143       111000339255       111000465323      
111000563445       111000665695       111000769915       111000862638      
111000955664       448719054       464484724       464600279       464727494    
  464864610     449418839       463342006       465046886       465124683      
465202133       465278109       465359057       465442150       111000339266    
  111000465345       111000563478       111000665729       111000769937      
111000862650       111000955697       448719476       464484732       464600378
      464727528       464864636     449425321       463346205       465046894  
    465124709       465202141       465278125       465359107       465442168  
    111000339288       111000465367       111000563490       111000665752      
111000769959       111000862717       111000955709       448719542      
464484740       464600501       464727569       464864651     449434828      
463348482       465046910       465124717       465202174       465278133      
465359123       465442176       111000339299       111000465389      
111000563502       111000665998       111000769960       111000862762      
111000955710       448719864       464484757       464600519       464727593    
  464864693     449437326       463352807       465046951       465124758      
465202216       465278158       465359149       465442184       111000339323    
  111000465390       111000563579       111000666056       111000769993      
111000862841       111000955765       448719898       464484765       464600527
      464727601       464864701     449441534       463353862       465046977  
    465124782       465202224       465278190       465359156       465442192  
    111000339345       111000465413       111000563580       111000666067      
111000770018       111000862863       111000955776       448720235      
464484773       464600550       464727635       464864743     449442011      
463357723       465046985       465124790       465202232       465278216      
465359172       465442200       111000339558       111000465480      
111000563681       111000666090       111000770131       111000862885      
111000955822       448720425       464484781       464600576       464727643    
  464864784     449443720       463357764       465047017       465124816      
465202240       465278232       465359180       465442226       111000339569    
  111000465525       111000563692       111000666113       111000770164      
111000862920       111000955855       448721365       464484799       464600592
      464727650       464864875     449449156       463357780       465047058  
    465124824       465202257       465278257       465359230       465442242  
    111000339592       111000465536       111000563704       111000666180      
111000770197       111000862942       111000955866       448721555      
464484807       464600626       464727700       464864891     449452184      
463360636       465047074       465124840       465202273       465278273      
465359248       465442259       111000339615       111000465547      
111000563748       111000666214       111000770265       111000862964      
111000955899       448721928       464484815       464600634       464727742    
  464864958     449455906       463364745       465047157       465124881      
465202281       465278281       465359255       465442267       111000339648    
  111000465592       111000563782       111000666225       111000770298      
111000862975       111000955901       448722025       464484823       464600642
      464727866       464864982     449455930       463369959       465047223  
    465124907       465202307       465278307       465359271       465442275  
    111000339806       111000465604       111000563805       111000666269      
111000770300       111000862986       111000955912       448722108      
464484831       464600766       464727890       464865005     449458686      
463370411       465047314       465124923       465202323       465278323      
465359289       465442291       111000339817       111000465637      
111000563816       111000666281       111000770366       111000863011      
111000955934       448722207       464484849       464600808       464727924    
  464865062     449459098       463370858       465047348       465124972      
465202364       465278331       465359297       465442309       111000339828    
  111000465648       111000563849       111000666304       111000770434      
111000863123       111000955967       448722918       464484864       464600832
      464727965       464865104     449460567       463371690       465047355  
    465124998       465202406       465278356       465359347       465442325  
    111000339851       111000465716       111000564097       111000666348      
111000770489       111000863224       111000955978       448723296      
464484872       464600840       464727973       464865153     449463181      
463374546       465047447       465125003       465202448       465278372      
465359362       465442333       111000339873       111000465761      
111000564109       111000666393       111000770490       111000863268      
111000955990       448724039       464484898       464600865       464728088    
  464865211     449475474       463379990       465047462       465125011      
465202455       465278398       465359388       465442341       111000339895    
  111000465783       111000564143       111000666416       111000770580      
111000863291       111000956047       448724344       464484906       464601046
      464728096       464865344     449476480       463383778       465047470  
    465125060       465202463       465278422       465359560       465442358  
    111000339918       111000465828       111000564165       111000666450      
111000770603       111000863303       111000956092       448724617      
464484914       464601079       464728104       464865443     449478171      
463384057       465047488       465125086       465202489       465278448      
465359636       465442366       111000339929       111000465840      
111000564176       111000666461       111000770636       111000863369      
111000956115       448725622       464484922       464601186       464728146    
  464865476     449479153       463384859       465047504       465125128      
465202513       465278455       465359677       465442374       111000339963    
  111000465862       111000564187       111000666517       111000770658      
111000863370       111000956126       448726182       464484930       464601228
      464728161       464865492     449479377       463388041       465047520  
    465125144       465202588       465278489       465359735       465442390  
    111000339974       111000466021       111000564211       111000666528      
111000770670       111000863392       111000956148       448726372      
464484955       464601236       464728179       464865518     449479880      
463388256       465047538       465125169       465202596       465278521      
465359750       465442416       111000339985       111000466234      
111000564222       111000666539       111000770681       111000863404      
111000956160       448726869       464484963       464601269       464728195    
  464865526     449488055       463388280       465047546       465125185      
465202661       465278547       465359776       465442432       111000339996    
  111000466256       111000564233       111000666540       111000770704      
111000863426       111000956171       448729137       464484997       464601277
      464728302       464865534     449489178       463395848       465047553  
    465125201       465202687       465278596       465359974       465442440  
    111000340000       111000466267       111000564299       111000666551      
111000770726       111000863460       111000956227       448729939      
464485010       464601293       464728328       464865633     449489194      
463399840       465047579       465125227       465202695       465278604      
465359990       465442457       111000340022       111000466379      
111000564301       111000666607       111000770951       111000863673      
111000956306       448730028       464485028       464601301       464728344    
  464865641     449491521       463399923       465047595       465125235      
465202703       465278612       465360006       465442465       111000340033    
  111000466380       111000564312       111000666629       111000770984      
111000863741       111000956339       448731026       464485036       464601319
      464728351       464865724     449492834       463401588       465047652  
    465125268       465202729       465278638       465360048       465442499  
    111000340044       111000466436       111000564345       111000666674      
111000771031       111000863819       111000956340       448731075      
464485101       464601327       464728377       464865757     449494343      
463404053       465047686       465125300       465202745       465278752      
465360089       465442507       111000340066       111000466458      
111000564356       111000666696       111000771053       111000863831      
111000956384       448731190       464485119       464601350       464728385    
  464865807     449496991       463406231       465047694       465125326      
465202752       465278760       465360097       465442515       111000340077    
  111000466492       111000564389       111000666719       111000771086      
111000863864       111000956395       448731802       464485127       464601384
      464728393       464865815     449498856       463408062       465047702  
    465125342       465202778       465278778       465360121       465442523  
    111000340358       111000466515       111000564435       111000666821      
111000771097       111000863909       111000956429       448732800      
464485135       464601400       464728427       464865864  

 

SCH-A-13



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449499177       463409110       465047736       465125375       465202786      
465278786       465360162       465442549       111000340404       111000466537
      111000564615       111000666832       111000771109       111000863910    
  111000956441       448732925       464485143       464601426       464728492  
    464865872     449504471       463416586       465047785       465125383    
  465202794       465278794       465360188       465442564       111000340448  
    111000466582       111000564648       111000666865       111000771154      
111000863921       111000956452       448732958       464485150       464601558
      464728559       464865922     449504505       463420679       465047819  
    465125409       465202828       465278836       465360246       465442598  
    111000340561       111000466593       111000564682       111000666876      
111000771211       111000863965       111000956485       448733188      
464485168       464601566       464728575       464865997     449511856      
463424028       465047827       465125417       465202836       465278844      
465360253       465442606       111000340606       111000466627      
111000564693       111000666911       111000771222       111000863976      
111000956496       448733394       464485176       464601632       464728583    
  464866086     449513662       463425843       465047850       465125425      
465202851       465278869       465360329       465442648       111000340628    
  111000466672       111000564738       111000666933       111000771233      
111000863987       111000956575       448733428       464485184       464601665
      464728591       464866110     449513670       463432922       465047868  
    465125441       465202901       465278885       465360337       465442663  
    111000340651       111000466683       111000564749       111000666944      
111000771266       111000864001       111000956609       448733444      
464485192       464601681       464728609       464866144     449513779      
463434597       465047892       465125474       465202927       465278893      
465360360       465442689       111000340662       111000466740      
111000564794       111000666955       111000771277       111000864034      
111000956621       448733782       464485200       464601707       464728617    
  464866177     449513860       463438325       465047934       465125490      
465202935       465278919       465360402       465442721       111000340673    
  111000466773       111000564862       111000666966       111000771288      
111000864045       111000956632       448734376       464485218       464601749
      464728641       464866193     449514132       463441162       465047942  
    465125508       465202968       465278927       465360410       465442747  
    111000340684       111000466784       111000564907       111000666988      
111000771301       111000864056       111000956654       448734699      
464485226       464601871       464728757       464866227     449514207      
463441196       465047967       465125516       465203016       465278950      
465360444       465442788       111000340741       111000466795      
111000564918       111000666999       111000771323       111000864078      
111000956698       448734970       464485234       464601921       464728815    
  464866235     449514256       463445122       465047975       465125557      
465203040       465278992       465360469       465442804       111000340875    
  111000466807       111000564985       111000667024       111000771334      
111000864102       111000956700       448735100       464485242       464601970
      464728898       464866243     449514462       463447045       465048049  
    465125581       465203065       465279016       465360485       465442838  
    111000340886       111000466818       111000565144       111000667057      
111000771378       111000864124       111000956733       448736033      
464485259       464602002       464728955       464866250     449514926      
463450601       465048106       465125607       465203081       465279081      
465360535       465442846       111000340921       111000466830      
111000565201       111000667147       111000771402       111000864157      
111000956777       448736090       464485267       464602077       464729003    
  464866284     449515329       463457622       465048114       465125615      
465203131       465279180       465360568       465442887       111000340954    
  111000466841       111000565278       111000667158       111000771413      
111000864168       111000956799       448736272       464485655       464602093
      464729045       464866318     449515626       463458653       465048197  
    465125623       465203156       465279255       465360592       465442895  
    111000341281       111000466874       111000565335       111000667181      
111000771468       111000864281       111000956812       448736421      
464485820       464602119       464729094       464866359     449515691      
463459404       465048338       465125631       465203180       465279263      
465360600       465442903       111000341595       111000466885      
111000565346       111000667215       111000771479       111000864292      
111000956856       448736959       464485903       464602150       464729102    
  464866367     449515899       463460626       465048346       465125672      
465203198       465279271       465360626       465442929       111000341618    
  111000466920       111000565357       111000667293       111000771491      
111000864304       111000956889       448737171       464485978       464602192
      464729136       464866375     449516079       463462143       465048379  
    465125680       465203214       465279289       465360634       465442937  
    111000341629       111000466931       111000565414       111000667338      
111000771503       111000864371       111000956968       448737312      
464486414       464602218       464729193       464866383     449516129      
463471680       465048387       465125698       465203230       465279313      
465360642       465443026       111000341641       111000466942      
111000565447       111000667349       111000771514       111000864393      
111000956979       448738328       464487016       464602234       464729201    
  464866441     449516558       463484626       465048437       465125722      
465203248       465279321       465360675       465443034       111000341663    
  111000466953       111000565470       111000667361       111000771536      
111000864427       111000956991       448739235       464487123       464602259
      464729219       464866466     449517069       463492819       465048452  
    465125730       465203313       465279354       465360691       465443083  
    111000341674       111000467022       111000565492       111000667383      
111000771569       111000864438       111000957037       448739383      
464487131       464602267       464729250       464866557     449517192      
463494633       465048478       465125797       465203321       465279362      
465360733       465443091       111000341685       111000467044      
111000565504       111000667406       111000771570       111000864461      
111000957093       448739714       464487297       464602309       464729276    
  464866573     449517531       463498022       465048494       465125805      
465203339       465279370       465360741       465443158       111000341708    
  111000467055       111000565515       111000667439       111000771648      
111000864483       111000957116       448739763       464487487       464602333
      464729284       464866656     449517606       463498956       465048510  
    465125896       465203370       465279396       465360758       465443166  
    111000341742       111000467066       111000565526       111000667440      
111000771660       111000864630       111000957127       448739904      
464487529       464602366       464729318       464866680     449517697      
463506600       465048528       465125938       465203388       465279438      
465360774       465443182       111000342079       111000467077      
111000565559       111000667462       111000771705       111000864708      
111000957172       448740936       464487792       464602374       464729334    
  464866706     449517713       463506980       465048585       465125961      
465203412       465279453       465360790       465443208       111000342080    
  111000467099       111000565560       111000667473       111000771716      
111000864731       111000957194       448741009       464487925       464602382
      464729383       464866730     449517820       463508606       465048601  
    465125979       465203446       465279495       465360816       465443224  
    111000342114       111000467358       111000565627       111000667484      
111000771738       111000864764       111000957217       448741355      
464488147       464602440       464729409       464866763     449518083      
463509117       465048635       465126019       465203479       465279511      
465360832       465443240       111000342136       111000467415      
111000565649       111000667495       111000771761       111000864775      
111000957240       448741512       464489095       464602481       464729417    
  464866789     449518117       463511469       465048668       465126027      
465203487       465279545       465360865       465443273       111000342147    
  111000467426       111000565650       111000667530       111000771918      
111000864810       111000957262       448741827       464489111       464602630
      464729425       464866805     449518349       463511568       465048700  
    465126068       465203503       465279578       465360873       465443281  
    111000342158       111000467448       111000565683       111000667585      
111000771985       111000864854       111000957273       448742437      
464489491       464602655       464729433       464866813     449518570      
463515569       465048718       465126092       465203529       465279719      
465360923       465443323       111000342440       111000467482      
111000565694       111000667596       111000771996       111000864887      
111000957284       448742619       464489608       464602846       464729441    
  464866904     449518778       463518878       465048726       465126118      
465203602       465279776       465360949       465443331       111000342473    
  111000467493       111000565740       111000667608       111000772021      
111000864911       111000957329       448743039       464489681       464602895
      464729458       464866912     449518893       463519108       465048734  
    465126142       465203628       465279792       465360956       465443356  
    111000342507       111000467505       111000565773       111000667642      
111000772043       111000864944       111000957330       448743682      
464489699       464602937       464729474       464866938     449519073      
463531814       465048742       465126175       465203636       465279818      
465360980       465443380       111000342596       111000467516      
111000565784       111000667653       111000772133       111000864955      
111000957341       448744300       464489772       464602994       464729508    
  464866946     449519115       463535443       465048767       465126183      
465203644       465279834       465361087       465443406       111000342608    
  111000467606       111000565829       111000667664       111000772155      
111000865091       111000957352       448744698       464490432       464603018
      464729516       464866979     449519966       463538033       465048775  
    465126217       465203669       465279842       465361095       465443414  
    111000342866       111000467640       111000565874       111000667675      
111000772199       111000865114       111000957385       448745273      
464490564       464603026       464729524       464866987     449520311      
463544676       465048783       465126225       465203677       465279867      
465361103       465443430       111000342877       111000467662      
111000565885       111000667721       111000772256       111000865125      
111000957554       448745414       464490630       464603067       464729540    
  464867001     449520667       463547760       465048791       465126266      
465203743       465279875       465361145       465443471       111000342912    
  111000467684       111000565896       111000667776       111000772278      
111000865147       111000957576       448745778       464490713       464603141
      464729565       464867027     449520972       463553529       465048833  
    465126274       465203750       465279933       465361160       465443513  
    111000342923       111000467695       111000565908       111000667787      
111000772290       111000865158       111000957587       448745794      
464490812       464603158       464729573       464867092     449521046      
463558288       465048874       465126282       465203768       465279966      
465361194       465443521       111000342934       111000467707      
111000565919       111000667800       111000772313       111000865181      
111000957644       448745935       464490846       464603190       464729581    
  464867100     449521095       463558460       465048890       465126290      
465203818       465279982       465361202       465443554       111000342945    
  111000467718       111000565931       111000667811       111000772324      
111000865248       111000957655       448746081       464490929       464603224
      464729599       464867118     449521400       463564351       465048916  
    465126381       465203826       465279990       465361210       465443562  
    111000342990       111000467730       111000566156       111000667822      
111000772357       111000865293       111000957666       448746743      
464490960       464603232       464729607       464867183     449522010      
463577940       465048924       465126407       465203875       465280022      
465361301       465443570       111000343003       111000467741      
111000566167       111000667833       111000772368       111000865338      
111000957677       448747014       464490978       464603240       464729615    
  464867258     449522150       463578120       465048932       465126415      
465203883       465280030       465361327       465443596       111000343395    
  111000467763       111000566189       111000667866       111000772379      
111000865349       111000957699       448747022       464491026       464603257
      464729631       464867282     449522580       463578757       465048940  
    465126423       465203925       465280048       465361350       465443638  
    111000343407       111000467774       111000566190       111000667877      
111000772380       111000865350       111000957712       448747113      
464491067       464603273       464729649       464867290     449523299      
463580902       465048965       465126456       465203974       465280055      
465361384       465443679       111000343429       111000467785      
111000566213       111000667901       111000772391       111000865361      
111000957734       448747162       464491091       464603356       464729656    
  464867324     449523711       463581371       465048981       465126498      
465204014       465280063       465361392       465443687       111000343430    
  111000467808       111000566224       111000667912       111000772403      
111000865383       111000957778       448747311       464491166       464603406
      464729672       464867332     449523760       463583708       465048999  
    465126506       465204030       465280097       465361442       465443703  
    111000343441       111000467819       111000566235       111000667923      
111000772425       111000865394       111000957789       448747428      
464491174       464603430       464729680       464867357     449523778      
463586024       465049013       465126548       465204055       465280121      
465361475       465443745       111000343496       111000467820      
111000566246       111000667934       111000772504       111000865428      
111000957802       448748038       464491190       464603588       464729698    
  464867365     449523893       463586339       465049021       465126563      
465204089       465280147       465361483       465443778       111000343520    
  111000467831       111000566268       111000667956       111000772515      
111000865473       111000957846       448748400       464491265       464603604
      464729730       464867373     449524487       463589366       465049039  
    465126571       465204105       465280238       465361566       465443802  
    111000343878       111000467842       111000566280       111000667967      
111000772548       111000865484       111000957857       448748475      
464491315       464603612       464729755       464867449     449524511      
463592162       465049047       465126589       465204121       465280246      
465361616       465443828       111000343890       111000467853      
111000566303       111000667978       111000772559       111000865495      
111000957891       448751487       464491380       464603695       464729763    
  464867472     449524685       463593541       465049054       465126597      
465204147       465280261       465361624       465443844       111000343946    
  111000467864       111000566336       111000667989       111000772560      
111000865507       111000957903       448751693       464491471       464603703
      464729771       464867480     449524891       463599365       465049062  
    465126605       465204162       465280287       465361657       465443869  
    111000344026       111000467886       111000566369       111000668003      
111000772593       111000865518       111000957936       448751958      
464491489       464603778       464729789       464867571     449525096      
463600049       465049096       465126613       465204212       465280360      
465361665       465443885       111000344060       111000467897      
111000566381       111000668014       111000772616       111000865530      
111000957947       448752121       464491620       464603810       464729797    
  464867589     449525104       463600858       465049104       465126639      
465204261       465280378       465361699       465443893       111000344352    
  111000467909       111000566426       111000668036       111000772638      
111000865541       111000957958       448752139       464491661       464603851
      464729813       464867605     449525146       463602375       465049112  
    465126654       465204279       465280410       465361723       465443901  
    111000344396       111000468023       111000566437       111000668047      
111000772683       111000865620       111000957981       448753251      
464491745       464603893       464729847       464867621     449525211      
463604827       465049138       465126696       465204311       465280428      
465361731       465443927       111000344408       111000468034      
111000566460       111000668058       111000772728       111000865664      
111000958016       448753590       464491794       464603901       464729854    
  464867662     449525500       463605287       465049146       465126746      
465204337       465280469       465361764       465443943       111000344442    
  111000468078       111000566471       111000668070       111000772896      
111000865697       111000958061       448753749       464491851       464603919
      464729896       464867670     449525625       463605337       465049187  
    465126779       465204360       465280477       465361798       465443968  
    111000344486       111000468102       111000566482       111000668092      
111000772920       111000865709       111000958083       448753939      
464492065       464603943       464729904       464867688     449525674      
463607143       465049211       465126811       465204394       465280485      
465361806       465443992       111000344509       111000468113      
111000566493       111000668137       111000772931       111000865743      
111000958094       448754853       464492123       464603950       464729946    
  464867696     449525682       463607366       465049252       465126886      
465204451       465280493       465361822       465444024       111000344510    
  111000468135       111000566527       111000668148       111000772953      
111000865800       111000958106       448755330       464492149       464604016
      464729961       464867712     449525872       463608257       465049278  
    465126894       465204493       465280501       465361830       465444032  
    111000344677       111000468146       111000566538       111000668160      
111000772986       111000865811       111000958139       448755413      
464492172       464604115       464729987       464867720     449525898      
463611780       465049286       465126928       465204527       465280527      
465361848       465444040       111000344723       111000468157      
111000566550       111000668171       111000773022       111000865866      
111000958140       448755876       464492347       464604180       464729995    
  464867738     449526201       463614768       465049310       465126944      
465204535       465280535       465361863       465444057       111000344734    
  111000468179       111000566561       111000668216       111000773033      
111000865912       111000958151       448756106       464492446       464604230
      464730019       464867753     449526276       463624098       465049344  
    465126985       465204592       465280543       465361889       465444065  
    111000344745       111000468180       111000566572       111000668227      
111000773055       111000865934       111000958162       448756346      
464492651       464604263       464730027       464867761     449526466      
463625327       465049351       465127017       465204600       465280550      
465361897       465444081       111000344756       111000468191      
111000566583       111000668238       111000773066       111000865956      
111000958184       448756627       464492669       464604297       464730035    
  464867779     449526524       463632802       465049377       465127025      
465204642       465280568       465361913       465444099       111000344767    
  111000468203       111000566594       111000668250       111000773077      
111000866003       111000958195       448757062       464492677       464604339
      464730076       464867878     449526565       463634758       465049385  
    465127066       465204667       465280584       465361954       465444123  
    111000344778       111000468214       111000566617       111000668261      
111000773101       111000866025       111000958218       448757138      
464492842       464604362       464730092       464867886     449526722      
463639989       465049419       465127074       465204691       465280592      
465361962       465444131       111000344790       111000468225      
111000566628       111000668283       111000773112       111000866036      
111000958241       448758219       464492891       464604388       464730100    
  464867894     449526946       463644617       465049427       465127116      
465204725       465280618       465361970       465444149       111000344813    
  111000468236       111000566639       111000668294       111000773189      
111000866058       111000958252       448758342       464493113       464604438
      464730126       464867928     449527258       463644831       465049468  
    465127181       465204808       465280626       465361988       465444172  
    111000344846       111000468258       111000566640       111000668306      
111000773224       111000866069       111000958285       448758540      
464493329       464604537       464730142       464867951     449527324      
463660696       465049492       465127199       465204824       465280659      
465361996       465444206       111000344857       111000468270      
111000566651       111000668317       111000773257       111000866126      
111000958319       448759555       464493410       464604685       464730225    
  464868017     449527621       463671875       465049500       465127207      
465204832       465280691       465362002       465444255       111000344868    
  111000468292       111000566684       111000668339       111000773268      
111000866249       111000958320       448760249       464493493       464604743
      464730258       464868090     449527670       463686105       465049526  
    465127215       465204840       465280709       465362069       465444263  
    111000344879       111000468304       111000566718       111000668340      
111000773314       111000866294       111000958386       448760413      
464493501       464604768       464730308       464868165     449527779      
463689257       465049542       465127231       465204865       465280717      
465362077       465444297       111000345173       111000468315      
111000566729       111000668351       111000773325       111000866328      
111000958409       448761288       464493519       464604784       464730365    
  464868199     449527936       463693176       465049559       465127249      
465204873       465280725       465362085       465444388       111000345195    
  111000468326       111000566730       111000668362       111000773336      
111000866339       111000958421       448761361       464493584       464604842
      464730415       464868280     449528165       463710616       465049583  
    465127256       465204899       465280741       465362119       465444404  
    111000345229       111000468337       111000566774       111000668373      
111000773370       111000866373       111000958454       448761775      
464493634       464604958       464730423       464868306     449528314      
463711853       465049625       465127264       465204907       465280774      
465362135       465444420       111000345331       111000468348      
111000566785       111000668395       111000773392       111000866395      
111000958487       448761999       464493659       464604982       464730464    
  464868322     449528645       463716019       465049740       465127272      
465204980       465280782       465362143       465444438       111000345342    
  111000468359       111000566820       111000668407       111000773426      
111000866429       111000958500       448762286       464493683       464605021
      464730472       464868363     449528793       463724799       465049765  
    465127322       465204998       465280790       465362184       465444453  
    111000345397       111000468360       111000566831       111000668418      
111000773448       111000866430       111000958522       448763151      
464493691       464605153       464730928       464868413  

 

SCH-A-14



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449528900       463741991       465049773       465127348       465205003      
465280808       465362200       465444461       111000345678       111000468371
      111000566842       111000668441       111000773459       111000866463    
  111000958533       448764050       464493717       464605187       464730985  
    464868462     449529031       463742320       465049781       465127363    
  465205078       465280816       465362218       465444487       111000345735  
    111000468382       111000566853       111000668452       111000773527      
111000866564       111000958544       448764324       464493733       464605203
      464730993       464868470     449529049       463742833       465049856  
    465127371       465205185       465280832       465362259       465444495  
    111000345746       111000468494       111000566886       111000668474      
111000773561       111000866609       111000958566       448764506      
464493766       464605252       464731058       464868488     449529122      
463744920       465049898       465127413       465205201       465280840      
465362267       465444537       111000345757       111000468506      
111000566909       111000668508       111000773628       111000866643      
111000958601       448764654       464493915       464605260       464731074    
  464868504     449529171       463746396       465049922       465127447      
465205268       465280857       465362275       465444560       111000345768    
  111000468517       111000566943       111000668519       111000773640      
111000866687       111000958612       448765644       464494004       464605278
      464731116       464868538     449529361       463746529       465049930  
    465127520       465205276       465280907       465362309       465444586  
    111000346006       111000468528       111000566954       111000668520      
111000773651       111000866698       111000958645       448766923      
464494137       464605377       464731132       464868553     449529478      
463748129       465049948       465127538       465205318       465280915      
465362325       465444594       111000346017       111000468562      
111000566965       111000668553       111000773662       111000866711      
111000958724       448767467       464494145       464605419       464731157    
  464868561     449530278       463753277       465049955       465127595      
465205334       465280972       465362358       465444602       111000346039    
  111000468573       111000566976       111000668564       111000773673      
111000866722       111000958746       448768085       464494160       464605534
      464731256       464868629     449530633       463764431       465049971  
    465127611       465205342       465280980       465362366       465444610  
    111000346051       111000468629       111000566987       111000668575      
111000773684       111000866733       111000958780       448768218      
464494194       464605542       464731371       464868694     449530757      
463789313       465050011       465127637       465205367       465281004      
465362440       465444628       111000346062       111000468641      
111000566998       111000668586       111000773695       111000866766      
111000958803       448768630       464494228       464605591       464731447    
  464868702     449530872       463855254       465050029       465127645      
465205375       465281053       465362499       465444636       111000346118    
  111000468797       111000567012       111000668597       111000773718      
111000866788       111000958825       448768655       464494251       464605617
      464731496       464868793     449530930       463878827       465050060  
    465127678       465205409       465281061       465362507       465444644  
    111000346455       111000468809       111000567023       111000668609      
111000773730       111000866801       111000958847       448768663      
464494269       464605625       464731546       464868801     449531086      
463889816       465050078       465127694       465205417       465281079      
465362549       465444651       111000346477       111000468832      
111000567067       111000668610       111000773752       111000866834      
111000958858       448768796       464494343       464605724       464731637    
  464868819     449531342       463897587       465050094       465127702      
465205482       465281095       465362564       465444669       111000346501    
  111000468843       111000567089       111000668621       111000773763      
111000866889       111000958869       448769083       464494400       464605732
      464731744       464868827     449531391       463907279       465050185  
    465127710       465205490       465281129       465362598       465444677  
    111000346512       111000468854       111000567090       111000668643      
111000773774       111000866924       111000958881       448769208      
464494426       464605757       464731801       464868835     449531482      
463916494       465050193       465127728       465205516       465281137      
465362606       465444701       111000346523       111000468876      
111000567102       111000668654       111000773808       111000866968      
111000958904       448769216       464494467       464605765       464731876    
  464868884     449531599       463966929       465050201       465127736      
465205524       465281194       465362655       465444719       111000346534    
  111000468922       111000567113       111000668676       111000773819      
111000866979       111000958959       448769505       464494566       464605864
      464731884       464868900     449531714       463979401       465050227  
    465127751       465205532       465281202       465362671       465444768  
    111000346770       111000468933       111000567124       111000668698      
111000773820       111000867004       111000958982       448770099      
464494640       464605997       464731900       464868918     449531748      
464083294       465050235       465127793       465205573       465281236      
465362762       465444792       111000346804       111000468944      
111000567135       111000668744       111000773831       111000867015      
111000959017       448770693       464494780       464606029       464731975    
  464868967     449531854       464104009       465050268       465127819      
465205631       465281244       465362788       465444800       111000346837    
  111000468966       111000567157       111000668777       111000773875      
111000867251       111000959028       448771006       464494848       464606037
      464731991       464868991     449532233       464122720       465050276  
    465127835       465205664       465281251       465362796       465444818  
    111000346972       111000468988       111000567168       111000668799      
111000773909       111000867284       111000959039       448771105      
464494871       464606151       464732007       464869031     449532258      
464129683       465050284       465127884       465205672       465281319      
465362812       465444842       111000347186       111000468999      
111000567179       111000668812       111000773910       111000867295      
111000959051       448771626       464494897       464606169       464732056    
  464869056     449532464       464258821       465050300       465127900      
465205698       465281335       465362838       465444859       111000347197    
  111000469013       111000567180       111000668823       111000773976      
111000867318       111000959084       448771899       464495035       464606193
      464732072       464869072     449532571       464339191       465050318  
    465127918       465205706       465281350       465362846       465444867  
    111000347210       111000469046       111000567191       111000668834      
111000773998       111000867329       111000959095       448771972      
464495068       464606201       464732098       464869122     449532654      
464372358       465050326       465127926       465205763       465281368      
465362861       465444875       111000347221       111000469068      
111000567236       111000668845       111000774001       111000867374      
111000959129       448772319       464495076       464606219       464732114    
  464869205     449532670       464442011       465050359       465127959      
465205771       465281376       465362903       465444883       111000347232    
  111000469080       111000567247       111000668867       111000774023      
111000867431       111000959130       448772533       464495084       464606235
      464732130       464869254     449533033       464472018       465050383  
    465127975       465205797       465281384       465362911       465444891  
    111000347243       111000469103       111000567258       111000669060      
111000774045       111000867442       111000959152       448772590      
464495092       464606268       464732197       464869262     449533074      
464472141       465050409       465128015       465205805       465281418      
465362986       465444909       111000347254       111000469248      
111000567281       111000669093       111000774157       111000867486      
111000959196       448772707       464495100       464606284       464732213    
  464869270     449533090       464472380       465050441       465128049      
465205821       465281426       465363034       465444933       111000347265    
  111000469271       111000567304       111000669217       111000774191      
111000867598       111000959208       448773036       464495118       464606292
      464732221       464869296     449533124       464474378       465050524  
    465128056       465205839       465281434       465363067       465444958  
    111000347298       111000469327       111000567315       111000669307      
111000774258       111000867600       111000959219       448773408      
464495126       464606300       464732254       464869304     449533470      
464474857       465050532       465128080       465205847       465281459      
465363174       465444966       111000347300       111000469383      
111000567371       111000669385       111000774269       111000867655      
111000959220       448773705       464495134       464606334       464732270    
  464869320     449534353       464475391       465050565       465128122      
465205888       465281467       465363224       465444982       111000347322    
  111000469406       111000567416       111000669431       111000774270      
111000867745       111000959264       448773747       464495142       464606342
      464732346       464869338     449534361       464475516       465050573  
    465128163       465205912       465281491       465363240       465444990  
    111000347333       111000469439       111000567427       111000669442      
111000774360       111000867778       111000959275       448773820      
464495159       464606391       464732387       464869379     449534403      
464478312       465050581       465128171       465205953       465281525      
465363281       465445021       111000347535       111000469462      
111000567438       111000669453       111000774393       111000867790      
111000959286       448774265       464495167       464606425       464732460    
  464869437     449534668       464480813       465050599       465128205      
465205995       465281541       465363331       465445070       111000347591    
  111000469518       111000567449       111000669486       111000774438      
111000867846       111000959309       448774372       464495175       464606433
      464732478       464869478     449534783       464481381       465050615  
    465128239       465206035       465281582       465363364       465445088  
    111000347614       111000469541       111000567450       111000669497      
111000774449       111000867880       111000959321       448775841      
464495209       464606532       464732536       464869510     449534791      
464481852       465050631       465128254       465206043       465281590      
465363398       465445096       111000347917       111000469552      
111000567472       111000669666       111000774450       111000867891      
111000959332       448776195       464495217       464606565       464732569    
  464869544     449535350       464483643       465050656       465128296      
465206142       465281608       465363406       465445104       111000347995    
  111000469563       111000567494       111000669734       111000774472      
111000867969       111000959343       448776658       464495225       464606672
      464732585       464869569     449535483       464493550       465050664  
    465128304       465206167       465281616       465363414       465445112  
    111000348008       111000469585       111000567506       111000669767      
111000774483       111000867981       111000959354       448776823      
464495233       464606763       464732601       464869585     449535558      
464495894       465050672       465128353       465206209       465281673      
465363422       465445120       111000348019       111000469620      
111000567528       111000669778       111000774517       111000868049      
111000959365       448776864       464495258       464606771       464732627    
  464869619     449535590       464496835       465050680       465128361      
465206233       465281780       465363463       465445138       111000348097    
  111000469664       111000567539       111000669813       111000774539      
111000868050       111000959376       448777060       464495266       464606821
      464732635       464869627     449535673       464497023       465050698  
    465128395       465206308       465281814       465363471       465445146  
    111000348110       111000469721       111000567540       111000669857      
111000774551       111000868061       111000959387       448777433      
464495274       464606847       464732734       464869650     449535731      
464498773       465050722       465128452       465206324       465281863      
465363513       465445161       111000348143       111000469743      
111000567551       111000669992       111000774573       111000868072      
111000959398       448777573       464495282       464606912       464732759    
  464869767     449535871       464502939       465050755       465128460      
465206340       465281913       465363521       465445187       111000348514    
  111000469923       111000567595       111000670006       111000774630      
111000868106       111000959455       448777722       464495290       464606938
      464732775       464869775     449535889       464503911       465050771  
    465128478       465206373       465281921       465363539       465445211  
    111000348558       111000469934       111000567607       111000670017      
111000774652       111000868139       111000959499       448777755      
464495308       464607001       464732833       464869809     449535988      
464504695       465050789       465128494       465206399       465281939      
465363562       465445229       111000348569       111000469967      
111000567618       111000670073       111000774663       111000868140      
111000959512       448778670       464495340       464607092       464732874    
  464869817     449536002       464504729       465050797       465128536      
465206415       465281962       465363588       465445278       111000348581    
  111000469978       111000567629       111000670095       111000774674      
111000868162       111000959523       448778837       464495357       464607126
      464732916       464869825     449536242       464504810       465050813  
    465128544       465206431       465282002       465363638       465445310  
    111000348592       111000470037       111000567630       111000670129      
111000774685       111000868184       111000959534       448778985      
464495365       464607159       464732999       464869833     449536291      
464504885       465050839       465128627       465206480       465282051      
465363646       465445336       111000348840       111000470059      
111000567641       111000670130       111000774696       111000868241      
111000959556       448779355       464495373       464607209       464733005    
  464869866     449536424       464504927       465050847       465128684      
465206514       465282077       465363695       465445344       111000348884    
  111000470093       111000567652       111000670208       111000774719      
111000868252       111000959578       448779744       464495381       464607217
      464733013       464869874     449536549       464505510       465050854  
    465128734       465206522       465282101       465363737       465445351  
    111000348907       111000470105       111000567674       111000670219      
111000774720       111000868285       111000959624       448779850      
464495399       464607233       464733039       464870054     449536960      
464507508       465050862       465128742       465206555       465282119      
465363745       465445369       111000348918       111000470127      
111000567685       111000670231       111000774742       111000868308      
111000959781       448780650       464495407       464607282       464733062    
  464870070     449537158       464508530       465050870       465128767      
465206589       465282150       465363752       465445377       111000348929    
  111000470138       111000567696       111000670242       111000774775      
111000868320       111000959826       448781658       464495415       464607290
      464733088       464870088     449537166       464509082       465050888  
    465128775       465206597       465282184       465363778       465445393  
    111000348930       111000470161       111000567708       111000670275      
111000774843       111000868331       111000959848       448782938      
464495423       464607340       464733146       464870120     449537430      
464509272       465050896       465128783       465206605       465282275      
465363786       465445401       111000348941       111000470172      
111000567719       111000670286       111000774854       111000868342      
111000959859       448783217       464495431       464607423       464733245    
  464870153     449538115       464509363       465050904       465128809      
465206613       465282283       465363802       465445427       111000348974    
  111000470183       111000567731       111000670309       111000774887      
111000868386       111000959860       448783514       464495449       464607464
      464733252       464870161     449538420       464512102       465050912  
    465128833       465206639       465282291       465363810       465445450  
    111000349021       111000470194       111000567742       111000670365      
111000774898       111000868410       111000959916       448783712      
464495456       464607498       464733286       464870203     449538479      
464513472       465050920       465128841       465206696       465282358      
465363836       465445476       111000349032       111000470206      
111000567898       111000670411       111000774933       111000868432      
111000959949       448784009       464495464       464607506       464733377    
  464870377     449539196       464515550       465050938       465128858      
465206704       465282374       465363844       465445484       111000349043    
  111000470239       111000567922       111000670499       111000774966      
111000868443       111000959961       448784330       464495480       464607530
      464733427       464870427     449539220       464516186       465050946  
    465128874       465206779       465282424       465363851       465445534  
    111000349076       111000470240       111000567944       111000670512      
111000775024       111000868454       111000959983       448784389      
464495514       464607647       464733484       464870484     449539717      
464516814       465050987       465128908       465206845       465282440      
465363869       465445559       111000349087       111000470262      
111000567955       111000670578       111000775046       111000868465      
111000960008       448784769       464495522       464607662       464733500    
  464870526     449539956       464517218       465051001       465128957      
465206860       465282465       465363901       465445567       111000349098    
  111000470307       111000567966       111000670590       111000775068      
111000868498       111000960019       448784934       464495530       464607753
      464733518       464870617     449539980       464519032       465051035  
    465128973       465206878       465282473       465363935       465445633  
    111000349100       111000470374       111000567988       111000670613      
111000775158       111000868544       111000960031       448785295      
464495548       464607761       464733591       464870633     449540012      
464519222       465051043       465128981       465206886       465282507      
465363943       465445658       111000349155       111000470420      
111000568091       111000670624       111000775169       111000868577      
111000960042       448786350       464495563       464607845       464733609    
  464870641     449540079       464519347       465051050       465129005      
465206951       465282515       465363976       465445716       111000349380    
  111000470431       111000568147       111000670691       111000775204      
111000868588       111000960053       448786590       464495571       464607860
      464733617       464870658     449540269       464520071       465051068  
    465129013       465207009       465282531       465364065       465445724  
    111000349391       111000470442       111000568642       111000670725      
111000775215       111000868623       111000960064       448786723      
464495589       464607886       464733641       464870716     449540434      
464522887       465051092       465129054       465207017       465282549      
465364073       465445732       111000349571       111000470464      
111000568675       111000670758       111000775259       111000868667      
111000960075       448786848       464495613       464607951       464733666    
  464870757     449540483       464522945       465051100       465129070      
465207033       465282572       465364081       465445740       111000349627    
  111000470521       111000568686       111000670770       111000775260      
111000868735       111000960086       448787168       464495639       464607977
      464733690       464870849     449540871       464523133       465051118  
    465129088       465207058       465282580       465364099       465445757  
    111000349649       111000470543       111000568743       111000670983      
111000775282       111000868768       111000960109       448787473      
464495647       464608017       464733724       464870864     449541168      
464524560       465051134       465129096       465207066       465282606      
465364107       465445781       111000349852       111000470565      
111000568776       111000671029       111000775305       111000868780      
111000960121       448787853       464495662       464608033       464733732    
  464870898     449541416       464525153       465051142       465129112      
465207116       465282648       465364123       465445799       111000349863    
  111000470576       111000568855       111000671063       111000775316      
111000868791       111000960132       448787994       464495688       464608090
      464733773       464870906     449542075       464527555       465051159  
    465129120       465207124       465282671       465364164       465445823  
    111000349874       111000470622       111000568877       111000671119      
111000775327       111000868825       111000960176       448788901      
464495696       464608116       464733807       464871003     449542323      
464529726       465051175       465129138       465207132       465282705      
465364172       465445831       111000349908       111000470644      
111000568912       111000671120       111000775383       111000868869      
111000960200       448789479       464495712       464608124       464733815    
  464871052     449542455       464530385       465051183       465129146      
465207140       465282713       465364222       465445864       111000349919    
  111000470655       111000568923       111000671131       111000775439      
111000868881       111000960211       448789743       464495720       464608140
      464733823       464871078     449542521       464530484       465051191  
    465129161       465207165       465282739       465364297       465445880  
    111000349931       111000470666       111000568945       111000671142      
111000775462       111000868904       111000960222       448789834      
464495738       464608173       464733872       464871086     449543123      
464531144       465051217       465129195       465207181       465282747      
465364321       465445914       111000349942       111000470677      
111000568956       111000671164       111000775518       111000868926      
111000960233       448789925       464495746       464608181       464733880    
  464871094     449543461       464534684       465051225       465129203      
465207207       465282754       465364370       465445955       111000349964    
  111000470857       111000569025       111000671221       111000775541      
111000868948       111000960244       448790519       464495753       464608199
      464733898       464871342     449543594       464535020       465051241  
    465129237       465207215       465282838       465364388       465445971  
    111000349975       111000470868       111000569047       111000671232      
111000775563       111000868959       111000960312       448790808      
464495761       464608207       464733914       464871359     449543669      
464536481       465051258       465129245       465207231       465282887      
465364404       465446003       111000350001       111000470891      
111000569070       111000671254       111000775574       111000868960      
111000960345       448790857       464495779       464608249       464733948    
  464871433     449543941       464536846       465051266       465129278      
465207272       465282895       465364420       465446029       111000350012    
  111000470947       111000569126       111000671265       111000775596      
111000869017       111000960367       448791137       464495787       464608256
      464733963       464871573     449544220       464536994       465051274  
    465129294       465207314       465282960       465364461       465446037  
    111000350360       111000470969       111000569137       111000671276      
111000775608       111000869051       111000960390       448791160      
464495795       464608314       464734011       464871599  

 

SCH-A-15



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449544527       464537026       465051282       465129302       465207322      
465283026       465364479       465446094       111000350438       111000470970
      111000569182       111000671287       111000775664       111000869073    
  111000960413       448791632       464495803       464608322       464734045  
    464871714     449544626       464537737       465051290       465129336    
  465207330       465283059       465364487       465446102       111000350449  
    111000470981       111000569205       111000671344       111000775686      
111000869084       111000960446       448791780       464495811       464608371
      464734052       464871722     449544659       464539683       465051308  
    465129369       465207389       465283067       465364552       465446128  
    111000350461       111000471005       111000569216       111000671377      
111000775697       111000869095       111000960479       448791798      
464495837       464608439       464734078       464871805     449545417      
464539998       465051316       465129377       465207405       465283091      
465364594       465446136       111000350506       111000471016      
111000569261       111000671388       111000775754       111000869185      
111000960514       448791996       464495852       464608454       464734110    
  464871920     449545425       464540285       465051324       465129393      
465207413       465283117       465364610       465446144       111000350528    
  111000471094       111000569272       111000671399       111000775765      
111000869208       111000960547       448792135       464495878       464608462
      464734177       464871946     449545433       464542349       465051332  
    465129401       465207421       465283133       465364644       465446177  
    111000350843       111000471140       111000569283       111000671456      
111000775800       111000869219       111000960558       448792275      
464495886       464608488       464734201       464871961     449545524      
464544303       465051340       465129435       465207462       465283141      
465364651       465446193       111000350887       111000471151      
111000569306       111000671490       111000775811       111000869253      
111000960626       448792515       464495902       464608512       464734219    
  464871979     449545532       464545300       465051365       465129443      
465207496       465283158       465364669       465446219       111000350900    
  111000471195       111000569351       111000671502       111000775833      
111000869286       111000960648       448793521       464495910       464608546
      464734235       464872043     449545631       464546126       465051373  
    465129450       465207504       465283208       465364693       465446227  
    111000350933       111000471207       111000569384       111000671546      
111000775866       111000869309       111000960659       448793752      
464495936       464608579       464734250       464872084     449545805      
464546225       465051399       465129476       465207512       465283216      
465364727       465446292       111000350955       111000471218      
111000569395       111000671568       111000775877       111000869321      
111000960671       448794073       464495944       464608645       464734391    
  464872126     449545987       464547629       465051407       465129484      
465207538       465283240       465364735       465446300       111000351125    
  111000471229       111000569430       111000671579       111000775899      
111000869343       111000960705       448794156       464495969       464608652
      464734433       464872142     449546092       464550003       465051415  
    465129518       465207587       465283265       465364784       465446318  
    111000351169       111000471296       111000569463       111000671580      
111000775912       111000869365       111000960738       448794172      
464495977       464608777       464734458       464872217     449546167      
464550938       465051423       465129534       465207637       465283281      
465364834       465446326       111000351181       111000471308      
111000569519       111000671670       111000775945       111000869387      
111000960750       448794289       464495985       464608793       464734540    
  464872225     449546381       464551506       465051431       465129542      
465207645       465283356       465364917       465446334       111000351192    
  111000471320       111000569520       111000671692       111000776025      
111000869400       111000960761       448794511       464495993       464608819
      464734565       464872282     449546431       464551803       465051449  
    465129559       465207660       465283372       465364933       465446342  
    111000351204       111000471342       111000569553       111000671737      
111000776058       111000869433       111000960783       448795393      
464496009       464608827       464734607       464872324     449546647      
464552504       465051456       465129575       465207728       465283380      
465364966       465446375       111000351237       111000471410      
111000569575       111000671748       111000776069       111000869466      
111000960840       448795641       464496025       464608868       464734615    
  464872365     449546795       464553650       465051472       465129583      
465207736       465283398       465364990       465446383       111000351248    
  111000471465       111000569586       111000671805       111000776160      
111000869499       111000960873       448795666       464496033       464608884
      464734649       464872373     449546951       464553882       465051480  
    465129591       465207744       465283406       465365005       465446409  
    111000351293       111000471476       111000569609       111000671816      
111000776182       111000869501       111000960974       448795906      
464496058       464608926       464734672       464872381     449547231      
464554385       465051498       465129609       465207843       465283430      
465365021       465446417       111000351642       111000471498      
111000569632       111000671883       111000776205       111000869523      
111000960985       448796433       464496066       464608942       464734680    
  464872399     449547538       464555564       465051506       465129625      
465207918       465283471       465365054       465446425       111000351653    
  111000471522       111000569654       111000671894       111000776227      
111000869534       111000961009       448796466       464496074       464608975
      464734771       464872431     449547587       464556315       465051514  
    465129658       465207926       465283513       465365062       465446433  
    111000351675       111000471533       111000569698       111000671940      
111000776249       111000869545       111000961032       448796953      
464496082       464609031       464734797       464872449     449547744      
464557818       465051530       465129666       465207942       465283547      
465365088       465446441       111000351697       111000471566      
111000569801       111000672008       111000776250       111000869556      
111000961043       448797035       464496108       464609114       464734821    
  464872613     449547900       464558410       465051548       465129690      
465207959       465283554       465365153       465446458       111000351709    
  111000471588       111000569856       111000672019       111000776261      
111000869567       111000961054       448797217       464496124       464609130
      464734979       464872647     449547991       464558824       465051571  
    465129716       465207983       465283562       465365161       465446466  
    111000351710       111000471768       111000569979       111000672020      
111000776306       111000869589       111000961065       448797415      
464496132       464609148       464735034       464872654     449548007      
464559145       465051597       465129740       465208031       465283570      
465365187       465446474       111000351721       111000471779      
111000569991       111000672031       111000776317       111000869646      
111000961076       448797571       464496140       464609205       464735158    
  464872662     449548486       464560143       465051605       465129765      
465208114       465283604       465365195       465446557       111000351732    
  111000471836       111000570016       111000672042       111000776340      
111000869691       111000961098       448797720       464496157       464609213
      464735182       464872704     449548635       464560275       465051613  
    465129773       465208130       465283612       465365211       465446565  
    111000352070       111000471869       111000570027       111000672110      
111000776395       111000869703       111000961111       448798017      
464496173       464609254       464735307       464872720     449548775      
464560986       465051621       465129799       465208163       465283638      
465365229       465446607       111000352092       111000471892      
111000570038       111000672187       111000776407       111000869725      
111000961166       448798330       464496181       464609304       464735364    
  464872738     449549203       464561570       465051639       465129807      
465208205       465283687       465365237       465446623       111000352104    
  111000471926       111000570049       111000672299       111000776418      
111000869736       111000961177       448799056       464496215       464609320
      464735406       464872753     449549377       464561596       465051654  
    465129823       465208221       465283695       465365252       465446631  
    111000352171       111000471960       111000570061       111000672301      
111000776463       111000869747       111000961199       448799296      
464496223       464609361       464735471       464872787     449549534      
464564293       465051662       465129864       465208262       465283711      
465365286       465446664       111000352339       111000471971      
111000570106       111000672389       111000776474       111000869770      
111000961201       448799536       464496231       464609395       464735497    
  464872803     449549567       464566777       465051670       465129872      
465208304       465283737       465365294       465446672       111000352351    
  111000471993       111000570140       111000672390       111000776496      
111000869804       111000961212       448799981       464496249       464609429
      464735505       464872811     449549674       464569219       465051712  
    465129914       465208361       465283810       465365310       465446698  
    111000352362       111000472006       111000570151       111000672402      
111000776519       111000869815       111000961223       448801548      
464496264       464609437       464735521       464872902     449549930      
464570837       465051720       465129948       465208387       465283893      
465365351       465446706       111000352373       111000472017      
111000570173       111000672424       111000776520       111000869826      
111000961234       448801746       464496272       464609486       464735539    
  464872951     449550037       464571561       465051738       465129955      
465208395       465283901       465365369       465446730       111000352395    
  111000472028       111000570184       111000673010       111000776542      
111000869837       111000961245       448801837       464496280       464609528
      464735547       464872985     449550201       464573310       465051746  
    465129997       465208569       465283919       465365377       465446748  
    111000352407       111000472039       111000570195       111000673054      
111000776564       111000869848       111000961256       448802041      
464496298       464609536       464735554       464873009     449550219      
464573419       465051753       465130037       465208585       465283943      
465365385       465446755       111000352801       111000472051      
111000570218       111000673087       111000776643       111000869859      
111000961289       448802058       464496306       464609551       464735562    
  464873033     449550466       464573476       465051761       465130045      
465208593       465284032       465365468       465446789       111000352834    
  111000472073       111000570263       111000673098       111000776698      
111000869860       111000961302       448802140       464496314       464609585
      464735570       464873058     449550482       464577337       465051779  
    465130052       465208619       465284057       465365476       465446797  
    111000352845       111000472084       111000570285       111000673144      
111000776700       111000869882       111000961313       448802330      
464496322       464609619       464735612       464873074     449550623      
464577436       465051787       465130102       465208627       465284107      
465365542       465446813       111000353060       111000472129      
111000570308       111000673155       111000776711       111000869905      
111000961357       448802595       464496330       464609650       464735646    
  464873207     449550656       464577543       465051936       465130128      
465208650       465284149       465365567       465446821       111000353116    
  111000472141       111000570342       111000673166       111000776744      
111000869949       111000961368       448803106       464496348       464609668
      464735661       464873223     449550763       464577964       465051969  
    465130136       465208668       465284156       465365583       465446847  
    111000353127       111000472152       111000570386       111000673177      
111000776801       111000869950       111000961403       448803700      
464496355       464609684       464735695       464873249     449550862      
464578046       465052017       465130151       465208692       465284198      
465365591       465446854       111000353138       111000472174      
111000570454       111000673188       111000776834       111000869983      
111000961447       448804369       464496371       464609718       464735703    
  464873256     449551530       464578152       465052173       465130169      
465208718       465284214       465365617       465446912       111000353149    
  111000472185       111000570476       111000673201       111000776856      
111000870008       111000961458       448804476       464496389       464609742
      464735711       464873280     449551621       464578210       465052181  
    465130177       465208734       465284222       465365625       465446920  
    111000353150       111000472219       111000570498       111000673212      
111000776878       111000870019       111000961469       448804922      
464496397       464609874       464735729       464873306     449551944      
464579945       465052223       465130201       465208767       465284263      
465365633       465446938       111000353183       111000472231      
111000570533       111000673223       111000776890       111000870042      
111000961470       448805127       464496538       464609882       464735802    
  464873330     449552256       464580091       465052249       465130219      
465208791       465284321       465365641       465446946       111000353194    
  111000472242       111000570544       111000673290       111000776935      
111000870053       111000961515       448805309       464496561       464609932
      464735844       464873348     449552322       464580307       465052264  
    465130235       465208809       465284354       465365674       465446953  
    111000353206       111000472286       111000570555       111000673302      
111000776968       111000870064       111000961526       448805317      
464496579       464610005       464735877       464873363     449552561      
464581123       465052298       465130276       465208817       465284362      
465365708       465446961       111000353217       111000472297      
111000570577       111000673324       111000777060       111000870086      
111000961537       448805887       464496603       464610047       464735901    
  464873371     449552769       464581768       465052314       465130292      
465208866       465284420       465365740       465446979       111000353240    
  111000472321       111000570588       111000673335       111000777071      
111000870097       111000961559       448806018       464496645       464610096
      464735935       464873397     449552835       464581933       465052348  
    465130326       465208908       465284438       465365757       465446987  
    111000353251       111000472354       111000570601       111000673346      
111000777116       111000870109       111000961560       448806422      
464496843       464610120       464735968       464873439     449552926      
464584291       465052389       465130342       465208924       465284446      
465365773       465447019       111000353273       111000472387      
111000570645       111000673357       111000777149       111000870110      
111000961593       448806521       464496868       464610187       464736024    
  464873694     449553304       464585603       465052447       465130367      
465208940       465284495       465365856       465447043       111000353284    
  111000472411       111000570656       111000673379       111000777161      
111000870143       111000961605       448807040       464496884       464610302
      464736032       464873751     449553775       464586205       465052462  
    465130391       465208973       465284529       465365906       465447092  
    111000353295       111000472679       111000570678       111000673403      
111000777172       111000870154       111000961616       448807552      
464496900       464610344       464736040       464873843     449553858      
464586841       465052488       465130466       465208981       465284537      
465365922       465447167       111000353307       111000472691      
111000570689       111000673414       111000777183       111000870176      
111000961638       448808170       464496967       464610369       464736065    
  464873850     449553874       464586999       465052595       465130540      
465208999       465284545       465365963       465447175       111000353475    
  111000472747       111000570690       111000673436       111000777194      
111000870187       111000961650       448808428       464496983       464610385
      464736081       464873868     449553999       464588243       465052637  
    465130573       465209005       465284560       465365989       465447183  
    111000353486       111000472769       111000570779       111000673447      
111000777228       111000870198       111000961661       448808626      
464496991       464610393       464736180       464873884     449554070      
464589423       465052652       465130607       465209062       465284610      
465366011       465447209       111000353497       111000472781      
111000570803       111000673481       111000777295       111000870211      
111000961694       448808733       464497072       464610443       464736198    
  464873959     449554260       464590025       465052678       465130656      
465209070       465284636       465366029       465447217       111000353598    
  111000472826       111000570814       111000673492       111000777329      
111000870222       111000961717       448808824       464497080       464610492
      464736206       464873983     449554351       464590314       465052694  
    465130664       465209112       465284651       465366052       465447225  
    111000353611       111000472893       111000570825       111000673526      
111000777341       111000870233       111000961728       448809418      
464497098       464610500       464736313       464874064     449554468      
464590967       465052702       465130698       465209146       465284719      
465366151       465447233       111000353644       111000472905      
111000570869       111000673706       111000777408       111000870255      
111000961739       448809889       464497114       464610534       464736339    
  464874189     449554484       464590983       465052710       465130714      
465209153       465284768       465366185       465447258       111000353677    
  111000472949       111000570937       111000673717       111000777419      
111000870277       111000961751       448809897       464497130       464610609
      464736354       464874197     449554542       464593110       465052728  
    465130748       465209161       465284792       465366193       465447266  
    111000353824       111000472950       111000570948       111000673751      
111000777622       111000870288       111000961773       448812271      
464497262       464610658       464736404       464874379     449554732      
464593565       465052744       465130755       465209179       465284818      
465366235       465447274       111000353936       111000472961      
111000570960       111000673795       111000777666       111000870299      
111000961795       448812545       464497288       464610674       464736461    
  464874395     449554757       464594183       465052785       465130771      
465209187       465284834       465366268       465447282       111000353969    
  111000473007       111000570971       111000673807       111000777701      
111000870312       111000961818       448812552       464497304       464610732
      464736479       464874403     449554773       464594209       465052793  
    465130797       465209203       465284859       465366318       465447308  
    111000354285       111000473063       111000571017       111000673830      
111000777723       111000870334       111000961830       448812834      
464497361       464610740       464736487       464874437     449554989      
464594464       465052819       465130821       465209229       465284875      
465366326       465447316       111000354319       111000473074      
111000571073       111000673852       111000777790       111000870345      
111000961852       448812974       464497403       464610781       464736495    
  464874551     449555333       464595065       465052835       465130896      
465209237       465284883       465366334       465447324       111000354364    
  111000473131       111000571141       111000673863       111000777846      
111000870356       111000961863       448813618       464497445       464610799
      464736503       464874569     449555408       464595487       465052868  
    465130938       465209252       465284933       465366342       465447332  
    111000354410       111000473153       111000571310       111000673931      
111000777868       111000870378       111000961874       448813626      
464497460       464610864       464736511       464874593     449555507      
464596378       465052876       465131019       465209286       465284990      
465366391       465447340       111000354689       111000473254      
111000571343       111000673964       111000777969       111000870390      
111000961885       448814384       464497536       464610880       464736586    
  464874635     449555622       464596758       465052959       465131035      
465209310       465285005       465366425       465447365       111000354690    
  111000473265       111000571354       111000674000       111000778094      
111000870424       111000961896       448814442       464497551       464610948
      464736594       464874676     449555721       464597475       465052967  
    465131050       465209328       465285021       465366433       465447373  
    111000354713       111000473298       111000571411       111000674033      
111000778128       111000870435       111000961920       448815290      
464497577       464610997       464736701       464874684     449556117      
464600329       465053023       465131092       465209344       465285047      
465366458       465447381       111000354757       111000473311      
111000571433       111000674088       111000778139       111000870457      
111000961942       448815662       464497684       464611003       464736727    
  464874775     449556471       464601244       465053098       465131126      
465209369       465285104       465366482       465447399       111000354959    
  111000473333       111000571499       111000674268       111000778140      
111000870468       111000961953       448816025       464497734       464611011
      464736750       464874791     449556547       464602325       465053106  
    465131134       465209377       465285112       465366490       465447423  
    111000355006       111000473401       111000571512       111000674279      
111000778151       111000870480       111000961997       448816074      
464497759       464611029       464736859       464874841     449556851      
464602820       465053114       465131159       465209385       465285138      
465366516       465447431       111000355051       111000473423      
111000571523       111000674325       111000778162       111000870514      
111000962022       448816934       464497825       464611045       464736891    
  464874882     449556984       464604370       465053163       465131167      
465209401       465285161       465366524       465447449       111000355062    
  111000473434       111000571556       111000674336       111000778218      
111000870525       111000962033       448816942       464497841       464611060
      464736925       464874890     449557933       464605070       465053197  
    465131183       465209427       465285203       465366557       465447456  
    111000355310       111000473445       111000571602       111000674392      
111000778252       111000870536       111000962055       448816991      
464497874       464611086       464736974       464874908     449558436      
464607266       465053213       465131217       465209443       465285229      
465366565       465447464       111000355332       111000473456      
111000571657       111000674437       111000778274       111000870547      
111000962066       448817197       464497908       464611094       464737006    
  464874965     449558873       464607878       465053254       465131258      
465209450       465285245       465366581       465447472       111000355343    
  111000473467       111000571725       111000674459       111000778320      
111000870558       111000962088       448817205       464497999       464611110
      464737055       464875012     449558980       464608413       465053346  
    465131308       465209476       465285278       465366599       465447480  
    111000355365       111000473489       111000571758       111000674538      
111000778364       111000870569       111000962099       448817320      
464498013       464611151       464737089       464875046  

 

SCH-A-16



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449559061       464609452       465053395       465131316       465209492      
465285294       465366615       465447506       111000355400       111000473625
      111000571804       111000674549       111000778386       111000870615    
  111000962369       448817619       464498047       464611235       464737097  
    464875061     449559327       464609734       465053403       465131332    
  465209518       465285310       465366623       465447514       111000355422  
    111000473658       111000571860       111000674550       111000778397      
111000870626       111000962392       448817916       464498054       464611243
      464737113       464875178     449559517       464610633       465053452  
    465131407       465209575       465285377       465366649       465447530  
    111000355455       111000473681       111000571882       111000674561      
111000778533       111000870637       111000962404       448817932      
464498062       464611334       464737154       464875186     449559640      
464611078       465053536       465131472       465209625       465285385      
465366656       465447548       111000355477       111000473692      
111000571927       111000674617       111000778599       111000870648      
111000962415       448818021       464498070       464611359       464737204    
  464875210     449559780       464611987       465053577       465131548      
465209641       465285393       465366664       465447555       111000355512    
  111000473704       111000571949       111000674628       111000778601      
111000870659       111000962426       448818096       464498104       464611391
      464737220       464875236     449560168       464613546       465053619  
    465131597       465209658       465285401       465366672       465447563  
    111000355736       111000473726       111000572142       111000674639      
111000778667       111000870660       111000962437       448818120      
464498161       464611433       464737246       464875392     449560739      
464614874       465053650       465131613       465209674       465285419      
465366680       465447589       111000355747       111000473737      
111000572153       111000674640       111000778678       111000870682      
111000962448       448819359       464498229       464611482       464737261    
  464875426     449560754       464615087       465053692       465131621      
465209708       465285427       465366698       465447597       111000355758    
  111000473748       111000572197       111000674662       111000778689      
111000870693       111000962460       448819409       464498252       464611532
      464737279       464875558     449560812       464615145       465053742  
    465131647       465209757       465285435       465366706       465447605  
    111000355769       111000473759       111000572221       111000674673      
111000778690       111000870727       111000962471       448819532      
464498286       464611565       464737337       464875608     449560929      
464617885       465053767       465131654       465209765       465285443      
465366730       465447613       111000355815       111000473760      
111000572232       111000674707       111000778713       111000870749      
111000962493       448820217       464498310       464611607       464737360    
  464875624     449560952       464621176       465053775       465131696      
465209799       465285468       465366763       465447639       111000356120    
  111000473771       111000572276       111000674752       111000778724      
111000870750       111000962549       448820324       464498336       464611722
      464737386       464875707     449561919       464621333       465053783  
    465131704       465209823       465285484       465366771       465447647  
    111000356164       111000473782       111000572344       111000674774      
111000778768       111000870772       111000962550       448820753      
464498377       464611730       464737469       464875749     449562305      
464621671       465053825       465131712       465209831       465285492      
465366797       465447654       111000356423       111000473805      
111000572366       111000674864       111000778779       111000870794      
111000962583       448820837       464498393       464611995       464737485    
  464875806     449562479       464622034       465053833       465131720      
465209849       465285500       465366821       465447662       111000356456    
  111000473816       111000572388       111000674909       111000778780      
111000870806       111000962628       448821025       464498450       464612001
      464737543       464875848     449562693       464623560       465053841  
    465131746       465209864       465285567       465366854       465447670  
    111000356478       111000473861       111000572434       111000674921      
111000778836       111000870828       111000962639       448821561      
464498534       464612019       464737600       464876127     449562784      
464623917       465053858       465131761       465210011       465285617      
465366888       465447688       111000356490       111000473928      
111000572467       111000674987       111000778869       111000870839      
111000962640       448821967       464498583       464612043       464737626    
  464876218     449562842       464624303       465053908       465131779      
465210029       465285641       465366896       465447696       111000356535    
  111000473939       111000572490       111000675001       111000778892      
111000870851       111000962651       448822015       464498658       464612068
      464737691       464876283     449563121       464625771       465053916  
    465131787       465210037       465285682       465366979       465447704  
    111000356546       111000473962       111000572535       111000675045      
111000778926       111000870862       111000962662       448822890      
464498666       464612100       464737725       464876309     449563311      
464628411       465053973       465131811       465210052       465285690      
465366987       465447712       111000356557       111000474008      
111000572636       111000675225       111000778982       111000870873      
111000962730       448823062       464498682       464612118       464737758    
  464876325     449563576       464628858       465053981       465131845      
465210060       465285724       465366995       465447720       111000356568    
  111000474110       111000572647       111000675258       111000778993      
111000870884       111000962741       448823088       464498757       464612183
      464737782       464876341     449563766       464632041       465054005  
    465131860       465210078       465285765       465367019       465447746  
    111000356579       111000474132       111000572658       111000675269      
111000779006       111000870895       111000962774       448823518      
464498781       464612209       464737816       464876390     449563816      
464632132       465054021       465131878       465210094       465285799      
465367035       465447753       111000356580       111000474154      
111000572669       111000675281       111000779039       111000870907      
111000962831       448823633       464498849       464612258       464737824    
  464876408     449563923       464632439       465054047       465131902      
465210151       465285831       465367050       465447761       111000356591    
  111000474176       111000572704       111000675304       111000779073      
111000870930       111000962842       448824508       464498898       464612274
      464737857       464876424     449563964       464634278       465054070  
    465131944       465210177       465285849       465367084       465447779  
    111000356816       111000474200       111000572737       111000675315      
111000779084       111000870941       111000962897       448824748      
464498948       464612282       464737873       464876432     449564343      
464635143       465054153       465131969       465210185       465285872      
465367092       465447787       111000356827       111000474211      
111000572748       111000675359       111000779130       111000870974      
111000962909       448826065       464498997       464612308       464737881    
  464876440     449564434       464635150       465054179       465132009      
465210227       465285880       465367134       465447852       111000356838    
  111000474255       111000572759       111000675438       111000779163      
111000870996       111000962910       448826438       464499003       464612316
      464737923       464876515     449564541       464635887       465054195  
    465132041       465210268       465285898       465367167       465447902  
    111000356849       111000474266       111000572771       111000675461      
111000779185       111000871010       111000962921       448826875      
464499011       464612357       464737998       464876556     449564715      
464636018       465054245       465132066       465210276       465285914      
465367191       465447910       111000356850       111000474312      
111000572782       111000675517       111000779196       111000871021      
111000962932       448826933       464499037       464612365       464738103    
  464876580     449565209       464637511       465054260       465132090      
465210292       465285971       465367282       465447936       111000356861    
  111000474367       111000572805       111000675618       111000779231      
111000871032       111000962943       448827337       464499045       464612431
      464738111       464876622     449565241       464638626       465054278  
    465132108       465210342       465286078       465367290       465447944  
    111000356883       111000474389       111000572827       111000675629      
111000779264       111000871054       111000962987       448827352      
464499060       464612514       464738137       464876630     449565407      
464638733       465054336       465132116       465210409       465286086      
465367316       465447951       111000356928       111000474480      
111000572838       111000675630       111000779286       111000871065      
111000962998       448827386       464499086       464612662       464738145    
  464876648     449565779       464644228       465054351       465132140      
465210425       465286136       465367332       465447985       111000356939    
  111000474525       111000572849       111000675663       111000779310      
111000871076       111000963001       448827816       464499094       464612670
      464738160       464876655     449565811       464644616       465054369  
    465132165       465210441       465286151       465367340       465448017  
    111000356951       111000474547       111000572850       111000675685      
111000779321       111000871087       111000963012       448828079      
464499102       464612746       464738178       464876671     449566066      
464644962       465054427       465132199       465210474       465286177      
465367399       465448033       111000356962       111000474570      
111000572861       111000675696       111000779411       111000871100      
111000963023       448828137       464499110       464612761       464738186    
  464876689     449566306       464646249       465054435       465132207      
465210490       465286185       465367407       465448041       111000356973    
  111000474738       111000572872       111000675720       111000779422      
111000871278       111000963034       448828343       464499193       464612811
      464738228       464876705     449566439       464646421       465054443  
    465132223       465210508       465286193       465367415       465448058  
    111000356984       111000474772       111000572883       111000675764      
111000779488       111000871290       111000963078       448828418      
464499235       464612829       464738244       464876713     449566462      
464646439       465054450       465132231       465210573       465286219      
465367423       465448074       111000356995       111000474817      
111000572917       111000675797       111000779512       111000871481      
111000963090       448828780       464499276       464612837       464738269    
  464876721     449566488       464650449       465054518       465132272      
465210599       465286227       465367431       465448082       111000357019    
  111000474839       111000572940       111000675865       111000779534      
111000871548       111000963124       448829911       464499375       464612852
      464738277       464876788     449566744       464650522       465054542  
    465132280       465210615       465286235       465367464       465448108  
    111000357020       111000474862       111000572951       111000675887      
111000779545       111000871559       111000963157       448829986      
464499391       464612894       464738285       464876796     449566777      
464650878       465054567       465132314       465210631       465286243      
465367472       465448116       111000357176       111000474873      
111000572984       111000675955       111000779589       111000871740      
111000963225       448830067       464499466       464612928       464738319    
  464876853     449567353       464651017       465054591       465132322      
465210664       465286359       465367498       465448132       111000357716    
  111000474884       111000573031       111000675977       111000779613      
111000871762       111000963236       448830562       464499490       464612936
      464738368       464877042     449568237       464651033       465054617  
    465132330       465210680       465286417       465367530       465448140  
    111000357727       111000474895       111000573053       111000676002      
111000779680       111000871773       111000963258       448830836      
464499508       464612969       464738376       464877117     449568567      
464651058       465054633       465132355       465210698       465286458      
465367571       465448157       111000357738       111000474907      
111000573086       111000676013       111000779691       111000871829      
111000963315       448831115       464499557       464612985       464738418    
  464877125     449568740       464653120       465054641       465132363      
465210805       465286508       465367589       465448165       111000357749    
  111000474963       111000573109       111000676035       111000779714      
111000871885       111000963326       448831172       464499581       464613025
      464738459       464877133     449568815       464653203       465054658  
    465132371       465210847       465286540       465367639       465448199  
    111000357750       111000474974       111000573154       111000676079      
111000779736       111000871931       111000963348       448831735      
464499649       464613041       464738475       464877166     449568831      
464653898       465054666       465132397       465210888       465286615      
465367654       465448207       111000357783       111000474985      
111000573301       111000676091       111000779769       111000871975      
111000963359       448832840       464499680       464613074       464738483    
  464877208     449568971       464654714       465054682       465132405      
465210896       465286623       465367662       465448215       111000357794    
  111000475009       111000573312       111000676158       111000779893      
111000872000       111000963371       448832899       464499698       464613090
      464738491       464877240     449569029       464656834       465054690  
    465132413       465210938       465286631       465367670       465448249  
    111000357817       111000475054       111000573334       111000676192      
111000779949       111000872088       111000963416       448833087      
464499722       464613132       464738566       464877257     449569110      
464656909       465054708       465132439       465210946       465286698      
465367688       465448256       111000357828       111000475122      
111000573345       111000676215       111000779950       111000872112      
111000963438       448834242       464499730       464613157       464738574    
  464877364     449569342       464656933       465054724       465132447      
465210953       465286714       465367696       465448264       111000358278    
  111000475133       111000573356       111000676248       111000779961      
111000872123       111000963450       448834424       464499748       464613207
      464738582       464877372     449569615       464657774       465054732  
    465132488       465210961       465286730       465367738       465448322  
    111000358290       111000475177       111000573367       111000676259      
111000779972       111000872156       111000963461       448834739      
464499755       464613231       464738590       464877489     449570217      
464662691       465054815       465132496       465210987       465286755      
465367779       465448348       111000358313       111000475201      
111000573389       111000676282       111000780020       111000872202      
111000963494       448834887       464499763       464613256       464738665    
  464877521     449570407       464665363       465054849       465132504      
465211001       465286771       465367837       465448355       111000358346    
  111000475212       111000573525       111000676293       111000780064      
111000872235       111000963517       448835785       464499771       464613272
      464738673       464877547     449570563       464666320       465054864  
    465132512       465211019       465286870       465367852       465448389  
    111000358379       111000475245       111000573570       111000676316      
111000780075       111000872246       111000963539       448835819      
464499797       464613280       464738699       464877596     449570712      
464669829       465054880       465132538       465211050       465286896      
465367878       465448397       111000358560       111000475256      
111000573581       111000676394       111000780143       111000872279      
111000963551       448836338       464499805       464613314       464738707    
  464877653     449570969       464669860       465054898       465132546      
465211076       465286904       465367886       465448405       111000358571    
  111000475267       111000573626       111000676428       111000780154      
111000872291       111000963562       448836619       464499813       464613322
      464738715       464877711     449571082       464671320       465054906  
    465132561       465211118       465286912       465367910       465448462  
    111000358605       111000475289       111000573637       111000676473      
111000780176       111000872303       111000963573       448837690      
464499839       464613348       464738749       464877968     449571090      
464672575       465054989       465132579       465211134       465286920      
465368116       465448520       111000358638       111000475290      
111000573648       111000676518       111000780187       111000872314      
111000963584       448837716       464499862       464613363       464738764    
  464877976     449571173       464675297       465055010       465132587      
465211167       465286961       465368124       465448538       111000358649    
  111000475302       111000573660       111000676530       111000780222      
111000872336       111000963595       448837963       464499896       464613397
      464738798       464877992     449571405       464675685       465055028  
    465132595       465211175       465286979       465368157       465448546  
    111000358661       111000475379       111000573682       111000676574      
111000780255       111000872471       111000963618       448838334      
464499953       464613405       464738830       464878016     449571561      
464675958       465055051       465132645       465211191       465287019      
465368181       465448553       111000358739       111000475380      
111000573716       111000676608       111000780301       111000872493      
111000963630       448838417       464499979       464613454       464738863    
  464878040     449571587       464675982       465055069       465132652      
465211217       465287027       465368199       465448579       111000358920    
  111000475403       111000573783       111000676642       111000780312      
111000872505       111000963652       448838854       464500057       464613462
      464738871       464878057     449571884       464677434       465055077  
    465132660       465211225       465287035       465368215       465448611  
    111000358942       111000475447       111000573794       111000676675      
111000780446       111000872527       111000963663       448839068      
464500081       464613488       464738889       464878065     449572197      
464677731       465055085       465132728       465211241       465287043      
465368223       465448629       111000358953       111000475458      
111000573806       111000676721       111000780468       111000872550      
111000963685       448839092       464500123       464613512       464738905    
  464878073     449572270       464677939       465055093       465132744      
465211290       465287068       465368272       465448637       111000358964    
  111000475469       111000573839       111000676732       111000780479      
111000872583       111000963696       448839134       464500198       464613595
      464738921       464878180     449572411       464680677       465055127  
    465132751       465211373       465287084       465368306       465448645  
    111000358997       111000475492       111000573862       111000676754      
111000780514       111000872606       111000963708       448839217      
464500289       464613611       464739010       464878248     449572726      
464682848       465055135       465132769       465211381       465287183      
465368322       465448652       111000359011       111000475515      
111000573895       111000676765       111000780525       111000872617      
111000963719       448839399       464500313       464613637       464739044    
  464878313     449572759       464683051       465055143       465132801      
465211415       465287258       465368363       465448678       111000359055    
  111000475548       111000573974       111000676776       111000780547      
111000872639       111000963720       448839597       464500404       464613660
      464739069       464878404     449572957       464687136       465055184  
    465132819       465211423       465287282       465368397       465448702  
    111000359066       111000475559       111000573985       111000676800      
111000780558       111000872651       111000963731       448839787      
464500420       464613710       464739119       464878453     449573583      
464687235       465055234       465132884       465211456       465287332      
465368470       465448744       111000359088       111000475560      
111000573996       111000676877       111000780592       111000872741      
111000963753       448839902       464500438       464613744       464739192    
  464878503     449573641       464687714       465055242       465132926      
465211480       465287399       465368611       465448777       111000359099    
  111000475571       111000574021       111000676888       111000780615      
111000872763       111000963764       448840694       464500446       464613793
      464739218       464878560     449573724       464691112       465055259  
    465132934       465211514       465287415       465368637       465448819  
    111000359235       111000475582       111000574032       111000676901      
111000780626       111000872774       111000963786       448840728      
464500495       464613843       464739226       464878610     449573963      
464694090       465055283       465132959       465211571       465287423      
465368678       465448835       111000359279       111000475638      
111000574043       111000677092       111000780637       111000872819      
111000963809       448840736       464500511       464613884       464739291    
  464878628     449574243       464695030       465055309       465132983      
465211597       465287431       465368785       465448843       111000359314    
  111000475672       111000574054       111000677104       111000780727      
111000872831       111000963832       448841379       464500537       464613892
      464739309       464878644     449574391       464695931       465055317  
    465132991       465211605       465287464       465368819       465448850  
    111000359358       111000475739       111000574111       111000677126      
111000780772       111000872842       111000963843       448841809      
464500586       464613942       464739317       464878651     449574748      
464696327       465055333       465133023       465211613       465287472      
465368827       465448892       111000359381       111000475740      
111000574133       111000677137       111000780817       111000872875      
111000963854       448842153       464500602       464613983       464739341    
  464878750     449574938       464697069       465055374       465133064      
465211670       465287506       465368892       465448926       111000359392    
  111000475762       111000574177       111000677159       111000780862      
111000872909       111000963876       448843417       464500628       464613991
      464739390       464878768     449575000       464697432       465055382  
    465133072       465211688       465287514       465368900       465448934  
    111000359673       111000475784       111000574223       111000677171      
111000781032       111000872921       111000963898       448843425      
464500636       464614015       464739457       464878826     449575059      
464699313       465055408       465133098       465211696       465287530      
465368934       465448959       111000359707       111000476099      
111000574278       111000677182       111000781098       111000872943      
111000963922       448843698       464500693       464614106       464739481    
  464878917     449575208       464701275       465055416       465133106      
465211712       465287563       465368942       465448967       111000359730    
  111000476101       111000574290       111000677205       111000781100      
111000873113       111000963944       448843961       464500701       464614122
      464739507       464878990     449575398       464701341       465055424  
    465133114       465211720       465287605       465368967       465448991  
    111000359741       111000476145       111000574302       111000677306      
111000781144       111000873146       111000963966       448844126      
464500735       464614148       464739564       464879022  

 

SCH-A-17



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449575430       464701838       465055432       465133148       465211761      
465287613       465368975       465449015       111000359752       111000476156
      111000574380       111000677384       111000781166       111000873168    
  111000964002       448844159       464500768       464614155       464739614  
    464879097     449575547       464702356       465055499       465133155    
  465211779       465287654       465368991       465449064       111000359796  
    111000476178       111000574414       111000677597       111000781199      
111000873258       111000964013       448844225       464500776       464614239
      464739622       464879139     449576081       464703057       465055515  
    465133163       465211787       465287670       465369031       465449098  
    111000360125       111000476279       111000574436       111000677665      
111000781245       111000873269       111000964057       448844811      
464500800       464614247       464739671       464879188     449576933      
464703222       465055549       465133189       465211795       465287704      
465369064       465449130       111000360169       111000476291      
111000574458       111000677687       111000781289       111000873292      
111000964068       448845354       464500842       464614262       464739689    
  464879212     449577329       464705433       465055622       465133197      
465211829       465287803       465369080       465449155       111000360192    
  111000476314       111000574481       111000677698       111000781335      
111000873315       111000964103       448845487       464500859       464614312
      464739697       464879352     449577337       464706241       465055705  
    465133312       465211845       465287837       465369106       465449189  
    111000360204       111000476347       111000574492       111000677733      
111000781379       111000873326       111000964125       448845560      
464500867       464614320       464739713       464879394     449578319      
464708411       465055721       465133320       465211902       465287852      
465369148       465449205       111000360226       111000476370      
111000574571       111000677788       111000781447       111000873416      
111000964136       448845727       464500909       464614379       464739721    
  464879501     449578566       464709153       465055739       465133387      
465211910       465287910       465369171       465449213       111000360248    
  111000476392       111000574582       111000677801       111000781515      
111000873450       111000964192       448846295       464500925       464614387
      464739788       464879584     449578822       464709179       465055754  
    465133437       465211928       465287944       465369270       465449247  
    111000360259       111000476404       111000574605       111000677823      
111000781548       111000873461       111000964204       448847442      
464500966       464614395       464739820       464879626     449579226      
464711936       465055788       465133445       465211977       465287951      
465369288       465449254       111000360451       111000476448      
111000574650       111000677845       111000781559       111000873483      
111000964226       448847681       464500982       464614445       464739838    
  464879691     449579432       464712884       465055812       465133478      
465211985       465287985       465369304       465449262       111000360518    
  111000476459       111000574661       111000677867       111000781560      
111000873506       111000964237       448848184       464501048       464614452
      464739846       464879790     449579440       464714542       465055846  
    465133494       465212009       465288041       465369312       465449296  
    111000360697       111000476482       111000574818       111000677902      
111000781571       111000873517       111000964259       448848192      
464501089       464614460       464739887       464879824     449579689      
464715028       465055895       465133551       465212017       465288074      
465369338       465449312       111000360743       111000476493      
111000574863       111000677946       111000781582       111000873607      
111000964271       448848341       464501097       464614494       464739911    
  464879832     449579861       464716059       465055903       465133569      
465212025       465288082       465369346       465449320       111000360754    
  111000476516       111000574874       111000677957       111000781593      
111000873629       111000964327       448848416       464501121       464614510
      464739945       464879857     449579895       464718303       465055945  
    465133593       465212066       465288215       465369353       465449338  
    111000360765       111000476527       111000574896       111000678004      
111000781627       111000873652       111000964338       448848721      
464501154       464614528       464739952       464879899     449579929      
464718568       465055952       465133627       465212132       465288272      
465369395       465449346       111000360787       111000476549      
111000574920       111000678026       111000781672       111000873764      
111000964350       448849364       464501162       464614536       464739960    
  464879923     449580018       464722263       465055986       465133635      
465212157       465288280       465369411       465449353       111000360822    
  111000476550       111000574986       111000678037       111000781683      
111000873786       111000964361       448849398       464501188       464614577
      464739986       464880046     449580257       464722651       465056034  
    465133684       465212207       465288314       465369437       465449379  
    111000360833       111000476594       111000575022       111000678048      
111000781694       111000873809       111000964417       448849695      
464501261       464614650       464740067       464880095     449580265      
464723741       465056067       465133700       465212223       465288322      
465369445       465449387       111000360855       111000476628      
111000575055       111000678105       111000781706       111000873832      
111000964440       448851568       464501287       464614775       464740075    
  464880129     449580273       464724376       465056075       465133718      
465212231       465288447       465369452       465449395       111000360866    
  111000476640       111000575099       111000678127       111000781717      
111000873865       111000964473       448851659       464501311       464614783
      464740158       464880301     449580331       464725613       465056117  
    465133734       465212256       465288546       465369502       465449403  
    111000360877       111000476651       111000575101       111000678138      
111000781740       111000873922       111000964697       448851675      
464501329       464614825       464740281       464880517     449580372      
464726702       465056141       465133742       465212264       465288603      
465369510       465449411       111000360888       111000476673      
111000575123       111000678161       111000781773       111000874068      
111000964709       448851857       464501337       464614957       464740307    
  464880533     449580414       464728716       465056174       465133759      
465212280       465288645       465369536       465449429       111000360899    
  111000476695       111000575134       111000678206       111000781795      
111000874091       111000964721       448852673       464501345       464614973
      464740323       464880699     449580430       464729011       465056182  
    465133767       465212298       465288686       465369585       465449437  
    111000360923       111000476752       111000575156       111000678262      
111000781919       111000874103       111000964811       448853424      
464501360       464614981       464740331       464880756     449580620      
464731751       465056190       465133833       465212306       465288736      
465369643       465449478       111000360934       111000476785      
111000575178       111000678273       111000781931       111000874147      
111000964822       448853648       464501386       464614999       464740349    
  464880764     449580752       464734946       465056299       465133882      
465212314       465288744       465369692       465449486       111000360945    
  111000476808       111000575190       111000678295       111000781942      
111000874158       111000964866       448853804       464501428       464615004
      464740372       464880855     449580794       464736073       465056323  
    465133916       465212322       465288751       465369700       465449494  
    111000361092       111000476853       111000575202       111000678318      
111000781953       111000874192       111000964901       448854174      
464501444       464615053       464740414       464880897     449580828      
464736578       465056349       465133932       465212330       465288769      
465369718       465449510       111000361159       111000476886      
111000575224       111000678341       111000781964       111000874282      
111000964912       448854869       464501543       464615061       464740422    
  464880939     449581073       464738780       465056356       465134005      
465212348       465288793       465369759       465449536       111000361193    
  111000476909       111000575235       111000678352       111000782000      
111000874293       111000964923       448854901       464501550       464615095
      464740430       464881416     449581255       464740786       465056372  
    465134039       465212363       465288835       465369775       465449544  
    111000361227       111000476910       111000575291       111000678363      
111000782011       111000874327       111000964934       448854919      
464501568       464615178       464740497       464881424     449581511      
464741727       465056422       465134070       465212397       465288843      
465369783       465449551       111000361238       111000476932      
111000575336       111000678396       111000782044       111000874350      
111000964956       448855056       464501576       464615202       464740505    
  464881499     449581529       464742501       465056505       465134088      
465212421       465288900       465369809       465449569       111000361317    
  111000476943       111000575347       111000678408       111000782055      
111000874372       111000964978       448855122       464501584       464615277
      464740513       464881556     449581586       464742592       465056539  
    465134096       465212470       465288926       465369817       465449577  
    111000361340       111000477012       111000575369       111000678419      
111000782066       111000874406       111000964989       448855494      
464501600       464615285       464740612       464881630     449581768      
464743277       465056562       465134112       465212496       465288942      
465369833       465449593       111000361362       111000477034      
111000575370       111000678464       111000782123       111000874451      
111000964990       448855726       464501642       464615319       464740620    
  464881655     449581909       464743491       465056612       465134120      
465212538       465288967       465369841       465449601       111000361384    
  111000477045       111000575381       111000678486       111000782167      
111000874462       111000965014       448856021       464501667       464615426
      464740653       464881663     449581958       464744531       465056620  
    465134138       465212579       465288991       465369932       465449619  
    111000361395       111000477056       111000575404       111000678532      
111000782189       111000874484       111000965047       448856468      
464501691       464615442       464740661       464881697     449582204      
464744754       465056646       465134146       465212595       465289015      
465369940       465449676       111000361441       111000477067      
111000575426       111000678587       111000782202       111000874495      
111000965081       448856633       464501790       464615509       464740687    
  464881754     449582238       464746254       465056687       465134161      
465212637       465289031       465369973       465449692       111000361474    
  111000477078       111000575460       111000678600       111000782224      
111000874507       111000965092       448857037       464501808       464615517
      464740729       464881762     449582428       464746676       465056695  
    465134187       465212645       465289080       465370005       465449700  
    111000361496       111000477089       111000575516       111000678701      
111000782257       111000874596       111000965104       448857912      
464501832       464615665       464740869       464881812     449582550      
464746742       465056745       465134229       465212652       465289163      
465370013       465449734       111000361553       111000477090      
111000575628       111000678712       111000782268       111000874608      
111000965115       448857946       464501840       464615707       464740919    
  464881929     449582873       464746858       465056752       465134237      
465212660       465289221       465370021       465449775       111000361564    
  111000477113       111000575695       111000678723       111000782279      
111000874664       111000965159       448858092       464501857       464615715
      464741008       464881945     449583202       464747070       465056760  
    465134260       465212702       465289247       465370062       465449783  
    111000361586       111000477124       111000575707       111000678756      
111000782291       111000874675       111000965160       448858209      
464501873       464615897       464741016       464881960     449583731      
464747203       465056786       465134286       465212728       465289262      
465370096       465449791       111000361609       111000477146      
111000575730       111000678778       111000782314       111000874697      
111000965171       448858811       464501881       464615996       464741040    
  464882067     449584028       464747369       465056802       465134294      
465212744       465289296       465370112       465449825       111000361643    
  111000477157       111000575763       111000678802       111000782325      
111000874709       111000965182       448858894       464501899       464616002
      464741065       464882109     449584127       464748441       465056810  
    465134310       465212801       465289338       465370203       465449833  
    111000361711       111000477168       111000575774       111000678846      
111000782347       111000874721       111000965317       448859108      
464501915       464616010       464741073       464882166     449584242      
464749506       465056836       465134328       465212827       465289445      
465370229       465449858       111000361812       111000477180      
111000575785       111000678868       111000782381       111000874732      
111000965340       448860635       464501949       464616044       464741123    
  464882190     449584648       464750124       465056844       465134369      
465212868       465289528       465370237       465449866       111000361823    
  111000477214       111000575808       111000678879       111000782415      
111000874754       111000965362       448860775       464501956       464616069
      464741131       464882265     449584788       464750694       465056851  
    465134377       465212934       465289585       465370260       465449908  
    111000361902       111000477247       111000575819       111000678903      
111000782482       111000874787       111000965384       448860817      
464501980       464616135       464741149       464882356     449584879      
464751585       465056877       465134385       465212942       465289643      
465370294       465449924       111000361935       111000477461      
111000575820       111000678914       111000782493       111000874833      
111000965395       448860965       464501998       464616143       464741164    
  464882372     449585058       464752740       465056893       465134419      
465212959       465289650       465370302       465449940       111000362138    
  111000477472       111000575842       111000678970       111000782516      
111000874866       111000965407       448860999       464502004       464616275
      464741222       464882380     449585132       464753052       465056919  
    465134427       465212975       465289676       465370393       465449957  
    111000362150       111000477517       111000575853       111000678992      
111000782572       111000874912       111000965441       448861237      
464502038       464616291       464741230       464882398     449585330      
464753086       465056943       465134435       465212991       465289692      
465370401       465450005       111000362183       111000477551      
111000575909       111000679050       111000782583       111000874990      
111000965463       448861336       464502053       464616309       464741289    
  464882430     449585629       464754118       465056984       465134443      
465213015       465289718       465370427       465450039       111000362295    
  111000477573       111000575954       111000679072       111000782628      
111000875003       111000965474       448861963       464502103       464616358
      464741339       464882497     449585694       464754183       465057016  
    465134468       465213064       465289726       465370435       465450047  
    111000362307       111000477584       111000575976       111000679162      
111000782639       111000875058       111000965508       448862045      
464502285       464616366       464741347       464882547     449585728      
464755933       465057057       465134476       465213098       465289734      
465370443       465450096       111000362329       111000477595      
111000575987       111000679173       111000782640       111000875069      
111000965519       448862656       464502376       464616481       464741362    
  464882588     449585744       464757509       465057073       465134484      
465213106       465289742       465370484       465450104       111000362330    
  111000477607       111000575998       111000679207       111000782651      
111000875092       111000965542       448862813       464502392       464616507
      464741404       464882612     449586049       464758465       465057107  
    465134500       465213155       465289759       465370500       465450153  
    111000362352       111000477618       111000576034       111000679285      
111000782718       111000875115       111000965564       448862979      
464502426       464616523       464741412       464882679     449586056      
464759570       465057149       465134518       465213163       465289783      
465370526       465450203       111000362666       111000477652      
111000576056       111000679296       111000782729       111000875137      
111000965575       448862995       464502434       464616572       464741461    
  464882687     449586395       464761691       465057172       465134534      
465213171       465289791       465370542       465450211       111000362701    
  111000477663       111000576146       111000679320       111000782741      
111000875148       111000965609       448863126       464502467       464616614
      464741503       464882729     449586643       464763028       465057271  
    465134559       465213270       465289817       465370575       465450229  
    111000362712       111000477685       111000576157       111000679375      
111000782752       111000875160       111000965621       448863274      
464502517       464616622       464741511       464882737     449586767      
464763903       465057297       465134583       465213312       465289825      
465370625       465450252       111000362789       111000477708      
111000576168       111000679410       111000782763       111000875171      
111000965632       448863324       464502525       464616630       464741552    
  464882778     449586858       464764000       465057347       465134591      
465213338       465289841       465370658       465450278       111000362970    
  111000477742       111000576225       111000679421       111000782785      
111000875395       111000965643       448864025       464502541       464616671
      464741602       464882786     449586908       464764281       465057388  
    465134625       465213346       465289858       465370682       465450286  
    111000362992       111000477764       111000576270       111000679498      
111000782808       111000875463       111000965665       448864314      
464502590       464616689       464741693       464882836     449587120      
464765239       465057396       465134633       465213361       465289882      
465370708       465450302       111000363027       111000477797      
111000576292       111000679500       111000782853       111000875496      
111000965676       448865014       464502665       464616705       464741735    
  464882976     449587237       464767706       465057420       465134658      
465213379       465289890       465370716       465450401       111000363038    
  111000477809       111000576304       111000679522       111000782886      
111000875531       111000965698       448865063       464502699       464616739
      464741743       464883008     449587567       464768324       465057438  
    465134666       465213411       465289916       465370724       465450419  
    111000363083       111000477832       111000576337       111000679555      
111000782897       111000875542       111000965711       448865220      
464502723       464616788       464741776       464883016     449587583      
464770114       465057495       465134674       465213460       465289924      
465370807       465450468       111000363117       111000477843      
111000576348       111000679645       111000782921       111000875597      
111000965788       448865485       464502731       464616804       464741784    
  464883032     449587633       464770262       465057511       465134682      
465213528       465289940       465370823       465450476       111000363241    
  111000477876       111000576371       111000679702       111000782954      
111000875632       111000965799       448866335       464502798       464616812
      464741792       464883073     449587641       464772524       465057552  
    465134690       465213536       465290013       465370849       465450484  
    111000363319       111000477900       111000576450       111000679724      
111000782965       111000875744       111000965812       448866368      
464502822       464616911       464741818       464883099     449588086      
464772557       465057594       465134708       465213643       465290047      
465370872       465450500       111000363320       111000477933      
111000576472       111000679768       111000782998       111000875777      
111000965823       448866731       464502863       464616929       464741867    
  464883131     449588136       464772813       465057636       465134757      
465213650       465290088       465370898       465450518       111000363331    
  111000477944       111000576483       111000679791       111000783023      
111000875812       111000965867       448867200       464502889       464616945
      464741891       464883180     449588342       464777507       465057701  
    465134773       465213676       465290120       465370906       465450526  
    111000363353       111000477988       111000576506       111000679836      
111000783045       111000875823       111000965946       448867606      
464502897       464616978       464741909       464883198     449588599      
464777606       465057719       465134781       465213700       465290153      
465370914       465450542       111000363544       111000477999      
111000576573       111000679892       111000783056       111000875834      
111000965968       448867663       464502913       464616986       464741925    
  464883222     449588904       464782333       465057735       465134799      
465213775       465290195       465370963       465450567       111000363566    
  111000478002       111000576607       111000679926       111000783067      
111000875867       111000965979       448867705       464503010       464617026
      464741941       464883255     449588987       464784248       465057750  
    465134807       465213809       465290260       465370971       465450583  
    111000363588       111000478035       111000576618       111000679948      
111000783089       111000875890       111000965980       448867978      
464503069       464617067       464742006       464883305     449589118      
464785070       465057784       465134823       465213817       465290278      
465371011       465450591       111000363599       111000478046      
111000576630       111000679959       111000783090       111000875913      
111000966004       448868745       464503077       464617075       464742022    
  464883321     449589381       464788819       465057792       465134831      
465213833       465290302       465371029       465450625       111000363645    
  111000478079       111000576708       111000679982       111000783157      
111000875924       111000966015       448869057       464503093       464617158
      464742097       464883370     449589738       464793736       465057800  
    465134849       465213841       465290351       465371052       465450641  
    111000363656       111000478114       111000576719       111000680052      
111000783180       111000875935       111000966037       448869420      
464503101       464617174       464742105       464883438     449589779      
464794247       465057818       465134856       465213866       465290369      
465371086       465450658       111000363667       111000478136      
111000576720       111000680085       111000783203       111000875968      
111000966059       448869511       464503119       464617182       464742113    
  464883446     449589837       464798644       465057826       465134864      
465213882       465290377       465371110       465450666       111000363869    
  111000478169       111000576731       111000680120       111000783269      
111000875979       111000966071       448869743       464503127       464617281
      464742121       464883479     449590298       464798727       465057859  
    465134880       465213890       465290385       465371128       465450690  
    111000363892       111000478192       111000576786       111000680142      
111000783270       111000876150       111000966127       448870188      
464503135       464617299       464742188       464883545  

 

SCH-A-18



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449590603       464798842       465057875       465134898       465213908      
465290419       465371144       465450732       111000363915       111000478204
      111000576821       111000680175       111000783304       111000876161    
  111000966149       448870428       464503150       464617307       464742196  
    464883636     449590827       464799592       465057909       465134906    
  465213916       465290435       465371169       465450773       111000363926  
    111000478215       111000576977       111000680186       111000783359      
111000876284       111000966150       448870691       464503184       464617323
      464742238       464883644     449590843       464800515       465057917  
    465134914       465213924       465290476       465371185       465450799  
    111000363937       111000478237       111000577046       111000680254      
111000783405       111000876330       111000966172       448870766      
464503267       464617349       464742246       464883677     449590850      
464801174       465057933       465134922       465213965       465290484      
465371193       465450823       111000363948       111000478248      
111000577091       111000680265       111000783416       111000876408      
111000966194       448870808       464503283       464617356       464742287    
  464883701     449591379       464801745       465057982       465134948      
465213973       465290492       465371219       465450831       111000363959    
  111000478259       111000577125       111000680276       111000783449      
111000876442       111000966206       448871525       464503341       464617364
      464742295       464883743     449592013       464804038       465058006  
    465134955       465213981       465290500       465371227       465450864  
    111000363960       111000478282       111000577136       111000680287      
111000783472       111000876475       111000966217       448871756      
464503374       464617406       464742337       464883842     449592278      
464804343       465058022       465134997       465214013       465290518      
465371235       465450872       111000363971       111000478293      
111000577169       111000680298       111000783506       111000876565      
111000966228       448872168       464503390       464617448       464742394    
  464883883     449592294       464807387       465058030       465135028      
465214021       465290542       465371250       465450898       111000363993    
  111000478305       111000577170       111000680311       111000783517      
111000876598       111000966239       448872218       464503424       464617455
      464742428       464883917     449592401       464807676       465058048  
    465135044       465214039       465290567       465371268       465450930  
    111000364073       111000478327       111000577260       111000680322      
111000783528       111000876633       111000966251       448872309      
464503440       464617463       464742436       464883933     449592740      
464809649       465058055       465135051       465214112       465290575      
465371284       465450955       111000364107       111000478338      
111000577282       111000680366       111000783562       111000876644      
111000966262       448873034       464503473       464617489       464742444    
  464883958     449593094       464809961       465058089       465135069      
465214161       465290583       465371334       465450989       111000364275    
  111000478349       111000577316       111000680388       111000783607      
111000876655       111000966273       448873042       464503614       464617539
      464742469       464883990     449593144       464811561       465058105  
    465135077       465214195       465290617       465371391       465450997  
    111000364286       111000478350       111000577338       111000680399      
111000783618       111000876666       111000966284       448873414      
464503630       464617588       464742543       464884006     449593227      
464812692       465058154       465135085       465214203       465290633      
465371458       465451003       111000364321       111000478372      
111000577349       111000680401       111000783663       111000876734      
111000966295       448874495       464503663       464617596       464742725    
  464884048     449593268       464813013       465058170       465135119      
465214237       465290641       465371532       465451011       111000364332    
  111000478394       111000577361       111000680412       111000783685      
111000876767       111000966318       448874784       464503770       464617646
      464742733       464884055     449593367       464814169       465058188  
    465135135       465214260       465290666       465371557       465451045  
    111000364365       111000478439       111000577372       111000680423      
111000783708       111000876778       111000966329       448875302      
464503812       464617661       464742766       464884097     449593383      
464815588       465058196       465135143       465214286       465290674      
465371623       465451052       111000364398       111000478451      
111000577394       111000680434       111000783720       111000876835      
111000966352       448875633       464503820       464617695       464742857    
  464884105     449593789       464815869       465058212       465135168      
465214302       465290682       465371649       465451086       111000364792    
  111000478530       111000577428       111000680456       111000783753      
111000876868       111000966374       448875914       464503853       464617737
      464742865       464884139     449593862       464816065       465058246  
    465135176       465214336       465290690       465371706       465451102  
    111000364826       111000478631       111000577439       111000680467      
111000783775       111000876880       111000966385       448876094      
464503861       464617810       464742998       464884154     449594316      
464816826       465058253       465135184       465214385       465290708      
465371714       465451136       111000364837       111000478642      
111000577507       111000680557       111000783854       111000876891      
111000966408       448876771       464503879       464617836       464743004    
  464884170     449594480       464817998       465058279       465135192      
465214393       465290724       465371722       465451151       111000364848    
  111000478686       111000577529       111000680568       111000783887      
111000876936       111000966419       448876961       464503903       464617844
      464743038       464884220     449594571       464818061       465058295  
    465135218       465214435       465290732       465371748       465451185  
    111000364860       111000478697       111000577563       111000680579      
111000784002       111000876947       111000966442       448877605      
464503945       464617968       464743061       464884238     449594878      
464819226       465058303       465135226       465214443       465290765      
465371789       465451201       111000364871       111000478709      
111000577596       111000680591       111000784013       111000876958      
111000966464       448877936       464503952       464617984       464743087    
  464884246     449594969       464820190       465058311       465135234      
465214450       465290781       465371797       465451219       111000364893    
  111000478710       111000577620       111000680603       111000784024      
111000876969       111000966486       448879494       464503978       464617992
      464743095       464884253     449595131       464820950       465058352  
    465135259       465214492       465290872       465371805       465451235  
    111000364905       111000478721       111000577642       111000680614      
111000784035       111000877005       111000966510       448879874      
464504026       464618073       464743111       464884303     449595156      
464821339       465058360       465135275       465214500       465290898      
465371813       465451243       111000365142       111000478743      
111000577710       111000680636       111000784046       111000877027      
111000966532       448880302       464504034       464618099       464743129    
  464884329     449595263       464821859       465058378       465135283      
465214518       465290906       465371821       465451284       111000365153    
  111000478776       111000577743       111000680658       111000784114      
111000877061       111000966543       448880328       464504059       464618156
      464743160       464884345     449595503       464823640       465058386  
    465135291       465214526       465290914       465371870       465451292  
    111000365164       111000478787       111000577811       111000680669      
111000784136       111000877083       111000966554       448880443      
464504174       464618164       464743186       464884352     449595602      
464824465       465058410       465135317       465214534       465290922      
465371888       465451300       111000365186       111000478811      
111000577833       111000680670       111000784169       111000877140      
111000966587       448880658       464504240       464618180       464743202    
  464884386     449595750       464824762       465058451       465135325      
465214583       465290930       465371946       465451318       111000365209    
  111000478833       111000577923       111000680692       111000784215      
111000877184       111000966611       448880666       464504273       464618248
      464743236       464884402     449595909       464827666       465058469  
    465135358       465214591       465290997       465372001       465451326  
    111000365232       111000478844       111000577978       111000680726      
111000784226       111000877252       111000966622       448880682      
464504281       464618412       464743251       464884436     449595933      
464830256       465058501       465135374       465214609       465291011      
465372019       465451342       111000365243       111000478855      
111000577990       111000680771       111000784260       111000877353      
111000966644       448881425       464504323       464618495       464743301    
  464884444     449596063       464830538       465058519       465135382      
465214617       465291029       465372027       465451359       111000365388    
  111000478899       111000578036       111000680805       111000784282      
111000877397       111000966745       448881664       464504331       464618529
      464743335       464884485     449596196       464833441       465058535  
    465135390       465214633       465291037       465372035       465451375  
    111000365399       111000478912       111000578126       111000680816      
111000784316       111000877476       111000966767       448881698      
464504356       464618602       464743350       464884493     449596410      
464833797       465058568       465135424       465214641       465291052      
465372050       465451391       111000365591       111000479003      
111000578148       111000680838       111000784349       111000877500      
111000966778       448882092       464504380       464618610       464743384    
  464884519     449596501       464834381       465058576       465135432      
465214666       465291078       465372118       465451425       111000365614    
  111000479092       111000578249       111000681109       111000784361      
111000877533       111000966813       448882118       464504414       464618685
      464743418       464884527     449596527       464834670       465058592  
    465135473       465214674       465291086       465372183       465451433  
    111000365669       111000479193       111000578272       111000681198      
111000784372       111000877544       111000966824       448883512      
464504448       464618792       464743426       464884535     449596709      
464835008       465058600       465135481       465214682       465291102      
465372217       465451458       111000365692       111000479250      
111000578283       111000681200       111000784383       111000877577      
111000966846       448883827       464504455       464618800       464743475    
  464884543     449596931       464835545       465058618       465135523      
465214690       465291128       465372225       465451466       111000365928    
  111000479272       111000578340       111000681211       111000784394      
111000877612       111000966879       448885319       464504471       464618917
      464743541       464884550     449596998       464836030       465058642  
    465135531       465214716       465291169       465372274       465451532  
    111000365940       111000479306       111000578351       111000681244      
111000784406       111000877623       111000966925       448885392      
464504505       464618925       464743558       464884576     449597210      
464836113       465058659       465135556       465214732       465291177      
465372381       465451540       111000365973       111000479328      
111000578373       111000681301       111000784417       111000877645      
111000966936       448887042       464504513       464618982       464743566    
  464884600     449597434       464840636       465058683       465135598      
465214765       465291185       465372399       465451557       111000365984    
  111000479340       111000578395       111000681378       111000784495      
111000877667       111000966970       448887612       464504521       464619006
      464743590       464884626     449597491       464841881       465058709  
    465135606       465214773       465291193       465372472       465451565  
    111000366020       111000479373       111000578496       111000681413      
111000784530       111000877702       111000966992       448887646      
464504562       464619030       464743616       464884634     449597616      
464841956       465058725       465135622       465214781       465291201      
465372480       465451573       111000366299       111000479384      
111000578531       111000681435       111000784541       111000877724      
111000967038       448887950       464504570       464619055       464743657    
  464884642     449597848       464843689       465058758       465135630      
465214799       465291219       465372514       465451615       111000366301    
  111000479531       111000578586       111000681446       111000784552      
111000877757       111000967050       448888198       464504646       464619063
      464743715       464884667     449597855       464845148       465058774  
    465135655       465214849       465291250       465372548       465451623  
    111000366659       111000479643       111000578610       111000681480      
111000784574       111000877780       111000967061       448888586      
464504745       464619097       464743749       464884675     449598127      
464847680       465058865       465135663       465214856       465291268      
465372563       465451631       111000366660       111000479665      
111000578621       111000681491       111000784620       111000877803      
111000967072       448888594       464504794       464619139       464743798    
  464884683     449598150       464850585       465058881       465135689      
465214864       465291276       465372571       465451649       111000366671    
  111000479711       111000578665       111000681547       111000784631      
111000877814       111000967139       448888859       464504802       464619204
      464743806       464884717     449598440       464851054       465058923  
    465135697       465214872       465291284       465372597       465451664  
    111000366705       111000479777       111000578698       111000681570      
111000784664       111000877847       111000967162       448888883      
464504828       464619238       464743830       464884766     449598499      
464851799       465058956       465135705       465214898       465291292      
465372605       465451672       111000366727       111000479788      
111000578700       111000681581       111000784675       111000877892      
111000967184       448890061       464504836       464619246       464743855    
  464884782     449598846       464852789       465058972       465135721      
465214906       465291300       465372654       465451680       111000366749    
  111000479980       111000578777       111000681626       111000784721      
111000877904       111000967195       448890228       464504869       464619287
      464743863       464884790     449599687       464854330       465059038  
    465135739       465214922       465291326       465372746       465451706  
    111000366750       111000479991       111000578788       111000681660      
111000784732       111000877926       111000967207       448890772      
464504935       464619485       464743889       464884816     449599877      
464856343       465059046       465135747       465214948       465291334      
465372753       465451714       111000366761       111000480005      
111000578799       111000681738       111000784743       111000877937      
111000967218       448890962       464505080       464619493       464743905    
  464884840     449600451       464856384       465059061       465135754      
465214955       465291359       465372878       465451722       111000366772    
  111000480038       111000578801       111000681749       111000784765      
111000877960       111000967229       448891028       464505114       464619550
      464743913       464884857     449601079       464856905       465059103  
    465135762       465214971       465291367       465372902       465451748  
    111000366783       111000480106       111000578823       111000681761      
111000784822       111000878051       111000967263       448891507      
464505155       464619592       464743939       464884865     449601103      
464857366       465059111       465135770       465214997       465291375      
465372977       465451763       111000366794       111000480128      
111000578834       111000681783       111000784844       111000878130      
111000967319       448891549       464505171       464619618       464743954    
  464884873     449601152       464860378       465059137       465135796      
465215002       465291391       465372993       465451771       111000366806    
  111000480195       111000578845       111000681828       111000784855      
111000878275       111000967320       448891572       464505189       464619634
      464743970       464884881     449601236       464861376       465059178  
    465135804       465215010       465291409       465373025       465451805  
    111000366817       111000480218       111000578867       111000681840      
111000784877       111000878286       111000967331       448891689      
464505205       464619758       464744002       464884915     449601343      
464862127       465059202       465135812       465215028       465291425      
465373058       465451813       111000366828       111000480229      
111000578980       111000681851       111000784901       111000878297      
111000967623       448891770       464505247       464619774       464744036    
  464884923     449601400       464862986       465059228       465135820      
465215036       465291441       465373074       465451821       111000367043    
  111000480263       111000579026       111000681895       111000784990      
111000878309       111000967645       448891895       464505262       464619816
      464744044       464884931     449601673       464864073       465059244  
    465135838       465215044       465291466       465373116       465451839  
    111000367054       111000480285       111000579037       111000681952      
111000785014       111000878310       111000967656       448892059      
464505304       464619873       464744085       464884949     449601822      
464864594       465059251       465135846       465215051       465291474      
465373124       465451847       111000367065       111000480308      
111000579093       111000681974       111000785025       111000878321      
111000967678       448892331       464505312       464619915       464744101    
  464884956     449601848       464865013       465059301       465135861      
465215085       465291482       465373199       465451854       111000367098    
  111000480410       111000579161       111000681996       111000785036      
111000878343       111000967690       448892356       464505395       464620004
      464744119       464884964     449602044       464865567       465059319  
    465135879       465215093       465291508       465373264       465451862  
    111000367346       111000480465       111000579217       111000682009      
111000785058       111000878376       111000967713       448892463      
464505460       464620038       464744127       464884972     449602176      
464865591       465059327       465135887       465215101       465291516      
465373272       465451904       111000367380       111000480487      
111000579262       111000682010       111000785069       111000878444      
111000967724       448892554       464505478       464620129       464744168    
  464884980     449602473       464867969       465059335       465135895      
465215119       465291524       465373280       465451912       111000367391    
  111000480511       111000579273       111000682043       111000785081      
111000878512       111000967735       448893230       464505502       464620202
      464744218       464884998     449602754       464870104       465059343  
    465135903       465215127       465291532       465373405       465451953  
    111000367414       111000480522       111000579600       111000682065      
111000785092       111000878523       111000967768       448894170      
464505551       464620228       464744234       464885003     449602796      
464871409       465059392       465135911       465215135       465291557      
465373413       465451987       111000367425       111000480555      
111000579644       111000682100       111000785126       111000878545      
111000967779       448894691       464505643       464620269       464744267    
  464885011     449602929       464871524       465059400       465135937      
465215176       465291565       465373421       465452001       111000367728    
  111000480566       111000579666       111000682111       111000785137      
111000878567       111000967791       448894857       464505650       464620319
      464744283       464885029     449602994       464872191       465059426  
    465135945       465215184       465291573       465373447       465452019  
    111000367739       111000480645       111000579734       111000682133      
111000785159       111000878589       111000967825       448894873      
464505692       464620418       464744291       464885037     449603414      
464872407       465059434       465135952       465215200       465291581      
465373470       465452027       111000367773       111000480656      
111000579767       111000682144       111000785160       111000878590      
111000967836       448895284       464505718       464620442       464744309    
  464885045     449603596       464874148       465059442       465135978      
465215218       465291599       465373538       465452035       111000367807    
  111000480690       111000579789       111000682177       111000785227      
111000878668       111000967847       448895466       464505726       464620459
      464744317       464885060     449603646       464875152       465059459  
    465135986       465215226       465291607       465373546       465452043  
    111000367818       111000480702       111000579802       111000682199      
111000785249       111000878679       111000967881       448895797      
464505791       464620475       464744358       464885078     449603794      
464877752       465059467       465135994       465215234       465291615      
465373553       465452050       111000367830       111000480713      
111000579824       111000682245       111000785250       111000878680      
111000967915       448895938       464505858       464620483       464744408    
  464885086     449603984       464878594       465059483       465136034      
465215242       465291649       465373561       465452076       111000367841    
  111000480746       111000579846       111000682256       111000785306      
111000878770       111000967926       448896084       464505882       464620608
      464744416       464885094     449604230       464878727       465059517  
    465136174       465215259       465291656       465373579       465452084  
    111000367852       111000480757       111000579879       111000682278      
111000785384       111000878792       111000967937       448896159      
464505890       464620616       464744564       464885102     449604263      
464878875       465059525       465136257       465215267       465291664      
465373595       465452092       111000367863       111000480791      
111000579925       111000682324       111000785418       111000878804      
111000967948       448896266       464505973       464620640       464744572    
  464885110     449604834       464879709       465059582       465136281      
465215275       465291672       465373611       465452100       111000367874    
  111000480814       111000579936       111000682335       111000785474      
111000878826       111000967971       448896647       464506047       464620657
      464744648       464885128     449604859       464882257       465059590  
    465136299       465215283       465291680       465373645       465452118  
    111000367885       111000480825       111000579969       111000682357      
111000785496       111000878837       111000967982       448897157      
464506062       464620673       464744739       464885136     449605112      
464882752       465059608       465136323       465215309       465291698      
465373660       465452126       111000368190       111000480892      
111000579970       111000682436       111000785519       111000878871      
111000968006       448897355       464506112       464620715       464744770    
  464885144     449605658       464883107       465059624       465136331      
465215317       465291706       465373694       465452167       111000368213    
  111000480959       111000580006       111000682481       111000785542      
111000878927       111000968039       448897736       464506120       464620731
      464744796       464885151     449605740       464884022       465059640  
    465136349       465215325       465291722       465373710       465452191  
    111000368235       111000480993       111000580028       111000682559      
111000785553       111000878938       111000968051       448898007      
464506278       464620749       464744812       464885169  

 

SCH-A-19



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449605989       464884733       465059665       465136356       465215333      
465291730       465373736       465452233       111000368246       111000481006
      111000580062       111000682560       111000785564       111000878949    
  111000968129       448898197       464506294       464620798       464744846  
    464885177     449606037       464886415       465059673       465136364    
  465215341       465291771       465373850       465452241       111000368347  
    111000481039       111000580073       111000682605       111000785597      
111000878961       111000968130       448898825       464506302       464620897
      464744937       464885185     449606060       464886704       465059681  
    465136380       465215358       465291789       465373868       465452258  
    111000368370       111000481051       111000580084       111000682627      
111000785609       111000878994       111000968163       448898908      
464506310       464620905       464744960       464885201     449606367      
464888825       465059707       465136414       465215374       465291797      
465373959       465452266       111000368729       111000481073      
111000580107       111000682649       111000785610       111000879018      
111000968174       448899443       464506344       464620913       464744978    
  464885227     449606524       464889153       465059756       465136422      
465215390       465291821       465373991       465452282       111000368752    
  111000481084       111000580118       111000682740       111000785621      
111000879029       111000968219       448899500       464506351       464620921
      464744986       464885235     449606672       464889708       465059855  
    465136455       465215408       465291847       465374023       465452324  
    111000368774       111000481107       111000580141       111000682784      
111000785632       111000879030       111000968220       448900191      
464506369       464620947       464745025       464885243     449607464      
464890284       465059889       465136471       465215424       465291854      
465374031       465452340       111000368976       111000481130      
111000580174       111000682852       111000785643       111000879052      
111000968231       448900407       464506385       464620988       464745033    
  464885250     449607811       464890979       465059954       465136489      
465215432       465291870       465374049       465452357       111000368987    
  111000481141       111000580185       111000682863       111000785676      
111000879153       111000968242       448901439       464506435       464621044
      464745082       464885284     449608025       464894278       465059970  
    465136497       465215499       465291888       465374080       465452373  
    111000368998       111000481309       111000580219       111000682908      
111000785698       111000879175       111000968297       448901504      
464506450       464621051       464745157       464885292     449608363      
464894898       465059988       465136505       465215507       465291896      
465374098       465452407       111000369001       111000481343      
111000580231       111000682920       111000785700       111000879209      
111000968309       448901546       464506534       464621069       464745165    
  464885326     449608546       464894906       465060002       465136513      
465215523       465291904       465374262       465452415       111000369012    
  111000481400       111000580253       111000682975       111000785733      
111000879243       111000968321       448902742       464506575       464621093
      464745223       464885664     449608611       464896802       465060028  
    465136539       465215556       465291912       465374270       465452423  
    111000369023       111000481411       111000580321       111000683033      
111000785766       111000879254       111000968332       448903641      
464506583       464621168       464745256       464885730     449609288      
464897727       465060069       465136554       465215564       465291920      
465374288       465452431       111000369045       111000481422      
111000580332       111000683088       111000785777       111000879322      
111000968343       448903716       464506625       464621218       464745280    
  464885789     449609437       464900117       465060077       465136562      
465215572       465291938       465374320       465452449       111000369056    
  111000481455       111000580343       111000683099       111000785788      
111000879366       111000968376       448904862       464506641       464621226
      464745298       464885797     449609668       464900679       465060119  
    465136588       465215580       465291946       465374346       465452464  
    111000369089       111000481466       111000580354       111000683123      
111000785799       111000879412       111000968387       448904896      
464506682       464621259       464745330       464885862     449609734      
464901248       465060135       465136604       465215598       465291961      
465374353       465452480       111000369090       111000481501      
111000580455       111000683134       111000785856       111000879423      
111000968422       448905406       464506716       464621267       464745405    
  464885979     449609783       464901610       465060184       465136620      
465215606       465291979       465374395       465452498       111000369124    
  111000481523       111000580477       111000683190       111000785878      
111000879434       111000968433       448905752       464506724       464621291
      464745454       464885987     449609940       464904671       465060200  
    465136638       465215614       465291987       465374452       465452506  
    111000369595       111000481534       111000580534       111000683202      
111000785890       111000879445       111000968444       448905778      
464506807       464621317       464745553       464886076     449609965      
464905363       465060218       465136646       465215622       465291995      
465374460       465452514       111000369607       111000481567      
111000580545       111000683246       111000785980       111000879456      
111000968466       448905901       464506823       464621325       464745587    
  464886084     449610534       464905447       465060234       465136661      
465215630       465292001       465374486       465452548       111000369641    
  111000481578       111000580556       111000683268       111000785991      
111000879502       111000968477       448906529       464506849       464621366
      464745603       464886118     449610716       464907088       465060242  
    465136679       465215648       465292019       465374502       465452555  
    111000369663       111000481589       111000580567       111000683291      
111000786015       111000879524       111000968488       448906628      
464507003       464621390       464745660       464886126     449610872      
464909670       465060259       465136687       465215689       465292027      
465374510       465452563       111000369708       111000481590      
111000580589       111000683314       111000786026       111000879568      
111000968523       448906651       464507029       464621416       464745686    
  464886159     449610997       464912088       465060275       465136695      
465215697       465292043       465374577       465452571       111000369731    
  111000481602       111000580613       111000683325       111000786048      
111000879625       111000968545       448906669       464507045       464621432
      464745694       464886183     449611086       464913011       465060309  
    465136711       465215705       465292084       465374593       465452589  
    111000369775       111000481613       111000580635       111000683381      
111000786059       111000879647       111000968567       448907055      
464507128       464621499       464745793       464886274     449611094      
464914456       465060325       465136737       465215713       465292092      
465374676       465452654       111000369797       111000481635      
111000580679       111000683437       111000786082       111000879658      
111000968589       448907451       464507193       464621531       464745819    
  464886282     449611789       464916584       465060366       465136745      
465215754       465292100       465374684       465452662       111000369854    
  111000481657       111000580691       111000683448       111000786149      
111000879681       111000968602       448907956       464507201       464621564
      464745835       464886308     449611912       464918945       465060408  
    465136786       465215762       465292118       465374692       465452670  
    111000369887       111000481668       111000580703       111000683493      
111000786161       111000879692       111000968635       448908152      
464507227       464621572       464745892       464886357     449612209      
464920370       465060416       465136810       465215788       465292134      
465374700       465452696       111000369898       111000481680      
111000580747       111000683516       111000786172       111000879704      
111000968646       448908558       464507276       464621598       464745959    
  464886498     449612456       464924620       465060432       465136828      
465215796       465292159       465374718       465452738       111000369900    
  111000481725       111000580781       111000683561       111000786183      
111000879759       111000968769       448908673       464507284       464621606
      464745975       464886522     449612480       464924679       465060440  
    465136836       465215804       465292167       465374742       465452746  
    111000369911       111000481736       111000580792       111000683572      
111000786194       111000879782       111000968781       448908988      
464507318       464621739       464745991       464886548     449612936      
464925791       465060457       465136844       465215812       465292191      
465374759       465452779       111000369944       111000481747      
111000580815       111000683594       111000786240       111000879816      
111000968804       448909572       464507383       464621804       464746049    
  464886563     449613082       464926526       465060481       465136851      
465215820       465292225       465374775       465452803       111000369955    
  111000481769       111000580859       111000683606       111000786284      
111000879827       111000968837       448909929       464507391       464621887
      464746072       464886803     449613199       464927359       465060507  
    465136869       465215853       465292332       465374791       465452829  
    111000370047       111000481770       111000580871       111000683639      
111000786295       111000879849       111000968860       448910125      
464507458       464621903       464746098       464886860     449614023      
464927920       465060556       465136877       465215879       465292357      
465374817       465452845       111000370250       111000481792      
111000580882       111000683640       111000786374       111000879850      
111000968871       448910182       464507490       464621911       464746148    
  464886878     449614197       464929108       465060564       465136885      
465215887       465292373       465374825       465452886       111000370283    
  111000481826       111000580893       111000683718       111000786419      
111000879872       111000968916       448910604       464507557       464621978
      464746163       464886902     449614205       464929413       465060572  
    465136901       465215895       465292381       465374833       465452928  
    111000370328       111000481848       111000580949       111000683785      
111000786712       111000879883       111000968950       448910638      
464507565       464621994       464746189       464886928     449614296      
464930593       465060598       465136919       465215903       465292399      
465374841       465452936       111000372274       111000481882      
111000580950       111000683808       111000786734       111000879894      
111000968961       448910877       464507623       464622018       464746247    
  464886977     449614395       464932201       465060614       465136943      
465215929       465292472       465374858       465452951       111000372308    
  111000481893       111000580994       111000683819       111000786767      
111000879995       111000969007       448910885       464507631       464622125
      464746288       464886985     449614411       464932268       465060622  
    465136950       465215937       465292480       465374874       465452969  
    111000372331       111000481905       111000581120       111000683897      
111000786802       111000880009       111000969018       448911446      
464507649       464622141       464746312       464886993     449614510      
464932987       465060648       465136968       465215945       465292555      
465374908       465452977       111000372342       111000481916      
111000581355       111000683910       111000786846       111000880032      
111000969074       448911453       464507656       464622216       464746379    
  464887009     449615087       464934454       465060655       465136976      
465215960       465292571       465374924       465452993       111000372364    
  111000481950       111000581366       111000683932       111000786891      
111000880054       111000969096       448912071       464507664       464622232
      464746403       464887025     449615939       464937143       465060689  
    465136984       465215978       465292621       465374981       465453009  
    111000372397       111000481983       111000581377       111000683965      
111000786914       111000880065       111000969108       448912733      
464507698       464622299       464746411       464887058     449616226      
464938422       465060697       465136992       465215986       465292639      
465375004       465453025       111000372409       111000482041      
111000581388       111000683976       111000786970       111000880098      
111000969119       448913277       464507706       464622430       464746478    
  464887108     449616325       464939420       465060713       465137008      
465216000       465292647       465375129       465453033       111000372432    
  111000482085       111000581401       111000684023       111000787016      
111000880144       111000969120       448913376       464507714       464622547
      464746486       464887116     449616481       464941103       465060721  
    465137024       465216026       465292662       465375236       465453074  
    111000372465       111000482131       111000581412       111000684034      
111000787038       111000880188       111000969186       448913863      
464507722       464622596       464746494       464887124     449616655      
464941269       465060739       465137040       465216034       465292670      
465375244       465453082       111000372476       111000482142      
111000581423       111000684089       111000787050       111000880199      
111000969197       448914390       464507748       464622646       464746536    
  464887140     449616812       464941368       465060762       465137057      
465216042       465292696       465375285       465453108       111000372566    
  111000482186       111000581434       111000684090       111000787061      
111000880201       111000969209       448914887       464507763       464622695
      464746544       464887181     449616838       464942242       465060796  
    465137065       465216075       465292712       465375301       465453132  
    111000372599       111000482197       111000581490       111000684124      
111000787072       111000880212       111000969221       448914945      
464507771       464622752       464746551       464887223     449616911      
464943885       465060853       465137081       465216083       465292738      
465375327       465453157       111000372612       111000482209      
111000581524       111000684203       111000787094       111000880290      
111000969276       448915157       464507789       464622778       464746577    
  464887272     449617109       464945708       465060861       465137099      
465216091       465292761       465375335       465453165       111000372645    
  111000482210       111000581535       111000684214       111000787106      
111000880391       111000969322       448915215       464507821       464622802
      464746627       464887280     449617398       464946029       465060895  
    465137107       465216117       465292811       465375343       465453181  
    111000372735       111000482221       111000581546       111000684225      
111000787128       111000880403       111000969344       448915587      
464507847       464622810       464746700       464887298     449617612      
464946672       465060903       465137115       465216125       465292928      
465375368       465453199       111000372768       111000482232      
111000581557       111000684269       111000787140       111000880414      
111000969355       448915637       464507888       464622893       464746817    
  464887330     449617810       464948306       465060945       465137123      
465216141       465292944       465375376       465453207       111000372803    
  111000482467       111000581568       111000684292       111000787195      
111000880425       111000969399       448915736       464507938       464623008
      464746924       464887363     449618073       464951409       465060952  
    465137149       465216158       465292969       465375418       465453215  
    111000372892       111000482490       111000581579       111000684315      
111000787218       111000880470       111000969412       448916130      
464507961       464623032       464746932       464887371     449618164      
464951722       465060978       465137156       465216166       465292985      
465375426       465453223       111000372904       111000482502      
111000581580       111000684348       111000787241       111000880526      
111000969490       448916676       464508019       464623065       464747047    
  464887405     449618412       464951896       465060994       465137164      
465216174       465293009       465375459       465453231       111000372982    
  111000482513       111000581591       111000684359       111000787285      
111000880560       111000969502       448916767       464508027       464623081
      464747054       464887413     449618602       464954171       465061000  
    465137172       465216182       465293017       465375475       465453249  
    111000373017       111000482636       111000581603       111000684382      
111000787308       111000880627       111000969513       448917328      
464508050       464623099       464747062       464887447     449619253      
464954429       465061042       465137180       465216190       465293025      
465375491       465453256       111000373028       111000482647      
111000581614       111000684393       111000787331       111000880638      
111000969524       448918318       464508100       464623362       464747088    
  464887512     449619451       464954460       465061067       465137198      
465216208       465293066       465375582       465453280       111000373073    
  111000482658       111000581625       111000684405       111000787353      
111000880649       111000969535       448918755       464508126       464623453
      464747096       464887538     449619469       464954718       465061083  
    465137206       465216224       465293074       465375632       465453306  
    111000373129       111000482692       111000581670       111000684427      
111000787386       111000880717       111000969546       448918888      
464508159       464623487       464747120       464887595     449619477      
464954726       465061091       465137222       465216232       465293108      
465375665       465453330       111000373163       111000482748      
111000581681       111000684438       111000787397       111000880762      
111000969591       448918896       464508191       464623495       464747146    
  464887637     449619626       464954833       465061109       465137230      
465216240       465293132       465375673       465453348       111000373208    
  111000482760       111000581715       111000684810       111000787410      
111000880784       111000969658       448918912       464508209       464623503
      464747153       464887652     449619659       464954890       465061141  
    465137248       465216257       465293157       465375681       465453363  
    111000373220       111000482782       111000581726       111000684843      
111000787476       111000880807       111000969670       448919209      
464508217       464623537       464747195       464887678     449619865      
464954965       465061166       465137255       465216265       465293173      
465375699       465453371       111000373264       111000482805      
111000581771       111000684865       111000787511       111000880841      
111000969760       448919340       464508225       464623552       464747237    
  464887728     449620301       464954999       465061182       465137271      
465216281       465293181       465375707       465453389       111000373297    
  111000482861       111000581805       111000684898       111000787533      
111000880863       111000969771       448919662       464508241       464623602
      464747245       464887744     449620418       464955111       465061265  
    465137297       465216299       465293199       465375814       465453397  
    111000373310       111000482872       111000581850       111000684922      
111000787656       111000880885       111000969782       448919779      
464508258       464623610       464747252       464887777     449621242      
464955129       465061281       465137313       465216307       465293215      
465375848       465453413       111000373332       111000482939      
111000581917       111000684966       111000787667       111000881055      
111000969805       448920074       464508274       464623628       464747328    
  464887801     449621663       464955145       465061299       465137321      
465216323       465293256       465375871       465453439       111000373343    
  111000482940       111000581928       111000685002       111000787678      
111000881077       111000969816       448920173       464508282       464623636
      464747443       464887827     449622042       464955160       465061307  
    465137339       465216331       465293264       465375947       465453454  
    111000373354       111000482951       111000581939       111000685114      
111000787689       111000881101       111000969872       448920678      
464508373       464623719       464747518       464887850     449622257      
464955178       465061356       465137347       465216349       465293280      
465375954       465453462       111000373365       111000483031      
111000581951       111000685136       111000787690       111000881112      
111000969883       448920736       464508399       464623727       464747542    
  464887884     449622588       464955202       465061364       465137354      
465216356       465293298       465375970       465453470       111000373411    
  111000483053       111000581962       111000685147       111000787702      
111000881134       111000969917       448921395       464508423       464623750
      464747559       464887983     449622703       464955210       465061380  
    465137370       465216364       465293314       465376036       465453496  
    111000373422       111000483075       111000581973       111000685169      
111000787713       111000881156       111000969939       448921957      
464508431       464623800       464747575       464887991     449622893      
464955236       465061398       465137396       465216372       465293330      
465376044       465453512       111000373499       111000483097      
111000581984       111000685192       111000787746       111000881189      
111000970188       448922559       464508449       464623859       464747583    
  464888007     449622950       464955301       465061414       465137479      
465216380       465293348       465376051       465453538       111000373501    
  111000483132       111000582008       111000685215       111000787779      
111000881224       111000970201       448922583       464508456       464623867
      464747591       464888049     449623123       464955376       465061430  
    465137487       465216406       465293355       465376077       465453553  
    111000373815       111000483143       111000582019       111000685226      
111000787803       111000881257       111000970245       448922930      
464508480       464623925       464747674       464888098     449623651      
464955418       465061448       465137503       465216414       465293363      
465376085       465453579       111000373826       111000483165      
111000582031       111000685282       111000787825       111000881268      
111000970256       448923102       464508514       464623941       464747708    
  464888106     449623925       464955434       465061455       465137545      
465216422       465293371       465376119       465453595       111000373837    
  111000483176       111000582042       111000685349       111000787869      
111000881303       111000970278       448923334       464508548       464624022
      464747757       464888148     449624196       464955475       465061489  
    465137594       465216430       465293397       465376135       465453603  
    111000373938       111000483187       111000582053       111000685361      
111000787870       111000881325       111000970302       448923342      
464508563       464624048       464747765       464888171     449624410      
464955491       465061497       465137628       465216448       465293439      
465376143       465453652       111000373961       111000483211      
111000582064       111000685394       111000787881       111000881336      
111000970324       448923458       464508589       464624055       464747773    
  464888189     449624501       464955525       465061521       465137644      
465216455       465293579       465376168       465453678       111000374153    
  111000483255       111000582075       111000685406       111000787892      
111000881347       111000970335       448923573       464508597       464624071
      464747922       464888205     449624576       464955541       465061554  
    465137651       465216463       465293595       465376176       465453686  
    111000374175       111000483266       111000582097       111000685417      
111000787915       111000881392       111000970346       448923607      
464508613       464624113       464747930       464888239  

 

SCH-A-20



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449624634       464955582       465061562       465137669       465216471      
465293629       465376234       465453694       111000374300       111000483277
      111000582110       111000685462       111000787926       111000881404    
  111000970379       448924233       464508621       464624121       464747997  
    464888254     449625052       464955616       465061570       465137727    
  465216489       465293686       465376259       465453710       111000374311  
    111000483446       111000582121       111000685507       111000787948      
111000881448       111000970447       448924274       464508662       464624188
      464748037       464888338     449625292       464955632       465061588  
    465137735       465216497       465293702       465376283       465453728  
    111000374355       111000483457       111000582132       111000685529      
111000787959       111000881459       111000970458       448924324      
464508696       464624204       464748102       464888510     449625631      
464955665       465061596       465137784       465216505       465293751      
465376291       465453736       111000374377       111000483468      
111000582154       111000685585       111000787971       111000881482      
111000970470       448924712       464508753       464624261       464748177    
  464888536     449625664       464955699       465061604       465137800      
465216513       465293785       465376366       465453744       111000374748    
  111000483479       111000582165       111000685620       111000787982      
111000881493       111000970492       448925164       464508761       464624287
      464748185       464888569     449625672       464955715       465061612  
    465137842       465216521       465293793       465376416       465453785  
    111000374759       111000483503       111000582187       111000685653      
111000787993       111000881516       111000970504       448925792      
464508795       464624295       464748227       464888601     449625722      
464955731       465061646       465137859       465216539       465293801      
465376424       465453793       111000374771       111000483514      
111000582198       111000685664       111000788017       111000881594      
111000970526       448925826       464508811       464624444       464748300    
  464888627     449625821       464955756       465061679       465137875      
465216547       465293850       465376481       465453819       111000374805    
  111000483536       111000582200       111000685697       111000788039      
111000881606       111000970537       448926782       464508829       464624485
      464748318       464888635     449625953       464955780       465061695  
    465137883       465216554       465293892       465376507       465453827  
    111000374838       111000483569       111000582211       111000685743      
111000788051       111000881639       111000970559       448927368      
464508845       464624584       464748334       464888643     449626225      
464955806       465061703       465137891       465216570       465293900      
465376523       465453835       111000374849       111000483592      
111000582222       111000685798       111000788084       111000881651      
111000970605       448927897       464508878       464624675       464748417    
  464888668     449626324       464955905       465061737       465137909      
465216588       465293918       465376531       465453850       111000374850    
  111000483705       111000582233       111000685822       111000788095      
111000881662       111000970616       448928325       464508886       464624733
      464748458       464888684     449626654       464955921       465061745  
    465137917       465216596       465293926       465376556       465453868  
    111000374861       111000483750       111000582244       111000685844      
111000788107       111000881673       111000970638       448928622      
464508928       464624766       464748508       464888692     449626860      
464955962       465061752       465137941       465216604       465293934      
465376572       465453884       111000374883       111000483761      
111000582255       111000685866       111000788118       111000881684      
111000970650       448929257       464508969       464624782       464748516    
  464888718     449627181       464956101       465061760       465137958      
465216612       465293975       465376580       465453892       111000374894    
  111000483772       111000582266       111000685877       111000788130      
111000881707       111000970661       448929265       464508985       464624832
      464748524       464888734     449627298       464956184       465061794  
    465137990       465216620       465294007       465376606       465453918  
    111000375187       111000483783       111000582277       111000685945      
111000788152       111000881729       111000970739       448929638      
464509009       464624865       464748532       464888759     449627355      
464956200       465061802       465138030       465216638       465294023      
465376614       465453926       111000375233       111000483794      
111000582299       111000685967       111000788185       111000881730      
111000970740       448929844       464509017       464624899       464748565    
  464888775     449627934       464956218       465061828       465138063      
465216646       465294031       465376622       465453942       111000375312    
  111000483806       111000582301       111000686014       111000788196      
111000881741       111000970773       448929893       464509025       464624915
      464748607       464888841     449628007       464956259       465061836  
    465138089       465216653       465294049       465376648       465453975  
    111000375323       111000483817       111000582323       111000686025      
111000788208       111000881752       111000970841       448930206      
464509033       464624931       464748623       464888866     449628056      
464956291       465061844       465138113       465216661       465294114      
465376663       465453983       111000375345       111000483851      
111000582356       111000686047       111000788231       111000881785      
111000970885       448930966       464509066       464624949       464748706    
  464888882     449628262       464956317       465061935       465138139      
465216679       465294122       465376689       465453991       111000375378    
  111000483862       111000582367       111000686058       111000788310      
111000881831       111000970896       448931055       464509108       464624956
      464748748       464888908     449628387       464956325       465061943  
    465138147       465216687       465294155       465376697       465454015  
    111000375604       111000483884       111000582390       111000686126      
111000788354       111000881864       111000970942       448931428      
464509124       464625003       464748763       464888981     449628601      
464956366       465061976       465138188       465216695       465294163      
465376721       465454023       111000375671       111000483895      
111000582402       111000686171       111000788376       111000881875      
111000970964       448931436       464509140       464625136       464748805    
  464889047     449628973       464956408       465062016       465138279      
465216711       465294171       465376739       465454031       111000375682    
  111000483907       111000582413       111000686261       111000788387      
111000881886       111000970975       448931444       464509173       464625151
      464748813       464889120     449629104       464956432       465062057  
    465138287       465216729       465294221       465376754       465454049  
    111000375716       111000483929       111000582424       111000686272      
111000788398       111000881897       111000970986       448931634      
464509249       464625169       464748847       464889138     449629245      
464956473       465062099       465138303       465216737       465294254      
465376788       465454056       111000375727       111000483963      
111000582435       111000686306       111000788444       111000881910      
111000970997       448931725       464509256       464625177       464748888    
  464889161     449629989       464956481       465062115       465138329      
465216745       465294262       465376804       465454072       111000375738    
  111000483974       111000582468       111000686339       111000788477      
111000881932       111000971044       448931790       464509298       464625219
      464748896       464889302     449630664       464956499       465062149  
    465138337       465216752       465294270       465376812       465454098  
    111000375750       111000483985       111000582479       111000686373      
111000788488       111000881998       111000971066       448932186      
464509348       464625250       464748953       464889310     449630805      
464956549       465062164       465138352       465216760       465294296      
465376820       465454106       111000375783       111000483996      
111000582480       111000686407       111000788534       111000882012      
111000971077       448932582       464509454       464625318       464748979    
  464889427     449631134       464956556       465062180       465138386      
465216794       465294304       465376853       465454114       111000375985    
  111000484021       111000582503       111000686418       111000788545      
111000882034       111000971099       448933176       464509520       464625334
      464749035       464889492     449631282       464956564       465062198  
    465138402       465216810       465294312       465376879       465454122  
    111000375996       111000484032       111000582569       111000686485      
111000788556       111000882056       111000971123       448933887      
464509579       464625391       464749068       464889534     449631696      
464956622       465062206       465138451       465216844       465294320      
465376887       465454155       111000376010       111000484043      
111000582570       111000686508       111000788567       111000882078      
111000971145       448934539       464509595       464625425       464749076    
  464889567     449631746       464956663       465062214       465138485      
465216851       465294338       465376903       465454163       111000376021    
  111000484065       111000582581       111000686610       111000788578      
111000882135       111000971167       448934893       464509611       464625482
      464749316       464889583     449631795       464956754       465062222  
    465138493       465216869       465294379       465376978       465454171  
    111000376032       111000484076       111000582592       111000686665      
111000788589       111000882191       111000971190       448935635      
464509652       464625573       464749324       464889617     449632256      
464956796       465062230       465138501       465216877       465294403      
465376994       465454189       111000376054       111000484100      
111000582615       111000686687       111000788602       111000882203      
111000971202       448935957       464509710       464625599       464749332    
  464889732     449632694       464956812       465062248       465138519      
465216927       465294437       465377000       465454205       111000376065    
  111000484278       111000582626       111000686700       111000788613      
111000882225       111000971213       448936104       464509744       464625631
      464749399       464889740     449633106       464956861       465062255  
    465138535       465216992       465294486       465377067       465454221  
    111000376087       111000484290       111000582637       111000686744      
111000788624       111000882236       111000971224       448936401      
464509769       464625680       464749449       464889815     449633122      
464956911       465062263       465138576       465217057       465294502      
465377075       465454239       111000376111       111000484302      
111000582660       111000686766       111000788646       111000882247      
111000971257       448936633       464509793       464625706       464749456    
  464889831     449633247       464956929       465062271       465138592      
465217065       465294510       465377083       465454247       111000376414    
  111000484324       111000582671       111000686788       111000788691      
111000882315       111000971314       448936823       464509801       464625755
      464749472       464889856     449633346       464956960       465062289  
    465138600       465217131       465294551       465377091       465454262  
    111000376447       111000484335       111000582682       111000686799      
111000788703       111000882360       111000971325       448937656      
464509835       464625797       464749498       464889914     449633403      
464957000       465062321       465138618       465217149       465294569      
465377109       465454288       111000376469       111000484357      
111000582716       111000686801       111000788714       111000882472      
111000971336       448937888       464509900       464625813       464749589    
  464889922     449633510       464957034       465062339       465138642      
465217156       465294593       465377125       465454296       111000376470    
  111000484368       111000582727       111000687004       111000788758      
111000882539       111000971347       448938530       464509926       464625821
      464749605       464889948     449633569       464957083       465062347  
    465138659       465217172       465294643       465377232       465454320  
    111000376515       111000484380       111000582749       111000687015      
111000788792       111000882540       111000971370       448938753      
464510049       464625870       464749746       464889971     449633809      
464957299       465062354       465138675       465217180       465294692      
465377240       465454346       111000376559       111000484425      
111000582750       111000687059       111000788815       111000882573      
111000971381       448939116       464510080       464625920       464749910    
  464890037     449633841       464957414       465062388       465138683      
465217198       465294734       465377257       465454353       111000376582    
  111000484436       111000582772       111000687082       111000788871      
111000882595       111000971426       448939322       464510098       464625961
      464749944       464890078     449634443       464957471       465062396  
    465138774       465217222       465294759       465377281       465454379  
    111000376605       111000484458       111000582783       111000687105      
111000788882       111000882630       111000971459       448940924      
464510163       464625995       464749951       464890144     449634567      
464957497       465062420       465138782       465217263       465294767      
465377331       465454387       111000376919       111000484469      
111000582794       111000687149       111000788893       111000882641      
111000971471       448941591       464510205       464626019       464749993    
  464890151     449634898       464957653       465062446       465138790      
465217271       465294783       465377349       465454395       111000376920    
  111000484470       111000582806       111000687150       111000788905      
111000882674       111000971482       448941773       464510221       464626076
      464750017       464890177     449635200       464957661       465062453  
    465138808       465217289       465294791       465377356       465454403  
    111000376942       111000484492       111000582817       111000687183      
111000788916       111000882685       111000971527       448941856      
464510239       464626142       464750074       464890193     449635283      
464957679       465062479       465138840       465217305       465294817      
465377406       465454411       111000376986       111000484504      
111000582839       111000687240       111000788949       111000882696      
111000971594       448942136       464510262       464626282       464750082    
  464890201     449635333       464957695       465062487       465138865      
465217347       465294841       465377414       465454429       111000376997    
  111000484515       111000582840       111000687251       111000788961      
111000882708       111000971640       448942433       464510304       464626324
      464750090       464890334     449635887       464957729       465062503  
    465138881       465217362       465294858       465377463       465454437  
    111000377022       111000484526       111000582930       111000687329      
111000788994       111000882719       111000971673       448942474      
464510353       464626357       464750272       464890458     449636042      
464957950       465062511       465138915       465217388       465294932      
465377471       465454445       111000377033       111000484548      
111000583100       111000687330       111000789029       111000882731      
111000971684       448942938       464510361       464626365       464750280    
  464890565     449636570       464958073       465062529       465138923      
465217453       465295004       465377489       465454452       111000377044    
  111000484560       111000583111       111000687352       111000789041      
111000882753       111000971707       448943522       464510411       464626373
      464750298       464890573     449636810       464958206       465062545  
    465138956       465217503       465295012       465377497       465454460  
    111000377088       111000484593       111000583256       111000687363      
111000789063       111000882775       111000971718       448944777      
464510486       464626415       464750314       464890607     449636927      
464958248       465062552       465138964       465217537       465295038      
465377505       465454486       111000377112       111000484672      
111000583267       111000687385       111000789108       111000882809      
111000971741       448944967       464510502       464626423       464750322    
  464890623     449637222       464958255       465062644       465138972      
465217552       465295046       465377521       465454502       111000377437    
  111000484706       111000583278       111000687486       111000789119      
111000882821       111000971752       448946012       464510528       464626431
      464750546       464890656     449637263       464958339       465062651  
    465138980       465217578       465295053       465377539       465454510  
    111000377448       111000484717       111000583302       111000687521      
111000789153       111000882843       111000971763       448946145      
464510536       464626449       464750595       464890672     449637529      
464958354       465062669       465139004       465217610       465295095      
465377554       465454528       111000377459       111000484728      
111000583313       111000687532       111000789276       111000882854      
111000971785       448946194       464510585       464626456       464750702    
  464890698     449637594       464958388       465062701       465139020      
465217636       465295111       465377570       465454536       111000377460    
  111000484739       111000583335       111000687600       111000789298      
111000882865       111000971796       448946970       464510775       464626555
      464750710       464890722     449637719       464958396       465062735  
    465139038       465217644       465295137       465377588       465454544  
    111000377561       111000484751       111000583368       111000687611      
111000789300       111000882898       111000971808       448947317      
464510783       464626597       464750850       464890763     449637958      
464958404       465062750       465139087       465217669       465295145      
465377604       465454551       111000377583       111000484773      
111000583380       111000687677       111000789333       111000882900      
111000971819       448947812       464510825       464626639       464750892    
  464890789     449638055       464958420       465062768       465139111      
465217677       465295186       465377612       465454569       111000377673    
  111000484818       111000583458       111000687723       111000789513      
111000882977       111000971831       448947853       464510841       464626647
      464750934       464890813     449638360       464958438       465062818  
    465139145       465217685       465295194       465377646       465454585  
    111000377684       111000484830       111000583515       111000687734      
111000789535       111000882988       111000971842       448948570      
464510858       464626654       464751015       464890821     449638691      
464958644       465062826       465139152       465217719       465295202      
465377653       465454593       111000377707       111000484841      
111000583526       111000687745       111000789579       111000882999      
111000971853       448948976       464510890       464626670       464751064    
  464890888     449638733       464958651       465062842       465139178      
465217727       465295236       465377687       465454726       111000377718    
  111000484852       111000583537       111000687789       111000789580      
111000883035       111000971886       448949024       464510908       464626696
      464751072       464890896     449638816       464958669       465062859  
    465139186       465217735       465295251       465377703       465454734  
    111000377729       111000484863       111000583762       111000687802      
111000789625       111000883057       111000971897       448949271      
464510965       464626738       464751098       464890912     449639269      
464958792       465062867       465139194       465217743       465295269      
465377711       465454767       111000377730       111000484885      
111000583795       111000687868       111000789636       111000883080      
111000971932       448950006       464510973       464626761       464751106    
  464890920     449639459       464958842       465062875       465139202      
465217768       465295293       465377729       465454775       111000377741    
  111000484919       111000583818       111000687903       111000789658      
111000883091       111000971954       448950055       464511005       464626787
      464751114       464890946     449639954       464958925       465062891  
    465139236       465217800       465295301       465377760       465454791  
    111000377763       111000484953       111000583829       111000687936      
111000789704       111000883103       111000971965       448950105      
464511088       464626803       464751122       464890987     449640234      
464958933       465062933       465139244       465217818       465295319      
465377786       465454858       111000377785       111000484964      
111000583953       111000687969       111000789726       111000883114      
111000972012       448950931       464511112       464626829       464751130    
  464891019     449640432       464958974       465062958       465139251      
465217826       465295327       465377794       465454874       111000377796    
  111000484975       111000583964       111000688050       111000789760      
111000883147       111000972023       448951004       464511146       464626860
      464751155       464891043     449640572       464959014       465062982  
    465139277       465217834       465295343       465377844       465454916  
    111000377808       111000485000       111000583975       111000688083      
111000789827       111000883237       111000972045       448951046      
464511229       464626878       464751189       464891068     449640697      
464959089       465063006       465139301       465217867       465295350      
465377851       465454932       111000378034       111000485022      
111000584000       111000688139       111000789838       111000883259      
111000972056       448951533       464511237       464626894       464751213    
  464891084     449641075       464959097       465063014       465139335      
465217883       465295392       465377869       465454957       111000378180    
  111000485055       111000584011       111000688173       111000789849      
111000883271       111000972067       448951616       464511302       464626902
      464751239       464891100     449641273       464959139       465063022  
    465139343       465217891       465295418       465377885       465454973  
    111000378191       111000485066       111000584088       111000688195      
111000789894       111000883293       111000972089       448951848      
464511435       464626944       464751262       464891134     449641307      
464959204       465063030       465139376       465217909       465295426      
465377893       465454981       111000378214       111000485099      
111000584134       111000688207       111000789906       111000883327      
111000972180       448951871       464511450       464626993       464751270    
  464891159     449641885       464959220       465063055       465139442      
465217925       465295434       465377919       465454999       111000378225    
  111000485112       111000584156       111000688218       111000789951      
111000883350       111000972191       448952127       464511468       464627017
      464751288       464891191     449642032       464959279       465063063  
    465139459       465217933       465295483       465377927       465455012  
    111000378247       111000485145       111000584190       111000688229      
111000789984       111000883361       111000972214       448952952      
464511484       464627025       464751296       464891241     449642255      
464959287       465063071       465139467       465217958       465295491      
465377935       465455020       111000378629       111000485415      
111000584280       111000688230       111000790009       111000883451      
111000972225       448953497       464511492       464627066       464751403    
  464891282     449642263       464959428       465063097       465139483      
465217966       465295517       465377950       465455053       111000378652    
  111000485426       111000584314       111000688252       111000790054      
111000883507       111000972236       448953596       464511542       464627082
      464751486       464891332     449642347       464959477       465063105  
    465139517       465217974       465295541       465377976       465455087  
    111000378663       111000485437       111000584336       111000688274      
111000790065       111000883530       111000972258       448954107      
464511575       464627116       464751569       464891357  

 

SCH-A-21



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449642719       464959501       465063121       465139533       465217982      
465295558       465377984       465455095       111000378685       111000485482
      111000584358       111000688319       111000790087       111000883552    
  111000972269       448954172       464511609       464627124       464751635  
    464891365     449642982       464959519       465063139       465139541    
  465217990       465295582       465378008       465455129       111000378708  
    111000485505       111000584370       111000688320       111000790098      
111000883596       111000972281       448954305       464511617       464627140
      464751668       464891415     449643170       464959568       465063147  
    465139632       465218030       465295616       465378016       465455152  
    111000378719       111000485527       111000584471       111000688364      
111000790155       111000883608       111000972292       448954503      
464511625       464627181       464751676       464891431     449643592      
464959592       465063188       465139640       465218048       465295624      
465378024       465455160       111000378731       111000485538      
111000584482       111000688476       111000790188       111000883619      
111000972304       448954842       464511633       464627272       464751692    
  464891464     449644020       464959626       465063204       465139665      
465218055       465295632       465378032       465455178       111000378999    
  111000485561       111000584527       111000688498       111000790212      
111000883653       111000972326       448955369       464511674       464627298
      464751742       464891480     449644152       464959642       465063212  
    465139673       465218071       465295673       465378040       465455186  
    111000379024       111000485572       111000584594       111000688533      
111000790223       111000883697       111000972337       448955906      
464511757       464627314       464751775       464891506     449644350      
464959709       465063220       465139764       465218089       465295681      
465378065       465455194       111000379035       111000485583      
111000584617       111000688555       111000790278       111000883721      
111000972359       448956417       464511765       464627322       464751908    
  464891670     449644590       464959741       465063238       465139772      
465218147       465295699       465378073       465455202       111000379046    
  111000485594       111000584628       111000688577       111000790290      
111000883754       111000972360       448956433       464511781       464627330
      464751916       464891704     449644723       464959824       465063253  
    465139806       465218170       465295723       465378081       465455228  
    111000379192       111000485606       111000584639       111000688588      
111000790302       111000883776       111000972393       448957563      
464511823       464627363       464751957       464891712     449644814      
464959832       465063295       465139822       465218204       465295749      
465378099       465455236       111000379260       111000485628      
111000584651       111000688599       111000790324       111000883833      
111000972405       448958371       464511849       464627447       464751973    
  464891738     449644905       464959865       465063329       465139889      
465218220       465295806       465378107       465455251       111000379271    
  111000485651       111000584718       111000688645       111000790335      
111000883855       111000972416       448958660       464511872       464627470
      464752062       464891811     449644913       464959964       465063337  
    465139905       465218238       465295830       465378131       465455269  
    111000379305       111000485673       111000584842       111000688702      
111000790346       111000883866       111000972427       448959049      
464511898       464627504       464752138       464891829     449645480      
464959972       465063394       465139996       465218246       465295855      
465378156       465455277       111000379316       111000485730      
111000584853       111000688724       111000790357       111000883923      
111000972438       448959122       464512037       464627512       464752146    
  464891886     449645571       464960012       465063410       465140002      
465218253       465295905       465378198       465455293       111000379327    
  111000485808       111000584864       111000688780       111000790379      
111000883934       111000972450       448959684       464512045       464627520
      464752153       464891902     449645787       464960129       465063428  
    465140051       465218279       465295921       465378206       465455335  
    111000379350       111000485819       111000584875       111000688791      
111000790425       111000884014       111000972461       448959882      
464512052       464627561       464752179       464891928     449646249      
464960145       465063436       465140085       465218295       465296036      
465378214       465455343       111000379596       111000485875      
111000584910       111000688825       111000790436       111000884025      
111000972472       448960732       464512136       464627579       464752229    
  464892041     449646264       464960319       465063444       465140119      
465218329       465296077       465378222       465455376       111000379608    
  111000485897       111000584932       111000688858       111000790447      
111000884069       111000972494       448961581       464512201       464627629
      464752260       464892082     449646413       464960442       465063451  
    465140143       465218345       465296093       465378271       465455392  
    111000379620       111000485932       111000584954       111000688892      
111000790458       111000884137       111000972506       448962258      
464512227       464627645       464752294       464892132     449646538      
464960467       465063469       465140242       465218360       465296143      
465378289       465455418       111000379631       111000485954      
111000584987       111000688926       111000790469       111000884160      
111000972517       448962449       464512276       464627652       464752385    
  464892157     449646553       464960624       465063477       465140259      
465218386       465296150       465378305       465455426       111000379686    
  111000485998       111000584998       111000688959       111000790470      
111000884249       111000972528       448962647       464512292       464627660
      464752427       464892173     449646595       464960699       465063485  
    465140267       465218402       465296168       465378321       465455434  
    111000379710       111000486001       111000585001       111000688960      
111000790481       111000884250       111000972539       448962746      
464512391       464627678       464752484       464892199     449646611      
464960707       465063493       465140291       465218428       465296192      
465378339       465455442       111000379732       111000486012      
111000585045       111000688982       111000790515       111000884306      
111000972573       448962803       464512474       464627686       464752575    
  464892280     449646835       464960863       465063501       465140309      
465218436       465296259       465378347       465455467       111000379754    
  111000486034       111000585090       111000689028       111000790526      
111000884340       111000972595       448962894       464512482       464627694
      464752583       464892322     449647163       464960889       465063519  
    465140341       465218444       465296275       465378370       465455483  
    111000379765       111000486056       111000585124       111000689040      
111000790537       111000884384       111000972629       448963017      
464512532       464627702       464752641       464892389     449647247      
464960905       465063527       465140366       465218451       465296283      
465378388       465455509       111000379776       111000486067      
111000585337       111000689051       111000790548       111000884407      
111000972630       448963082       464512565       464627736       464752682    
  464892470     449647304       464960921       465063543       465140424      
465218469       465296291       465378461       465455517       111000380015    
  111000486078       111000585348       111000689152       111000790559      
111000884430       111000972663       448963462       464512664       464627744
      464752864       464892520     449647353       464960939       465063550  
    465140432       465218485       465296309       465378479       465455582  
    111000380026       111000486157       111000585359       111000689174      
111000790560       111000884441       111000972685       448963975      
464512672       464627850       464752880       464892611     449647635      
464960947       465063568       465140440       465218501       465296366      
465378487       465455616       111000380048       111000486168      
111000585405       111000689589       111000790649       111000884463      
111000972719       448964049       464512698       464627892       464753334    
  464892629     449648583       464960954       465063576       465140457      
465218535       465296382       465378495       465455624       111000380060    
  111000486203       111000585438       111000689679       111000790650      
111000884485       111000972731       448964304       464512714       464627900
      464753367       464892694     449648989       464961010       465063584  
    465140465       465218568       465296481       465378503       465455632  
    111000380082       111000486214       111000585494       111000689680      
111000790672       111000884496       111000972775       448964387      
464512805       464627926       464753375       464892751     449649011      
464961044       465063592       465140507       465218584       465296499      
465378511       465455657       111000380138       111000486258      
111000585506       111000689691       111000790683       111000884520      
111000972786       448964916       464512813       464627934       464753391    
  464892777     449649326       464961085       465063600       465140531      
465218600       465296515       465378537       465455665       111000380149    
  111000486269       111000585540       111000689770       111000790694      
111000884564       111000972797       448965053       464512847       464627942
      464753433       464892843     449649417       464961119       465063626  
    465140572       465218634       465296564       465378578       465455673  
    111000380374       111000486304       111000585562       111000689781      
111000790706       111000884575       111000972809       448965343      
464512953       464627983       464753441       464892876     449649649      
464961135       465063634       465140598       465218642       465296572      
465378610       465455681       111000380385       111000486315      
111000585618       111000689837       111000790739       111000884722      
111000972810       448965772       464513043       464628072       464753490    
  464892884     449650167       464961184       465063642       465140630      
465218659       465296598       465378628       465455707       111000380396    
  111000486326       111000585629       111000689882       111000790740      
111000884744       111000972832       448966085       464513068       464628114
      464753540       464892892     449650282       464961226       465063659  
    465140648       465218667       465296606       465378883       465455715  
    111000380431       111000486371       111000585720       111000689983      
111000790751       111000884755       111000972854       448966234      
464513167       464628130       464753581       464892900     449650407      
464961317       465063667       465140655       465218683       465296622      
465378891       465455749       111000380475       111000486382      
111000585887       111000690121       111000790762       111000884766      
111000972876       448966309       464513175       464628171       464753607    
  464892918     449650456       464961325       465063675       465140663      
465218717       465296663       465378909       465455780       111000380699    
  111000486427       111000585944       111000690154       111000790795      
111000884788       111000972887       448966499       464513308       464628189
      464753730       464892967     449650761       464961333       465063683  
    465140689       465218725       465296705       465378958       465455806  
    111000380756       111000486450       111000585966       111000690165      
111000790807       111000884856       111000972898       448966515      
464513316       464628239       464753805       464892983     449650779      
464961358       465063691       465140739       465218733       465296721      
465378966       465455814       111000380767       111000486472      
111000585988       111000690233       111000790818       111000884878      
111000972911       448966556       464513357       464628247       464753854    
  464893015     449650902       464961416       465063709       465140747      
465218741       465296747       465378974       465455830       111000381128    
  111000486506       111000585999       111000690334       111000790829      
111000884902       111000972922       448966945       464513373       464628254
      464753888       464893031     449650928       464961457       465063733  
    465140762       465218766       465296754       465378990       465455848  
    111000381140       111000486517       111000586035       111000690345      
111000790830       111000884924       111000972933       448967372      
464513399       464628270       464753946       464893114     449651553      
464961507       465063766       465140812       465218774       465296804      
465379014       465455855       111000381151       111000486528      
111000586046       111000690378       111000790841       111000884935      
111000972944       448967950       464513456       464628296       464754019    
  464893189     449651629       464961630       465063774       465140838      
465218790       465296838       465379022       465455863       111000381195    
  111000486551       111000586079       111000690389       111000790852      
111000884946       111000972966       448968115       464513464       464628312
      464754027       464893197     449651892       464961655       465063790  
    465140846       465218816       465296861       465379063       465455889  
    111000381207       111000486562       111000586114       111000690413      
111000790896       111000884980       111000972977       448968172      
464513548       464628338       464754084       464893205     449652163      
464961663       465063808       465140895       465218824       465296887      
465379089       465455905       111000381218       111000486573      
111000586125       111000690446       111000790908       111000885015      
111000972988       448968495       464513589       464628346       464754134    
  464893213     449652346       464961705       465063816       465140903      
465218832       465296903       465379097       465455913       111000381230    
  111000486595       111000586136       111000690525       111000790919      
111000885026       111000972999       448968727       464513597       464628353
      464754167       464893262     449652353       464961713       465063840  
    465140911       465218857       465296986       465379113       465455921  
    111000381421       111000486607       111000586169       111000690536      
111000790931       111000885048       111000973002       448968768      
464513605       464628361       464754209       464893346     449652452      
464961796       465063857       465140945       465218865       465296994      
465379121       465455947       111000381443       111000486629      
111000586181       111000690558       111000790942       111000885059      
111000973024       448969212       464513621       464628379       464754241    
  464893411     449652700       464961903       465063873       465140986      
465218881       465297083       465379139       465455954       111000381465    
  111000486641       111000586215       111000690569       111000790953      
111000885060       111000973035       448969253       464513761       464628395
      464754266       464893437     449652890       464961929       465063915  
    465140994       465218907       465297091       465379162       465455970  
    111000381487       111000486652       111000586259       111000690581      
111000790964       111000885082       111000973046       448969402      
464513795       464628429       464754308       464893445     449653450      
464961960       465063923       465141018       465218923       465297109      
465379204       465455988       111000381498       111000486663      
111000586361       111000690592       111000790986       111000885116      
111000973057       448969964       464513829       464628445       464754332    
  464893452     449653625       464962133       465063949       465141026      
465218931       465297125       465379220       465455996       111000381544    
  111000486900       111000586383       111000690615       111000790997      
111000885138       111000973068       448970061       464513860       464628486
      464754357       464893502     449653674       464962257       465064012  
    465141059       465218956       465297141       465379295       465456002  
    111000381566       111000486944       111000586394       111000690626      
111000791000       111000885161       111000973079       448970566      
464513878       464628494       464754407       464893544     449654144      
464962265       465064095       465141091       465218972       465297190      
465379352       465456051       111000381577       111000486966      
111000586406       111000690648       111000791022       111000885172      
111000973080       448971903       464513886       464628510       464754423    
  464893551     449654433       464962299       465064103       465141109      
465218998       465297216       465379360       465456069       111000381588    
  111000486977       111000586417       111000690659       111000791033      
111000885194       111000973091       448972034       464513936       464628528
      464754449       464893593     449654524       464962323       465064111  
    465141117       465219053       465297299       465379386       465456077  
    111000381724       111000487013       111000586451       111000690682      
111000791044       111000885206       111000973169       448972083      
464513951       464628536       464754456       464893627     449654862      
464962349       465064194       465141158       465219087       465297307      
465379469       465456093       111000381847       111000487035      
111000586462       111000690727       111000791077       111000885239      
111000973170       448972117       464513977       464628544       464754530    
  464893668     449654870       464962372       465064228       465141190      
465219095       465297331       465379493       465456119       111000381959    
  111000487057       111000586484       111000690738       111000791088      
111000885318       111000973181       448972406       464514066       464628585
      464754605       464893684     449654987       464962380       465064236  
    465141232       465219103       465297372       465379527       465456127  
    111000381960       111000487103       111000586552       111000690794      
111000791099       111000885475       111000973192       448972661      
464514173       464628601       464754704       464893767     449655018      
464962497       465064251       465141240       465219111       465297398      
465379535       465456135       111000381993       111000487125      
111000586563       111000690840       111000791123       111000885497      
111000973215       448972778       464514264       464628619       464754787    
  464893825     449655141       464962505       465064285       465141257      
465219137       465297463       465379543       465456143       111000382006    
  111000487169       111000586585       111000690895       111000791145      
111000885509       111000973226       448972992       464514272       464628627
      464754811       464893841     449655323       464962620       465064293  
    465141265       465219145       465297471       465379600       465456168  
    111000382017       111000487204       111000586596       111000690907      
111000791156       111000885510       111000973237       448973040      
464514330       464628635       464754860       464893916     449655786      
464962638       465064301       465141364       465219285       465297505      
465379667       465456184       111000382039       111000487215      
111000586608       111000690963       111000791167       111000885543      
111000973248       448973321       464514462       464628643       464754985    
  464894013     449655927       464962646       465064335       465141406      
465219350       465297539       465379683       465456192       111000382152    
  111000487226       111000586631       111000690985       111000791178      
111000885565       111000973259       448973420       464514520       464628668
      464755008       464894047     449656016       464962661       465064384  
    465141414       465219368       465297562       465379691       465456234  
    111000382376       111000487237       111000586664       111000690996      
111000791189       111000885611       111000973260       448973701      
464514538       464628676       464755099       464894088     449656164      
464962729       465064418       465141422       465219376       465297570      
465379709       465456259       111000382398       111000487248      
111000586675       111000691032       111000791190       111000885644      
111000973271       448974576       464514645       464628692       464755123    
  464894146     449656487       464962737       465064517       465141455      
465219418       465297653       465379741       465456275       111000382411    
  111000487260       111000586710       111000691100       111000791202      
111000885666       111000973282       448974634       464514678       464628700
      464755131       464894161     449656537       464962794       465064525  
    465141489       465219459       465297711       465379758       465456283  
    111000382466       111000487282       111000586754       111000691133      
111000791213       111000885677       111000973293       448974915      
464514686       464628718       464755248       464894195     449656743      
464962828       465064541       465141596       465219483       465297752      
465379790       465456317       111000382477       111000487338      
111000586765       111000691144       111000791268       111000885688      
111000973305       448975565       464514694       464628726       464755255    
  464894203     449656966       464962844       465064558       465141604      
465219491       465297778       465379808       465456341       111000382624    
  111000487372       111000586776       111000691177       111000791279      
111000885699       111000973316       448975607       464514728       464628734
      464755271       464894211     449657006       464962885       465064582  
    465141646       465219509       465297802       465379824       465456358  
    111000382646       111000487383       111000586798       111000691188      
111000791280       111000885712       111000973338       448975888      
464514777       464628742       464755297       464894237     449657188      
464962901       465064590       465141703       465219525       465297828      
465379832       465456374       111000382657       111000487406      
111000586800       111000691256       111000791303       111000885789      
111000973349       448976431       464514843       464628759       464755313    
  464894302     449657204       464962927       465064608       465141752      
465219533       465297851       465379873       465456440       111000382680    
  111000487484       111000586967       111000691267       111000791314      
111000885813       111000973350       448976548       464514900       464628767
      464755321       464894336     449657295       464962935       465064616  
    465141778       465219566       465297869       465379899       465456465  
    111000382703       111000487495       111000587047       111000691313      
111000791336       111000885835       111000973361       448977116      
464514983       464628775       464755388       464894393     449657691      
464962943       465064665       465141810       465219582       465297885      
465379915       465456473       111000383007       111000487552      
111000587069       111000691403       111000791358       111000885868      
111000973394       448977165       464514991       464628783       464755404    
  464894401     449657782       464962976       465064707       465141851      
465219632       465297901       465379931       465456499       111000383030    
  111000487619       111000587092       111000691414       111000791370      
111000885891       111000973406       448977389       464515055       464628817
      464755412       464894419     449657832       464963040       465064749  
    465141877       465219640       465297919       465380004       465456515  
    111000383063       111000487631       111000587238       111000691436      
111000791404       111000885925       111000973428       448977637      
464515063       464628825       464755420       464894435     449657931      
464963081       465064756       465141901       465219731       465297935      
465380020       465456549       111000383074       111000487642      
111000587250       111000691469       111000791415       111000885958      
111000973451       448978536       464515089       464628833       464755487    
  464894484     449657998       464963115       465064764       465141950      
465219749       465297950       465380038       465456556       111000383108    
  111000487653       111000587339       111000691481       111000791426      
111000885981       111000973473       448979856       464515121       464628841
      464755503       464894526     449658111       464963149       465064772  
    465141984       465219756       465297968       465380046       465456580  
    111000383119       111000487675       111000587340       111000691515      
111000791437       111000886005       111000973495       448980219      
464515139       464628866       464755537       464894583  

 

SCH-A-22



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449658145       464963164       465064798       465142008       465219798      
465297976       465380079       465456606       111000383131       111000487697
      111000587362       111000691571       111000791448       111000886049    
  111000973518       448980441       464515279       464628874       464755552  
    464894617     449658160       464963198       465064814       465142016    
  465219806       465297992       465380103       465456630       111000383401  
    111000487743       111000587418       111000691627       111000791460      
111000886050       111000973530       448980680       464515287       464628890
      464755651       464894625     449658186       464963222       465064822  
    465142057       465219814       465298016       465380111       465456648  
    111000383423       111000487754       111000587429       111000691649      
111000791471       111000886094       111000973552       448980771      
464515352       464628924       464755685       464894633     449658210      
464963305       465064830       465142081       465219848       465298032      
465380145       465456663       111000383445       111000487765      
111000587441       111000691650       111000791482       111000886106      
111000973563       448981373       464515378       464628932       464755743    
  464894641     449658459       464963362       465064863       465142099      
465219855       465298040       465380160       465456697       111000383489    
  111000487800       111000587463       111000691717       111000791493      
111000886184       111000973574       448981449       464515386       464628940
      464755792       464894757     449658491       464963370       465064889  
    465142156       465219863       465298073       465380178       465456705  
    111000383490       111000487855       111000587474       111000691762      
111000791505       111000886207       111000973585       448981548      
464515402       464628957       464755800       464894773     449659028      
464963412       465064905       465142222       465219889       465298107      
465380186       465456721       111000383669       111000487866      
111000587508       111000691773       111000791516       111000886230      
111000973596       448981878       464515410       464628965       464755859    
  464894880     449659283       464963446       465064913       465142230      
465219897       465298180       465380210       465456754       111000383670    
  111000487899       111000587520       111000691807       111000791527      
111000886241       111000973619       448982330       464515485       464628973
      464755891       464894914     449659788       464963511       465064947  
    465142248       465219905       465298222       465380236       465456762  
    111000383681       111000487901       111000587586       111000691830      
111000791538       111000886308       111000973620       448982686      
464515501       464628981       464755909       464894930     449660257      
464963537       465064962       465142255       465219913       465298230      
465380269       465456788       111000383692       111000487912      
111000587643       111000691852       111000791549       111000886320      
111000973631       448982777       464515568       464628999       464755925    
  464894955     449660604       464963545       465064970       465142263      
465219947       465298255       465380293       465456820       111000383704    
  111000487934       111000587711       111000691874       111000791550      
111000886342       111000973675       448983668       464515642       464629013
      464755982       464895069     449660828       464963552       465064988  
    465142271       465219970       465298271       465380301       465456838  
    111000383951       111000487945       111000587755       111000691885      
111000791561       111000886386       111000973686       448983882      
464515675       464629021       464756162       464895168     449660893      
464963594       465065001       465142289       465219988       465298289      
465380335       465456861       111000383962       111000487967      
111000587799       111000691896       111000791583       111000886500      
111000973697       448984500       464515717       464629039       464756188    
  464895176     449661065       464963628       465065027       465142347      
465220002       465298339       465380343       465456879       111000383973    
  111000487978       111000587834       111000691908       111000791594      
111000886511       111000973709       448984583       464515725       464629047
      464756238       464895218     449661172       464963636       465065068  
    465142362       465220051       465298354       465380368       465456887  
    111000383995       111000487989       111000587856       111000691919      
111000791606       111000886544       111000973710       448984799      
464515758       464629070       464756337       464895226     449661610      
464963669       465065100       465142388       465220093       465298362      
465380400       465456895       111000384019       111000487990      
111000587889       111000691920       111000791617       111000886599      
111000973721       448984872       464515774       464629088       464756345    
  464895259     449662147       464963677       465065159       465142404      
465220101       465298370       465380467       465456903       111000384020    
  111000488036       111000587924       111000691931       111000791763      
111000886623       111000973732       448984955       464515790       464629096
      464756360       464895275     449662154       464963735       465065209  
    465142461       465220119       465298388       465380475       465456911  
    111000384277       111000488047       111000588026       111000691953      
111000792012       111000886713       111000973743       448985226      
464515808       464629112       464756378       464895309     449662329      
464963909       465065225       465142495       465220143       465298396      
465380483       465456937       111000384288       111000488058      
111000588059       111000691975       111000792023       111000886724      
111000973754       448985473       464515873       464629138       464756386    
  464895341     449662634       464963941       465065290       465142529      
465220176       465298453       465380491       465456952       111000384334    
  111000488069       111000588060       111000691986       111000792034      
111000886780       111000973765       448985580       464515881       464629146
      464756410       464895366     449662642       464964006       465065308  
    465142578       465220192       465298495       465380525       465456978  
    111000384345       111000488070       111000588082       111000691997      
111000792045       111000886803       111000973776       448985754      
464515949       464629153       464756477       464895382     449662865      
464964014       465065324       465142602       465220218       465298503      
465380541       465457018       111000384378       111000488216      
111000588093       111000692011       111000792067       111000886836      
111000973787       448985937       464516137       464629161       464756485    
  464895424     449662956       464964030       465065357       465142610      
465220234       465298545       465380574       465457042       111000384389    
  111000488261       111000588105       111000692022       111000792089      
111000886847       111000973798       448985960       464516178       464629187
      464756501       464895432     449663004       464964063       465065373  
    465142636       465220325       465298586       465380582       465457075  
    111000384457       111000488294       111000588138       111000692033      
111000792090       111000886881       111000973800       448986216      
464516293       464629195       464756527       464895457     449663160      
464964071       465065415       465142651       465220333       465298594      
465380673       465457091       111000384468       111000488317      
111000588161       111000692044       111000792102       111000886904      
111000973811       448986257       464516327       464629203       464756584    
  464895507     449663186       464964089       465065464       465142669      
465220366       465298602       465380699       465457109       111000384480    
  111000488553       111000588172       111000692055       111000792113      
111000886926       111000973833       448986497       464516335       464629211
      464756691       464895598     449663228       464964121       465065506  
    465142677       465220382       465298610       465380707       465457117  
    111000384491       111000488564       111000588206       111000692077      
111000792135       111000886959       111000973866       448986612      
464516368       464629229       464756774       464895622     449663525      
464964147       465065530       465142701       465220390       465298628      
465380731       465457125       111000384716       111000488610      
111000588217       111000692088       111000792157       111000886982      
111000992957       448986950       464516434       464629237       464756816    
  464895648     449663640       464964162       465065571       465142735      
465220408       465298651       465380764       465457133       111000384727    
  111000488632       111000588228       111000692101       111000792168      
111000887039       111000994803       448987016       464516517       464629252
      464756857       464895754     449663889       464964212       465065621  
    465142743       465220457       465298677       465380780       465457141  
    111000384749       111000488643       111000588240       111000692123      
111000792179       111000887062       111000994814       448988238      
464516525       464629260       464756899       464895796     449663913      
464964246       465065662       465142800       465220465       465298685      
465380806       465457158       111000384750       111000488654      
111000588284       111000692134       111000792180       111000887095      
111000994836       448988253       464516541       464629286       464757004    
  464895812     449664267       464964253       465065670       465142818      
465220473       465298727       465380814       465457166       111000384772    
  111000488687       111000588318       111000692145       111000792258      
111000887141       111000994847       448988469       464516558       464629294
      464757038       464895952     449664333       464964295       465065688  
    465142826       465220481       465298743       465380830       465457174  
    111000384794       111000488722       111000588330       111000692156      
111000792304       111000887220       111000994858       448988675      
464516616       464629302       464757061       464895994     449664432      
464964311       465065696       465142891       465220499       465298750      
465380848       465457190       111000384806       111000488733      
111000588363       111000692178       111000792337       111000887242      
111000994869       448988766       464516624       464629310       464757103    
  464896141     449664663       464964329       465065738       465142958      
465220556       465298768       465380855       465457208       111000385144    
  111000488755       111000588385       111000692189       111000792348      
111000887309       111000994870       448989020       464516632       464629328
      464757194       464896166     449664697       464964352       465065746  
    465142966       465220564       465298776       465380871       465457216  
    111000385155       111000488766       111000588396       111000692202      
111000792360       111000887365       111000994881       448989061      
464516665       464629336       464757301       464896208     449664945      
464964386       465065753       465142982       465220572       465298784      
465380921       465457224       111000385177       111000488777      
111000588408       111000692213       111000792427       111000887411      
111000994892       448989293       464516673       464629351       464757350    
  464896240     449665389       464964428       465065779       465142990      
465220580       465298792       465380970       465457240       111000385188    
  111000488788       111000588442       111000692257       111000792438      
111000887455       111000994904       448989426       464516723       464629369
      464757475       464896265     449665447       464964493       465065803  
    465143022       465220630       465298834       465380988       465457257  
    111000385201       111000488801       111000588509       111000692268      
111000792461       111000887499       111000994915       448990051      
464516756       464629377       464757491       464896315     449665645      
464964543       465065811       465143055       465220648       465298867      
465380996       465457265       111000385346       111000488812      
111000588543       111000692280       111000792472       111000887534      
111000994926       448990440       464516764       464629385       464757566    
  464896554     449665702       464964618       465065829       465143071      
465220655       465298875       465381036       465457273       111000385368    
  111000488823       111000588554       111000692291       111000792528      
111000887556       111000994937       448990986       464516780       464629401
      464757574       464896562     449665967       464964634       465065878  
    465143113       465220663       465298883       465381069       465457299  
    111000385379       111000488878       111000588598       111000692314      
111000792539       111000887567       111000994948       448991067      
464516855       464629419       464757608       464896588     449666221      
464964717       465065886       465143121       465220705       465298925      
465381101       465457307       111000385380       111000488902      
111000588600       111000692325       111000792551       111000887589      
111000994959       448991109       464516863       464629427       464757616    
  464896604     449666403       464964881       465065894       465143154      
465220721       465298933       465381119       465457315       111000385391    
  111000488913       111000588611       111000692336       111000792562      
111000887590       111000994960       448991950       464516905       464629443
      464757624       464896646     449666833       464964907       465065910  
    465143162       465220739       465298941       465381127       465457323  
    111000385403       111000488924       111000588699       111000692347      
111000792573       111000887624       111000994971       448991992      
464516947       464629492       464757657       464896679     449667138      
464964980       465065951       465143196       465220754       465298958      
465381135       465457331       111000385447       111000488935      
111000588723       111000692369       111000792595       111000887703      
111000994982       448992008       464516996       464629724       464757780    
  464896687     449667500       464964998       465065993       465143204      
465220770       465298990       465381150       465457372       111000385458    
  111000488946       111000588756       111000692370       111000792641      
111000887848       111000994993       448992057       464517010       464629872
      464757798       464896695     449667658       464965011       465066066  
    465143246       465220788       465299006       465381200       465457398  
    111000385470       111000488980       111000588767       111000692381      
111000792696       111000887893       111000995006       448992446      
464517028       464630029       464757871       464896810     449668003      
464965045       465066074       465143295       465220820       465299014      
465381226       465457414       111000385481       111000489015      
111000589049       111000692404       111000792775       111000887905      
111000995028       448992768       464517085       464630169       464757897    
  464896836     449668102       464965136       465066116       465143303      
465220853       465299063       465381234       465457422       111000385492    
  111000489048       111000589083       111000692415       111000792966      
111000887972       111000995040       448993717       464517119       464630268
      464757905       464896885     449668110       464965144       465066165  
    465143311       465220911       465299071       465381242       465457448  
    111000385504       111000489059       111000589128       111000692437      
111000792977       111000887994       111000995051       448993907      
464517192       464630300       464758028       464896893     449668185      
464965201       465066207       465143329       465220937       465299105      
465381267       465457455       111000385515       111000489082      
111000589139       111000692448       111000792999       111000888007      
111000995062       448994541       464517234       464630318       464758119    
  464896943     449668193       464965268       465066223       465143337      
465220986       465299113       465381291       465457463       111000385717    
  111000489149       111000589140       111000692471       111000793013      
111000888018       111000995073       448995555       464517267       464630417
      464758184       464896984     449668383       464965292       465066249  
    465143352       465221018       465299121       465381309       465457489  
    111000385728       111000489172       111000589173       111000692482      
111000793024       111000888029       111000995084       448995670      
464517283       464630441       464758275       464897198     449668433      
464965334       465066256       465143378       465221026       465299139      
465381317       465457505       111000385739       111000489183      
111000589218       111000692493       111000793035       111000888041      
111000995107       448995712       464517358       464630466       464758291    
  464897222     449668441       464965391       465066272       465143386      
465221091       465299154       465381341       465457513       111000385908    
  111000489194       111000589229       111000692505       111000793057      
111000888052       111000995118       448996439       464517440       464630474
      464758325       464897271     449668805       464965516       465066298  
    465143394       465221109       465299170       465381382       465457521  
    111000385986       111000489206       111000589252       111000692516      
111000793091       111000888085       111000995141       448997718      
464517473       464630607       464758333       464897362     449668995      
464965524       465066348       465143402       465221117       465299196      
465381390       465457539       111000386055       111000489228      
111000589397       111000692527       111000793125       111000888120      
111000995152       448997924       464517499       464630623       464758416    
  464897412     449669142       464965532       465066389       465143410      
465221125       465299220       465381408       465457562       111000386077    
  111000489239       111000589454       111000692538       111000793147      
111000888164       111000995174       448998146       464517572       464630649
      464758473       464897420     449669423       464965599       465066397  
    465143436       465221158       465299253       465381424       465457570  
    111000386246       111000489251       111000589522       111000692549      
111000793158       111000888186       111000995196       448998401      
464517606       464630672       464758515       464897453     449669563      
464965623       465066405       465143451       465221216       465299295      
465381440       465457588       111000386268       111000489273      
111000589533       111000692561       111000793169       111000888197      
111000995208       448998880       464517622       464630722       464758549    
  464897479     449669738       464965672       465066439       465143469      
465221281       465299303       465381465       465457604       111000386280    
  111000489307       111000589577       111000692572       111000793170      
111000888210       111000995219       448999029       464517671       464630771
      464758556       464897487     449669886       464965698       465066454  
    465143485       465221331       465299311       465381473       465457612  
    111000386336       111000489329       111000589623       111000692594      
111000793192       111000888221       111000995220       448999227      
464517713       464630789       464758580       464897495     449670140      
464965789       465066462       465143493       465221372       465299329      
465381499       465457638       111000386639       111000489330      
111000589645       111000692606       111000793215       111000888243      
111000995242       448999235       464517788       464630797       464758598    
  464897578     449670249       464965847       465066504       465143501      
465221406       465299337       465381523       465457646       111000386651    
  111000489341       111000589678       111000692617       111000793226      
111000888276       111000995253       448999375       464517945       464630862
      464758606       464897610     449670967       464965862       465066538  
    465143527       465221414       465299345       465381549       465457653  
    111000386695       111000489396       111000589702       111000692628      
111000793260       111000888300       111000995264       448999656      
464517960       464630870       464758614       464897651     449671064      
464965953       465066629       465143568       465221513       465299360      
465381598       465457661       111000386718       111000489420      
111000589724       111000692639       111000793305       111000888311      
111000995275       448999714       464517986       464630896       464758663    
  464897693     449671189       464965987       465066637       465143584      
465221521       465299394       465381622       465457679       111000386741    
  111000489510       111000589735       111000692662       111000793338      
111000888322       111000995286       448999821       464518109       464630912
      464758713       464897743     449671304       464966068       465066645  
    465143600       465221539       465299410       465381630       465457687  
    111000386808       111000489554       111000589757       111000692673      
111000793361       111000888333       444725113       448999920       464518133
      464630920       464758739       464897768     449671619       464966167  
    465066652       465143618       465221554       465299436       465381655  
    465457695       111000386819       111000489565       111000589803      
111000692695       111000793406       111000888344       444758924      
449000173       464518141       464630961       464758796       464897792    
449671809       464966191       465066660       465143626       465221596      
465299451       465381671       465457703       111000387078       111000489587
      111000589814       111000692707       111000793428       111000888355    
  444863617       449000181       464518208       464631001       464758861    
  464897834     449671817       464966209       465066728       465143634      
465221612       465299469       465381689       465457711       111000387089    
  111000489598       111000589836       111000692718       111000793484      
111000888388       444946909       449000538       464518323       464631050    
  464758911       464897859     449671833       464966233       465066876      
465143659       465221620       465299477       465381697       465457745      
111000387102       111000489600       111000589847       111000692763      
111000793518       111000888412       445009525       449000686       464518372
      464631084       464758929       464897891     449671866       464966266  
    465066884       465143691       465221646       465299493       465381739  
    465457752       111000387124       111000489611       111000589870      
111000692774       111000793529       111000888423       445086002      
449000728       464518414       464631159       464758994       464897925    
449671874       464966365       465066918       465143717       465221703      
465299535       465381754       465457778       111000387168       111000489622
      111000589892       111000692785       111000793552       111000888456    
  445131014       449001072       464518448       464631225       464759018    
  464898006     449671924       464966423       465066942       465143725      
465221711       465299543       465381762       465457794       111000387191    
  111000489644       111000589959       111000692796       111000793620      
111000888489       445308786       449001601       464518455       464631399    
  464759059       464898048     449672294       464966449       465066959      
465143782       465221729       465299550       465381796       465457802      
111000387214       111000489655       111000589971       111000692808      
111000793631       111000888513       445320021       449001635       464518521
      464631415       464759067       464898055     449672377       464966456  
    465066975       465143790       465221760       465299576       465381820  
    465457810       111000387236       111000489677       111000590018      
111000692820       111000793642       111000888524       445367790      
449001825       464518539       464631480       464759133       464898089    
449672492       464966472       465066983       465143808       465221786      
465299584       465381903       465457828       111000387269       111000489701
      111000590029       111000692831       111000793664       111000888535    
  445370190       449002005       464518547       464631506       464759208    
  464898121     449672559       464966480       465067031       465143816      
465221794       465299642       465381945       465457844       111000387562    
  111000489756       111000590052       111000692842       111000793697      
111000888568       445486152       449002369       464518570       464631530    
  464759240       464898147     449672724       464966514       465067056      
465143832       465221802       465299659       465381952       465457877      
111000387595       111000489778       111000590119       111000692853      
111000793732       111000888579       445535677       449002567       464518646
      464631613       464759273       464898170  

 

SCH-A-23



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449673383       464966530       465067080       465143881       465221828      
465299675       465381978       465457901       111000387618       111000489789
      111000590142       111000692909       111000793776       111000888614    
  445619349       449003755       464518687       464631670       464759299    
  464898188     449673607       464966555       465067122       465143899      
465221836       465299683       465381986       465457943       111000387630    
  111000489824       111000590153       111000692910       111000793800      
111000888636       445672132       449003839       464518695       464631712    
  464759307       464898246     449673631       464966563       465067148      
465143915       465221844       465299691       465381994       465457950      
111000387652       111000489846       111000590209       111000692932      
111000793811       111000888670       445682982       449003854       464518760
      464631720       464759422       464898253     449674092       464966571  
    465067163       465143923       465221851       465299709       465382018  
    465457968       111000387663       111000489891       111000590210      
111000692943       111000793901       111000888704       445734007      
449003946       464518836       464631829       464759448       464898287    
449674548       464966696       465067189       465143956       465221901      
465299725       465382034       465457976       111000387674       111000489914
      111000590221       111000692976       111000793956       111000888726    
  445750987       449004423       464518851       464631837       464759497    
  464898303     449674563       464966712       465067221       465144004      
465221943       465299733       465382042       465457984       111000387742    
  111000489947       111000590243       111000692998       111000794014      
111000888737       445778525       449004878       464518893       464631845    
  464759513       464898360     449674787       464966720       465067239      
465144020       465221950       465299758       465382067       465457992      
111000387753       111000489981       111000590254       111000693001      
111000794025       111000888748       445793755       449004894       464518976
      464631860       464759521       464898436     449674902       464966845  
    465067296       465144129       465221968       465299782       465382083  
    465458008       111000387764       111000490006       111000590276      
111000693023       111000794036       111000888760       445837461      
449004977       464519099       464631886       464759604       464898444    
449675420       464966852       465067312       465144152       465221976      
465299790       465382091       465458016       111000387775       111000490017
      111000590311       111000693045       111000794047       111000888771    
  445845555       449005040       464519107       464631910       464759612    
  464898535     449675677       464966860       465067338       465144194      
465222016       465299808       465382125       465458024       111000387797    
  111000490028       111000590333       111000693067       111000794092      
111000888782       445871494       449005149       464519131       464631944    
  464759695       464898576     449675727       464966886       465067346      
465144210       465222032       465299816       465382174       465458032      
111000387809       111000490051       111000590355       111000693089      
111000794115       111000888816       445891351       449005172       464519149
      464631969       464759778       464898584     449675750       464966894  
    465067361       465144228       465222057       465299832       465382190  
    465458040       111000387810       111000490062       111000590366      
111000693113       111000794148       111000888838       445971757      
449005610       464519206       464631977       464759901       464898600    
449675826       464966902       465067387       465144244       465222073      
465299899       465382216       465458065       111000387832       111000490084
      111000590388       111000693124       111000794159       111000888849    
  445989148       449005693       464519230       464631993       464759984    
  464898626     449675958       464966936       465067403       465144251      
465222099       465299923       465382299       465458081       111000387843    
  111000490095       111000590399       111000693146       111000794160      
111000888872       445993173       449005933       464519263       464632058    
  464759992       464898733     449676428       464966951       465067411      
465144285       465222123       465299931       465382307       465458099      
111000387854       111000490107       111000590401       111000693157      
111000794171       111000888883       446009805       449006121       464519297
      464632140       464760016       464898766     449676535       464966977  
    465067452       465144343       465222180       465299949       465382323  
    465458107       111000387865       111000490129       111000590445      
111000693179       111000794182       111000888917       446054447      
449006436       464519339       464632165       464760065       464898790    
449676568       464967033       465067478       465144376       465222198      
465299956       465382331       465458123       111000387999       111000490141
      111000590456       111000693180       111000794193       111000888939    
  446074817       449006790       464519412       464632173       464760073    
  464898824     449676576       464967074       465067502       465144467      
465222214       465299964       465382372       465458131       111000388002    
  111000490152       111000590467       111000693191       111000794205      
111000888940       446099988       449006907       464519446       464632215    
  464760123       464898857     449676733       464967108       465067569      
465144525       465222255       465299998       465382380       465458149      
111000388024       111000490174       111000590524       111000693203      
111000794306       111000888995       446111429       449006972       464519628
      464632231       464760149       464898865     449676766       464967124  
    465067593       465144533       465222289       465300002       465382414  
    465458156       111000388035       111000490219       111000590557      
111000693214       111000794328       111000889019       446128613      
449007640       464519636       464632256       464760164       464898873    
449676832       464967231       465067643       465144558       465222297      
465300036       465382463       465458164       111000388068       111000490231
      111000590568       111000693236       111000794362       111000889042    
  446226474       449007723       464519644       464632264       464760172    
  464898915     449677160       464967249       465067700       465144566      
465222313       465300044       465382471       465458172       111000388103    
  111000490275       111000590579       111000693258       111000794430      
111000889097       446226672       449007764       464519685       464632272    
  464760198       464898931     449677194       464967314       465067775      
465144640       465222339       465300069       465382489       465458198      
111000388350       111000490297       111000590580       111000693270      
111000794452       111000889110       446228785       449007772       464519768
      464632306       464760347       464898956     449677475       464967322  
    465067825       465144665       465222354       465300085       465382521  
    465458206       111000388394       111000490310       111000590603      
111000693449       111000794508       111000889121       446232431      
449007947       464519776       464632322       464760396       464898964    
449677590       464967348       465067874       465144681       465222362      
465300101       465382539       465458214       111000388495       111000490376
      111000590636       111000693461       111000794520       111000889143    
  446233058       449008283       464519867       464632330       464760511    
  464899004     449677640       464967397       465067924       465144715      
465222388       465300119       465382547       465458222       111000388507    
  111000490387       111000590658       111000693764       111000794733      
111000889154       446234478       449008606       464519925       464632371    
  464760545       464899020     449677772       464967405       465067940      
465144764       465222396       465300127       465382554       465458230      
111000388518       111000490398       111000590669       111000693832      
111000794744       111000889165       446235905       449008903       464519941
      464632389       464760610       464899046     449677780       464967454  
    465068088       465144772       465222412       465300135       465382562  
    465458255       111000388529       111000490400       111000590670      
111000693900       111000794766       111000889244       446236697      
449009224       464520121       464632397       464760644       464899103    
449677889       464967462       465068096       465144822       465222420      
465300150       465382638       465458263       111000388541       111000490422
      111000590681       111000693966       111000794777       111000889255    
  446237117       449009745       464520139       464632405       464760651    
  464899160     449678085       464967488       465068104       465144830      
465222438       465300176       465382646       465458271       111000388552    
  111000490433       111000590692       111000694002       111000794812      
111000889288       446239147       449009828       464520162       464632454    
  464760719       464899186     449678242       464967553       465068112      
465144889       465222446       465300218       465382653       465458289      
111000388563       111000490455       111000590704       111000694013      
111000794834       111000889334       446243644       449010065       464520170
      464632470       464760735       464899210     449678473       464967561  
    465068138       465144905       465222461       465300226       465382679  
    465458297       111000388574       111000490466       111000590838      
111000694035       111000794845       111000889378       446246704      
449010198       464520212       464632488       464760750       464899251    
449678804       464967587       465068237       465144947       465222529      
465300242       465382711       465458313       111000388619       111000490477
      111000590849       111000694181       111000794867       111000889402    
  446251506       449010487       464520220       464632504       464760818    
  464899269     449679224       464967652       465068302       465144954      
465222537       465300291       465382737       465458321       111000388945    
  111000490488       111000590872       111000694226       111000794889      
111000889457       446254591       449010685       464520238       464632579    
  464760842       464899350     449679281       464967728       465068328      
465144962       465222578       465300325       465382745       465458339      
111000388967       111000490499       111000590940       111000694271      
111000794890       111000889491       446257784       449011097       464520246
      464632637       464760859       464899392     449679414       464967744  
    465068344       465145027       465222586       465300333       465382778  
    465458354       111000388989       111000490501       111000590951      
111000694293       111000794913       111000889514       446259210      
449011147       464520394       464632652       464760875       464899459    
449679901       464967843       465068377       465145035       465222610      
465300341       465382794       465458412       111000388990       111000490512
      111000590962       111000694338       111000794924       111000889536    
  446261984       449011428       464520402       464632686       464760891    
  464899566     449680073       464967850       465068385       465145092      
465222644       465300382       465382828       465458420       111000389003    
  111000490534       111000590973       111000694349       111000794935      
111000889558       446262883       449011972       464520444       464632694    
  464760917       464899582     449680131       464967884       465068468      
465145118       465222669       465300408       465382836       465458446      
111000389418       111000490556       111000590984       111000694383      
111000794979       111000889570       446263915       449012046       464520535
      464632702       464760941       464899640     449680156       464967900  
    465068518       465145126       465222677       465300416       465382844  
    465458461       111000389430       111000490589       111000591031      
111000694406       111000794991       111000889581       446264095      
449012525       464520576       464632736       464761063       464899707    
449680214       464967975       465068534       465145134       465222685      
465300465       465382851       465458479       111000389441       111000490703
      111000591042       111000694462       111000795026       111000889604    
  446264483       449013713       464520584       464632769       464761105    
  464899715     449680222       464968023       465068542       465145142      
465222719       465300481       465382877       465458487       111000389463    
  111000490769       111000591097       111000694484       111000795048      
111000889648       446265183       449013861       464520626       464632785    
  464761113       464899764     449680297       464968031       465068575      
465145167       465222727       465300499       465382885       465458495      
111000389485       111000490893       111000591110       111000694529      
111000795116       111000889659       446268195       449014133       464520691
      464632827       464761139       464899830     449680446       464968049  
    465068591       465145183       465222735       465300507       465382893  
    465458503       111000389654       111000490916       111000591132      
111000694608       111000795138       111000889671       446271439      
449014364       464520725       464632850       464761261       464899855    
449680636       464968056       465068641       465145258       465222743      
465300523       465382901       465458511       111000389665       111000490927
      111000591143       111000694619       111000795150       111000889749    
  446276222       449014422       464520733       464632868       464761295    
  464899889     449680685       464968171       465068682       465145274      
465222750       465300549       465382919       465458537       111000389890    
  111000490949       111000591165       111000694642       111000795172      
111000889761       446276842       449014992       464520758       464632926    
  464761329       464899921     449680933       464968320       465068740      
465145308       465222776       465300556       465382935       465458552      
111000389946       111000490950       111000591176       111000694709      
111000795183       111000889772       446281859       449015296       464520790
      464632934       464761352       464900257     449680990       464968338  
    465068757       465145324       465222800       465300564       465382943  
    465458560       111000389957       111000490983       111000591187      
111000694721       111000795217       111000889806       446282402      
449015551       464520808       464632942       464761428       464900281    
449681188       464968346       465068765       465145381       465222826      
465300572       465382950       465458578       111000389991       111000491007
      111000591198       111000694743       111000795251       111000889828    
  446285488       449015981       464521012       464632967       464761469    
  464900299     449681204       464968445       465068831       465145407      
465222859       465300580       465382984       465458602       111000390038    
  111000491029       111000591211       111000694798       111000795262      
111000889851       446285660       449016104       464521087       464632991    
  464761600       464900349     449681477       464968486       465068849      
465145506       465222867       465300598       465383024       465458610      
111000390050       111000491052       111000591233       111000695003      
111000795329       111000889929       446288706       449016716       464521095
      464633015       464761618       464900356     449682293       464968502  
    465068864       465145514       465222875       465300614       465383057  
    465458636       111000390241       111000491063       111000591244      
111000695036       111000795341       111000889952       446291254      
449016799       464521137       464633056       464761675       464900364    
449682632       464968577       465068880       465145530       465222891      
465300655       465383099       465458644       111000390263       111000491074
      111000591266       111000695069       111000795374       111000890000    
  446292443       449016831       464521160       464633064       464761741    
  464900372     449682723       464968593       465068948       465145555      
465222925       465300671       465383107       465458651       111000390296    
  111000491119       111000591301       111000695081       111000795396      
111000890022       446293441       449017052       464521178       464633122    
  464761758       464900380     449683036       464968650       465068955      
465145563       465222933       465300697       465383131       465458669      
111000390308       111000491131       111000591312       111000695092      
111000795431       111000890033       446293771       449017128       464521251
      464633130       464761774       464900398     449683127       464968668  
    465068971       465145571       465222966       465300713       465383156  
    465458677       111000390331       111000491276       111000591334      
111000695104       111000795453       111000890145       446296006      
449017458       464521269       464633221       464761808       464900422    
449683143       464968809       465068989       465145589       465223014      
465300721       465383164       465458693       111000390342       111000491300
      111000591345       111000695115       111000795509       111000890167    
  446298150       449017961       464521285       464633312       464761840    
  464900448     449683812       464968841       465069045       465145605      
465223022       465300770       465383172       465458719       111000390364    
  111000491322       111000591356       111000695159       111000795521      
111000890178       446302564       449018472       464521301       464633395    
  464761865       464900489     449684166       464968866       465069128      
465145639       465223055       465300796       465383198       465458743      
111000390375       111000491333       111000591390       111000695160      
111000795554       111000890189       446302879       449018712       464521319
      464633411       464761931       464900513     449684349       464968874  
    465069169       465145647       465223097       465300887       465383206  
    465458768       111000390577       111000491399       111000591435      
111000695205       111000795587       111000890190       446303646      
449018969       464521343       464633437       464761949       464900570    
449684497       464968957       465069177       465145688       465223105      
465300911       465383248       465458776       111000390599       111000491412
      111000591446       111000695272       111000795622       111000890235    
  446304487       449019330       464521384       464633452       464761964    
  464900588     449684547       464968973       465069235       465145712      
465223147       465300994       465383255       465458826       111000390656    
  111000491423       111000591468       111000695283       111000795688      
111000890257       446304636       449021161       464521418       464633502    
  464761998       464900687     449684943       464969013       465069250      
465145761       465223162       465301034       465383297       465458834      
111000390667       111000491478       111000591491       111000695362      
111000795701       111000890279       446308587       449022003       464521426
      464633528       464762137       464900695     449685379       464969047  
    465069268       465145779       465223188       465301109       465383305  
    465458842       111000390702       111000491568       111000591514      
111000695429       111000795723       111000890303       446308884      
449022177       464521434       464633585       464762319       464900729    
449685395       464969104       465069318       465145787       465223196      
465301141       465383321       465458859       111000390746       111000491591
      111000591525       111000695441       111000795734       111000890358    
  446309361       449022581       464521442       464633700       464762327    
  464900745     449685650       464969153       465069342       465145803      
465223212       465301166       465383339       465458875       111000390768    
  111000491603       111000591547       111000695496       111000795745      
111000890369       446310187       449023274       464521459       464633791    
  464762343       464900778     449685767       464969195       465069391      
465145829       465223246       465301182       465383347       465458909      
111000390803       111000491669       111000591558       111000695609      
111000795778       111000890370       446313272       449023449       464521467
      464633809       464762400       464900786     449685874       464969278  
    465069409       465145852       465223261       465301299       465383370  
    465458925       111000390847       111000491670       111000591581      
111000695632       111000795813       111000890404       446313942      
449023530       464521483       464633833       464762426       464900802    
449685981       464969328       465069417       465145860       465223303      
465301331       465383388       465458958       111000390858       111000491704
      111000591592       111000695676       111000795835       111000890415    
  446315772       449023696       464521525       464633841       464762434    
  464900877     449686757       464969377       465069433       465145886      
465223311       465301349       465383396       465458966       111000391062    
  111000491715       111000591615       111000695687       111000795879      
111000890460       446317075       449023936       464521558       464633866    
  464762442       464900935     449687052       464969401       465069458      
465145902       465223345       465301364       465383420       465458974      
111000391084       111000491726       111000591637       111000695700      
111000795880       111000890482       446317646       449023993       464521590
      464633916       464762483       464900943     449687300       464969443  
    465069540       465145951       465223352       465301380       465383511  
    465458982       111000391095       111000491962       111000591659      
111000695744       111000795903       111000890549       446317968      
449024231       464521657       464633965       464762558       464900976    
449687318       464969476       465069557       465145969       465223360      
465301406       465383537       465458990       111000391118       111000491973
      111000591660       111000695755       111000795992       111000890550    
  446324568       449024942       464521681       464633981       464762590    
  464900984     449687409       464969484       465069599       465146009      
465223378       465301505       465383545       465459014       111000391130    
  111000492019       111000591682       111000695777       111000796027      
111000890594       446326530       449024959       464521707       464634096    
  464762632       464900992     449687441       464969575       465069607      
465146025       465223386       465301562       465383552       465459022      
111000391152       111000492086       111000591727       111000695788      
111000796050       111000890617       446327975       449024983       464521749
      464634104       464762657       464901008     449687524       464969617  
    465069623       465146090       465223402       465301570       465383560  
    465459030       111000391196       111000492109       111000591828      
111000695799       111000796072       111000890628       446330763      
449025006       464521764       464634138       464762665       464901024    
449687581       464969641       465069631       465146116       465223428      
465301604       465383602       465459048       111000391208       111000492132
      111000591873       111000695823       111000796094       111000890639    
  446331084       449025378       464521780       464634146       464762749    
  464901032     449688175       464969716       465069649       465146140      
465223436       465301661       465383610       465459055       111000391219    
  111000492143       111000591884       111000695845       111000796117      
111000890651       446334575       449026327       464521871       464634153    
  464762764       464901040     449688308       464969724       465069672      
465146165       465223493       465301687       465383628       465459071      
111000391253       111000492154       111000591907       111000695856      
111000796263       111000890673       446337024       449026749       464521913
      464634187       464762780       464901073     449688449       464969732  
    465069722       465146223       465223527       465301695       465383636  
    465459113       111000391400       111000492176       111000591918      
111000695867       111000796285       111000890684       446340960      
449026921       464521954       464634195       464762798       464901107    
449688464       464969765       465069730       465146249       465223535      
465301729       465383644       465459147       111000391411       111000492211
      111000591929       111000695878       111000796296       111000890729    
  446342545       449027309       464521962       464634260       464762830    
  464901115  

 

SCH-A-24



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449688522       464969781       465069904       465146256       465223550      
465301745       465383651       465459196       111000391444       111000492255
      111000591952       111000695890       111000796375       111000890730    
  446342602       449027408       464522002       464634310       464762905    
  464901172     449688530       464969807       465069979       465146264      
465223568       465301786       465383669       465459238       111000391488    
  111000492277       111000591963       111000695913       111000796397      
111000890774       446342750       449027515       464522051       464634328    
  464762954       464901198     449688605       464969831       465070001      
465146272       465223576       465301794       465383677       465459261      
111000391499       111000492402       111000592010       111000695935      
111000796409       111000890819       446345043       449027820       464522168
      464634351       464762962       464901206     449688647       464969849  
    465070050       465146280       465223584       465301802       465383685  
    465459279       111000391501       111000492424       111000592021      
111000695979       111000796410       111000890864       446346223      
449028075       464522176       464634369       464763002       464901297    
449688738       464969898       465070068       465146298       465223592      
465301844       465383701       465459303       111000391769       111000492435
      111000592076       111000695980       111000796432       111000890909    
  446346959       449028273       464522184       464634419       464763101    
  464901321     449688761       464969922       465070076       465146306      
465223600       465301877       465383719       465459311       111000391781    
  111000492457       111000592098       111000696004       111000796443      
111000890921       446348161       449028331       464522192       464634450    
  464763226       464901339     449689041       464969930       465070100      
465146314       465223626       465301984       465383727       465459352      
111000391792       111000492480       111000592100       111000696015      
111000796511       111000891113       446348708       449028364       464522218
      464634468       464763283       464901347     449689173       464970045  
    465070134       465146330       465223642       465302008       465383735  
    465459360       111000391804       111000492491       111000592155      
111000696059       111000796522       111000891124       446351967      
449028398       464522226       464634476       464763317       464901362    
449689405       464970078       465070142       465146355       465223659      
465302016       465383776       465459402       111000391837       111000492503
      111000592234       111000696071       111000796544       111000891135    
  446352684       449028463       464522259       464634500       464763325    
  464901370     449689611       464970086       465070266       465146389      
465223667       465302040       465383867       465459410       111000391848    
  111000492525       111000592245       111000696138       111000796566      
111000891146       446353500       449028646       464522267       464634518    
  464763333       464901388     449689736       464970110       465070282      
465146405       465223675       465302057       465383875       465459428      
111000391916       111000492581       111000592267       111000696206      
111000796588       111000891157       446354284       449029271       464522275
      464634567       464763416       464901420     449690221       464970128  
    465070290       465146462       465223691       465302065       465383941  
    465459436       111000391927       111000492592       111000592278      
111000696217       111000796612       111000891225       446358004      
449029727       464522291       464634625       464763424       464901495    
449690411       464970136       465070340       465146512       465223709      
465302081       465383982       465459444       111000391949       111000492604
      111000592302       111000696239       111000796634       111000891258    
  446361594       449029933       464522309       464634823       464763457    
  464901503     449690478       464970144       465070357       465146520      
465223733       465302107       465384022       465459451       111000391961    
  111000492626       111000592313       111000696240       111000796656      
111000891270       446362261       449030071       464522317       464634906    
  464763481       464901529     449690502       464970151       465070373      
465146538       465223741       465302123       465384030       465459469      
111000391972       111000492637       111000592335       111000696352      
111000796667       111000891292       446362980       449030238       464522325
      464635077       464763523       464901552     449690551       464970169  
    465070399       465146546       465223758       465302131       465384071  
    465459477       111000391994       111000492659       111000592346      
111000696363       111000796724       111000891315       446368326      
449030733       464522333       464635085       464763598       464901578    
449690569       464970219       465070415       465146561       465223774      
465302156       465384105       465459493       111000392007       111000492660
      111000592368       111000696374       111000796791       111000891326    
  446378366       449030782       464522358       464635135       464763606    
  464901636     449690585       464970227       465070423       465146579      
465223782       465302180       465384170       465459501       111000392030    
  111000492682       111000592380       111000696396       111000796825      
111000891337       446378812       449030790       464522366       464635176    
  464763648       464901685     449690932       464970284       465070449      
465146603       465223816       465302198       465384188       465459519      
111000392052       111000492693       111000592391       111000696408      
111000796836       111000891359       446381279       449031319       464522390
      464635226       464763655       464901719     449691476       464970292  
    465070456       465146611       465223873       465302214       465384212  
    465459527       111000392085       111000492705       111000592447      
111000696420       111000796869       111000891360       446382061      
449031673       464522424       464635242       464763663       464901784    
449691609       464970300       465070480       465146645       465223899      
465302222       465384279       465459535       111000392333       111000492749
      111000592560       111000696497       111000796881       111000891382    
  446382327       449032275       464522440       464635309       464763747    
  464901826     449691617       464970417       465070522       465146652      
465223907       465302230       465384378       465459543       111000392344    
  111000493010       111000592593       111000696554       111000796892      
111000891393       446382400       449032317       464522457       464635317    
  464763762       464901859     449692037       464970441       465070548      
465146660       465223923       465302263       465384386       465459568      
111000392366       111000493054       111000592638       111000696598      
111000796915       111000891449       446386997       449032416       464522465
      464635358       464763796       464901875     449692268       464970516  
    465070639       465146694       465223931       465302297       465384436  
    465459592       111000392412       111000493076       111000592661      
111000696745       111000796960       111000891450       446393365      
449032747       464522473       464635457       464763846       464901883    
449692383       464970532       465070647       465146710       465223956      
465302305       465384444       465459600       111000392434       111000493087
      111000592672       111000696778       111000797039       111000891506    
  446396251       449033695       464522481       464635473       464763861    
  464901941     449692581       464970540       465070688       465146728      
465223972       465302321       465384451       465459626       111000392456    
  111000493100       111000592683       111000696789       111000797073      
111000891539       446401150       449033729       464522507       464635515    
  464763879       464901966     449692862       464970557       465070704      
465146777       465223980       465302339       465384477       465459634      
111000392478       111000493122       111000592694       111000696846      
111000797084       111000891618       446402414       449033836       464522515
      464635531       464763887       464901974     449692987       464970565  
    465070720       465146835       465224046       465302347       465384527  
    465459642       111000392513       111000493133       111000592717      
111000696879       111000797129       111000891641       446407553      
449034172       464522523       464635556       464763895       464902014    
449693068       464970581       465070779       465146850       465224079      
465302354       465384535       465459659       111000392524       111000493144
      111000592728       111000696880       111000797208       111000891652    
  446414856       449034461       464522531       464635614       464763911    
  464902022     449693357       464970623       465070811       465146926      
465224087       465302396       465384543       465459667       111000392849    
  111000493155       111000592739       111000696903       111000797411      
111000891674       446419137       449034685       464522549       464635655    
  464763929       464902089     449693662       464970631       465070837      
465146967       465224095       465302404       465384584       465459675      
111000392917       111000493199       111000592740       111000696925      
111000797433       111000891685       446421158       449034834       464522614
      464635747       464763978       464902105     449693969       464970672  
    465070852       465146975       465224111       465302420       465384618  
    465459683       111000392928       111000493201       111000592751      
111000696981       111000797466       111000891696       446423071      
449034891       464522630       464635754       464763986       464902139    
449694124       464970698       465070894       465146983       465224137      
465302438       465384667       465459691       111000393390       111000493245
      111000592762       111000697195       111000797523       111000891731    
  446423105       449035021       464522655       464635929       464764026    
  464902204     449694306       464970722       465070910       465146991      
465224152       465302446       465384675       465459709       111000393402    
  111000493256       111000592795       111000697229       111000797635      
111000891764       446423840       449035096       464522671       464635986    
  464764034       464902279     449694579       464970748       465070928      
465147049       465224160       465302461       465384683       465459717      
111000393446       111000493289       111000592830       111000697230      
111000797646       111000891797       446424723       449035161       464522697
      464636000       464764042       464902287     449694587       464970763  
    465070936       465147056       465224178       465302487       465384725  
    465459733       111000393457       111000493290       111000592852      
111000697252       111000797668       111000891809       446425506      
449035344       464522713       464636042       464764059       464902303    
449694660       464970821       465070969       465147080       465224186      
465302537       465384733       465459741       111000393525       111000493324
      111000593011       111000697263       111000797691       111000891810    
  446427866       449035492       464522721       464636059       464764067    
  464902329     449694827       464970839       465071041       465147114      
465224202       465302552       465384774       465459766       111000393716    
  111000493335       111000593022       111000697409       111000797725      
111000891821       446430027       449035534       464522739       464636075    
  464764083       464902337     449695063       464970896       465071066      
465147155       465224228       465302560       465384790       465459774      
111000393727       111000493346       111000593099       111000697421      
111000797747       111000891843       446430563       449035666       464522747
      464636109       464764117       464902352     449695089       464970920  
    465071108       465147163       465224251       465302610       465384816  
    465459790       111000393750       111000493357       111000593112      
111000697443       111000797792       111000891876       446439382      
449036003       464522754       464636117       464764141       464902386    
449695139       464970953       465071165       465147171       465224293      
465302644       465384840       465459857       111000393761       111000493379
      111000593134       111000697454       111000797804       111000891922    
  446444028       449036474       464522770       464636141       464764182    
  464902402     449695345       464970987       465071173       465147189      
465224319       465302685       465384907       465459899       111000393772    
  111000493391       111000593156       111000697465       111000797859      
111000892024       446446064       449036599       464522788       464636182    
  464764190       464902477     449695444       464971027       465071181      
465147221       465224475       465302735       465384956       465459907      
111000393783       111000493458       111000593167       111000697476      
111000797905       111000892068       446448847       449036961       464522796
      464636208       464764216       464902501     449695477       464971050  
    465071207       465147254       465224491       465302768       465384972  
    465459915       111000393817       111000493469       111000593178      
111000697566       111000797950       111000892103       446451221      
449037357       464522812       464636265       464764232       464902519    
449695493       464971076       465071249       465147262       465224517      
465302776       465385060       465459931       111000393828       111000493470
      111000593202       111000697588       111000797983       111000892114    
  446451940       449037498       464522820       464636372       464764257    
  464902535     449695659       464971084       465071280       465147270      
465224525       465302784       465385078       465459949       111000393840    
  111000493492       111000593213       111000697612       111000798018      
111000892125       446453524       449037803       464522838       464636380    
  464764273       464902576     449695691       464971100       465071298      
465147288       465224566       465302800       465385086       465459956      
111000393851       111000493560       111000593224       111000697667      
111000798030       111000892136       446453896       449037910       464522846
      464636414       464764323       464902642     449695717       464971118  
    465071314       465147338       465224574       465302826       465385110  
    465459964       111000393873       111000493593       111000593257      
111000697678       111000798041       111000892147       446454522      
449038082       464522861       464636463       464764331       464902675    
449695758       464971134       465071348       465147353       465224582      
465302842       465385284       465459972       111000394076       111000493605
      111000593280       111000697690       111000798142       111000892158    
  446455644       449038314       464522879       464636505       464764349    
  464902709     449696079       464971159       465071389       465147395      
465224608       465302859       465385300       465459980       111000394111    
  111000493627       111000593291       111000697702       111000798153      
111000892170       446456410       449040112       464522895       464636604    
  464764356       464902725     449696103       464971191       465071454      
465147411       465224632       465302867       465385318       465460004      
111000394133       111000493740       111000593303       111000697724      
111000798197       111000892181       446459646       449040245       464522911
      464636620       464764364       464902733     449696202       464971209  
    465071512       465147429       465224640       465302883       465385359  
    465460012       111000394144       111000493751       111000593314      
111000697768       111000798209       111000892215       446459711      
449040534       464522929       464636646       464764372       464902816    
449696459       464971217       465071538       465147452       465224657      
465302891       465385409       465460061       111000394155       111000493762
      111000593325       111000697926       111000798232       111000892226    
  446461709       449040757       464522937       464636653       464764398    
  464902857     449696988       464971225       465071579       465147460      
465224665       465302917       465385433       465460095       111000394166    
  111000493773       111000593358       111000697948       111000798243      
111000892237       446463770       449040872       464522952       464636687    
  464764406       464902923     449697200       464971233       465071587      
465147486       465224673       465302925       465385458       465460103      
111000394188       111000493784       111000593369       111000697960      
111000798298       111000892260       446464307       449041243       464522960
      464636695       464764414       464902931     449697259       464971282  
    465071595       465147494       465224681       465302958       465385524  
    465460145       111000394357       111000493795       111000593370      
111000697982       111000798311       111000892282       446464760      
449041854       464522978       464636703       464764422       464902949    
449698257       464971324       465071652       465147502       465224699      
465302966       465385540       465460160       111000394368       111000493829
      111000593381       111000698006       111000798333       111000892417    
  446466146       449042449       464522986       464636752       464764430    
  464902980     449698307       464971340       465071660       465147536      
465224707       465302990       465385557       465460178       111000394380    
  111000493841       111000593392       111000698040       111000798344      
111000892495       446466369       449042472       464522994       464636760    
  464764448       464903020     449698372       464971555       465071694      
465147619       465224723       465303022       465385565       465460186      
111000394391       111000493863       111000593404       111000698051      
111000798399       111000892507       446466963       449042522       464523018
      464636810       464764455       464903053     449698687       464971613  
    465071728       465147627       465224731       465303055       465385607  
    465460194       111000394403       111000493874       111000593415      
111000698084       111000798434       111000892518       446467490      
449043025       464523026       464636836       464764471       464903087    
449698794       464971654       465071736       465147635       465224756      
465303071       465385623       465460202       111000394469       111000493885
      111000593471       111000698095       111000798445       111000892608    
  446469389       449043637       464523034       464636851       464764505    
  464903145     449698976       464971704       465071751       465147650      
465224764       465303105       465385631       465460210       111000394481    
  111000493896       111000593516       111000698107       111000798478      
111000892697       446473886       449044288       464523042       464636877    
  464764539       464903152     449699107       464971738       465071769      
465147668       465224772       465303113       465385664       465460228      
111000394515       111000493908       111000593538       111000698242      
111000798502       111000892709       446474991       449044403       464523059
      464636901       464764562       464903160     449699412       464971746  
    465071819       465147684       465224814       465303154       465385672  
    465460236       111000394559       111000493931       111000593550      
111000698275       111000798513       111000892710       446475097      
449044999       464523067       464637016       464764653       464903228    
449699438       464971795       465071827       465147692       465224822      
465303188       465385722       465460244       111000394560       111000493964
      111000593606       111000698286       111000798546       111000892721    
  446475600       449045038       464523075       464637065       464764729    
  464903483     449699453       464971928       465071835       465147700      
465224830       465303196       465385730       465460285       111000394571    
  111000493975       111000593628       111000698309       111000798568      
111000892787       446478380       449045251       464523109       464637081    
  464764737       464903491     449699875       464971936       465071850      
465147734       465224871       465303220       465385763       465460301      
111000394582       111000494033       111000593639       111000698310      
111000798591       111000892833       446478679       449045756       464523125
      464637115       464764786       464903525     449700582       464972041  
    465071876       465147759       465224913       465303246       465385771  
    465460319       111000394593       111000494044       111000593651      
111000698332       111000798603       111000892844       446481301      
449045855       464523166       464637123       464764968       464903558    
449700756       464972132       465071884       465147767       465224939      
465303261       465385797       465460343       111000394773       111000494066
      111000593673       111000698343       111000798614       111000892877    
  446483158       449046580       464523174       464637156       464765031    
  464903723     449701002       464972140       465071900       465147783      
465225001       465303279       465385805       465460350       111000394784    
  111000494077       111000593684       111000698376       111000798647      
111000892901       446485245       449046978       464523182       464637164    
  464765049       464903749     449701218       464972173       465071918      
465147817       465225035       465303287       465385813       465460368      
111000394818       111000494088       111000593718       111000698398      
111000798658       111000892934       446489957       449046986       464523190
      464637172       464765098       464903780     449702216       464972231  
    465071926       465147833       465225043       465303329       465385870  
    465460392       111000394852       111000494101       111000593730      
111000698400       111000798669       111000892945       446490260      
449047190       464523208       464637180       464765122       464903806    
449702323       464972249       465071934       465147866       465225050      
465303386       465385888       465460400       111000394896       111000494134
      111000593752       111000698411       111000798681       111000892967    
  446493868       449048248       464523224       464637222       464765155    
  464903830     449702364       464972264       465071942       465147981      
465225076       465303394       465385896       465460418       111000394908    
  111000494145       111000593763       111000698422       111000798704      
111000893003       446494817       449048339       464523232       464637248    
  464765247       464903897     449702422       464972314       465071959      
465147999       465225092       465303402       465385912       465460442      
111000394919       111000494178       111000593819       111000698444      
111000798759       111000893025       446495087       449048412       464523240
      464637271       464765270       464903939     449702497       464972348  
    465071975       465148013       465225100       465303428       465385987  
    465460459       111000394920       111000494202       111000593853      
111000698499       111000798760       111000893047       446498982      
449048883       464523257       464637313       464765510       464903962    
449702570       464972413       465072031       465148039       465225118      
465303444       465386001       465460467       111000394931       111000494268
      111000593864       111000698501       111000798771       111000893058    
  446499469       449049980       464523265       464637347       464765569    
  464904028     449702703       464972447       465072056       465148047      
465225159       465303469       465386043       465460475       111000394942    
  111000494280       111000593897       111000698534       111000798782      
111000893070       446500084       449050608       464523273       464637362    
  464765593       464904044     449702844       464972470       465072080      
465148070       465225191       465303477       465386084       465460491      
111000395189       111000494325       111000593943       111000698545      
111000798827       111000893148       446504193       449050830       464523281
      464637404       464765635       464904085     449702901       464972660  
    465072098       465148096       465225217       465303485       465386092  
    465460509       111000395202       111000494336       111000593954      
111000698556       111000798838       111000893182       446504599      
449051143       464523315       464637412       464765668       464904101    
449703941       464972686       465072106       465148104       465225233      
465303501       465386118       465460525       111000395279       111000494347
      111000594012       111000698602       111000798849       111000893205    
  446506065       449051218       464523323       464637487       464765775    
  464904119  

 

SCH-A-25



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449704105       464972702       465072130       465148112       465225266      
465303519       465386126       465460558       111000395303       111000494370
      111000594067       111000698613       111000798850       111000893216    
  446506164       449051457       464523331       464637495       464765809    
  464904242     449704451       464972736       465072148       465148138      
465225274       465303535       465386134       465460566       111000395314    
  111000494415       111000594078       111000698635       111000798861      
111000893227       446506412       449051549       464523356       464637560    
  464765825       464904275     449704493       464972819       465072171      
465148153       465225282       465303543       465386142       465460590      
111000395370       111000494426       111000594146       111000698646      
111000798872       111000893384       446506495       449051770       464523364
      464637610       464765858       464904291     449704600       464972918  
    465072205       465148179       465225290       465303576       465386159  
    465460632       111000395381       111000494437       111000594247      
111000698657       111000798894       111000893395       446508004      
449052299       464523372       464637628       464765882       464904325    
449704725       464972991       465072221       465148195       465225308      
465303592       465386183       465460681       111000395606       111000494459
      111000594258       111000698668       111000798928       111000893407    
  446509879       449052307       464523380       464637644       464765924    
  464904333     449704782       464973015       465072239       465148203      
465225324       465303600       465386217       465460715       111000395617    
  111000494594       111000594292       111000698680       111000798951      
111000893463       446510745       449052638       464523398       464637677    
  464765932       464904341     449704956       464973189       465072288      
465148211       465225340       465303626       465386266       465460731      
111000395651       111000494606       111000594326       111000698703      
111000798973       111000893474       446512931       449052679       464523406
      464637883       464765965       464904424     449704964       464973205  
    465072296       465148237       465225365       465303642       465386282  
    465460749       111000395673       111000494628       111000594427      
111000698758       111000798984       111000893508       446519837      
449052687       464523414       464637974       464765981       464904432    
449705193       464973221       465072338       465148252       465225373      
465303667       465386316       465460764       111000395684       111000494639
      111000594438       111000698769       111000799008       111000893542    
  446521056       449053362       464523448       464637982       464766021    
  464904457     449705284       464973304       465072353       465148278      
465225407       465303717       465386332       465460780       111000395707    
  111000494651       111000594450       111000698781       111000799042      
111000893586       446522815       449053420       464523455       464638030    
  464766070       464904473     449705417       464973346       465072361      
465148286       465225423       465303758       465386340       465460806      
111000395752       111000494662       111000594483       111000698804      
111000799053       111000893610       446523250       449053891       464523471
      464638055       464766120       464904481     449705458       464973361  
    465072379       465148294       465225522       465303790       465386399  
    465460814       111000395921       111000494673       111000594528      
111000698860       111000799075       111000893654       446524290      
449054097       464523489       464638071       464766179       464904531    
449705599       464973411       465072395       465148336       465225571      
465303907       465386407       465460830       111000395932       111000494785
      111000594584       111000698871       111000799097       111000893665    
  446525230       449054253       464523497       464638105       464766260    
  464904580     449705623       464973486       465072437       465148344      
465225597       465303923       465386423       465460863       111000395943    
  111000494808       111000594607       111000698916       111000799109      
111000893700       446528515       449055375       464523505       464638170    
  464766401       464904630     449705763       464973510       465072452      
465148385       465225639       465303949       465386464       465460897      
111000395965       111000494819       111000594629       111000698927      
111000799121       111000893722       446528952       449055508       464523521
      464638246       464766419       464904655     449706019       464973544  
    465072486       465148427       465225654       465303972       465386472  
    465460905       111000395976       111000494820       111000594630      
111000698961       111000799132       111000893755       446531279      
449055771       464523539       464638279       464766518       464904754    
449706142       464973569       465072494       465148435       465225670      
465304012       465386506       465460913       111000395987       111000494831
      111000594641       111000699030       111000799143       111000893766    
  446537474       449055912       464523547       464638345       464766633    
  464904796     449706225       464973593       465072502       465148443      
465225688       465304020       465386555       465460947       111000395998    
  111000494842       111000594652       111000699096       111000799176      
111000893834       446537821       449055946       464523570       464638352    
  464766757       464904820     449706241       464973692       465072528      
465148500       465225696       465304046       465386589       465460962      
111000396034       111000494853       111000594663       111000699120      
111000799187       111000893845       446541732       449056043       464523687
      464638493       464766807       464904838     449706373       464973742  
    465072536       465148534       465225720       465304087       465386597  
    465460970       111000396045       111000494875       111000594685      
111000699142       111000799198       111000893856       446541989      
449056381       464523695       464638527       464766849       464904853    
449706399       464973775       465072569       465148567       465225738      
465304111       465386613       465460988       111000396056       111000494932
      111000594719       111000699524       111000799200       111000893867    
  446542011       449056670       464523802       464638600       464767029    
  464904978     449706514       464973809       465072601       465148583      
465225779       465304145       465386639       465460996       111000396067    
  111000494943       111000594764       111000699579       111000799233      
111000893946       446542441       449057223       464523828       464638709    
  464767128       464905181     449706670       464973866       465072627      
465148609       465225787       465304178       465386647       465461028      
111000396090       111000494965       111000594775       111000699591      
111000799301       111000893968       446543670       449057504       464523935
      464638766       464767144       464905215     449706852       464973882  
    465072635       465148666       465225811       465304186       465386670  
    465461036       111000396113       111000495034       111000594786      
111000699614       111000799367       111000893980       446545212      
449057884       464523943       464638824       464767169       464905264    
449706902       464973924       465072650       465148674       465225829      
465304194       465386688       465461051       111000396124       111000495056
      111000594809       111000699625       111000799389       111000893991    
  446548976       449058338       464524180       464638956       464767177    
  464905371     449707314       464974005       465072668       465148682      
465225845       465304236       465386712       465461069       111000396157    
  111000495078       111000594832       111000699669       111000799390      
111000894004       446550162       449058395       464524206       464638964    
  464767193       464905413     449707561       464974047       465072676      
465148690       465225878       465304251       465386738       465461093      
111000396371       111000495089       111000594843       111000699692      
111000799637       111000894059       446551590       449058890       464524230
      464638972       464767243       464905454     449707587       464974096  
    465072684       465148708       465225894       465304293       465386753  
    465461101       111000396382       111000495090       111000594900      
111000699704       111000799648       111000894082       446554446      
449059112       464524248       464638980       464767250       464905512    
449707736       464974104       465072692       465148716       465225928      
465304319       465386787       465461150       111000396405       111000495102
      111000594922       111000699726       111000799693       111000894284    
  446555401       449059377       464524263       464638998       464767300    
  464905538     449707900       464974112       465072718       465148724      
465225944       465304350       465386795       465461168       111000396416    
  111000495124       111000594955       111000699748       111000799716      
111000894330       446555989       449059401       464524297       464639004    
  464767359       464905595     449708130       464974203       465072726      
465148773       465225951       465304434       465386829       465461192      
111000396427       111000495135       111000595002       111000699759      
111000799727       111000894363       446559684       449059559       464524321
      464639012       464767367       464905629     449708528       464974252  
    465072767       465148799       465225977       465304483       465386886  
    465461200       111000396449       111000495225       111000595013      
111000700190       111000799738       111000894385       446559742      
449059690       464524347       464639038       464767482       464905652    
449708791       464974278       465072775       465148807       465225993      
465304491       465386910       465461218       111000396461       111000495247
      111000595024       111000700246       111000799750       111000894453    
  446560500       449060086       464524354       464639160       464767532    
  464905678     449709518       464974310       465072783       465148849      
465226025       465304517       465386928       465461226       111000396483    
  111000495281       111000595079       111000700268       111000799761      
111000894464       446561516       449060144       464524412       464639178    
  464767557       464905694     449709658       464974336       465072825      
465148930       465226033       465304566       465387025       465461242      
111000396506       111000495348       111000595125       111000700279      
111000799794       111000894510       446562209       449060680       464524420
      464639186       464767573       464905751     449709823       464974385  
    465072833       465148971       465226058       465304632       465387074  
    465461283       111000396539       111000495393       111000595170      
111000700325       111000799806       111000894543       446565376      
449060722       464524446       464639269       464767615       464905827    
449709856       464974393       465072841       465149003       465226082      
465304665       465387124       465461291       111000396843       111000495416
      111000595237       111000700370       111000799839       111000894600    
  446566226       449061209       464524537       464639277       464767649    
  464905835     449709922       464974401       465072874       465149029      
465226108       465304699       465387132       465461309       111000396865    
  111000495438       111000595282       111000700459       111000799862      
111000894633       446567620       449061431       464524594       464639293    
  464767664       464905850     449710045       464974500       465072890      
465149060       465226116       465304707       465387140       465461317      
111000396876       111000495449       111000595338       111000700538      
111000799873       111000894666       446568180       449061670       464524602
      464639392       464767797       464905868     449710102       464974534  
    465072916       465149110       465226124       465304715       465387157  
    465461408       111000396900       111000495641       111000595361      
111000700550       111000799884       111000894677       446570913      
449062017       464524636       464639400       464767805       464905876    
449710524       464974591       465072940       465149151       465226140      
465304723       465387165       465461424       111000396911       111000495652
      111000595394       111000700561       111000799918       111000894688    
  446570962       449062322       464524651       464639426       464767987    
  464905892     449710532       464974617       465072957       465149177      
465226207       465304731       465387181       465461440       111000396944    
  111000495674       111000595406       111000700572       111000799930      
111000894699       446571788       449062835       464524685       464639434    
  464768019       464905926     449710565       464974641       465072965      
465149227       465226223       465304749       465387207       465461499      
111000396955       111000495685       111000595439       111000700594      
111000799974       111000894701       446577512       449063064       464524701
      464639442       464768050       464905934     449711159       464974658  
    465072973       465149235       465226249       465304764       465387215  
    465461507       111000396988       111000495720       111000595440      
111000700606       111000799996       111000894734       446578122      
449063270       464524776       464639459       464768068       464905942    
449711472       464974708       465072981       465149276       465226256      
465304772       465387223       465461515       111000396999       111000495742
      111000595451       111000700617       111000800045       111000894745    
  446578676       449063494       464524792       464639475       464768100    
  464905959     449711704       464974732       465072999       465149300      
465226306       465304798       465387256       465461531       111000397002    
  111000495775       111000595462       111000700729       111000800056      
111000894778       446578973       449063742       464524818       464639509    
  464768167       464905975     449711779       464974740       465073039      
465149359       465226389       465304822       465387280       465461556      
111000397035       111000495786       111000595473       111000700774      
111000800078       111000894802       446579799       449063767       464524867
      464639558       464768290       464905983     449711894       464974823  
    465073047       465149409       465226413       465304855       465387298  
    465461564       111000397091       111000495797       111000595484      
111000700864       111000800090       111000894813       446580888      
449063916       464524883       464639574       464768373       464906023    
449711928       464974849       465073088       465149417       465226439      
465304889       465387330       465461580       111000397103       111000495809
      111000595529       111000700910       111000800135       111000894824    
  446583882       449063999       464524925       464639608       464768571    
  464906049     449711936       464974880       465073104       465149466      
465226454       465304897       465387389       465461614       111000397440    
  111000495898       111000595541       111000700921       111000800146      
111000894958       446585093       449064146       464524966       464639749    
  464768654       464906056     449711951       464974898       465073112      
465149482       465226504       465304947       465387405       465461630      
111000397552       111000495988       111000595563       111000700943      
111000800191       111000894970       446585143       449064179       464524974
      464639798       464768829       464906114     449712140       464974930  
    465073120       465149508       465226520       465304954       465387413  
    465461671       111000397585       111000495999       111000595585      
111000700954       111000800203       111000894981       446585150      
449064468       464525005       464639814       464768852       464906122    
449712207       464974948       465073138       465149516       465226538      
465304962       465387447       465461689       111000397653       111000496002
      111000595619       111000700987       111000800236       111000894992    
  446586604       449064575       464525021       464639848       464768878    
  464906247     449712389       464974971       465073146       465149524      
465226553       465304996       465387470       465461697       111000397664    
  111000496024       111000595642       111000701045       111000800247      
111000895016       446587149       449064955       464525039       464639855    
  464769025       464906254     449712801       464974997       465073161      
465149532       465226587       465305043       465387520       465461705      
111000398014       111000496057       111000595653       111000701078      
111000800371       111000895027       446588253       449065374       464525047
      464639996       464769041       464906296     449712876       464975051  
    465073179       465149573       465226611       465305050       465387538  
    465461739       111000398047       111000496103       111000595664      
111000701089       111000800393       111000895049       446596041      
449065416       464525070       464640036       464769108       464906411    
449712918       464975093       465073187       465149599       465226629      
465305068       465387561       465461762       111000398058       111000496125
      111000595710       111000701124       111000800438       111000895083    
  446600231       449065796       464525088       464640085       464769116    
  464906494     449713114       464975119       465073195       465149607      
465226637       465305076       465387595       465461788       111000398069    
  111000496136       111000595732       111000701214       111000800461      
111000895117       446600702       449065929       464525096       464640101    
  464769124       464906502     449713155       464975366       465073203      
465149623       465226645       465305084       465387645       465461796      
111000398070       111000496169       111000595743       111000701348      
111000800472       111000895140       446601742       449066885       464525120
      464640119       464769140       464906726     449713163       464975408  
    465073211       465149631       465226652       465305092       465387652  
    465461838       111000398081       111000496181       111000595754      
111000701359       111000800528       111000895151       446601965      
449067412       464525138       464640143       464769165       464906817    
449713197       464975457       465073245       465149706       465226678      
465305126       465387694       465461846       111000398092       111000496192
      111000595776       111000701371       111000800562       111000895162    
  446602153       449067750       464525146       464640234       464769173    
  464906825     449713221       464975465       465073252       465149748      
465226694       465305134       465387728       465461861       111000398104    
  111000496226       111000595787       111000701382       111000800573      
111000895173       446610859       449067883       464525187       464640291    
  464769199       464906841     449713403       464975473       465073260      
465149755       465226702       465305183       465387751       465461879      
111000398339       111000496260       111000595833       111000701450      
111000800584       111000895195       446610941       449068329       464525195
      464640333       464769215       464906890     449713460       464975515  
    465073278       465149763       465226728       465305233       465387819  
    465461887       111000398351       111000496282       111000595866      
111000701483       111000800629       111000895207       446611386      
449068352       464525237       464640382       464769223       464906932    
449713700       464975564       465073294       465149789       465226801      
465305282       465387884       465461929       111000398362       111000496316
      111000595901       111000701494       111000800674       111000895252    
  446612137       449068386       464525245       464640499       464769231    
  464906965     449713965       464975630       465073302       465149805      
465226827       465305290       465387975       465461945       111000398373    
  111000496349       111000595912       111000701528       111000800708      
111000895285       446612723       449068394       464525252       464640531    
  464769355       464907054     449714047       464975655       465073310      
465149813       465226843       465305332       465387983       465461978      
111000398384       111000496428       111000595923       111000701539      
111000800720       111000895319       446613325       449068410       464525260
      464640572       464769363       464907070     449714666       464975689  
    465073336       465149839       465226850       465305381       465388007  
    465462000       111000398441       111000496439       111000595945      
111000701685       111000800753       111000895353       446613523      
449068881       464525328       464640606       464769413       464907153    
449715291       464975911       465073344       465149847       465226876      
465305407       465388015       465462026       111000398452       111000496697
      111000595989       111000701809       111000800786       111000895375    
  446614380       449069335       464525377       464640614       464769447    
  464907161     449715366       464976059       465073369       465149870      
465226900       465305415       465388031       465462034       111000398485    
  111000496721       111000595990       111000701887       111000800821      
111000895386       446615288       449070234       464525385       464640655    
  464769512       464907310     449715408       464976141       465073385      
465150019       465226918       465305456       465388049       465462042      
111000398519       111000496754       111000596003       111000701966      
111000800832       111000895397       446615361       449070580       464525468
      464640689       464769520       464907401     449715440       464976216  
    465073393       465150050       465226967       465305464       465388056  
    465462059       111000398520       111000496798       111000596014      
111000702079       111000800865       111000895409       446619611      
449071521       464525518       464640705       464769546       464907419    
449715580       464976315       465073401       465150076       465226975      
465305480       465388130       465462117       111000398531       111000496822
      111000596025       111000702080       111000800887       111000895410    
  446620759       449071794       464525575       464640747       464769678    
  464907427     449715598       464976323       465073419       465150100      
465226983       465305498       465388148       465462141       111000398564    
  111000496855       111000596058       111000702147       111000800898      
111000895421       446621542       449072271       464525583       464640754    
  464769686       464907559     449715820       464976380       465073427      
465150183       465226991       465305522       465388155       465462166      
111000398722       111000496866       111000596070       111000702215      
111000800900       111000895432       446623365       449072719       464525633
      464640762       464769900       464907583     449715945       464976414  
    465073435       465150191       465227056       465305548       465388163  
    465462174       111000398744       111000496899       111000596104      
111000702226       111000800922       111000895443       446624769      
449073154       464525666       464640770       464770049       464907591    
449715986       464976422       465073468       465150209       465227072      
465305571       465388189       465462182       111000398755       111000496901
      111000596115       111000702260       111000800999       111000895454    
  446627689       449073212       464525682       464640846       464770122    
  464907609     449716240       464976430       465073476       465150233      
465227080       465305605       465388205       465462190       111000398766    
  111000496934       111000596137       111000702305       111000801002      
111000895465       446628000       449073618       464525807       464640887    
  464770148       464907617     449716497       464976448       465073484      
465150266       465227098       465305621       465388213       465462208      
111000398788       111000497070       111000596148       111000702316      
111000801046       111000895500       446629925       449074376       464525831
      464640929       464770155       464907633     449716687       464976554  
    465073518       465150274       465227114       465305639       465388254  
    465462216       111000398946       111000497159       111000596205      
111000702361       111000801080       111000895511       446630097      
449074418       464525898       464640986       464770189       464907666    
449716737       464976562       465073526       465150282       465227213      
465305670       465388262       465462224       111000398957       111000497182
      111000596216       111000702372       111000801091       111000895533    
  446630634       449074780       464525906       464641083       464770205    
  464907732  

 

SCH-A-26



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449717206       464976596       465073534       465150332       465227239      
465305688       465388296       465462265       111000398980       111000497216
      111000596272       111000702417       111000801125       111000895544    
  446630964       449075183       464525948       464641133       464770213    
  464907799     449717222       464976604       465073542       465150381      
465227254       465305720       465388304       465462273       111000399015    
  111000497227       111000596283       111000702428       111000801147      
111000895555       446638181       449075837       464525997       464641174    
  464770247       464907831     449717511       464976612       465073559      
465150399       465227262       465305746       465388312       465462315      
111000399026       111000497249       111000596294       111000702451      
111000801158       111000895566       446640773       449076181       464526011
      464641190       464770312       464907849     449717628       464976661  
    465073567       465150415       465227270       465305779       465388320  
    465462331       111000399048       111000497250       111000596306      
111000702484       111000801192       111000895577       446642126      
449076462       464526052       464641224       464770346       464908003    
449717925       464976695       465073575       465150456       465227296      
465305837       465388353       465462356       111000399059       111000497261
      111000596328       111000702563       111000801215       111000895588    
  446648230       449076884       464526110       464641364       464770403    
  464908011     449718014       464976711       465073591       465150464      
465227353       465305845       465388379       465462380       111000399060    
  111000497272       111000596339       111000702619       111000801237      
111000895599       446652067       449078104       464526169       464641448    
  464770460       464908029     449718212       464976752       465073609      
465150530       465227361       465305852       465388395       465462422      
111000399093       111000497306       111000596351       111000702620      
111000801271       111000895601       446653818       449078229       464526193
      464641463       464770486       464908037     449718329       464976760  
    465073633       465150548       465227379       465305860       465388411  
    465462463       111000399105       111000497351       111000596362      
111000702686       111000801305       111000895612       446657645      
449078922       464526201       464641471       464770585       464908136    
449718683       464976836       465073641       465150555       465227403      
465305886       465388478       465462489       111000399116       111000497384
      111000596384       111000702787       111000801372       111000895623    
  446658841       449079110       464526227       464641489       464770700    
  464908151     449718824       464976893       465073666       465150589      
465227437       465305902       465388502       465462521       111000399138    
  111000497395       111000596395       111000702798       111000801383      
111000895634       446661274       449079169       464526235       464641497    
  464770759       464908177     449718907       464976919       465073674      
465150621       465227445       465305910       465388528       465462539      
111000399341       111000497407       111000596418       111000702844      
111000801394       111000895645       446664674       449079706       464526284
      464641513       464770833       464908219     449718956       464976935  
    465073682       465150639       465227494       465305928       465388536  
    465462562       111000399385       111000497429       111000596430      
111000702967       111000801406       111000895667       446672792      
449079755       464526318       464641604       464770874       464908235    
449719202       464976943       465073716       465150704       465227502      
465305936       465388601       465462570       111000399408       111000497441
      111000596452       111000702990       111000801428       111000895689    
  446691180       449079904       464526359       464641612       464770965    
  464908243     449719327       464977073       465073732       465150738      
465227528       465305944       465388619       465462588       111000399419    
  111000497452       111000596463       111000703025       111000801451      
111000895690       446750119       449080241       464526367       464641638    
  464770999       464908284     449720150       464977214       465073740      
465150761       465227544       465305969       465388668       465462604      
111000399420       111000497474       111000596744       111000703058      
111000801473       111000895735       446769119       449080472       464526409
      464641703       464771013       464908292     449720820       464977321  
    465073757       465150787       465227569       465306033       465388700  
    465462620       111000399431       111000497485       111000596766      
111000703115       111000801484       111000895746       446769614      
449080662       464526466       464641778       464771047       464908359    
449720960       464977339       465073765       465150837       465227577      
465306082       465388726       465462638       111000399453       111000497519
      111000596788       111000703137       111000801541       111000895757    
  446821282       449080894       464526482       464641844       464771112    
  464908367     449721109       464977396       465073781       465150845      
465227585       465306090       465388742       465462646       111000399464    
  111000497520       111000596812       111000703160       111000801552      
111000895779       446823247       449081074       464526524       464641885    
  464771153       464908425     449721141       464977461       465073807      
465150894       465227601       465306124       465388783       465462653      
111000399486       111000497812       111000596902       111000703171      
111000801563       111000895803       446901936       449081520       464526532
      464641968       464771211       464908482     449721232       464977503  
    465073815       465150902       465227650       465306132       465388791  
    465462661       111000399734       111000497856       111000596913      
111000703182       111000801574       111000895814       446911471      
449081769       464526540       464642180       464771229       464908573    
449721513       464977537       465073823       465150928       465227700      
465306140       465388833       465462703       111000399756       111000497867
      111000596957       111000703193       111000801664       111000895825    
  446911604       449083997       464526557       464642206       464771237    
  464908581     449721745       464977552       465073849       465150944      
465227718       465306157       465388858       465462711       111000399790    
  111000497889       111000596968       111000703261       111000801675      
111000895836       446916769       449084003       464526714       464642248    
  464771245       464908623     449721760       464977586       465073898      
465150977       465227726       465306173       465388866       465462729      
111000399813       111000497902       111000597060       111000703283      
111000801710       111000895847       446919227       449084326       464526789
      464642289       464771252       464908656     449722164       464977594  
    465073948       465150985       465227734       465306223       465388874  
    465462745       111000399846       111000497935       111000597093      
111000703418       111000801721       111000895869       446936841      
449084763       464526870       464642404       464771278       464908664    
449722677       464977610       465074094       465151066       465227759      
465306231       465388882       465462778       111000399879       111000497946
      111000597116       111000703429       111000801743       111000895892    
  446938623       449084839       464526946       464642420       464771294    
  464908748     449722743       464977628       465074268       465151082      
465227775       465306249       465388890       465462828       111000399903    
  111000497991       111000597149       111000703463       111000801765      
111000895926       446976078       449085190       464526961       464642479    
  464771328       464908771     449722818       464977677       465074292      
465151108       465227817       465306280       465388908       465462836      
111000400018       111000498015       111000597206       111000703474      
111000801776       111000895948       446976250       449085216       464526979
      464642487       464771393       464908854     449723121       464977693  
    465074334       465151116       465227825       465306314       465388924  
    465462844       111000400030       111000498037       111000597239      
111000703485       111000801787       111000895960       446976292      
449085232       464526987       464642529       464771401       464908888    
449723279       464977701       465074342       465151124       465227841      
465306330       465388965       465462869       111000400108       111000498048
      111000597341       111000703508       111000801798       111000895993    
  446979734       449085638       464527027       464642552       464771567    
  464908961     449723360       464977735       465074367       465151173      
465227890       465306348       465388973       465462877       111000400119    
  111000498059       111000597396       111000703531       111000801800      
111000896006       446981680       449085885       464527050       464642560    
  464771658       464909043     449723675       464977768       465074375      
465151249       465227916       465306355       465389005       465462893      
111000400120       111000498071       111000597431       111000703542      
111000801833       111000896017       446983207       449086297       464527084
      464642644       464771757       464909050     449723725       464977776  
    465074409       465151264       465227932       465306397       465389013  
    465462901       111000400131       111000498105       111000597486      
111000703564       111000801844       111000896039       446985558      
449086545       464527159       464642685       464771773       464909076    
449723857       464977784       465074458       465151322       465227940      
465306421       465389039       465462927       111000400153       111000498116
      111000597521       111000703586       111000801899       111000896040    
  446987521       449087238       464527175       464642776       464771815    
  464909084     449723964       464977792       465074524       465151348      
465227973       465306504       465389047       465462943       111000400164    
  111000498149       111000597532       111000703609       111000801901      
111000896051       446988644       449087527       464527217       464642784    
  464771849       464909191     449724293       464977875       465074581      
465151389       465227981       465306512       465389062       465462968      
111000400355       111000498228       111000597543       111000703610      
111000801923       111000896073       446989394       449088129       464527233
      464642792       464772029       464909217     449724376       464977891  
    465074664       465151405       465228013       465306520       465389088  
    465463016       111000400366       111000498251       111000597554      
111000703632       111000801945       111000896084       446990111      
449088970       464527241       464642826       464772144       464909233    
449724459       464977909       465074672       465151454       465228039      
465306546       465389096       465463149       111000400377       111000498318
      111000597598       111000703687       111000801989       111000896095    
  446990830       449089028       464527308       464642834       464772185    
  464909290     449724517       464977933       465074748       465151470      
465228062       465306611       465389112       465463164       111000400401    
  111000498329       111000597712       111000703711       111000801990      
111000896130       446993164       449089325       464527332       464642859    
  464772318       464909399     449724590       464977966       465074789      
465151504       465228120       465306637       465389138       465463172      
111000400434       111000498363       111000597745       111000703755      
111000802003       111000896141       446999039       449089382       464527340
      464642867       464772326       464909407     449724665       464977974  
    465074797       465151546       465228138       465306702       465389153  
    465463198       111000400456       111000498374       111000597790      
111000703777       111000802058       111000896152       446999740      
449089564       464527373       464642875       464772417       464909431    
449724749       464977990       465074847       465151595       465228153      
465306710       465389187       465463206       111000400467       111000498419
      111000597813       111000703799       111000802081       111000896174    
  447000357       449089655       464527423       464642883       464772433    
  464909456     449724780       464978154       465074854       465151629      
465228161       465306751       465389195       465463214       111000400490    
  111000498420       111000597835       111000703834       111000802115      
111000896185       447000472       449089747       464527480       464642925    
  464772458       464909472     449724947       464978220       465074870      
465151645       465228195       465306777       465389203       465463222      
111000400670       111000498475       111000597925       111000703845      
111000802148       111000896208       447000860       449090083       464527506
      464642941       464772466       464909621     449725084       464978246  
    465074888       465151652       465228211       465306793       465389211  
    465463255       111000400704       111000498497       111000597947      
111000703867       111000802159       111000896219       447001108      
449090588       464527548       464643006       464772490       464909639    
449725126       464978279       465074946       465151678       465228245      
465306835       465389245       465463263       111000400737       111000498521
      111000597969       111000703889       111000802205       111000896220    
  447002437       449091180       464527563       464643048       464772508    
  464909720     449725142       464978295       465074953       465151686      
465228252       465306900       465389351       465463271       111000400748    
  111000498532       111000598106       111000703890       111000802216      
111000896231       447002999       449091255       464527571       464643063    
  464772565       464909761     449725282       464978329       465074979      
465151835       465228278       465306918       465389377       465463289      
111000400759       111000498576       111000598252       111000703902      
111000802227       111000896264       447005489       449091321       464527605
      464643071       464772599       464909779     449725423       464978337  
    465074987       465151850       465228286       465306934       465389401  
    465463297       111000400760       111000498587       111000598331      
111000703935       111000802373       111000896286       447006651      
449091362       464527621       464643105       464772623       464909886    
449725456       464978436       465075018       465151942       465228310      
465306942       465389419       465463305       111000400782       111000498598
      111000598342       111000703957       111000802418       111000896310    
  447007675       449091438       464527639       464643139       464772649    
  464909894     449725522       464978451       465075067       465151959      
465228328       465306991       465389435       465463339       111000400793    
  111000498600       111000598397       111000703968       111000802430      
111000896321       447008822       449091586       464527647       464643147    
  464772706       464909902     449725878       464978477       465075075      
465152015       465228369       465307031       465389443       465463354      
111000400816       111000498633       111000598410       111000703979      
111000802452       111000896332       447009739       449091685       464527688
      464643154       464772730       464910058     449725886       464978527  
    465075083       465152023       465228377       465307056       465389468  
    465463362       111000400939       111000498677       111000598421      
111000703980       111000802463       111000896365       447009846      
449091776       464527696       464643204       464772805       464910082    
449726447       464978535       465075091       465152049       465228385      
465307098       465389476       465463370       111000400962       111000498712
      111000598432       111000704004       111000802519       111000896387    
  447010513       449091859       464527704       464643238       464772862    
  464910140     449726967       464978584       465075109       465152056      
465228393       465307106       465389492       465463388       111000400995    
  111000498824       111000598443       111000704015       111000802542      
111000896398       447010778       449091883       464527720       464643279    
  464772920       464910173     449727049       464978592       465075166      
465152072       465228427       465307148       465389542       465463404      
111000401008       111000498868       111000598454       111000704059      
111000802553       111000896422       447011388       449092261       464527753
      464643303       464773019       464910181     449727221       464978600  
    465075190       465152148       465228435       465307163       465389559  
    465463438       111000401020       111000498879       111000598476      
111000704071       111000802609       111000896444       447011446      
449092410       464527761       464643311       464773076       464910215    
449727312       464978691       465075216       465152189       465228443      
465307171       465389625       465463446       111000401031       111000498925
      111000598522       111000704082       111000802665       111000896455    
  447011735       449092501       464527779       464643337       464773092    
  464910264     449727601       464978824       465075240       465152205      
465228450       465307221       465389633       465463453       111000401042    
  111000498936       111000598544       111000704127       111000802687      
111000896488       447013335       449093194       464527902       464643360    
  464773134       464910314     449727940       464978915       465075315      
465152213       465228492       465307254       465389641       465463461      
111000401255       111000499285       111000598555       111000704138      
111000802722       111000896499       447014846       449093293       464528108
      464643394       464773159       464910454     449728005       464978956  
    465075356       465152221       465228500       465307270       465389658  
    465463487       111000401277       111000499296       111000598601      
111000704149       111000802733       111000896501       447020520      
449093392       464528132       464643410       464773167       464910470    
449728062       464978980       465075398       465152270       465228542      
465307288       465389666       465463503       111000401288       111000499319
      111000598645       111000704150       111000802755       111000896556    
  447020603       449093772       464528140       464643436       464773191    
  464910595     449728088       464978998       465075448       465152296      
465228559       465307304       465389682       465463537       111000401323    
  111000499320       111000598656       111000704161       111000802777      
111000896770       447022963       449093988       464528199       464643444    
  464773258       464910637     449728211       464979020       465075497      
465152320       465228567       465307312       465389708       465463545      
111000401345       111000499331       111000598667       111000704183      
111000802799       111000896781       447023698       449094044       464528272
      464643493       464773266       464910660     449728294       464979087  
    465075554       465152338       465228583       465307338       465389716  
    465463578       111000401356       111000499342       111000598689      
111000704228       111000802801       111000896848       447023730      
449094150       464528298       464643501       464773282       464910702    
449728393       464979103       465075562       465152346       465228609      
465307353       465389724       465463594       111000401378       111000499353
      111000598713       111000704251       111000802823       111000896972    
  447025461       449094325       464528306       464643550       464773290    
  464910728     449728864       464979111       465075570       465152353      
465228617       465307379       465389732       465463610       111000401390    
  111000499375       111000598768       111000704262       111000802834      
111000896983       447026295       449094465       464528322       464643600    
  464773324       464910801     449729060       464979160       465075596      
465152361       465228674       465307387       465389781       465463628      
111000401402       111000499409       111000598847       111000704442      
111000802845       111000896994       447026436       449095025       464528389
      464643618       464773332       464910827     449729185       464979194  
    465075620       465152429       465228690       465307395       465389815  
    465463651       111000401424       111000499465       111000598892      
111000704453       111000802867       111000897007       447029018      
449095033       464528397       464643634       464773472       464910934    
449729854       464979228       465075646       465152437       465228708      
465307403       465389823       465463669       111000401435       111000499476
      111000598904       111000704464       111000802889       111000897018    
  447029190       449095728       464528421       464643642       464773522    
  464910991     449730068       464979236       465075653       465152460      
465228724       465307445       465389831       465463677       111000401446    
  111000499487       111000598915       111000704475       111000802913      
111000897030       447029588       449095835       464528439       464643667    
  464773548       464911080     449730308       464979244       465075703      
465152486       465228740       465307460       465389849       465463693      
111000401457       111000499498       111000598926       111000704510      
111000802957       111000897052       447029794       449095892       464528470
      464643725       464773555       464911155     449730357       464979301  
    465075745       465152536       465228815       465307478       465389914  
    465463701       111000401468       111000499522       111000598948      
111000704532       111000802968       111000897074       447030412      
449096353       464528488       464643774       464773605       464911163    
449730605       464979327       465075752       465152601       465228849      
465307528       465389948       465463776       111000401491       111000499533
      111000599006       111000704543       111000803004       111000897186    
  447031105       449097336       464528496       464643782       464773654    
  464911171     449730860       464979376       465075828       465152619      
465228864       465307544       465389963       465463818       111000401794    
  111000499599       111000599028       111000704598       111000803026      
111000897221       447031147       449097518       464528504       464643832    
  464773662       464911262     449730902       464979426       465075836      
465152643       465228906       465307551       465389989       465463867      
111000401806       111000499623       111000599039       111000704633      
111000803105       111000897276       447031238       449097740       464528553
      464643865       464773696       464911312     449730969       464979459  
    465075877       465152676       465228914       465307585       465389997  
    465463875       111000401817       111000499645       111000599051      
111000704655       111000803116       111000897287       447031402      
449097815       464528603       464643899       464773720       464911320    
449731017       464979517       465075885       465152692       465228930      
465307601       465390003       465463933       111000401839       111000499656
      111000599062       111000704666       111000803138       111000897423    
  447032236       449098193       464528611       464643915       464773746    
  464911338     449731108       464979525       465075943       465152700      
465228948       465307619       465390037       465463958       111000401851    
  111000499678       111000599095       111000704688       111000803183      
111000897467       447032616       449098722       464528637       464643998    
  464773753       464911346     449731298       464979541       465075950      
465152718       465228989       465307627       465390094       465463982      
111000401873       111000499735       111000599107       111000704699      
111000803206       111000897478       447032913       449098789       464528678
      464644095       464773795       464911387     449731702       464979574  
    465075968       465152742       465229003       465307684       465390102  
    465463990       111000402065       111000499746       111000599118      
111000704734       111000803273       111000897489       447033168      
449098920       464528728       464644111       464773829       464911460    
449731801       464979582       465075976       465152775       465229011      
465307718       465390110       465464022       111000402111       111000499757
      111000599220       111000704789       111000803284       111000897490    
  447037102       449099050       464528736       464644152       464773894    
  464911577  

 

SCH-A-27



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449731819       464979608       465076040       465152809       465229029      
465307759       465390128       465464048       111000402122       111000499825
      111000599231       111000704824       111000803307       111000897535    
  447038746       449099159       464528769       464644178       464773928    
  464911643     449731892       464979657       465076057       465152817      
465229037       465307767       465390151       465464055       111000402133    
  111000499858       111000599242       111000704879       111000803318      
111000897557       447039066       449099605       464528777       464644202    
  464773993       464911650     449732015       464979707       465076073      
465152825       465229060       465307775       465390235       465464063      
111000402144       111000499948       111000599253       111000704891      
111000803442       111000897568       447042417       449099928       464528819
      464644269       464774058       464911767     449732130       464979830  
    465076099       465152866       465229078       465307791       465390367  
    465464089       111000402199       111000499959       111000599275      
111000704925       111000803475       111000897580       447044223      
449100221       464528835       464644400       464774082       464911791    
449732452       464979913       465076115       465152874       465229102      
465307825       465390474       465464097       111000402201       111000499971
      111000599286       111000704936       111000803497       111000897591    
  447047283       449100296       464528876       464644426       464774124    
  464911809     449732643       464979996       465076131       465152882      
465229110       465307866       465390581       465464113       111000402212    
  111000499993       111000599578       111000704992       111000803510      
111000897625       447047770       449100403       464528900       464644442    
  464774165       464911866     449732742       464980002       465076156      
465152916       465229177       465307890       465390599       465464121      
111000402223       111000500020       111000599590       111000705005      
111000803532       111000897636       447047804       449100528       464528926
      464644509       464774173       464911908     449733179       464980010  
    465076164       465152932       465229219       465307908       465390607  
    465464147       111000402234       111000500042       111000599602      
111000705016       111000803543       111000897658       447049842      
449101062       464529064       464644533       464774215       464912039    
449733260       464980051       465076172       465152940       465229227      
465307916       465390615       465464162       111000402245       111000500053
      111000599624       111000705049       111000803576       111000897850    
  447050675       449101096       464529122       464644566       464774256    
  464912047     449733393       464980218       465076180       465152957      
465229243       465307924       465390631       465464170       111000402256    
  111000500086       111000599646       111000705061       111000803611      
111000897861       447052200       449101989       464529148       464644582    
  464774272       464912054     449733542       464980226       465076206      
465152973       465229276       465307932       465390649       465464188      
111000402267       111000500109       111000599679       111000705117      
111000803633       111000897872       447054024       449102334       464529171
      464644624       464774306       464912104     449733740       464980234  
    465076255       465152981       465229300       465307940       465390672  
    465464220       111000402278       111000500110       111000599703      
111000705195       111000803655       111000897917       447054826      
449103134       464529197       464644707       464774348       464912120    
449733757       464980242       465076321       465153005       465229318      
465307965       465390730       465464261       111000402289       111000500121
      111000599725       111000705274       111000803666       111000897928    
  447055518       449103639       464529213       464644715       464774363    
  464912138     449733963       464980283       465076339       465153013      
465229326       465307973       465390755       465464287       111000402290    
  111000500132       111000599781       111000705320       111000803677      
111000897939       447056151       449103654       464529288       464644731    
  464774371       464912229     449734029       464980309       465076354      
465153054       465229383       465307999       465390789       465464311      
111000402368       111000500143       111000599837       111000705331      
111000803699       111000897951       447056755       449104199       464529403
      464644756       464774405       464912310     449734425       464980341  
    465076396       465153112       465229458       465308088       465390821  
    465464329       111000402379       111000500165       111000599871      
111000705364       111000803701       111000897962       447057415      
449104926       464529437       464644814       464774454       464912369    
449734474       464980358       465076404       465153120       465229482      
465308096       465390839       465464337       111000402380       111000500187
      111000599893       111000705386       111000803745       111000897973    
  447057696       449105063       464529452       464644855       464774462    
  464912435     449734664       464980416       465076420       465153153      
465229516       465308104       465390904       465464352       111000402391    
  111000500211       111000599950       111000705397       111000803813      
111000897984       447057860       449105071       464529544       464644871    
  464774470       464912476     449734722       464980457       465076461      
465153161       465229524       465308120       465390912       465464378      
111000402403       111000500222       111000599961       111000705409      
111000803824       111000898008       447060807       449105162       464529569
      464644897       464774538       464912666     449734771       464980473  
    465076479       465153195       465229540       465308161       465390938  
    465464386       111000402436       111000500244       111000599972      
111000705421       111000803846       111000898019       447064049      
449105311       464529593       464644939       464774553       464912716    
449734904       464980614       465076495       465153203       465229565      
465308203       465390946       465464394       111000402571       111000500255
      111000600032       111000705432       111000803880       111000898042    
  447064262       449105865       464529643       464644947       464774603    
  464912740     449735000       464980630       465076537       465153211      
465229680       465308211       465390961       465464402       111000402795    
  111000500266       111000600098       111000705454       111000803925      
111000898053       447066796       449106723       464529650       464645001    
  464774645       464912765     449735182       464980663       465076552      
465153229       465229706       465308245       465390995       465464428      
111000402818       111000500288       111000600100       111000705476      
111000803936       111000898064       447067992       449107929       464529668
      464645019       464774694       464912823     449735216       464980721  
    465076586       465153252       465229722       465308252       465391001  
    465464436       111000402829       111000500299       111000600122      
111000705498       111000803947       111000898075       447069014      
449107945       464529692       464645076       464774736       464912831    
449735711       464980770       465076644       465153260       465229748      
465308310       465391068       465464444       111000402841       111000500301
      111000600188       111000705500       111000803958       111000898097    
  447070467       449108059       464529718       464645118       464774769    
  464912856     449735828       464980820       465076651       465153278      
465229755       465308328       465391142       465464469       111000402863    
  111000500312       111000600201       111000705522       111000804016      
111000898176       447070962       449108299       464529767       464645183    
  464774934       464912872     449735851       464980838       465076685      
465153286       465229763       465308336       465391167       465464485      
111000402874       111000500323       111000600223       111000705544      
111000804027       111000898187       447071267       449108422       464529783
      464645209       464775048       464912948     449735984       464980846  
    465076693       465153294       465229797       465308351       465391175  
    465464501       111000403022       111000500334       111000600234      
111000705555       111000804038       111000898255       447071739      
449108463       464529791       464645217       464775071       464912963    
449736172       464980911       465076719       465153310       465229805      
465308369       465391217       465464527       111000403033       111000500356
      111000600256       111000705566       111000804049       111000898277    
  447072398       449108752       464529825       464645266       464775097    
  464912971     449736594       464980937       465076727       465153328      
465229821       465308377       465391225       465464550       111000403066    
  111000500367       111000600313       111000705577       111000804117      
111000898334       447072950       449108877       464529841       464645274    
  464775105       464913045     449736610       464980945       465076750      
465153336       465229862       465308393       465391241       465464584      
111000403077       111000500570       111000600346       111000705588      
111000804128       111000898356       447072968       449108950       464529866
      464645290       464775113       464913102     449736669       464980986  
    465076776       465153344       465229938       465308401       465391266  
    465464592       111000403123       111000500581       111000600357      
111000705601       111000804140       111000898413       447074667      
449109776       464529908       464645357       464775147       464913110    
449736677       464981000       465076784       465153351       465229953      
465308419       465391274       465464618       111000403145       111000500604
      111000600368       111000705645       111000804173       111000898457    
  447074907       449109883       464529965       464645381       464775154    
  464913128     449736750       464981026       465076867       465153385      
465229987       465308427       465391308       465464626       111000403178    
  111000500659       111000600403       111000705678       111000804218      
111000898479       447075540       449109966       464529973       464645399    
  464775170       464913151     449736834       464981075       465076909      
465153419       465230035       465308443       465391316       465464634      
111000403189       111000500671       111000600414       111000705689      
111000804230       111000898491       447078858       449110519       464530005
      464645407       464775204       464913177     449736883       464981091  
    465076990       465153427       465230050       465308476       465391332  
    465464642       111000403213       111000500682       111000600425      
111000705690       111000804241       111000898503       447079211      
449112101       464530047       464645456       464775220       464913185    
449737014       464981125       465077006       465153443       465230076      
465308484       465391340       465464659       111000403358       111000500716
      111000600481       111000705702       111000804263       111000898536    
  447079328       449112119       464530062       464645464       464775287    
  464913250     449737295       464981174       465077014       465153468      
465230100       465308500       465391399       465464667       111000403426    
  111000500738       111000600515       111000705713       111000804296      
111000898558       447079492       449112192       464530120       464645563    
  464775329       464913292     449737329       464981216       465077063      
465153492       465230167       465308518       465391407       465464675      
111000403448       111000500952       111000600582       111000705768      
111000804308       111000898592       447083536       449112473       464530153
      464645662       464775352       464913326     449737972       464981315  
    465077071       465153500       465230233       465308526       465391415  
    465464683       111000403459       111000500974       111000600605      
111000705780       111000804320       111000898615       447085127      
449112499       464530187       464645803       464775386       464913342    
449738624       464981331       465077097       465153518       465230258      
465308534       465391431       465464691       111000403460       111000500985
      111000600616       111000705858       111000804331       111000898648    
  447086133       449112507       464530211       464645829       464775394    
  464913367     449738707       464981505       465077139       465153526      
465230332       465308542       465391548       465464717       111000403493    
  111000501009       111000600627       111000705881       111000804342      
111000898840       447088204       449112846       464530229       464645852    
  464775402       464913409     449739267       464981513       465077147      
465153534       465230340       465308559       465391589       465464725      
111000403684       111000501021       111000600638       111000705892      
111000804364       111000898884       447089053       449112879       464530278
      464645878       464775469       464913441     449739325       464981554  
    465077162       465153559       465230357       465308575       465391613  
    465464733       111000403707       111000501054       111000600649      
111000705904       111000804410       111000898952       447089491      
449113760       464530377       464645886       464775485       464913458    
449739408       464981711       465077196       465153567       465230373      
465308617       465391639       465464741       111000403763       111000501065
      111000600683       111000705926       111000804421       111000899010    
  447089723       449114198       464530401       464645894       464775519    
  464913508     449739689       464981729       465077204       465153575      
465230381       465308625       465391647       465464758       111000403785    
  111000501087       111000600694       111000705937       111000804465      
111000899032       447090325       449114552       464530435       464646041    
  464775550       464913516     449739929       464981752       465077238      
465153583       465230399       465308633       465391654       465464766      
111000403808       111000501111       111000600706       111000705960      
111000804498       111000899087       447092040       449114677       464530443
      464646132       464775576       464913607     449740174       464981778  
    465077279       465153591       465230407       465308641       465391662  
    465464774       111000403820       111000501122       111000600740      
111000705982       111000804522       111000899199       447094889      
449114735       464530468       464646306       464775733       464913771    
449740265       464981786       465077345       465153617       465230449      
465308658       465391670       465464782       111000403831       111000501144
      111000600762       111000706028       111000804533       111000899212    
  447096736       449114750       464530476       464646397       464775790    
  464913821     449740505       464981810       465077360       465153625      
465230522       465308666       465391688       465464816       111000403864    
  111000501188       111000600807       111000706051       111000804544      
111000899256       447098294       449114958       464530567       464646470    
  464775816       464913847     449740554       464981828       465077394      
465153641       465230555       465308682       465391746       465464840      
111000403875       111000501199       111000600829       111000706073      
111000804566       111000899289       447100330       449115120       464530583
      464646546       464775824       464913938     449740802       464981844  
    465077402       465153690       465230571       465308724       465391753  
    465464857       111000403909       111000501245       111000600852      
111000706095       111000804577       111000899346       447103532      
449115161       464530625       464646587       464775857       464913953    
449741016       464981851       465077527       465153708       465230613      
465308765       465391761       465464865       111000404045       111000501436
      111000600863       111000706107       111000804588       111000899379    
  447104258       449115757       464530633       464646603       464775923    
  464914050     449741081       464981901       465077535       465153716      
465230654       465308773       465391811       465464881       111000404067    
  111000501492       111000600874       111000706129       111000804847      
111000899414       447104415       449116458       464530641       464646736    
  464776020       464914068     449741099       464981935       465077568      
465153724       465230662       465308799       465391829       465464915      
111000404090       111000501504       111000600942       111000706174      
111000804881       111000899515       447107988       449116516       464530666
      464646801       464776087       464914159     449741321       464981992  
    465077592       465153773       465230688       465308815       465391845  
    465464972       111000404315       111000501515       111000600975      
111000706264       111000804926       111000899537       447109265      
449116565       464530724       464646819       464776095       464914175    
449741388       464982016       465077618       465153781       465230696      
465308823       465391878       465465003       111000404326       111000501548
      111000600986       111000706275       111000804960       111000899559    
  447109380       449116904       464530732       464646876       464776103    
  464914241     449741479       464982024       465077634       465153799      
465230704       465308831       465391886       465465011       111000404337    
  111000501560       111000601000       111000706321       111000804982      
111000899560       447109760       449117175       464530823       464646926    
  464776111       464914324     449741628       464982040       465077667      
465153807       465230787       465308849       465391910       465465052      
111000404359       111000501605       111000601055       111000706332      
111000805095       111000899683       447109786       449117597       464530831
      464647106       464776178       464914381     449742220       464982099  
    465077675       465153823       465230852       465308864       465391969  
    465465060       111000404449       111000501627       111000601088      
111000706354       111000805107       111000899706       447110966      
449117738       464530856       464647155       464776194       464914415    
449742451       464982115       465077709       465153831       465230928      
465308872       465391977       465465078       111000404461       111000501739
      111000601112       111000706387       111000805141       111000899728    
  447113770       449118330       464530914       464647163       464776202    
  464914563     449742642       464982123       465077725       465153856      
465230951       465308880       465391993       465465086       111000404472    
  111000501762       111000601123       111000706398       111000805219      
111000899740       447113887       449118363       464530963       464647197    
  464776210       464914597     449742907       464982131       465077733      
465153864       465230969       465308898       465392041       465465094      
111000404494       111000501773       111000601156       111000706433      
111000805220       111000899829       447117664       449118645       464530971
      464647221       464776236       464914662     449743012       464982180  
    465077741       465153872       465230977       465308906       465392058  
    465465128       111000404506       111000501807       111000601167      
111000706466       111000805231       111000899874       447117862      
449118942       464531011       464647239       464776244       464914688    
449743350       464982248       465077782       465153880       465230985      
465308922       465392074       465465136       111000404539       111000501829
      111000601178       111000706523       111000805253       111000899920    
  447118381       449118975       464531045       464647288       464776251    
  464914704     449743442       464982263       465077790       465153906      
465230993       465308930       465392082       465465144       111000404540    
  111000501852       111000601189       111000706567       111000805275      
111000899942       447119439       449119254       464531060       464647346    
  464776301       464914720     449743566       464982305       465077816      
465153914       465231009       465308948       465392090       465465151      
111000404584       111000501874       111000601235       111000706578      
111000805286       111000899964       447119744       449119478       464531110
      464647379       464776319       464914738     449743699       464982313  
    465077832       465153948       465231017       465308955       465392165  
    465465169       111000404708       111000501919       111000601336      
111000706590       111000805310       111000899975       447120080      
449120161       464531136       464647387       464776434       464914811    
449744010       464982339       465077857       465153963       465231025      
465308971       465392199       465465177       111000404720       111000501920
      111000601358       111000706602       111000805321       111000899986    
  447124793       449120906       464531185       464647494       464776467    
  464914878     449744119       464982503       465077865       465153989      
465231033       465308989       465392231       465465193       111000404742    
  111000501931       111000601369       111000706635       111000805343      
111000900057       447127465       449121029       464531227       464647528    
  464776525       464914894     449744218       464982529       465077873      
465153997       465231041       465309003       465392249       465465201      
111000404764       111000501942       111000601370       111000706646      
111000805398       111000900080       447127770       449121953       464531326
      464647544       464776772       464914902     449744234       464982651  
    465077907       465154003       465231058       465309011       465392256  
    465465219       111000404821       111000501964       111000601404      
111000706657       111000805433       111000900147       447128471      
449122159       464531342       464647569       464776798       464914910    
449744333       464982677       465077915       465154011       465231074      
465309029       465392264       465465235       111000404832       111000501975
      111000601415       111000706691       111000805488       111000900158    
  447128661       449122407       464531409       464647577       464776855    
  464914936     449744358       464982685       465077923       465154029      
465231116       465309052       465392280       465465243       111000404843    
  111000502011       111000601426       111000706703       111000805512      
111000900169       447129875       449122423       464531458       464647585    
  464776871       464914969     449744382       464982735       465077931      
465154045       465231173       465309060       465392298       465465250      
111000404887       111000502213       111000601459       111000706714      
111000805523       111000900204       447130543       449122779       464531466
      464647619       464776905       464914977     449744432       464982750  
    465077949       465154052       465231181       465309078       465392306  
    465465276       111000404898       111000502235       111000601460      
111000706916       111000805534       111000900215       447134297      
449123249       464531482       464647726       464776939       464915073    
449744440       464982842       465077956       465154060       465231199      
465309094       465392314       465465284       111000404933       111000502257
      111000601471       111000706927       111000805624       111000900226    
  447134552       449123421       464531490       464647767       464776947    
  464915081     449744796       464982867       465077964       465154078      
465231207       465309128       465392348       465465292       111000404966    
  111000502279       111000601505       111000706961       111000805635      
111000900237       447134735       449123439       464531524       464647783    
  464777010       464915131     449744820       464982925       465078012      
465154086       465231280       465309136       465392355       465465300      
111000405215       111000502291       111000601527       111000706983      
111000805646       111000900248       447135021       449123843       464531540
      464647825       464777036       464915172     449744945       464982958  
    465078020       465154102       465231298       465309144       465392363  
    465465318       111000405226       111000502303       111000601538      
111000707030       111000805679       111000900259       447135054      
449124163       464531581       464647833       464777085       464915198    
449745256       464982982       465078038       465154110       465231348      
465309151       465392405       465465326       111000405260       111000502325
      111000601549       111000707041       111000805703       111000900260    
  447135310       449124171       464531599       464647916       464777119    
  464915271  

 

SCH-A-28



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449745264       464983006       465078095       465154136       465231397      
465309177       465392447       465465334       111000405305       111000502358
      111000601550       111000707052       111000805725       111000900282    
  447135443       449124197       464531607       464647932       464777168    
  464915354     449745421       464983014       465078103       465154144      
465231405       465309193       465392462       465465342       111000405327    
  111000502369       111000601561       111000707063       111000805747      
111000900293       447135849       449124387       464531623       464647940    
  464777176       464915438     449745611       464983022       465078111      
465154151       465231413       465309201       465392512       465465359      
111000405338       111000502370       111000601572       111000707153      
111000805758       111000900316       447135856       449124601       464531748
      464647965       464777267       464915453     449745892       464983055  
    465078137       465154169       465231421       465309219       465392520  
    465465367       111000405349       111000502392       111000601594      
111000707197       111000805769       111000900338       447136359      
449124916       464531797       464648047       464777275       464915479    
449745900       464983071       465078210       465154177       465231447      
465309227       465392553       465465375       111000405372       111000502437
      111000601606       111000707276       111000805826       111000900350    
  447138306       449125293       464531854       464648054       464777283    
  464915495     449746056       464983311       465078228       465154219      
465231454       465309243       465392561       465465383       111000405383    
  111000502448       111000601617       111000707287       111000805837      
111000900361       447139148       449125749       464531870       464648062    
  464777325       464915537     449746072       464983402       465078244      
465154235       465231496       465309250       465392587       465465391      
111000405417       111000502460       111000601763       111000707300      
111000805871       111000900394       447139924       449126143       464531961
      464648088       464777358       464915636     449746213       464983501  
    465078269       465154243       465231512       465309276       465392629  
    465465409       111000405428       111000502482       111000601785      
111000707311       111000805916       111000900406       447140005      
449126267       464531979       464648112       464777390       464915693    
449746320       464983519       465078301       465154250       465231520      
465309292       465392637       465465417       111000405439       111000502516
      111000601808       111000707366       111000805927       111000900440    
  447140690       449126416       464531987       464648161       464777408    
  464915834     449746346       464983527       465078343       465154268      
465231579       465309326       465392678       465465425       111000405440    
  111000502527       111000601819       111000707388       111000805961      
111000900473       447140708       449126440       464531995       464648237    
  464777416       464915842     449746734       464983550       465078384      
465154276       465231587       465309359       465392694       465465433      
111000405451       111000502549       111000601820       111000707423      
111000806007       111000900530       447141193       449126598       464532076
      464648328       464777432       464915867     449746825       464983592  
    465078418       465154284       465231660       465309375       465392736  
    465465441       111000405608       111000502550       111000601853      
111000707467       111000806018       111000900574       447141995      
449126739       464532100       464648344       464777440       464915917    
449746858       464983626       465078459       465154292       465231728      
465309383       465392744       465465458       111000405619       111000502583
      111000601864       111000707489       111000806029       111000900619    
  447142555       449126929       464532183       464648369       464777457    
  464915958     449747062       464983634       465078467       465154300      
465231751       465309391       465392751       465465466       111000405620    
  111000502606       111000601875       111000707546       111000806063      
111000900653       447143595       449126937       464532217       464648393    
  464777473       464916006     449747138       464983659       465078475      
465154318       465231777       465309409       465392785       465465573      
111000405631       111000502617       111000601886       111000707557      
111000806085       111000900798       447143819       449127349       464532225
      464648476       464777531       464916154     449747294       464983667  
    465078509       465154334       465231819       465309417       465392793  
    465465664       111000405642       111000502639       111000601897      
111000707579       111000806131       111000900866       447143967      
449127919       464532241       464648492       464777549       464916162    
449747773       464983717       465078517       465154359       465231876      
465309425       465392819       465465672       111000405675       111000502640
      111000601909       111000707580       111000806153       111000900912    
  447144817       449128008       464532274       464648526       464777580    
  464916246     449748052       464983766       465078525       465154367      
465231900       465309433       465392843       465465698       111000405989    
  111000502651       111000601921       111000707591       111000806243      
111000900923       447146929       449128180       464532282       464648559    
  464777648       464916410     449748219       464983808       465078541      
465154375       465231934       465309441       465392876       465465706      
111000405990       111000502662       111000601932       111000707614      
111000806276       111000901003       447147299       449128750       464532449
      464648609       464777820       464916469     449748243       464983816  
    465078558       465154383       465232015       465309458       465392884  
    465465714       111000406003       111000502673       111000601943      
111000707669       111000806287       111000901058       447147547      
449129311       464532464       464648633       464777853       464916527    
449748524       464983824       465078566       465154391       465232031      
465309466       465392926       465465722       111000406014       111000502684
      111000601965       111000707670       111000806298       111000901070    
  447150376       449129519       464532498       464648724       464777887    
  464916576     449748649       464983881       465078574       465154409      
465232205       465309474       465392942       465465730       111000406036    
  111000502718       111000601976       111000707715       111000806333      
111000901137       447151598       449129642       464532530       464648740    
  464777911       464916592     449748698       464983899       465078616      
465154417       465232221       465309490       465392959       465465748      
111000406047       111000502729       111000601987       111000707726      
111000806388       111000901159       447152992       449129857       464532548
      464648773       464777937       464916600     449748979       464983907  
    465078665       465154425       465232262       465309532       465393007  
    465465763       111000406058       111000502763       111000601998      
111000707748       111000806399       111000901182       447154113      
449130806       464532720       464648781       464777952       464916667    
449749159       464983923       465078681       465154433       465232270      
465309573       465393049       465465789       111000406069       111000502819
      111000602001       111000707759       111000806412       111000901205    
  447154857       449132844       464532746       464648955       464778059    
  464916832     449749225       464983931       465078699       465154466      
465232296       465309631       465393148       465465797       111000406070    
  111000502820       111000602012       111000707782       111000806423      
111000901261       447156837       449132919       464532779       464648989    
  464778067       464916840     449749316       464984012       465078707      
465154474       465232304       465309722       465393163       465465813      
111000406092       111000502831       111000602023       111000707805      
111000806434       111000901283       447157850       449133826       464532795
      464649011       464778075       464916907     449749399       464984038  
    465078715       465154482       465232312       465309763       465393171  
    465465821       111000406104       111000502853       111000602034      
111000707816       111000806445       111000901328       447162751      
449134683       464532803       464649086       464778117       464916923    
449749449       464984053       465078731       465154490       465232387      
465309771       465393221       465465839       111000406115       111000502875
      111000602067       111000707850       111000806456       111000901339    
  447162959       449135136       464532837       464649102       464778299    
  464916949     449749464       464984061       465078764       465154508      
465232395       465309839       465393247       465465847       111000406126    
  111000502909       111000602078       111000707861       111000806490      
111000901362       447163114       449135722       464532845       464649128    
  464778331       464916956     449749555       464984103       465078772      
465154516       465232445       465309862       465393262       465465854      
111000406148       111000502932       111000602089       111000707894      
111000806579       111000901384       447163940       449136142       464532860
      464649250       464778406       464916964     449749803       464984152  
    465078780       465154565       465232452       465309888       465393270  
    465465870       111000406159       111000502943       111000602090      
111000707906       111000806603       111000901418       447167198      
449136316       464532894       464649268       464778430       464916980    
449750256       464984160       465078814       465154607       465232486      
465309904       465393312       465465896       111000406182       111000502965
      111000602135       111000707973       111000806647       111000901429    
  447167859       449136514       464532969       464649359       464778448    
  464917020     449750439       464984236       465078848       465154631      
465232510       465309912       465393445       465465912       111000406193    
  111000502987       111000602168       111000707984       111000806658      
111000901430       447167990       449136548       464532993       464649433    
  464778455       464917038     449750447       464984244       465078855      
465154706       465232536       465309953       465393452       465465938      
111000406205       111000502998       111000602179       111000707995      
111000806692       111000901463       447169301       449136746       464533033
      464649458       464778471       464917053     449750652       464984277  
    465078863       465154763       465232544       465309961       465393486  
    465465946       111000406340       111000503214       111000602191      
111000708019       111000806704       111000901474       447171315      
449137579       464533066       464649474       464778489       464917061    
449750769       464984376       465078897       465154805       465232569      
465310019       465393551       465465961       111000406553       111000503225
      111000602203       111000708042       111000806771       111000901496    
  447171661       449137694       464533074       464649524       464778497    
  464917095     449751148       464984384       465078905       465154979      
465232585       465310027       465393593       465465979       111000406564    
  111000503247       111000602247       111000708075       111000806793      
111000901508       447172156       449137959       464533124       464649532    
  464778505       464917178     449751197       464984392       465078921      
465154995       465232601       465310084       465393643       465465987      
111000406586       111000503258       111000602270       111000708097      
111000806805       111000901519       447173303       449138098       464533140
      464649565       464778604       464917186     449751239       464984426  
    465078939       465155018       465232619       465310142       465393668  
    465465995       111000406597       111000503269       111000602281      
111000708110       111000806827       111000901632       447173501      
449138593       464533157       464649573       464778646       464917194    
449751452       464984467       465078962       465155026       465232635      
465310209       465393700       465466001       111000406609       111000503270
      111000602304       111000708132       111000806917       111000901654    
  447176850       449139229       464533165       464649714       464778687    
  464917228     449751510       464984509       465078996       465155034      
465232643       465310217       465393726       465466019       111000406632    
  111000503281       111000602337       111000708143       111000806939      
111000901676       447178542       449139252       464533173       464649755    
  464778729       464917277     449751577       464984558       465079002      
465155059       465232650       465310225       465393742       465466027      
111000406643       111000503292       111000602359       111000708187      
111000807233       111000901698       447179664       449139609       464533207
      464649797       464778885       464917343     449751635       464984624  
    465079028       465155075       465232684       465310233       465393767  
    465466035       111000406654       111000503337       111000602360      
111000708200       111000807244       111000901711       447182122      
449139690       464533223       464649805       464778901       464917376    
449751676       464984657       465079051       465155083       465232718      
465310241       465393791       465466068       111000406665       111000503371
      111000602382       111000708255       111000807255       111000901733    
  447182429       449139740       464533249       464649821       464778927    
  464917384     449751809       464984707       465079069       465155091      
465232726       465310274       465393809       465466084       111000406676    
  111000503393       111000602427       111000708277       111000807299      
111000901744       447182965       449139757       464533306       464649839    
  464778950       464917392     449752047       464984749       465079077      
465155125       465232734       465310365       465393833       465466118      
111000406733       111000503427       111000602438       111000708323      
111000807312       111000901766       447183922       449139815       464533330
      464649953       464778976       464917442     449752252       464984830  
    465079085       465155141       465232775       465310449       465393858  
    465466126       111000407048       111000503449       111000602449      
111000708389       111000807323       111000901777       447185703      
449139898       464533389       464650043       464779180       464917467    
449752419       464984863       465079093       465155158       465232783      
465310464       465393874       465466159       111000407082       111000503450
      111000602450       111000708424       111000807334       111000901799    
  447186073       449139906       464533405       464650050       464779263    
  464917525     449752443       464984889       465079119       465155190      
465232791       465310480       465393916       465466167       111000407093    
  111000503461       111000602461       111000708435       111000807367      
111000901867       447186115       449139948       464533421       464650142    
  464779370       464917582     449752542       464984905       465079127      
465155216       465232817       465310498       465393924       465466175      
111000407116       111000503506       111000602472       111000708479      
111000807378       111000901889       447189507       449139971       464533439
      464650209       464779412       464917632     449752559       464984954  
    465079135       465155232       465232825       465310506       465393957  
    465466217       111000407150       111000503573       111000602517      
111000708503       111000807389       111000901935       447190422      
449140128       464533447       464650217       464779487       464917657    
449752609       464984962       465079150       465155257       465232841      
465310514       465393965       465466225       111000407183       111000503595
      111000602528       111000708525       111000807390       111000901957    
  447193350       449140243       464533520       464650274       464779586    
  464917673     449752971       464985142       465079168       465155265      
465232882       465310522       465393999       465466233       111000407194    
  111000503607       111000602551       111000708536       111000807413      
111000901968       447194986       449140490       464533652       464650332    
  464779594       464917723     449753060       464985183       465079184      
465155281       465232890       465310530       465394005       465466241      
111000407217       111000503618       111000602562       111000708660      
111000807424       111000901980       447195314       449140573       464533660
      464650340       464779628       464917731     449753078       464985209  
    465079192       465155307       465232924       465310555       465394013  
    465466258       111000407240       111000503630       111000602573      
111000708682       111000807457       111000902015       447195439      
449141167       464533702       464650357       464779750       464917749    
449753086       464985217       465079218       465155380       465232940      
465310571       465394047       465466316       111000407251       111000503663
      111000602584       111000708693       111000807479       111000902060    
  447197724       449141647       464533710       464650407       464779776    
  464917772     449753094       464985266       465079226       465155422      
465232999       465310589       465394062       465466324       111000407284    
  111000503674       111000602595       111000708716       111000807547      
111000902183       447198540       449141928       464533728       464650514    
  464779800       464918028     449753219       464985464       465079242      
465155463       465233005       465310597       465394070       465466332      
111000407600       111000503696       111000602607       111000708727      
111000807569       111000902194       447201682       449142280       464533744
      464650555       464779834       464918093     449753235       464985514  
    465079309       465155497       465233021       465310613       465394088  
    465466357       111000407622       111000503708       111000602618      
111000708749       111000807570       111000902217       447202508      
449142801       464533801       464650605       464779859       464918101    
449753383       464985548       465079374       465155513       465233039      
465310647       465394104       465466415       111000407644       111000503753
      111000602629       111000708783       111000807592       111000902240    
  447203456       449143023       464533827       464650613       464779925    
  464918176     449753409       464985605       465079382       465155547      
465233054       465310662       465394112       465466449       111000407655    
  111000503764       111000602630       111000708873       111000807660      
111000902273       447204629       449143627       464533868       464650621    
  464779933       464918200     449754290       464985662       465079424      
465155562       465233104       465310670       465394146       465466506      
111000407677       111000503786       111000602641       111000708929      
111000807682       111000902295       447206558       449143882       464533918
      464650654       464779941       464918275     449754712       464985696  
    465079440       465155570       465233146       465310688       465394179  
    465466530       111000407701       111000503809       111000602685      
111000708930       111000807738       111000902352       447206731      
449144252       464533926       464650662       464779966       464918291    
449754753       464985787       465079457       465155596       465233153      
465310704       465394187       465466548       111000407734       111000503832
      111000602696       111000709100       111000807750       111000902363    
  447207085       449144468       464533942       464650746       464779990    
  464918309     449755222       464985860       465079473       465155604      
465233179       465310712       465394195       465466563       111000407756    
  111000503876       111000602708       111000709122       111000807761      
111000902385       447207721       449144609       464534015       464650795    
  464780006       464918325     449755297       464986116       465079549      
465155646       465233187       465310746       465394203       465466571      
111000407767       111000503898       111000602775       111000709144      
111000807840       111000902475       447210469       449144781       464534064
      464650829       464780048       464918382     449755354       464986140  
    465079556       465155661       465233195       465310753       465394229  
    465466597       111000407778       111000503911       111000602797      
111000709155       111000807862       111000902521       447210493      
449145812       464534098       464650860       464780063       464918424    
449755545       464986157       465079580       465155703       465233211      
465310779       465394237       465466621       111000407936       111000503922
      111000602810       111000709201       111000807907       111000902532    
  447211178       449145853       464534148       464650886       464780089    
  464918432     449755578       464986231       465079630       465155711      
465233229       465310811       465394286       465466639       111000407947    
  111000503933       111000602832       111000709234       111000807918      
111000902587       447211616       449146620       464534239       464650894    
  464780113       464918499     449755586       464986256       465079655      
465155737       465233252       465310878       465394302       465466647      
111000407969       111000504158       111000602865       111000709256      
111000807929       111000902598       447213166       449147172       464534247
      464650910       464780121       464918549     449755750       464986371  
    465079671       465155745       465233260       465310902       465394336  
    465466654       111000407970       111000504181       111000602887      
111000709290       111000807952       111000902600       447213737      
449147701       464534270       464650936       464780139       464918564    
449755842       464986405       465079713       465155794       465233278      
465310910       465394369       465466688       111000407992       111000504248
      111000602898       111000709346       111000807963       111000902644    
  447215690       449147842       464534296       464650969       464780170    
  464918572     449756337       464986413       465079739       465155802      
465233302       465310951       465394377       465466753       111000408016    
  111000504259       111000602911       111000709368       111000807974      
111000902677       447215971       449147891       464534353       464650977    
  464780196       464918655     449756576       464986488       465079754      
465155810       465233310       465310985       465394419       465466761      
111000408027       111000504271       111000602955       111000709391      
111000808021       111000902712       447218033       449148188       464534395
      464651009       464780279       464918671     449756634       464986496  
    465079812       465155828       465233328       465311009       465394427  
    465466837       111000408038       111000504293       111000602977      
111000709414       111000808065       111000902734       447218777      
449149020       464534411       464651025       464780329       464918747    
449756782       464986611       465079853       465155836       465233336      
465311025       465394450       465466845       111000408049       111000504305
      111000602988       111000709425       111000808076       111000902778    
  447219031       449149541       464534452       464651082       464780352    
  464918754     449757020       464986652       465079929       465155844      
465233344       465311033       465394468       465466878       111000408050    
  111000504327       111000603002       111000709458       111000808100      
111000902790       447219072       449149764       464534528       464651108    
  464780360       464918788     449757129       464986728       465079945      
465155885       465233351       465311058       465394492       465466894      
111000408061       111000504338       111000603024       111000709469      
111000808144       111000902857       447221326       449150002       464534569
      464651132       464780402       464918804     449757152       464986736  
    465079952       465155901       465233369       465311090       465394500  
    465466902       111000408072       111000504349       111000603046      
111000709481       111000808201       111000902880       447221672      
449150473       464534619       464651181       464780410       464918820    
449757244       464986793       465079978       465155927       465233377      
465311108       465394518       465466936       111000408094       111000504361
      111000603057       111000709492       111000808278       111000902903    
  447222837       449150515       464534643       464651223       464780451    
  464918846  

 

SCH-A-29



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449757319       464986819       465079994       465155976       465233385      
465311165       465394559       465466944       111000408106       111000504372
      111000603068       111000709537       111000808289       111000902914    
  447222894       449150572       464534668       464651405       464780527    
  464918887     449757624       464986835       465080125       465155984      
465233393       465311173       465394567       465466951       111000408140    
  111000504383       111000603080       111000709548       111000808302      
111000902970       447223900       449150614       464534676       464651413    
  464780535       464918911     449757764       464986850       465080133      
465155992       465233401       465311215       465394575       465466985      
111000408151       111000504394       111000603091       111000709582      
111000808324       111000902992       447224668       449150762       464534718
      464651421       464780600       464918978     449757798       464986868  
    465080166       465156016       465233427       465311231       465394591  
    465466993       111000408162       111000504462       111000603103      
111000709638       111000808335       111000903027       447224932      
449150960       464534742       464651439       464780741       464919034    
449758135       464986900       465080174       465156024       465233443      
465311264       465394609       465467025       111000408364       111000504518
      111000603114       111000709683       111000808357       111000903038    
  447225129       449150994       464534809       464651447       464780782    
  464919042     449758457       464986934       465080224       465156040      
465233450       465311280       465394617       465467041       111000408375    
  111000504541       111000603125       111000709694       111000808379      
111000903049       447227141       449151117       464534841       464651488    
  464780790       464919075     449758580       464986967       465080232      
465156057       465233468       465311298       465394625       465467058      
111000408397       111000504552       111000603136       111000709706      
111000808414       111000903083       447232489       449151307       464534858
      464651520       464780808       464919166     449758713       464986983  
    465080240       465156107       465233484       465311322       465394633  
    465467082       111000408454       111000504563       111000603170      
111000709762       111000808526       111000903094       447234303      
449151463       464534874       464651603       464780824       464919182    
449758820       464987007       465080257       465156131       465233492      
465311330       465394641       465467108       111000408465       111000504608
      111000603192       111000709807       111000808537       111000903106    
  447234956       449151695       464534882       464651637       464780840    
  464919224     449758911       464987015       465080281       465156156      
465233518       465311348       465394658       465467140       111000408487    
  111000504631       111000603204       111000709830       111000808560      
111000903128       447239567       449152065       464534965       464651728    
  464780923       464919273     449759117       464987080       465080323      
465156164       465233526       465311355       465394666       465467181      
111000408500       111000504653       111000603226       111000709852      
111000808571       111000903207       447243007       449152164       464534981
      464651736       464780949       464919323     449759141       464987114  
    465080398       465156180       465233534       465311405       465394682  
    465467215       111000408511       111000504664       111000603271      
111000709874       111000808605       111000903218       447243841      
449152495       464535046       464651751       464780964       464919356    
449759208       464987122       465080430       465156222       465233542      
465311439       465394708       465467256       111000408533       111000504697
      111000603282       111000709920       111000808683       111000903274    
  447244575       449152685       464535137       464651785       464780980    
  464919364     449759448       464987155       465080513       465156255      
465233559       465311470       465394732       465467298       111000408544    
  111000504765       111000603495       111000709975       111000808728      
111000903285       447247792       449152859       464535145       464651819    
  464781004       464919372     449759810       464987171       465080554      
465156354       465233575       465311504       465394757       465467330      
111000408757       111000504798       111000603530       111000710045      
111000808740       111000903296       447249459       449153634       464535152
      464651843       464781012       464919398     449760511       464987189  
    465080596       465156370       465233591       465311538       465394765  
    465467348       111000408768       111000504844       111000603552      
111000710089       111000808762       111000903386       447250986      
449154418       464535178       464651850       464781053       464919406    
449760933       464987205       465080604       465156453       465233609      
465311546       465394773       465467355       111000408779       111000504888
      111000603721       111000710113       111000808795       111000903421    
  447251075       449154459       464535186       464651868       464781079    
  464919422     449761113       464987213       465080646       465156479      
465233617       465311587       465394807       465467389       111000408803    
  111000504899       111000603798       111000710135       111000808829      
111000903454       447251471       449154632       464535228       464651884    
  464781103       464919448     449761154       464987239       465080679      
465156495       465233633       465311629       465394815       465467439      
111000408825       111000504934       111000603877       111000710157      
111000808841       111000903476       447253501       449155027       464535269
      464651900       464781111       464919497     449761378       464987247  
    465080687       465156529       465233666       465311637       465394849  
    465467454       111000408858       111000505104       111000603923      
111000710168       111000808852       111000903487       447257825      
449155043       464535343       464651918       464781129       464919513    
449761535       464987262       465080745       465156545       465233732      
465311645       465394856       465467512       111000408869       111000505137
      111000603934       111000710191       111000808920       111000903498    
  447262767       449155381       464535400       464651934       464781145    
  464919539     449761782       464987296       465080752       465156602      
465233740       465311678       465394864       465467520       111000409152    
  111000505148       111000604025       111000710203       111000808931      
111000903500       447263138       449155563       464535566       464651942    
  464781152       464919547     449761881       464987320       465080778      
465156610       465233773       465311702       465394898       465467538      
111000409185       111000505160       111000604058       111000710236      
111000808964       111000903522       447263179       449156397       464535632
      464651959       464781160       464919588     449762251       464987338  
    465080786       465156628       465233781       465311744       465394914  
    465467546       111000409208       111000505193       111000604070      
111000710247       111000808975       111000903555       447265414      
449156827       464535830       464652056       464781210       464919596    
449762277       464987353       465080836       465156669       465233799      
465311751       465394922       465467611       111000409220       111000505249
      111000604193       111000710258       111000809011       111000903599    
  447265422       449157148       464535889       464652098       464781228    
  464919604     449762350       464987387       465080844       465156701      
465233807       465311769       465394930       465467660       111000409231    
  111000505250       111000604216       111000710304       111000809112      
111000903601       447265984       449157494       464535947       464652106    
  464781236       464919612     449762400       464987395       465080893      
465156719       465233815       465311777       465394971       465467686      
111000409242       111000505261       111000604227       111000710337      
111000809134       111000903623       447266636       449157973       464535970
      464652148       464781277       464919653     449762418       464987445  
    465080901       465156735       465233823       465311793       465394997  
    465467728       111000409264       111000505294       111000604250      
111000710348       111000809156       111000903791       447267873      
449158104       464535996       464652163       464781285       464919703    
449762442       464987486       465080943       465156859       465233831      
465311801       465395002       465467736       111000409275       111000505328
      111000604261       111000710360       111000809178       111000903847    
  447268087       449158377       464536010       464652171       464781319    
  464919711     449762509       464987494       465080992       465156867      
465233849       465311819       465395010       465467744       111000409297    
  111000505339       111000604272       111000710382       111000809268      
111000903858       447271545       449158435       464536028       464652205    
  464781384       464919752     449762632       464987528       465081008      
465156883       465233856       465311843       465395036       465467751      
111000409309       111000505340       111000604294       111000710438      
111000809381       111000903881       447272436       449158708       464536051
      464652312       464781392       464919786     449762640       464987536  
    465081016       465156891       465233864       465311892       465395044  
    465467769       111000409310       111000505362       111000604339      
111000710472       111000809404       111000903892       447275751      
449159318       464536077       464652320       464781418       464919828    
449762707       464987544       465081040       465156925       465233880      
465311900       465395051       465467785       111000409343       111000505384
      111000604340       111000710494       111000809437       111000903915    
  447277716       449159748       464536176       464652338       464781467    
  464919851     449762814       464987585       465081065       465156933      
465233898       465311934       465395069       465467793       111000409354    
  111000505418       111000604395       111000710506       111000809482      
111000903926       447278177       449160142       464536242       464652346    
  464781509       464919869     449762947       464987635       465081073      
465156974       465233948       465311942       465395077       465467801      
111000409398       111000505429       111000604418       111000710539      
111000809505       111000903937       447278425       449160449       464536275
      464652353       464781558       464919919     449763267       464987643  
    465081099       465156982       465233955       465311959       465395085  
    465467900       111000409411       111000505452       111000604429      
111000710607       111000809538       111000903959       447280157      
449160530       464536283       464652361       464781657       464919992    
449763713       464987650       465081107       465157022       465233971      
465311967       465395093       465467926       111000409455       111000505485
      111000604441       111000710618       111000809549       111000903960    
  447280561       449161371       464536291       464652379       464781699    
  464920008     449764216       464987684       465081115       465157030      
465233997       465312007       465395101       465467975       111000409657    
  111000505508       111000604452       111000710629       111000809561      
111000903971       447281411       449161827       464536309       464652387    
  464781707       464920016     449764810       464987700       465081123      
465157048       465234003       465312015       465395119       465467991      
111000409668       111000505586       111000604609       111000710630      
111000809572       111000903982       447282336       449162023       464536341
      464652411       464781855       464920040     449764844       464987742  
    465081131       465157055       465234045       465312031       465395234  
    465468023       111000409691       111000505610       111000604610      
111000710652       111000809617       111000904006       447283086      
449164334       464536390       464652452       464781863       464920099    
449764943       464987775       465081180       465157063       465234060      
465312049       465395291       465468080       111000409703       111000505621
      111000604643       111000710696       111000809640       111000904073    
  447283367       449164946       464536408       464652494       464781871    
  464920107     449765437       464987825       465081214       465157089      
465234078       465312106       465395341       465468098       111000409725    
  111000505654       111000604676       111000710720       111000809651      
111000904118       447284407       449164979       464536416       464652502    
  464781897       464920156     449765577       464987858       465081222      
465157105       465234086       465312114       465395374       465468148      
111000409736       111000505733       111000604799       111000710809      
111000809662       111000904129       447285438       449165026       464536432
      464652569       464781913       464920164     449765643       464987882  
    465081230       465157121       465234094       465312148       465395382  
    465468155       111000409769       111000505777       111000604834      
111000710832       111000809684       111000904163       447285875      
449165158       464536473       464652577       464781921       464920180    
449765775       464987908       465081263       465157139       465234102      
465312189       465395416       465468163       111000409770       111000505788
      111000604867       111000710865       111000809707       111000904185    
  447285891       449165182       464536549       464652593       464781939    
  464920206     449766187       464987916       465081305       465157188      
465234110       465312197       465395440       465468171       111000409781    
  111000505799       111000604890       111000710887       111000809741      
111000904219       447287012       449165208       464536556       464652692    
  464781947       464920214     449766294       464987924       465081313      
465157253       465234128       465312205       465395457       465468189      
111000409792       111000505801       111000605004       111000710900      
111000809774       111000904231       447288325       449165646       464536564
      464652700       464781996       464920222     449766393       464987932  
    465081339       465157279       465234136       465312213       465395473  
    465468197       111000409815       111000505812       111000605060      
111000710922       111000809819       111000904264       447288960      
449166016       464536572       464652726       464782002       464920263    
449766823       464987965       465081362       465157295       465234144      
465312221       465395499       465468213       111000409826       111000505834
      111000605071       111000710966       111000809831       111000904286    
  447290982       449166123       464536580       464652767       464782044    
  464920289     449766906       464988062       465081370       465157329      
465234169       465312247       465395507       465468221       111000409837    
  111000505845       111000605116       111000711046       111000810091      
111000904297       447292103       449166438       464536614       464652809    
  464782077       464920305     449767128       464988120       465081412      
465157386       465234177       465312270       465395556       465468247      
111000409848       111000505890       111000605149       111000711057      
111000810158       111000904343       447293754       449166503       464536648
      464652841       464782119       464920313     449767516       464988138  
    465081438       465157394       465234201       465312288       465395564  
    465468254       111000409882       111000505902       111000605217      
111000711080       111000810170       111000904365       447293903      
449166560       464536697       464652874       464782150       464920321    
449767722       464988161       465081461       465157428       465234219      
465312296       465395606       465468270       111000409927       111000505913
      111000605239       111000711169       111000810215       111000904376    
  447293937       449166776       464536796       464652916       464782168    
  464920347     449767938       464988294       465081503       465157477      
465234227       465312320       465395648       465468288       111000409938    
  111000505924       111000605262       111000711248       111000810248      
111000904398       447296658       449166917       464536804       464652924    
  464782176       464920354     449767961       464988328       465081560      
465157485       465234243       465312338       465395663       465468296      
111000409949       111000505935       111000605284       111000711293      
111000810259       111000904400       447297235       449167428       464536812
      464652981       464782218       464920362     449768308       464988377  
    465081628       465157493       465234276       465312353       465395671  
    465468320       111000409950       111000505946       111000605295      
111000711327       111000810349       111000904477       447298555      
449167618       464536853       464653047       464782317       464920412    
449768332       464988419       465081636       465157527       465234284      
465312361       465395697       465468346       111000410198       111000505991
      111000605464       111000711349       111000810530       111000904534    
  447300039       449167626       464536861       464653062       464782366    
  464920420     449768365       464988427       465081669       465157543      
465234292       465312379       465395705       465468353       111000410211    
  111000506004       111000605509       111000711350       111000810585      
111000904545       447300468       449168103       464536903       464653070    
  464782408       464920438     449768423       464988435       465081693      
465157576       465234334       465312460       465395713       465468361      
111000410244       111000506026       111000605576       111000711394      
111000810653       111000904556       447300633       449168145       464536911
      464653138       464782432       464920487     449768506       464988484  
    465081727       465157618       465234342       465312478       465395747  
    465468379       111000410266       111000506037       111000605587      
111000711473       111000810664       111000904567       447300641      
449168152       464536945       464653146       464782457       464920495    
449768688       464988492       465081735       465157634       465234359      
465312494       465395754       465468411       111000410277       111000506059
      111000605633       111000711530       111000810697       111000904578    
  447302100       449168533       464536952       464653179       464782465    
  464920537     449768720       464988591       465081768       465157642      
465234367       465312528       465395788       465468437       111000410547    
  111000506060       111000605699       111000711541       111000810732      
111000904602       447302167       449168772       464536960       464653187    
  464782523       464920552     449769009       464988609       465081792      
465157683       465234383       465312544       465395796       465468452      
111000410558       111000506082       111000605723       111000711585      
111000810844       111000904613       447303116       449168806       464536986
      464653211       464782556       464920560     449769330       464988617  
    465081883       465157758       465234391       465312577       465395838  
    465468486       111000410569       111000506138       111000605756      
111000711619       111000810877       111000904624       447303918      
449170240       464537042       464653237       464782564       464920578    
449769371       464988674       465082097       465157774       465234417      
465312585       465395903       465468494       111000410570       111000506149
      111000605789       111000711620       111000810899       111000904703    
  447304064       449170786       464537133       464653245       464782606    
  464920594     449769876       464988682       465082105       465157790      
465234433       465312593       465395911       465468502       111000410581    
  111000506161       111000605846       111000711653       111000810934      
111000904736       447306390       449170802       464537141       464653294    
  464782648       464920602     449770288       464988690       465082113      
465157808       465234458       465312601       465395929       465468536      
111000410592       111000506172       111000605958       111000711664      
111000810945       111000904769       447306481       449170984       464537182
      464653328       464782697       464920610     449770361       464988716  
    465082154       465157832       465234466       465312619       465395937  
    465468577       111000410604       111000506194       111000605970      
111000711675       111000811014       111000904848       447308081      
449171289       464537208       464653369       464782739       464920636    
449770387       464988823       465082279       465157865       465234474      
465312635       465395952       465468585       111000410615       111000506206
      111000606005       111000711686       111000811025       111000904859    
  447309907       449171412       464537216       464653427       464782853    
  464920719     449770445       464988831       465082311       465157873      
465234482       465312668       465395994       465468635       111000410626    
  111000506239       111000606016       111000711697       111000811126      
111000904882       447310624       449172238       464537224       464653435    
  464782911       464920735     449770460       464988849       465082329      
465157915       465234490       465312676       465396034       465468676      
111000410637       111000506251       111000606038       111000711798      
111000811137       111000904950       447310798       449172709       464537257
      464653450       464782952       464920925     449770809       464988872  
    465082378       465157923       465234516       465312734       465396067  
    465468692       111000410648       111000506453       111000606061      
111000711855       111000811159       111000904972       447311283      
449172782       464537315       464653476       464783018       464921030    
449771104       464988898       465082394       465157949       465234532      
465312767       465396083       465468734       111000410659       111000506510
      111000606364       111000711967       111000811227       111000904994    
  447311317       449173657       464537331       464653526       464783083    
  464921139     449771120       464988955       465082402       465158079      
465234540       465312775       465396117       465468742       111000410660    
  111000506521       111000606410       111000711978       111000811272      
111000905007       447311366       449173988       464537356       464653567    
  464783125       464921469     449771351       464988963       465082410      
465158087       465234557       465312809       465396133       465468759      
111000410671       111000506554       111000606432       111000712058      
111000811283       111000905029       447312190       449174226       464537380
      464653617       464783133       464921550     449771476       464988997  
    465082485       465158095       465234565       465312817       465396141  
    465468775       111000410682       111000506600       111000606443      
111000712092       111000811306       111000905052       447312794      
449174663       464537398       464653641       464783141       464921642    
449771872       464989003       465082493       465158103       465234573      
465312825       465396166       465468809       111000410693       111000506611
      111000606487       111000712115       111000811328       111000905096    
  447312976       449175132       464537430       464653666       464783166    
  464921659     449772029       464989045       465082535       465158129      
465234581       465312841       465396182       465468817       111000410716    
  111000506622       111000606500       111000712126       111000811395      
111000905108       447313792       449175488       464537539       464653682    
  464783174       464921691     449772292       464989078       465082543      
465158145       465234607       465312866       465396190       465468825      
111000410895       111000506666       111000606522       111000712339      
111000811407       111000905131       447314113       449175686       464537562
      464653716       464783182       464921766     449772904       464989086  
    465082568       465158178       465234615       465312908       465396208  
    465468833       111000411043       111000506699       111000606533      
111000712362       111000811474       111000905142       447315052      
449176510       464537588       464653740       464783224       464921840    
449772961       464989102       465082576       465158228       465234623      
465312916       465396257       465468858       111000411054       111000506734
      111000606544       111000712463       111000811508       111000905153    
  447315763       449176643       464537661       464653765       464783273    
  464921964  

 

SCH-A-30



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449773241       464989110       465082618       465158236       465234631      
465312924       465396356       465468866       111000411065       111000506778
      111000606588       111000712496       111000811519       111000905210    
  447316753       449177245       464537687       464653773       464783281    
  464922046     449773282       464989193       465082642       465158251      
465234649       465312932       465396414       465468874       111000411098    
  111000506790       111000606768       111000712542       111000811531      
111000905243       447318270       449178219       464537703       464653799    
  464783315       464922152     449773522       464989227       465082691      
465158277       465234656       465312940       465396422       465468908      
111000411122       111000506835       111000606780       111000712654      
111000811553       111000905254       447318494       449178342       464537752
      464653823       464783323       464922194     449773548       464989235  
    465082709       465158285       465234664       465312957       465396448  
    465468940       111000411133       111000506903       111000606791      
111000712665       111000811609       111000905276       447319252      
449178656       464537760       464653831       464783372       464922244    
449773563       464989243       465082733       465158319       465234698      
465312965       465396489       465468957       111000411144       111000506914
      111000606803       111000712698       111000811621       111000905333    
  447319542       449178672       464537778       464653849       464783471    
  464922285     449773910       464989268       465082741       465158368      
465234714       465312981       465396505       465468965       111000411201    
  111000507027       111000606836       111000712700       111000811700      
111000905489       447321118       449178797       464537786       464653864    
  464783521       464922293     449774116       464989300       465082766      
465158376       465234722       465312999       465396554       465468981      
111000411223       111000507038       111000606869       111000712711      
111000811722       111000905502       447324245       449178904       464537810
      464653989       464783554       464922350     449774256       464989367  
    465082790       465158392       465234730       465313054       465396570  
    465469021       111000411234       111000507049       111000606881      
111000712722       111000811766       111000905524       447326018      
449179100       464537844       464653997       464783638       464922368    
449774454       464989383       465082808       465158467       465234755      
465313062       465396588       465469039       111000411256       111000507094
      111000606915       111000712799       111000811991       111000905579    
  447326398       449179571       464537851       464654060       464783679    
  464922392     449774504       464989417       465082816       465158475      
465234763       465313104       465396604       465469047       111000411278    
  111000507106       111000606959       111000712902       111000812037      
111000905625       447326554       449179852       464537901       464654185    
  464783695       464922400     449774710       464989433       465082824      
465158509       465234771       465313138       465396612       465469062      
111000411380       111000507140       111000606993       111000712913      
111000812048       111000905636       447327693       449180801       464537935
      464654235       464783760       464922426     449774892       464989516  
    465082873       465158541       465234805       465313146       465396646  
    465469096       111000411425       111000507173       111000607006      
111000712957       111000812060       111000905669       447330572      
449181429       464538024       464654318       464783802       464922475    
449774926       464989524       465082915       465158582       465234813      
465313161       465396695       465469161       111000411436       111000507207
      111000607040       111000712980       111000812116       111000905670    
  447330655       449181627       464538032       464654326       464783828    
  464922590     449775097       464989573       465082980       465158590      
465234821       465313179       465396737       465469195       111000411447    
  111000507229       111000607051       111000713004       111000812127      
111000905681       447332347       449182062       464538057       464654375    
  464783844       464922707     449775105       464989581       465083012      
465158616       465234839       465313187       465396745       465469252      
111000411458       111000507230       111000607095       111000713026      
111000812161       111000905692       447332925       449182302       464538065
      464654383       464783885       464922764     449775188       464989599  
    465083038       465158624       465234854       465313252       465396760  
    465469260       111000411470       111000507241       111000607107      
111000713048       111000812183       111000905704       447334202      
449182575       464538081       464654425       464783893       464922921    
449775659       464989623       465083061       465158632       465234862      
465313286       465396810       465469328       111000411481       111000507353
      111000607118       111000713059       111000812217       111000905726    
  447335043       449182963       464538099       464654466       464783950    
  464923028     449775741       464989631       465083079       465158657      
465234870       465313294       465396828       465469351       111000411492    
  111000507375       111000607130       111000713071       111000812239      
111000905760       447335134       449183490       464538107       464654490    
  464783968       464923044     449776335       464989649       465083095      
465158673       465234896       465313310       465396851       465469369      
111000411526       111000507409       111000607354       111000713093      
111000812240       111000905782       447335670       449183821       464538115
      464654508       464783992       464923051     449776665       464989656  
    465083145       465158681       465234938       465313328       465396893  
    465469377       111000411559       111000507410       111000607365      
111000713138       111000812262       111000905793       447336355      
449183979       464538164       464654524       464784040       464923085    
449776814       464989664       465083160       465158699       465234946      
465313344       465396927       465469385       111000411784       111000507689
      111000607376       111000713150       111000812273       111000905816    
  447337056       449184944       464538180       464654557       464784057    
  464923218     449776988       464989672       465083194       465158707      
465234953       465313377       465396935       465469393       111000411818    
  111000507702       111000607398       111000713183       111000812284      
111000905838       447337684       449186360       464538206       464654631    
  464784107       464923283     449777150       464989680       465083210      
465158715       465234961       465313401       465396943       465469419      
111000411829       111000507746       111000607400       111000713217      
111000812329       111000905883       447337999       449186444       464538214
      464654649       464784149       464923309     449777572       464989706  
    465083244       465158731       465235000       465313427       465396984  
    465469450       111000411852       111000507757       111000607501      
111000713228       111000812352       111000906097       447338039      
449186881       464538222       464654680       464784172       464923390    
449777887       464989748       465083251       465158749       465235018      
465313484       465397024       465469468       111000411863       111000507780
      111000607512       111000713239       111000812363       111000906109    
  447338690       449186964       464538248       464654706       464784206    
  464923432     449777911       464989755       465083277       465158806      
465235042       465313492       465397040       465469476       111000411931    
  111000507791       111000607578       111000713251       111000812420      
111000906110       447338708       449187772       464538370       464654748    
  464784255       464923481     449777952       464989763       465083293      
465158814       465235059       465313534       465397057       465469526      
111000411964       111000507814       111000607590       111000713307      
111000812453       111000906143       447338922       449187822       464538404
      464654755       464784297       464923507     449778190       464989771  
    465083335       465158830       465235067       465313567       465397073  
    465469534       111000412213       111000507836       111000607602      
111000713329       111000812510       111000906200       447340373      
449188002       464538446       464654821       464784305       464923564    
449778331       464989789       465083350       465158855       465235075      
465313575       465397081       465469567       111000412235       111000507847
      111000607613       111000713419       111000812521       111000906222    
  447340787       449188127       464538487       464654854       464784412    
  464923614     449779354       464989821       465083392       465158913      
465235083       465313609       465397149       465469583       111000412246    
  111000507858       111000607635       111000713464       111000812532      
111000906244       447343286       449188663       464538495       464654870    
  464784487       464923689     449779461       464989847       465083434      
465158939       465235091       465313617       465397180       465469617      
111000412268       111000507881       111000607646       111000713543      
111000812543       111000906255       447343369       449188705       464538669
      464654904       464784537       464923713     449779487       464989854  
    465083467       465158970       465235117       465313658       465397198  
    465469625       111000412280       111000507904       111000607679      
111000713565       111000812554       111000906301       447347774      
449189075       464538685       464654920       464784560       464923762    
449779537       464989870       465083491       465158988       465235125      
465313666       465397230       465469666       111000412303       111000507915
      111000607792       111000713600       111000812587       111000906312    
  447348178       449189265       464538693       464654946       464784594    
  464923812     449779917       464989888       465083509       465159051      
465235133       465313682       465397248       465469674       111000412325    
  111000507926       111000607815       111000713611       111000812633      
111000906367       447349226       449189513       464538792       464655026    
  464784651       464923838     449779982       464989904       465083558      
465159069       465235158       465313690       465397255       465469682      
111000412370       111000507937       111000607826       111000713644      
111000812655       111000906457       447350620       449190347       464538800
      464655067       464784743       464923853     449780014       464989920  
    465083590       465159119       465235166       465313724       465397305  
    465469708       111000412381       111000507959       111000607848      
111000713712       111000812701       111000906479       447351362      
449190511       464538859       464655091       464784800       464923903    
449780246       464989938       465083681       465159127       465235182      
465313740       465397313       465469724       111000412437       111000507971
      111000607860       111000713723       111000812712       111000906491    
  447351883       449190529       464538875       464655109       464784867    
  464924208     449780451       464989987       465083806       465159143      
465235190       465313757       465397321       465469757       111000412448    
  111000507982       111000607927       111000713745       111000812756      
111000906514       447351966       449190990       464538883       464655117    
  464784883       464924224     449780584       464989995       465083814      
465159168       465235224       465313807       465397354       465469765      
111000412459       111000507993       111000607938       111000713756      
111000812802       111000906525       447352618       449191121       464539022
      464655125       464784941       464924471     449780642       464990001  
    465083830       465159200       465235232       465313823       465397404  
    465469781       111000412460       111000508006       111000608018      
111000713767       111000812813       111000906536       447354911      
449193168       464539048       464655158       464785039       464924596    
449780691       464990027       465083848       465159226       465235240      
465313831       465397412       465469815       111000412651       111000508028
      111000608029       111000713789       111000812857       111000906547    
  447354960       449194018       464539097       464655166       464785062    
  464924604     449780782       464990035       465083855       465159259      
465235257       465313849       465397438       465469831       111000412662    
  111000508073       111000608142       111000713970       111000812992      
111000906558       447355009       449194380       464539113       464655208    
  464785104       464924638     449780915       464990050       465083863      
465159291       465235281       465313864       465397446       465469856      
111000412673       111000508095       111000608175       111000714094      
111000813094       111000906604       447355264       449194455       464539162
      464655299       464785146       464924653     449781012       464990076  
    465083897       465159325       465235307       465313906       465397461  
    465469864       111000412684       111000508141       111000608197      
111000714117       111000813184       111000906648       447355694      
449194513       464539246       464655315       464785179       464924794    
449781053       464990084       465083954       465159341       465235315      
465313914       465397479       465469914       111000412707       111000508163
      111000608210       111000714128       111000813230       111000906716    
  447355793       449194604       464539261       464655323       464785187    
  464924869     449781095       464990134       465083988       465159366      
465235323       465313922       465397487       465469922       111000412730    
  111000508219       111000608221       111000714184       111000813263      
111000906738       447356494       449194729       464539345       464655372    
  464785195       464924984     449781129       464990159       465083996      
465159374       465235331       465313948       465397495       465469930      
111000412763       111000508242       111000608254       111000714195      
111000813454       111000906750       447357492       449194737       464539360
      464655398       464785237       464924992     449781210       464990167  
    465084002       465159382       465235364       465313963       465397503  
    465469955       111000412774       111000508253       111000608287      
111000714229       111000813476       111000906761       447357948      
449195155       464539386       464655414       464785336       464925015    
449781376       464990191       465084010       465159390       465235372      
465313971       465397537       465469963       111000412785       111000508286
      111000608300       111000714230       111000813487       111000906817    
  447358078       449195494       464539402       464655463       464785351    
  464925064     449781400       464990225       465084036       465159465      
465235406       465314003       465397545       465469997       111000412808    
  111000508310       111000608311       111000714274       111000813555      
111000906828       447358508       449195783       464539436       464655489    
  464785377       464925080     449781418       464990233       465084069      
465159473       465235414       465314029       465397560       465470003      
111000412820       111000508321       111000608322       111000714308      
111000813588       111000906840       447358847       449195916       464539469
      464655497       464785385       464925114     449781426       464990241  
    465084085       465159481       465235422       465314037       465397594  
    465470037       111000412842       111000508343       111000608344      
111000714364       111000813599       111000906862       447359969      
449195932       464539477       464655588       464785427       464925189    
449781467       464990258       465084101       465159507       465235448      
465314045       465397602       465470060       111000412886       111000508400
      111000608377       111000714421       111000813612       111000906884    
  447360777       449195981       464539501       464655604       464785526    
  464925213     449782085       464990266       465084143       465159515      
465235471       465314060       465397610       465470086       111000412897    
  111000508455       111000608434       111000714443       111000813645      
111000906907       447362468       449196153       464539527       464655612    
  464785534       464925239     449782275       464990282       465084176      
465159556       465235505       465314078       465397636       465470094      
111000413090       111000508477       111000608524       111000714577      
111000813667       111000906929       447363110       449196476       464539535
      464655638       464785575       464925247     449782663       464990290  
    465084259       465159580       465235513       465314094       465397677  
    465470144       111000413124       111000508501       111000608568      
111000714645       111000813689       111000906952       447364803      
449196674       464539543       464655653       464785682       464925254    
449782705       464990308       465084267       465159598       465235521      
465314102       465397685       465470151       111000413135       111000508512
      111000608591       111000714667       111000813690       111000906963    
  447365347       449197037       464539592       464655661       464785690    
  464925288     449782952       464990324       465084317       465159648      
465235554       465314136       465397693       465470177       111000413146    
  111000508523       111000608625       111000714678       111000813757      
111000906974       447367061       449197821       464539600       464655695    
  464785864       464925304     449783000       464990340       465084325      
465159671       465235695       465314151       465397727       465470185      
111000413179       111000508545       111000608670       111000714757      
111000813768       111000906996       447368366       449198225       464539642
      464655729       464785930       464925403     449783604       464990357  
    465084333       465159689       465235711       465314177       465397743  
    465470219       111000413180       111000508556       111000608715      
111000714768       111000813836       111000907010       447368606      
449198514       464539659       464655737       464785963       464925429    
449784446       464990365       465084341       465159713       465235869      
465314250       465397750       465470243       111000413203       111000508613
      111000608759       111000714780       111000813869       111000907043    
  447368895       449198571       464539709       464655745       464785971    
  464925536     449784768       464990373       465084358       465159747      
465235877       465314284       465397792       465470292       111000413214    
  111000508646       111000608760       111000714791       111000813892      
111000907098       447370123       449198951       464539717       464655760    
  464785997       464925544     449784941       464990407       465084366      
465159812       465235885       465314334       465397800       465470318      
111000413225       111000508679       111000608816       111000714803      
111000813904       111000907122       447370529       449198977       464539758
      464655802       464786060       464925569     449785021       464990423  
    465084382       465159820       465235893       465314375       465397826  
    465470342       111000413236       111000508703       111000608827      
111000714858       111000813971       111000907144       447372004      
449199074       464539790       464655836       464786128       464925577    
449785450       464990456       465084390       465159838       465235927      
465314417       465397842       465470359       111000413269       111000508714
      111000608917       111000714926       111000814017       111000907188    
  447372616       449199363       464539808       464655844       464786169    
  464925585     449785682       464990464       465084408       465159846      
465235992       465314425       465397867       465470375       111000413281    
  111000508747       111000608928       111000714959       111000814062      
111000907267       447375874       449199462       464539816       464655851    
  464786185       464925593     449785849       464990530       465084416      
465159853       465236016       465314441       465397883       465470383      
111000413337       111000508769       111000608984       111000714971      
111000814118       111000907278       447378266       449199553       464539840
      464655869       464786193       464925635     449786144       464990555  
    465084424       465159861       465236131       465314482       465397917  
    465470391       111000413359       111000508781       111000609086      
111000715028       111000814130       111000907289       447379355      
449199603       464539857       464655877       464786243       464925700    
449786300       464990563       465084499       465159887       465236198      
465314490       465397974       465470409       111000413360       111000508826
      111000609109       111000715130       111000814141       111000907368    
  447379967       449199876       464539865       464655885       464786276    
  464925718     449786318       464990571       465084507       465159929      
465236206       465314508       465397990       465470417       111000413371    
  111000508837       111000609132       111000715141       111000814152      
111000907379       447380411       449199926       464539873       464655893    
  464786292       464925726     449786524       464990589       465084515      
465159937       465236214       465314524       465398022       465470425      
111000413382       111000509209       111000609143       111000715152      
111000814174       111000907414       447380643       449200245       464539881
      464655935       464786326       464925734     449786805       464990613  
    465084523       465159945       465236230       465314532       465398048  
    465470441       111000413562       111000509221       111000609187      
111000715163       111000814196       111000907436       447381708      
449200690       464539899       464656032       464786334       464925759    
449787001       464990621       465084564       465159978       465236255      
465314581       465398071       465470466       111000413595       111000509276
      111000609211       111000715185       111000814220       111000907447    
  447382441       449200922       464539931       464656057       464786417    
  464925783     449787076       464990639       465084598       465159986      
465236289       465314623       465398097       465470474       111000413607    
  111000509287       111000609222       111000715220       111000814231      
111000907458       447383514       449201359       464539972       464656073    
  464786425       464926245     449787175       464990654       465084614      
465159994       465236305       465314714       465398113       465470490      
111000413618       111000509300       111000609266       111000715264      
111000814286       111000907492       447384652       449201474       464539980
      464656099       464786441       464926286     449787803       464990662  
    465084648       465160042       465236313       465314722       465398121  
    465470508       111000413629       111000509322       111000609547      
111000715310       111000814297       111000907504       447385105      
449201508       464540137       464656123       464786508       464926344    
449787852       464990670       465084689       465160059       465236339      
465314763       465398154       465470516       111000413630       111000509333
      111000609570       111000715422       111000814309       111000907526    
  447385311       449201920       464540228       464656131       464786532    
  464926377     449788280       464990688       465084697       465160067      
465236347       465314771       465398196       465470557       111000413641    
  111000509344       111000609581       111000715433       111000814343      
111000907537       447385378       449202001       464540293       464656164    
  464786557       464926575     449788611       464990704       465084721      
465160125       465236362       465314789       465398204       465470573      
111000413652       111000509399       111000609648       111000715466      
111000814422       111000907559       447386459       449202746       464540376
      464656180       464786573       464926658     449788652       464990712  
    465084754       465160133       465236388       465314813       465398212  
    465470581       111000413663       111000509412       111000609682      
111000715499       111000814433       111000907582       447386665      
449202936       464540384       464656206       464786581       464926674    
449788744       464990738       465084804       465160158       465236396      
465314847       465398220       465470607       111000413674       111000509423
      111000609693       111000715545       111000814477       111000907616    
  447387002       449203066       464540400       464656230       464786623    
  464926732  

 

SCH-A-31



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449788751       464990753       465084838       465160166       465236438      
465314904       465398238       465470672       111000413708       111000509434
      111000609705       111000715589       111000814501       111000907638    
  447387440       449203082       464540418       464656255       464786722    
  464926799     449788769       464990761       465084853       465160240      
465236529       465314953       465398246       465470698       111000413720    
  111000509445       111000609716       111000715668       111000814523      
111000907661       447388653       449203884       464540434       464656263    
  464786797       464926807     449789122       464990779       465084879      
465160257       465236537       465314961       465398287       465470714      
111000413786       111000509456       111000609783       111000715983      
111000814534       111000907672       447389271       449204254       464540459
      464656305       464786920       464926914     449789221       464990787  
    465084895       465160273       465236545       465314979       465398295  
    465470805       111000413809       111000509489       111000609851      
111000716052       111000814545       111000907739       447391558      
449204478       464540475       464656313       464786953       464926955    
449790062       464990803       465084911       465160299       465236586      
465314995       465398311       465470813       111000414024       111000509490
      111000609862       111000716074       111000814567       111000907751    
  447392242       449204940       464540509       464656321       464786961    
  464926989     449790138       464990811       465084929       465160455      
465236628       465315026       465398345       465470821       111000414035    
  111000509502       111000609895       111000716120       111000814590      
111000907762       447397217       449205129       464540525       464656362    
  464786979       464926997     449790161       464990829       465084945      
465160505       465236636       465315042       465398386       465470839      
111000414103       111000509513       111000609918       111000716131      
111000814646       111000907841       447399502       449205152       464540541
      464656404       464787019       464927102     449790286       464990845  
    465085025       465160539       465236701       465315059       465398394  
    465470847       111000414158       111000509524       111000609930      
111000716186       111000814703       111000907852       447400136      
449205863       464540574       464656412       464787027       464927128    
449790690       464990852       465085033       465160554       465236750      
465315125       465398428       465470870       111000414192       111000509535
      111000609952       111000716243       111000814714       111000907885    
  447400177       449206028       464540582       464656446       464787043    
  464927151     449790757       464990860       465085058       465160562      
465236768       465315133       465398436       465470888       111000414259    
  111000509557       111000609963       111000716287       111000814736      
111000907896       447401522       449206473       464540616       464656461    
  464787084       464927300     449790773       464990878       465085066      
465160570       465236776       465315166       465398469       465470920      
111000414260       111000509579       111000609974       111000716300      
111000814769       111000907931       447401548       449207463       464540624
      464656479       464787100       464927318     449790831       464990886  
    465085074       465160588       465236792       465315182       465398477  
    465470938       111000414271       111000509580       111000610011      
111000716322       111000814770       111000907964       447403890      
449208164       464540632       464656503       464787126       464927474    
449790914       464990894       465085116       465160596       465236826      
465315216       465398501       465470946       111000414293       111000509614
      111000610022       111000716513       111000814815       111000907975    
  447405481       449208289       464540665       464656511       464787159    
  464927508     449791045       464990902       465085173       465160612      
465236834       465315240       465398519       465470987       111000414495    
  111000509625       111000610066       111000716557       111000814826      
111000908022       447405895       449208347       464540673       464656529    
  464787183       464927649     449791532       464990910       465085181      
465160620       465236859       465315273       465398543       465470995      
111000414518       111000509636       111000610123       111000716591      
111000814837       111000908044       447406000       449208545       464540681
      464656537       464787217       464927672     449791912       464990928  
    465085199       465160638       465236909       465315307       465398600  
    465471001       111000414529       111000509647       111000610190      
111000716614       111000814848       111000908055       447407693      
449208891       464540715       464656545       464787258       464927680    
449792381       464990944       465085223       465160646       465236917      
465315315       465398618       465471035       111000414530       111000509669
      111000610202       111000716658       111000814905       111000908112    
  447407701       449208990       464540723       464656552       464787266    
  464927698     449792464       464990951       465085272       465160653      
465236925       465315331       465398642       465471068       111000414541    
  111000509681       111000610303       111000716669       111000814916      
111000908156       447407859       449210087       464540772       464656560    
  464787290       464927813     449792696       464990969       465085280      
465160711       465236958       465315356       465398667       465471142      
111000414552       111000509692       111000610505       111000716681      
111000814938       111000908189       447411257       449210384       464540822
      464656586       464787340       464927821     449792753       464990977  
    465085298       465160745       465236974       465315406       465398675  
    465471159       111000414574       111000509726       111000610628      
111000716715       111000814972       111000908280       447412008      
449210467       464540830       464656602       464787365       464927854    
449793132       464990985       465085306       465160752       465237014      
465315414       465398691       465471167       111000414596       111000509760
      111000610651       111000716748       111000814983       111000908347    
  447413352       449210624       464540855       464656636       464787381    
  464927862     449793173       464991058       465085348       465160760      
465237048       465315422       465398725       465471175       111000414608    
  111000509771       111000610673       111000716805       111000814994      
111000908459       447413451       449210921       464540921       464656651    
  464787399       464927912     449793199       464991066       465085363      
465160786       465237055       465315471       465398816       465471183      
111000414619       111000509793       111000610695       111000716816      
111000815029       111000908471       447414269       449211481       464540939
      464656669       464787407       464927961     449793330       464991074  
    465085371       465160844       465237097       465315513       465398873  
    465471209       111000414620       111000509827       111000610718      
111000716827       111000815041       111000908527       447416082      
449212091       464540970       464656701       464787506       464927995    
449793397       464991082       465085397       465160877       465237113      
465315570       465398915       465471217       111000414631       111000509838
      111000610730       111000716838       111000815052       111000908594    
  447416371       449212380       464540988       464656719       464787589    
  464928209     449793439       464991090       465085405       465160901      
465237121       465315588       465398949       465471225       111000414642    
  111000509984       111000610741       111000716872       111000815063      
111000908651       447416942       449212562       464540996       464656735    
  464787613       464928217     449793876       464991108       465085421      
465161008       465237147       465315596       465399053       465471241      
111000414664       111000510009       111000610763       111000716917      
111000815074       111000908707       447418377       449212695       464541036
      464656750       464787621       464928258     449793926       464991116  
    465085496       465161016       465237154       465315620       465399087  
    465471258       111000414800       111000510010       111000610886      
111000716962       111000815085       111000908730       447418468      
449212711       464541135       464656768       464787639       464928340    
449794080       464991124       465085520       465161024       465237188      
465315638       465399095       465471274       111000414811       111000510021
      111000610897       111000716995       111000815096       111000908819    
  447418690       449213305       464541143       464656792       464787670    
  464928472     449794171       464991132       465085561       465161057      
465237220       465315661       465399103       465471282       111000414822    
  111000510054       111000610943       111000717008       111000815108      
111000908820       447419052       449213404       464541184       464656800    
  464787902       464928548     449794247       464991140       465085587      
465161115       465237238       465315679       465399160       465471290      
111000414833       111000510065       111000610954       111000717019      
111000815153       111000908864       447419821       449214162       464541259
      464656859       464787910       464928555     449794379       464991157  
    465085595       465161149       465237246       465315695       465399194  
    465471308       111000414844       111000510087       111000610987      
111000717042       111000815175       111000908897       447420704      
449214212       464541267       464656917       464787928       464928571    
449794437       464991165       465085603       465161156       465237253      
465315703       465399269       465471324       111000414855       111000510111
      111000610998       111000717053       111000815186       111000908909    
  447421348       449214790       464541275       464656958       464787951    
  464928597     449794528       464991181       465085629       465161164      
465237295       465315711       465399293       465471332       111000414912    
  111000510122       111000611001       111000717075       111000815197      
111000908921       447422106       449215573       464541291       464656990    
  464787969       464928654     449794676       464991199       465085637      
465161180       465237345       465315737       465399319       465471340      
111000414923       111000510133       111000611045       111000717086      
111000815209       111000908943       447422510       449215763       464541341
      464657006       464788017       464928704     449794858       464991223  
    465085645       465161206       465237360       465315752       465399376  
    465471357       111000414945       111000510144       111000611056      
111000717109       111000815210       111000908965       447423757      
449216043       464541424       464657048       464788058       464928746    
449795046       464991249       465085678       465161214       465237378      
465315760       465399442       465471365       111000414956       111000510155
      111000611067       111000717222       111000815221       111000908976    
  447424086       449216050       464541432       464657055       464788116    
  464928753     449795145       464991264       465085686       465161289      
465237386       465315778       465399459       465471373       111000414967    
  111000510177       111000611090       111000717244       111000815232      
111000909023       447424383       449216449       464541440       464657063    
  464788140       464928811     449795236       464991272       465085744      
465161297       465237394       465315786       465399509       465471381      
111000414978       111000510188       111000611157       111000717277      
111000815243       111000909056       447426156       449216829       464541457
      464657089       464788157       464928878     449795434       464991280  
    465085769       465161313       465237402       465315802       465399582  
    465471407       111000414989       111000510234       111000611191      
111000717299       111000815254       111000909113       447426768      
449217249       464541465       464657097       464788165       464928977    
449795574       464991298       465085785       465161321       465237410      
465315810       465399608       465471415       111000414990       111000510245
      111000611203       111000717301       111000815287       111000909124    
  447427550       449217603       464541481       464657105       464788173    
  464929009     449795624       464991306       465085819       465161354      
465237451       465315851       465399616       465471423       111000415047    
  111000510256       111000611269       111000717323       111000815298      
111000909146       447428202       449218197       464541499       464657113    
  464788223       464929025     449796200       464991314       465085827      
465161370       465237469       465315927       465399665       465471449      
111000415081       111000510278       111000611270       111000717334      
111000815300       111000909168       447428434       449218759       464541531
      464657121       464788231       464929058     449796283       464991322  
    465085835       465161396       465237535       465315943       465399699  
    465471456       111000415092       111000510289       111000611281      
111000717367       111000815311       111000909191       447428962      
449218874       464541572       464657139       464788264       464929066    
449796473       464991330       465085843       465161412       465237550      
465315950       465399707       465471480       111000415104       111000510290
      111000611304       111000717390       111000815344       111000909203    
  447429432       449219807       464541580       464657162       464788298    
  464929116     449796598       464991348       465085884       465161446      
465237576       465315976       465399715       465471506       111000415126    
  111000510302       111000611359       111000717424       111000815355      
111000909214       447430026       449219856       464541598       464657170    
  464788306       464929124     449797075       464991355       465085892      
465161479       465237584       465316040       465399723       465471514      
111000415137       111000510313       111000611360       111000717435      
111000815366       111000909258       447430125       449220078       464541630
      464657188       464788330       464929140     449797125       464991371  
    465085900       465161503       465237600       465316073       465399731  
    465471522       111000415148       111000510324       111000611371      
111000717446       111000815388       111000909269       447432014      
449220110       464541705       464657212       464788389       464929157    
449797307       464991397       465085926       465161529       465237618      
465316107       465399780       465471530       111000415452       111000510335
      111000611405       111000717457       111000815423       111000909270    
  447432063       449220730       464541721       464657220       464788421    
  464929199     449797620       464991405       465085934       465161578      
465237626       465316115       465399798       465471555       111000415485    
  111000510357       111000611438       111000717468       111000815434      
111000909304       447433129       449221183       464541754       464657238    
  464788470       464929207     449797711       464991413       465085942      
465161594       465237642       465316206       465399814       465471563      
111000415496       111000510368       111000611449       111000717479      
111000815445       111000909337       447433806       449221613       464541838
      464657246       464788488       464929298     449797810       464991439  
    465085975       465161628       465237659       465316230       465399905  
    465471571       111000415508       111000510379       111000611450      
111000717503       111000815478       111000909359       447433962      
449221720       464541895       464657279       464788546       464929355    
449797869       464991447       465086023       465161651       465237717      
465316255       465399939       465471589       111000415519       111000510380
      111000611517       111000717525       111000815489       111000909360    
  447434077       449222132       464541952       464657303       464788561    
  464929447     449798339       464991462       465086080       465161685      
465237758       465316263       465399962       465471597       111000415531    
  111000510391       111000611528       111000717558       111000815490      
111000909382       447434143       449222199       464541960       464657311    
  464788660       464929504     449798461       464991470       465086098      
465161693       465237782       465316289       465400075       465471605      
111000415542       111000510414       111000611539       111000717570      
111000815513       111000909393       447434648       449222728       464541986
      464657352       464788744       464929520     449798743       464991488  
    465086114       465161701       465237808       465316297       465400083  
    465471613       111000415553       111000510560       111000611540      
111000717581       111000815524       111000909405       447435751      
449222850       464542034       464657386       464788827       464929553    
449798966       464991496       465086122       465161727       465237840      
465316313       465400091       465471621       111000415564       111000510571
      111000611551       111000717592       111000815557       111000909461    
  447435850       449222942       464542109       464657428       464788843    
  464929561     449799378       464991504       465086197       465161800      
465237865       465316321       465400109       465471639       111000415575    
  111000510582       111000611562       111000717604       111000815591      
111000909483       447435900       449223460       464542216       464657436    
  464788884       464929611     449799980       464991512       465086205      
465161834       465237907       465316362       465400117       465471647      
111000415698       111000510649       111000611618       111000717615      
111000815603       111000909494       447435975       449223494       464542224
      464657469       464788975       464929660     449800101       464991520  
    465086213       465161842       465237915       465316388       465400125  
    465471654       111000415711       111000510650       111000611663      
111000717626       111000815614       111000909528       447436312      
449223528       464542240       464657519       464788983       464929751    
449800283       464991546       465086247       465161867       465237931      
465316396       465400133       465471662       111000415722       111000510661
      111000611708       111000717637       111000815625       111000909539    
  447437120       449223858       464542265       464657527       464789023    
  464929769     449800598       464991579       465086262       465161875      
465237998       465316404       465400216       465471712       111000415733    
  111000510728       111000611719       111000717648       111000815669      
111000909540       447437898       449224138       464542273       464657543    
  464789122       464929785     449801471       464991587       465086296      
465161883       465238004       465316487       465400224       465471720      
111000415744       111000510739       111000611720       111000717659      
111000815681       111000909551       447438177       449224245       464542315
      464657576       464789163       464929801     449801638       464991595  
    465086304       465161891       465238020       465316495       465400232  
    465471753       111000415755       111000510740       111000611753      
111000717671       111000815692       111000909584       447438888      
449224468       464542406       464657584       464789171       464929819    
449801968       464991603       465086320       465161917       465238046      
465316503       465400281       465471779       111000415788       111000510784
      111000611775       111000717716       111000815704       111000909630    
  447440959       449224666       464542489       464657600       464789197    
  464929876     449802370       464991611       465086403       465161933      
465238053       465316511       465400299       465471795       111000415801    
  111000510807       111000611832       111000717772       111000815715      
111000909663       447441635       449224997       464542513       464657618    
  464789312       464929918     449802701       464991652       465086429      
465161974       465238103       465316552       465400422       465471803      
111000415823       111000510841       111000611854       111000717806      
111000815726       111000909685       447443037       449225390       464542562
      464657626       464789320       464929967     449802776       464991728  
    465086437       465161990       465238145       465316594       465400430  
    465471811       111000415867       111000510852       111000611876      
111000717828       111000815759       111000909719       447443912      
449225747       464542588       464657634       464789338       464930007    
449803329       464991744       465086445       465162006       465238160      
465316701       465400471       465471829       111000415889       111000511022
      111000611900       111000717840       111000815760       111000909731    
  447446105       449225804       464542604       464657642       464789361    
  464930064     449803584       464991934       465086486       465162014      
465238186       465316743       465400489       465471860       111000415902    
  111000511033       111000611911       111000717851       111000815793      
111000909742       447448317       449226232       464542612       464657667    
  464789403       464930080     449803923       464991942       465086494      
465162022       465238194       465316750       465400539       465471886      
111000416060       111000511088       111000611922       111000717862      
111000815816       111000909797       447448416       449226257       464542679
      464657675       464789510       464930130     449804137       464991983  
    465086544       465162063       465238202       465316768       465400570  
    465471894       111000416116       111000511134       111000611944      
111000717884       111000815827       111000909821       447448853      
449226455       464542729       464657691       464789544       464930148    
449804293       464992023       465086569       465162097       465238244      
465316776       465400588       465471902       111000416138       111000511145
      111000611999       111000717895       111000815850       111000909900    
  447452152       449226570       464542745       464657717       464789734    
  464930155     449804327       464992080       465086593       465162105      
465238293       465316792       465400596       465471910       111000416149    
  111000511156       111000612046       111000717918       111000815883      
111000909922       447453564       449226737       464542752       464657725    
  464789742       464930163     449804376       464992106       465086619      
465162139       465238319       465316826       465400604       465471928      
111000416161       111000511178       111000612057       111000717929      
111000815894       111000909944       447454125       449226760       464542760
      464657733       464789817       464930189     449804632       464992114  
    465086643       465162154       465238327       465316891       465400620  
    465471936       111000416194       111000511202       111000612068      
111000717930       111000815917       111000909955       447454992      
449226802       464542794       464657741       464789833       464930197    
449804830       464992130       465086692       465162246       465238335      
465316917       465400638       465471944       111000416206       111000511213
      111000612079       111000717952       111000815928       111000909966    
  447456955       449226943       464542810       464657758       464789841    
  464930262     449805738       464992155       465086726       465162287      
465238376       465316974       465400679       465471951       111000416251    
  111000511235       111000612136       111000717963       111000815940      
111000909977       447457102       449227040       464542836       464657766    
  464789858       464930296     449805852       464992197       465086767      
465162303       465238384       465317048       465400687       465471969      
111000416307       111000511257       111000612147       111000717974      
111000815951       111000909988       447457383       449227222       464542844
      464657782       464789882       464930387     449806199       464992213  
    465086783       465162345       465238392       465317055       465400711  
    465472009       111000416318       111000511279       111000612170      
111000717996       111000815962       111000909999       447458928      
449227289       464542877       464657790       464789916       464930395    
449806264       464992270       465086809       465162386       465238400      
465317063       465400729       465472025       111000416329       111000511594
      111000612181       111000718054       111000815995       111000910014    
  447463043       449227446       464542885       464657808       464789932    
  464930437  

 

SCH-A-32



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449806298       464992312       465086866       465162436       465238517      
465317071       465400737       465472033       111000416521       111000511639
      111000612204       111000718065       111000816008       111000910036    
  447463936       449227537       464542927       464657824       464789957    
  464930460     449806421       464992346       465086908       465162451      
465238566       465317089       465400752       465472041       111000416543    
  111000511640       111000612226       111000718087       111000816042      
111000910058       447464447       449227636       464542935       464657832    
  464789965       464930478     449806454       464992478       465086924      
465162493       465238590       465317121       465400760       465472058      
111000416565       111000511684       111000612248       111000718098      
111000816053       111000910092       447465428       449227750       464542968
      464657881       464790062       464930494     449806504       464992528  
    465086973       465162501       465238608       465317147       465400851  
    465472090       111000416576       111000511695       111000612260      
111000718122       111000816064       111000910126       447467051      
449227768       464543008       464657899       464790104       464930544    
449806694       464992577       465086981       465162535       465238640      
465317154       465400885       465472108       111000416587       111000511707
      111000612271       111000718133       111000816075       111000910159    
  447467077       449227776       464543057       464657907       464790120    
  464930551     449806710       464992684       465086999       465162543      
465238715       465317170       465400901       465472116       111000416598    
  111000511741       111000612293       111000718144       111000816086      
111000910205       447467655       449228303       464543073       464657915    
  464790195       464930585     449807056       464992700       465087062      
465162584       465238731       465317188       465400927       465472132      
111000416600       111000511785       111000612327       111000718177      
111000816097       111000910216       447467663       449228311       464543107
      464657923       464790229       464930635     449807163       464992833  
    465087070       465162592       465238756       465317196       465400943  
    465472140       111000416611       111000511796       111000612338      
111000718188       111000816110       111000910250       447468067      
449228816       464543156       464657931       464790302       464930650    
449807437       464992841       465087096       465162618       465238780      
465317238       465400992       465472165       111000416666       111000511820
      111000612349       111000718201       111000816121       111000910272    
  447468653       449229475       464543164       464657949       464790310    
  464930734     449807700       464992858       465087104       465162626      
465238798       465317261       465401008       465472173       111000416677    
  111000511831       111000612350       111000718212       111000816132      
111000910283       447468794       449229582       464543180       464657956    
  464790336       464930742     449808054       464992924       465087112      
465162642       465238806       465317279       465401016       465472199      
111000416688       111000511853       111000612361       111000718267      
111000816143       111000910294       447469354       449229616       464543198
      464657964       464790344       464930759     449808351       464992957  
    465087153       465162667       465238905       465317287       465401032  
    465472207       111000416699       111000511875       111000612372      
111000718380       111000816154       111000910306       447469610      
449229939       464543206       464657972       464790377       464930809    
449808575       464993005       465087211       465162675       465238939      
465317352       465401040       465472223       111000416723       111000512067
      111000612394       111000718391       111000816165       111000910328    
  447469974       449231141       464543230       464657980       464790401    
  464930825     449808955       464993013       465087237       465162733      
465238947       465317360       465401057       465472231       111000416734    
  111000512078       111000612428       111000718425       111000816187      
111000910351       447470907       449231703       464543248       464657998    
  464790484       464930882     449809300       464993047       465087302      
465162782       465238970       465317451       465401065       465472249      
111000416958       111000512090       111000612440       111000718458      
111000816299       111000910463       447474859       449231745       464543271
      464658012       464790567       464930924     449809466       464993104  
    465087328       465162808       465238988       465317469       465401073  
    465472272       111000416969       111000512102       111000612462      
111000718537       111000816301       111000910519       447476151      
449232065       464543388       464658020       464790666       464931054    
449809649       464993120       465087336       465162824       465239036      
465317493       465401107       465472280       111000416970       111000512157
      111000612473       111000718548       111000816312       111000910520    
  447477100       449232560       464543420       464658038       464790724    
  464931088     449809656       464993138       465087344       465162832      
465239069       465317576       465401123       465472306       111000416981    
  111000512179       111000612518       111000718559       111000816334      
111000910531       447477225       449232669       464543453       464658046    
  464790765       464931161     449809821       464993229       465087351      
465162840       465239077       465317592       465401131       465472314      
111000417005       111000512203       111000612530       111000718560      
111000816345       111000910553       447477720       449233444       464543487
      464658061       464790773       464931203     449810100       464993260  
    465087369       465162881       465239085       465317659       465401149  
    465472322       111000417016       111000512258       111000612541      
111000718616       111000816356       111000910597       447478389      
449233626       464543537       464658079       464790864       464931211    
449810159       464993286       465087377       465162907       465239093      
465317675       465401156       465472348       111000417027       111000512270
      111000612574       111000718650       111000816367       111000910654    
  447483801       449233949       464543545       464658087       464790914    
  464931237     449810183       464993294       465087401       465162915      
465239101       465317709       465401198       465472363       111000417050    
  111000512304       111000612585       111000718683       111000816378      
111000910665       447484908       449234020       464543578       464658095    
  464790922       464931245     449810399       464993328       465087419      
465162949       465239168       465317725       465401230       465472371      
111000417072       111000512315       111000612608       111000718694      
111000816389       111000910676       447485152       449234053       464543594
      464658103       464790948       464931625     449810456       464993344  
    465087435       465162980       465239176       465317733       465401255  
    465472389       111000417274       111000512348       111000612631      
111000718706       111000816390       111000910777       447485244      
449234095       464543651       464658129       464790963       464931724    
449810522       464993401       465087450       465163004       465239184      
465317758       465401263       465472405       111000417296       111000512393
      111000612675       111000718728       111000816413       111000910799    
  447487422       449234681       464543669       464658145       464790971    
  464931732     449810597       464993419       465087484       465163020      
465239218       465317766       465401289       465472454       111000417308    
  111000512405       111000612697       111000718739       111000816424      
111000910801       447488362       449235084       464543685       464658152    
  464791102       464931799     449810977       464993443       465087492      
465163046       465239242       465317790       465401305       465472496      
111000417319       111000512416       111000612710       111000718751      
111000816435       111000910845       447488586       449235282       464543735
      464658160       464791110       464931815     449811306       464993468  
    465087500       465163053       465239267       465317824       465401321  
    465472504       111000417331       111000512438       111000612754      
111000718784       111000816457       111000910856       447489477      
449235852       464543792       464658178       464791128       464931823    
449811710       464993567       465087518       465163061       465239309      
465317840       465401339       465472512       111000417342       111000512449
      111000612776       111000718807       111000816468       111000910867    
  447490046       449236900       464543834       464658194       464791227    
  464931849     449811793       464993641       465087534       465163103      
465239341       465317857       465401347       465472538       111000417421    
  111000512461       111000612811       111000718829       111000816480      
111000910889       447491200       449237593       464543859       464658798    
  464791276       464931872     449811926       464993658       465087567      
465163111       465239366       465317964       465401354       465472546      
111000417454       111000512483       111000612833       111000718830      
111000816491       111000910902       447492265       449237981       464543875
      464658947       464791292       464931922     449812031       464993724  
    465087575       465163145       465239374       465317980       465401370  
    465472553       111000417465       111000512494       111000612844      
111000718841       111000816503       111000910913       447493149      
449238450       464543909       464658962       464791300       464932011    
449812155       464993757       465087617       465163152       465239424      
465318061       465401388       465472587       111000417678       111000512517
      111000612877       111000718863       111000816514       111000910991    
  447493677       449238476       464544006       464658996       464791417    
  464932037     449812270       464993765       465087641       465163160      
465239457       465318079       465401404       465472603       111000417689    
  111000512584       111000612899       111000718874       111000816525      
111000911105       447493891       449238799       464544022       464659051    
  464791474       464932078     449812346       464993781       465087658      
465163178       465239465       465318087       465401420       465472611      
111000417690       111000512607       111000612912       111000718885      
111000816536       111000911161       447495862       449238856       464544113
      464659150       464791490       464932094     449812528       464993856  
    465087666       465163194       465239473       465318111       465401438  
    465472629       111000417713       111000512641       111000612934      
111000718908       111000816547       111000911194       447496985      
449239227       464544121       464659648       464791680       464932151    
449812932       464993864       465087674       465163210       465239499      
465318129       465401511       465472652       111000417724       111000512663
      111000612945       111000718931       111000816558       111000911217    
  447497629       449239292       464544162       464659861       464791706    
  464932185     449812999       464993955       465087682       465163228      
465239523       465318145       465401537       465472678       111000417768    
  111000512685       111000612967       111000718942       111000816569      
111000911385       447499153       449240613       464544170       464661628    
  464791789       464932219     449813070       464993963       465087690      
465163251       465239531       465318178       465401545       465472694      
111000417791       111000512708       111000612989       111000718953      
111000816570       111000911408       447500620       449240670       464544220
      464663079       464791813       464932334     449813252       464994011  
    465087799       465163285       465239549       465318186       465401552  
    465472702       111000417803       111000512720       111000612990      
111000719011       111000816581       111000911419       447500984      
449241116       464544261       464663384       464791839       464932391    
449813260       464994078       465087807       465163293       465239556      
465318194       465401560       465472710       111000417814       111000512753
      111000613058       111000719033       111000816592       111000911420    
  447501388       449242171       464544345       464663467       464791938    
  464932409     449813286       464994128       465087815       465163327      
465239564       465318202       465401594       465472736       111000417858    
  111000512775       111000613070       111000719044       111000816604      
111000911442       447501396       449242668       464544535       464663863    
  464791953       464932458     449813377       464994177       465087823      
465163335       465239572       465318228       465401628       465472744      
111000417869       111000512786       111000613126       111000719055      
111000816626       111000911464       447505611       449242809       464544576
      464663921       464791961       464932524     449813492       464994201  
    465087831       465163376       465239606       465318244       465401644  
    465472751       111000417870       111000512832       111000613148      
111000719099       111000816637       111000911475       447507658      
449242866       464544618       464663954       464791987       464932540    
449813518       464994284       465087849       465163384       465239622      
465318251       465401677       465472777       111000417926       111000512876
      111000613160       111000719101       111000816648       111000911497    
  447507823       449243005       464544667       464664010       464792001    
  464932607     449814250       464994391       465087880       465163392      
465239648       465318277       465401693       465472785       111000417959    
  111000512900       111000613216       111000719123       111000816659      
111000911509       447509290       449243070       464544808       464664036    
  464792027       464932615     449814342       464994557       465087922      
465163418       465239655       465318319       465401735       465472793      
111000417960       111000512922       111000613249       111000719145      
111000816671       111000911521       447509969       449243864       464544824
      464664192       464792050       464932664     449814557       464994599  
    465087955       465163426       465239663       465318327       465401750  
    465472801       111000417982       111000512933       111000613261      
111000719156       111000816682       111000911576       447511387      
449243880       464544907       464664242       464792084       464932706    
449814680       464994649       465087963       465163442       465239689      
465318400       465401776       465472819       111000418006       111000512955
      111000613317       111000719167       111000816693       111000911600    
  447512914       449244573       464544923       464664325       464792142    
  464932722     449815240       464994656       465087989       465163517      
465239713       465318426       465401784       465472827       111000418220    
  111000512966       111000613531       111000719178       111000816705      
111000911622       447514738       449244888       464544964       464664523    
  464792290       464932748     449815331       464994664       465087997      
465163541       465239721       465318434       465401826       465472843      
111000418242       111000513068       111000613575       111000719189      
111000816716       111000911633       447515347       449244995       464544980
      464664572       464792373       464932854     449815448       464994763  
    465088045       465163558       465239747       465318467       465401842  
    465472868       111000418264       111000513114       111000613609      
111000719202       111000816738       111000911666       447515529      
449245349       464545037       464665017       464792696       464932862    
449815471       464994821       465088052       465163566       465239754      
465318475       465401859       465472876       111000418275       111000513125
      111000613632       111000719213       111000816750       111000911677    
  447515891       449245596       464545045       464665116       464792787    
  464932870     449815737       464994847       465088060       465163574      
465239762       465318491       465401875       465472884       111000418309    
  111000513136       111000613654       111000719235       111000816817      
111000911688       447516634       449246156       464545060       464665611    
  464792878       464932896     449815760       464994854       465088094      
465163590       465239788       465318509       465401883       465472900      
111000418310       111000513169       111000613711       111000719257      
111000816840       111000911734       447518648       449246180       464545086
      464665686       464792894       464932979     449815893       464994862  
    465088102       465163608       465239887       465318533       465401909  
    465472926       111000418332       111000513192       111000613755      
111000719279       111000817032       111000911745       447518838      
449246792       464545169       464665728       464792910       464933084    
449816008       464994870       465088136       465163616       465239895      
465318541       465401925       465472934       111000418343       111000513204
      111000613799       111000719280       111000817054       111000911802    
  447519315       449246875       464545201       464665934       464793033    
  464933126     449816131       464994888       465088144       465163665      
465239903       465318574       465401941       465472942       111000418354    
  111000513338       111000613823       111000719314       111000817177      
111000911868       447519695       449247618       464545235       464665959    
  464793041       464933142     449816362       464994912       465088193      
465163707       465239937       465318582       465401966       465472959      
111000418365       111000513361       111000613834       111000719325      
111000817302       111000911903       447520602       449248475       464545250
      464666130       464793157       464933159     449816685       464994938  
    465088201       465163756       465239945       465318590       465401974  
    465472967       111000418411       111000513406       111000613845      
111000719336       111000817335       111000911947       447521550      
449249457       464545268       464666197       464793223       464933167    
449817014       464995059       465088219       465163772       465239952      
465318616       465401990       465472983       111000418680       111000513439
      111000613856       111000719347       111000817368       111000911958    
  447521915       449249473       464545276       464666346       464793249    
  464933175     449817113       464995182       465088250       465163780      
465239960       465318624       465402006       465472991       111000418703    
  111000513518       111000613867       111000719358       111000817425      
111000911969       447522475       449249986       464545292       464666544    
  464793264       464933209     449817238       464995190       465088284      
465163806       465239978       465318632       465402030       465473007      
111000418714       111000513529       111000613878       111000719369      
111000817526       111000911981       447522665       449250356       464545359
      464666619       464793280       464933258     449817634       464995257  
    465088300       465163822       465240000       465318665       465402071  
    465473015       111000418725       111000513530       111000613935      
111000719370       111000817560       111000912005       447523531      
449250596       464545383       464666718       464793306       464933324    
449817659       464995265       465088342       465163848       465240018      
465318673       465402147       465473056       111000418736       111000513552
      111000613980       111000719381       111000817571       111000912027    
  447524588       449250646       464545409       464666817       464793322    
  464933340     449817956       464995315       465088367       465163863      
465240034       465318681       465402154       465473064       111000418747    
  111000513563       111000614004       111000719392       111000817582      
111000912038       447525551       449250893       464545433       464666965    
  464793363       464933357     449818004       464995364       465088375      
465163897       465240075       465318707       465402253       465473072      
111000418769       111000513585       111000614026       111000719404      
111000817616       111000912072       447526906       449250901       464545607
      464667161       464793389       464933373     449818020       464995414  
    465088417       465163921       465240083       465318731       465402261  
    465473080       111000418770       111000513608       111000614037      
111000719415       111000817638       111000912083       447527763      
449251123       464545631       464667187       464793470       464933381    
449818087       464995430       465088441       465163939       465240109      
465318772       465402311       465473130       111000418781       111000513619
      111000614048       111000719426       111000817672       111000912106    
  447528928       449251149       464545656       464667229       464793496    
  464933407     449818095       464995463       465088490       465163947      
465240117       465318780       465402345       465473148       111000418792    
  111000513620       111000614093       111000719459       111000817683      
111000912128       447529017       449251198       464545714       464667468    
  464793587       464933415     449818137       464995489       465088565      
465163954       465240133       465318798       465402360       465473155      
111000418804       111000513631       111000614116       111000719460      
111000817740       111000912140       447529637       449251891       464545730
      464667476       464793611       464933423     449818178       464995497  
    465088581       465163970       465240166       465318806       465402378  
    465473163       111000418826       111000513642       111000614149      
111000719482       111000817751       111000912308       447530171      
449252220       464545821       464667856       464793637       464933464    
449818566       464995513       465088599       465163988       465240174      
465318814       465402394       465473205       111000418848       111000513653
      111000614150       111000719493       111000817762       111000912320    
  447533688       449252675       464545839       464667922       464793710    
  464933472     449818665       464995521       465088607       465163996      
465240208       465318830       465402402       465473213       111000418859    
  111000513664       111000614161       111000719505       111000817784      
111000912353       447533845       449252717       464545854       464667963    
  464793793       464933498     449818673       464995539       465088649      
465164051       465240224       465318848       465402410       465473221      
111000418860       111000513675       111000614172       111000719527      
111000817818       111000912386       447536731       449252832       464545904
      464668029       464793819       464933506     449818764       464995547  
    465088656       465164069       465240232       465318863       465402451  
    465473247       111000418871       111000513686       111000614183      
111000719550       111000817841       111000912432       447537283      
449252865       464545912       464668052       464793850       464933597    
449819127       464995646       465088680       465164077       465240257      
465318871       465402469       465473254       111000419030       111000513709
      111000614194       111000719561       111000817852       111000912454    
  447537457       449253855       464546092       464668094       464793892    
  464933621     449819267       464995703       465088706       465164093      
465240299       465318889       465402477       465473262       111000419041    
  111000513732       111000614217       111000719572       111000817874      
111000912465       447538968       449254283       464546100       464668219    
  464793975       464933639     449819283       464995729       465088730      
465164101       465240307       465318897       465402485       465473270      
111000419052       111000513765       111000614262       111000719594      
111000817885       111000912487       447541319       449254481       464546118
      464668300       464794015       464933647     449819374       464995760  
    465088748       465164135       465240315       465318939       465402527  
    465473296       111000419063       111000513822       111000614431      
111000719606       111000817896       111000912498       447541327      
449254697       464546134       464668441       464794023       464933654    
449819523       464995828       465088797       465164143       465240323      
465318954       465402535       465473304       111000419074       111000513855
      111000614509       111000719628       111000817920       111000912511    
  447541830       449254804       464546282       464668664       464794031    
  464933662  

 

SCH-A-33



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449819796       464995851       465088805       465164168       465240349      
465319002       465402584       465473320       111000419085       111000513866
      111000614554       111000719639       111000817975       111000912533    
  447543141       449254846       464546290       464668698       464794049    
  464933670     449820075       464995869       465088821       465164184      
465240380       465319010       465402600       465473338       111000419096    
  111000513888       111000614587       111000719651       111000817986      
111000912544       447543653       449255397       464546332       464668912    
  464794171       464933688     449820208       464995919       465088862      
465164192       465240398       465319044       465402618       465473346      
111000419119       111000514003       111000614600       111000719662      
111000817997       111000912555       447544040       449255496       464546449
      464668961       464794197       464933712     449820240       464995968  
    465088888       465164200       465240406       465319069       465402642  
    465473353       111000419131       111000514014       111000614644      
111000719673       111000818022       111000912566       447545575      
449255702       464546464       464668979       464794221       464933738    
449820372       464995992       465088938       465164218       465240430      
465319077       465402683       465473403       111000419142       111000514126
      111000614666       111000719695       111000818066       111000912577    
  447546052       449256122       464546555       464668987       464794239    
  464933746     449820521       464996032       465088961       465164226      
465240455       465319085       465402691       465473429       111000419153    
  111000514159       111000614688       111000719707       111000818077      
111000912599       447547829       449256221       464546639       464669001    
  464794338       464933779     449820620       464996073       465088979      
465164283       465240463       465319101       465402725       465473437      
111000419186       111000514160       111000614712       111000719718      
111000818088       111000912623       447549734       449256411       464546704
      464669027       464794478       464933787     449820661       464996164  
    465088995       465164309       465240547       465319119       465402733  
    465473460       111000419209       111000514182       111000614723      
111000719820       111000818123       111000912667       447553272      
449256452       464546753       464669043       464794494       464933795    
449821925       464996172       465089027       465164317       465240570      
465319135       465402741       465473478       111000419210       111000514193
      111000614734       111000719864       111000818392       111000912689    
  447554304       449256932       464546779       464669050       464794544    
  464933829     449821990       464996222       465089035       465164333      
465240588       465319168       465402758       465473486       111000419232    
  111000514238       111000614745       111000720013       111000818437      
111000912746       447555319       449257161       464546951       464669076    
  464794585       464933910     449822089       464996354       465089043      
465164366       465240596       465319184       465402766       465473494      
111000419254       111000514272       111000614767       111000720125      
111000818505       111000912791       447555533       449257351       464546985
      464669084       464794601       464933951     449822428       464996438  
    465089076       465164374       465240604       465319200       465402774  
    465473502       111000419265       111000514283       111000614790      
111000720204       111000818516       111000912825       447557604      
449257427       464547017       464669100       464794643       464933993    
449822436       464996446       465089084       465164382       465240646      
465319218       465402824       465473510       111000419276       111000514474
      111000614879       111000720226       111000818538       111000912847    
  447557786       449257575       464547074       464669126       464794650    
  464934009     449822519       464996453       465089118       465164390      
465240679       465319242       465402840       465473536       111000419298    
  111000514485       111000614880       111000720259       111000818549      
111000912858       447558032       449258094       464547082       464669134    
  464794726       464934025     449823293       464996479       465089183      
465164465       465240703       465319275       465402881       465473544      
111000419300       111000514519       111000614891       111000720260      
111000818561       111000912915       447559915       449258151       464547108
      464669159       464794734       464934041     449823376       464996511  
    465089191       465164499       465240810       465319317       465402907  
    465473551       111000419311       111000514564       111000614903      
111000720271       111000818606       111000912926       447560962      
449258235       464547264       464669167       464794742       464934058    
449824044       464996545       465089233       465164515       465240828      
465319325       465402915       465473569       111000419322       111000514575
      111000614936       111000720293       111000818617       111000912993    
  447561465       449259126       464547272       464669175       464794767    
  464934066     449824077       464996560       465089241       465164531      
465240851       465319457       465402931       465473577       111000419344    
  111000514597       111000615016       111000720316       111000818640      
111000913006       447562117       449259183       464547330       464669191    
  464794833       464934082     449824226       464996594       465089274      
465164549       465240885       465319481       465402964       465473585      
111000419355       111000514654       111000615027       111000720428      
111000818707       111000913028       447562505       449259852       464547348
      464669209       464794874       464934090     449824382       464996610  
    465089290       465164556       465240893       465319499       465402972  
    465473601       111000419366       111000514700       111000615061      
111000720462       111000818718       111000913039       447563859      
449260363       464547405       464669217       464794908       464934157    
449824549       464996677       465089316       465164598       465240901      
465319507       465403087       465473619       111000419377       111000514755
      111000615083       111000720484       111000818729       111000913084    
  447564675       449260470       464547579       464669225       464794916    
  464934165     449824952       464996750       465089324       465164606      
465240919       465319564       465403129       465473643       111000419399    
  111000514788       111000615117       111000720529       111000818741      
111000913095       447565219       449261254       464547603       464669233    
  464794965       464934199     449825090       464996768       465089357      
465164614       465240943       465319598       465403186       465473650      
111000419401       111000514979       111000615128       111000720574      
111000818831       111000913118       447567314       449261759       464547645
      464669241       464795087       464934215     449825843       464996875  
    465089407       465164648       465240950       465319614       465403236  
    465473668       111000419412       111000515015       111000615139      
111000720619       111000818842       111000913129       447568767      
449261841       464547736       464669258       464795129       464934231    
449826593       464996883       465089431       465164655       465240984      
465319630       465403244       465473684       111000419423       111000515026
      111000615207       111000720642       111000818886       111000913152    
  447569146       449262104       464547744       464669266       464795210    
  464934264     449826619       464996917       465089464       465164705      
465241016       465319747       465403285       465473692       111000419445    
  111000515071       111000615230       111000720697       111000818909      
111000913163       447570631       449262120       464547777       464669290    
  464795269       464934298     449826718       464996966       465089472      
465164713       465241040       465319754       465403301       465473700      
111000419456       111000515082       111000615285       111000720709      
111000818932       111000913231       447571654       449262138       464547801
      464669308       464795277       464934306     449826767       464997022  
    465089514       465164739       465241172       465319804       465403327  
    465473718       111000419490       111000515105       111000615296      
111000720721       111000818943       111000913309       447573262      
449262542       464547827       464669340       464795475       464934322    
449826957       464997063       465089548       465164747       465241198      
465319879       465403335       465473726       111000419502       111000515127
      111000615319       111000720732       111000818965       111000913332    
  447573809       449262799       464547868       464669357       464795517    
  464934363     449827047       464997071       465089563       465164754      
465241206       465319887       465403368       465473734       111000419513    
  111000515138       111000615386       111000720743       111000819023      
111000913387       447575002       449263128       464547959       464669373    
  464795640       464934447     449827328       464997162       465089571      
465164770       465241222       465319895       465403400       465473742      
111000419535       111000515161       111000615443       111000720811      
111000819102       111000913398       447575176       449263698       464547991
      464669381       464795798       464934488     449827450       464997212  
    465089589       465164804       465241289       465319911       465403434  
    465473759       111000419591       111000515172       111000615656      
111000720833       111000819113       111000913477       447575267      
449263847       464548007       464669399       464795830       464934520    
449827468       464997238       465089605       465164812       465241297      
465319929       465403475       465473767       111000419603       111000515194
      111000615667       111000720888       111000819146       111000913501    
  447575705       449264589       464548056       464669423       464795897    
  464934553     449827526       464997329       465089662       465164820      
465241305       465319945       465403483       465473783       111000419625    
  111000515217       111000615690       111000720923       111000819179      
111000913512       447576331       449264597       464548098       464669449    
  464795913       464934579     449827567       464997352       465089670      
465164838       465241313       465319952       465403533       465473791      
111000419647       111000515240       111000615780       111000720945      
111000819247       111000913523       447576653       449264803       464548122
      464669464       464795939       464934694     449827625       464997378  
    465089704       465164846       465241404       465319960       465403558  
    465473825       111000419658       111000515262       111000615825      
111000720978       111000819258       111000913747       447577792      
449265016       464548171       464669472       464796002       464934777    
449827880       464997477       465089738       465164853       465241438      
465320000       465403566       465473833       111000419669       111000515273
      111000615926       111000721003       111000819326       111000913758    
  447578063       449265164       464548239       464669480       464796119    
  464934785     449828003       464997592       465089779       465164861      
465241453       465320018       465403574       465473841       111000419670    
  111000515295       111000615937       111000721025       111000819348      
111000913769       447578352       449265362       464548288       464669498    
  464796150       464934819     449828573       464997618       465089803      
465164903       465241529       465320034       465403582       465473866      
111000419771       111000515307       111000616095       111000721036      
111000819416       111000913826       447578428       449265545       464548304
      464669506       464796176       464934835     449828797       464997691  
    465089811       465164929       465241545       465320059       465403590  
    465473882       111000419782       111000515318       111000616107      
111000721058       111000819438       111000913859       447578972      
449265719       464548338       464669514       464796184       464934868    
449829225       464997725       465089845       465164937       465241586      
465320182       465403616       465473890       111000419816       111000515363
      111000616118       111000721115       111000819449       111000913860    
  447579947       449265834       464548361       464669522       464796267    
  464934884     449829498       464997733       465089886       465164952      
465241644       465320190       465403632       465473908       111000419838    
  111000515408       111000616129       111000721126       111000819450      
111000913949       447580002       449266220       464548387       464669530    
  464796317       464934926     449829555       464997758       465089910      
465164978       465241651       465320224       465403640       465473916      
111000419861       111000515431       111000616130       111000721137      
111000819472       111000913961       447580358       449266253       464548403
      464669548       464796366       464934959     449829936       464997766  
    465089936       465165074       465241669       465320265       465403657  
    465473932       111000419872       111000515442       111000616185      
111000721148       111000819494       111000913994       447580697      
449266626       464548429       464669555       464796408       464934967    
449830058       464997774       465089977       465165140       465241685      
465320281       465403665       465473940       111000419883       111000515464
      111000616196       111000721373       111000819506       111000914007    
  447581034       449266709       464548437       464669571       464796416    
  464934975     449830348       464997865       465090025       465165199      
465241743       465320299       465403673       465473957       111000419894    
  111000515475       111000616208       111000721463       111000819540      
111000914052       447581208       449266980       464548445       464669597    
  464796531       464935055     449830504       464997881       465090033      
465165223       465241768       465320364       465403681       465473965      
111000419917       111000515510       111000616219       111000721474      
111000819551       111000914063       447581265       449267178       464548460
      464669621       464796606       464935105     449830652       464997907  
    465090041       465165231       465241776       465320372       465403707  
    465473973       111000419928       111000515521       111000616220      
111000721609       111000819629       111000914096       447581372      
449267533       464548494       464669647       464796689       464935162    
449830793       464997915       465090066       465165280       465241818      
465320398       465403731       465473999       111000419939       111000515532
      111000616231       111000721632       111000819630       111000914108    
  447581752       449268028       464548510       464669654       464796853    
  464935170     449831452       464997931       465090090       465165306      
465241826       465320471       465403764       465474005       111000419940    
  111000515543       111000616253       111000721643       111000819641      
111000914131       447584434       449268135       464548643       464669662    
  464796911       464935212     449831734       464997980       465090116      
465165322       465241834       465320489       465403772       465474013      
111000420133       111000515868       111000616264       111000721654      
111000819674       111000914186       447584533       449268895       464548650
      464669670       464796929       464935238     449831841       464997998  
    465090124       465165330       465241859       465320497       465403780  
    465474039       111000420177       111000515879       111000616286      
111000721687       111000819685       111000914209       447585886      
449269018       464548668       464669704       464797034       464935261    
449831908       464998053       465090140       465165363       465241875      
465320505       465403806       465474047       111000420188       111000515880
      111000616343       111000721722       111000819696       111000914210    
  447586355       449269406       464548684       464669712       464797075    
  464935287     449832195       464998087       465090199       465165397      
465241891       465320513       465403814       465474054       111000420212    
  111000515903       111000616433       111000721733       111000819708      
111000914265       447586520       449269794       464548718       464669738    
  464797133       464935311     449832278       464998145       465090249      
465165421       465241909       465320547       465403830       465474062      
111000420223       111000515925       111000616455       111000721889      
111000819786       111000914298       447586686       449270032       464548742
      464669746       464797174       464935329     449832757       464998160  
    465090280       465165447       465241917       465320554       465403855  
    465474070       111000420391       111000515936       111000616477      
111000721902       111000819797       111000914300       447587205      
449270057       464548759       464669753       464797182       464935345    
449832856       464998202       465090306       465165488       465241966      
465320562       465403863       465474096       111000420403       111000515981
      111000616501       111000721957       111000819809       111000914333    
  447587668       449270388       464548775       464669761       464797232    
  464935360     449833110       464998269       465090314       465165496      
465241982       465320570       465403871       465474104       111000420425    
  111000515992       111000616545       111000722059       111000819810      
111000914344       447588757       449271170       464548841       464669779    
  464797240       464935402     449833151       464998277       465090322      
465165504       465242006       465320612       465403889       465474120      
111000420436       111000516005       111000616556       111000722116      
111000819821       111000914355       447589961       449271329       464548882
      464669787       464797299       464935451     449833235       464998319  
    465090355       465165538       465242014       465320638       465403897  
    465474138       111000420470       111000516061       111000616624      
111000722138       111000819843       111000914401       447590654      
449271485       464548916       464669837       464797349       464935535    
449833243       464998327       465090413       465165546       465242030      
465320661       465403905       465474146       111000420481       111000516072
      111000616736       111000722150       111000819911       111000914423    
  447590860       449271766       464548940       464669845       464797406    
  464935584     449833672       464998335       465090439       465165579      
465242055       465320679       465403921       465474161       111000420515    
  111000516117       111000616769       111000722172       111000819977      
111000914434       447591454       449272368       464548965       464669852    
  464797463       464935626     449833680       464998384       465090462      
465165603       465242063       465320687       465403988       465474179      
111000420537       111000516128       111000616770       111000722194      
111000819988       111000914445       447592197       449272533       464549021
      464669886       464797588       464935642     449833789       464998418  
    465090496       465165645       465242089       465320703       465403996  
    465474187       111000420559       111000516151       111000616882      
111000722217       111000819999       111000914478       447592643      
449273853       464549047       464669902       464797612       464935766    
449833797       464998426       465090512       465165686       465242097      
465320737       465404028       465474195       111000420560       111000516173
      111000616905       111000722251       111000820003       111000914502    
  447592957       449275569       464549062       464669910       464797620    
  464935774     449833938       464998459       465090553       465165694      
465242105       465320745       465404036       465474203       111000420571    
  111000516184       111000616949       111000722284       111000820036      
111000914546       447593054       449275692       464549096       464669936    
  464797661       464935865     449833946       464998509       465090561      
465165702       465242113       465320752       465404044       465474211      
111000420582       111000516230       111000617018       111000722330      
111000820070       111000914670       447593393       449275791       464549104
      464669944       464797737       464935923     449834548       464998517  
    465090579       465165710       465242121       465320760       465404069  
    465474229       111000420593       111000516252       111000617085      
111000722352       111000820104       111000914748       447595414      
449276104       464549120       464669969       464797802       464935931    
449834860       464998525       465090611       465165728       465242139      
465320778       465404077       465474237       111000420616       111000516296
      111000617096       111000722385       111000820115       111000914771    
  447596305       449276153       464549161       464669993       464797810    
  464935972     449834928       464998574       465090637       465165736      
465242147       465320786       465404085       465474245       111000420773    
  111000516320       111000617119       111000722408       111000820126      
111000914805       447597444       449276922       464549179       464670009    
  464797869       464936079     449834993       464998640       465090645      
465165744       465242154       465320802       465404093       465474252      
111000420784       111000516342       111000617153       111000722431      
111000820137       111000914838       447598194       449277193       464549187
      464670181       464797877       464936087     449835388       464998699  
    465090686       465165751       465242162       465320885       465404101  
    465474260       111000420807       111000516409       111000617209      
111000722497       111000820159       111000914849       447598764      
449277359       464549195       464670306       464798016       464936095    
449835396       464998723       465090736       465165769       465242204      
465320901       465404119       465474278       111000420829       111000516410
      111000617232       111000722521       111000820171       111000914861    
  447600156       449277557       464549203       464670322       464798032    
  464936103     449835404       464998764       465090751       465165777      
465242212       465320919       465404184       465474294       111000420830    
  111000516421       111000617243       111000722633       111000820384      
111000914917       447601733       449277912       464549229       464670421    
  464798040       464936137     449835461       464998772       465090769      
465165827       465242220       465320935       465404200       465474302      
111000420841       111000516443       111000617254       111000722655      
111000820407       111000914973       447601832       449278001       464549252
      464670470       464798073       464936160     449835511       464998798  
    465090819       465165835       465242238       465320943       465404226  
    465474310       111000420852       111000516454       111000617265      
111000722677       111000820441       111000914984       447601857      
449278191       464549286       464670579       464798081       464936202    
449835594       464998806       465090827       465165850       465242253      
465320950       465404242       465474328       111000420863       111000516465
      111000617298       111000722701       111000820463       111000915008    
  447603051       449278282       464549351       464670611       464798156    
  464936277     449835602       464998830       465090850       465165868      
465242287       465320976       465404267       465474336       111000420986    
  111000516487       111000617300       111000722734       111000820474      
111000915053       447603101       449278373       464549419       464670637    
  464798164       464936301     449835784       464998848       465090876      
465165876       465242311       465320992       465404291       465474351      
111000420997       111000516498       111000617344       111000722835      
111000820531       111000915064       447603341       449278449       464549500
      464670652       464798180       464936368     449836345       464998871  
    465090900       465165884       465242329       465321008       465404317  
    465474369       111000421000       111000516588       111000617377      
111000722857       111000820542       111000915110       447603366      
449278951       464549575       464670694       464798255       464936426    
449836477       464998947       465090918       465165900       465242337      
465321073       465404333       465474377       111000421022       111000516612
      111000617388       111000722879       111000820564       111000915121    
  447603507       449279157       464549609       464670777       464798289    
  464936475  

 

SCH-A-34



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449836915       464999002       465090942       465165918       465242345      
465321099       465404382       465474385       111000421033       111000516904
      111000617399       111000722925       111000820575       111000915132    
  447603515       449279512       464549690       464670801       464798321    
  464936483     449837012       464999036       465090975       465165926      
465242378       465321123       465404408       465474393       111000421044    
  111000516915       111000617423       111000722947       111000820586      
111000915154       447603788       449280437       464549757       464670835    
  464798354       464936525     449837145       464999069       465090991      
465165983       465242410       465321131       465404424       465474401      
111000421066       111000516926       111000617490       111000722969      
111000820597       111000915165       447604422       449281310       464549880
      464670900       464798362       464936533     449837806       464999119  
    465091023       465165991       465242477       465321172       465404473  
    465474427       111000421099       111000517062       111000617502      
111000723027       111000820609       111000915176       447604455      
449281690       464549955       464670934       464798396       464936541    
449838390       464999135       465091122       465166015       465242501      
465321198       465404515       465474435       111000421123       111000517141
      111000617524       111000723049       111000820698       111000915187    
  447605726       449281724       464550045       464670959       464798438    
  464936566     449838440       464999143       465091130       465166080      
465242527       465321230       465404523       465474443       111000421156    
  111000517185       111000617535       111000723050       111000820722      
111000915198       447610544       449282185       464550078       464670967    
  464798511       464936582     449839083       464999192       465091205      
465166098       465242543       465321255       465404549       465474468      
111000421303       111000517208       111000617546       111000723061      
111000820733       111000915200       447610833       449282268       464550110
      464671064       464798578       464936616     449839562       464999218  
    465091213       465166130       465242568       465321289       465404580  
    465474476       111000421314       111000517231       111000617557      
111000723072       111000820812       111000915211       447613506      
449282490       464550144       464671098       464798602       464936624    
449839752       464999226       465091254       465166148       465242576      
465321305       465404598       465474500       111000421325       111000517242
      111000617579       111000723106       111000820823       111000915244    
  447615204       449282573       464550201       464671148       464798628    
  464936673     449839778       464999242       465091262       465166163      
465242584       465321313       465404606       465474526       111000421358    
  111000517253       111000617614       111000723128       111000820834      
111000915255       447615311       449282615       464550243       464671213    
  464798693       464936681     449840099       464999309       465091296      
465166171       465242592       465321354       465404622       465474534      
111000421370       111000517309       111000617636       111000723139      
111000820991       111000915323       447615881       449282789       464550284
      464671239       464798735       464936723     449840222       464999325  
    465091338       465166189       465242618       465321370       465404655  
    465474567       111000421437       111000517310       111000617670      
111000723140       111000821026       111000915356       447616004      
449282987       464550318       464671262       464798743       464936731    
449840248       464999358       465091379       465166197       465242626      
465321388       465404663       465474575       111000421448       111000517332
      111000617692       111000723207       111000821059       111000915367    
  447616368       449283175       464550359       464671296       464798750    
  464936806     449840362       464999382       465091395       465166205      
465242634       465321404       465404697       465474583       111000421459    
  111000517343       111000617726       111000723230       111000821093      
111000915378       447617895       449283324       464550409       464671338    
  464798792       464936822     449840396       464999424       465091403      
465166221       465242667       465321495       465404713       465474591      
111000421471       111000517387       111000617760       111000723252      
111000821105       111000915389       447618968       449283688       464550458
      464671387       464798883       464936863     449840487       464999432  
    465091411       465166247       465242675       465321503       465404721  
    465474617       111000421482       111000517455       111000617805      
111000723285       111000821116       111000915435       447620139      
449283738       464550466       464671411       464798917       464936889    
449840693       464999499       465091429       465166270       465242683      
465321537       465404754       465474641       111000421493       111000517499
      111000618020       111000723443       111000821127       111000915457    
  447620477       449283894       464550482       464671437       464798982    
  464936913     449840792       464999531       465091452       465166288      
465242717       465321545       465404770       465474658       111000421718    
  111000517545       111000618031       111000723487       111000821149      
111000915468       447620923       449284116       464550490       464671445    
  464799048       464936947     449841022       464999549       465091478      
465166296       465242725       465321560       465404796       465474666      
111000421729       111000517567       111000618064       111000723522      
111000821206       111000915479       447622473       449284322       464550508
      464671478       464799089       464936962     449841386       464999572  
    465091486       465166304       465242758       465321578       465404838  
    465474674       111000421741       111000517578       111000618075      
111000723555       111000821262       111000915480       447624511      
449284686       464550524       464671494       464799105       464936970    
449841535       464999598       465091494       465166320       465242766      
465321610       465404887       465474682       111000421752       111000517589
      111000618121       111000723566       111000821273       111000915503    
  447624719       449284819       464550565       464671569       464799121    
  464936988     449841618       464999606       465091577       465166379      
465242808       465321628       465404952       465474690       111000421796    
  111000517613       111000618154       111000723612       111000821284      
111000915525       447626706       449285014       464550631       464671577    
  464799147       464936996     449841626       464999630       465091643      
465166387       465242824       465321636       465404960       465474708      
111000421819       111000517635       111000618165       111000723656      
111000821329       111000915570       447626862       449285964       464550649
      464671585       464799154       464937002     449842012       464999655  
    465091676       465166403       465242915       465321644       465405033  
    465474716       111000421831       111000517646       111000618187      
111000723690       111000821330       111000915581       447629643      
449286400       464550714       464671627       464799170       464937028    
449842087       464999671       465091684       465166452       465242980      
465321651       465405116       465474732       111000421842       111000517691
      111000618200       111000723702       111000821341       111000915626    
  447630286       449286749       464550771       464671718       464799188    
  464937101     449842491       464999754       465091718       465166460      
465243012       465321784       465405157       465474740       111000421853    
  111000517736       111000618244       111000723724       111000821352      
111000915660       447630666       449286822       464550821       464671767    
  464799220       464937119     449842509       464999770       465091809      
465166494       465243038       465321818       465405256       465474757      
111000421864       111000517927       111000618288       111000723735      
111000821363       111000915671       447631045       449287168       464550847
      464671890       464799246       464937135     449842517       464999945  
    465091890       465166544       465243079       465321834       465405389  
    465474765       111000421897       111000517938       111000618345      
111000723746       111000821374       111000915693       447632712      
449287374       464550854       464672013       464799295       464937176    
449842590       464999978       465091908       465166551       465243103      
465321883       465405397       465474773       111000421909       111000518018
      111000618413       111000723768       111000821396       111000915727    
  447633017       449287846       464550870       464672039       464799329    
  464937184     449842889       464999986       465091916       465166577      
465243178       465321966       465405421       465474781       111000421910    
  111000518029       111000618604       111000723791       111000821408      
111000915738       447634015       449287960       464550979       464672054    
  464799337       464937192     449842921       465000008       465091940      
465166585       465243202       465321982       465405447       465474799      
111000421921       111000518030       111000618615       111000723892      
111000821420       111000915749       447634734       449288174       464550987
      464672112       464799402       464937234     449843119       465000016  
    465091965       465166593       465243228       465321990       465405454  
    465474807       111000421932       111000518052       111000618693      
111000723904       111000821497       111000915750       447636531      
449288695       464550995       464672138       464799428       464937259    
449843382       465000024       465091999       465166619       465243236      
465322006       465405488       465474815       111000421954       111000518074
      111000618705       111000723926       111000821509       111000915840    
  447637489       449288885       464551001       464672179       464799436    
  464937309     449843671       465000057       465092005       465166635      
465243285       465322014       465405512       465474849       111000421965    
  111000518108       111000618783       111000723971       111000821521      
111000915862       447638784       449289131       464551035       464672187    
  464799485       464937374     449843705       465000073       465092039      
465166650       465243301       465322071       465405538       465474856      
111000421987       111000518153       111000618806       111000724028      
111000821576       111000915873       447639386       449289347       464551175
      464672203       464799493       464937408     449844042       465000214  
    465092054       465166668       465243343       465322097       465405637  
    465474864       111000421998       111000518164       111000618851      
111000724062       111000821611       111000915895       447640210      
449289784       464551399       464672211       464799550       464937507    
449844109       465000255       465092088       465166676       465243368      
465322113       465405645       465474880       111000422001       111000518209
      111000618873       111000724095       111000821622       111000915918    
  447640483       449289826       464551407       464672245       464799600    
  464937549     449844208       465000263       465092096       465166684      
465243384       465322121       465405652       465474898       111000422023    
  111000518243       111000618884       111000724163       111000821666      
111000915930       447641218       449290394       464551456       464672294    
  464799691       464937556     449844299       465000297       465092104      
465166692       465243467       465322188       465405710       465474914      
111000422203       111000518300       111000618907       111000724174      
111000821688       111000915985       447641457       449290501       464551464
      464672302       464799725       464937697     449844984       465000362  
    465092138       465166700       465243483       465322196       465405728  
    465474922       111000422225       111000518344       111000618930      
111000724185       111000821723       111000915996       447641937      
449290725       464551472       464672328       464799741       464937754    
449845221       465000370       465092179       465166718       465243509      
465322204       465405785       465474948       111000422236       111000518355
      111000618963       111000724219       111000821745       111000916021    
  447642513       449291293       464551514       464672336       464799758    
  464937762     449845288       465000396       465092203       465166734      
465243517       465322220       465405819       465474955       111000422247    
  111000518399       111000618974       111000724242       111000821857      
111000916043       447642976       449291954       464551597       464672344    
  464799774       464937796     449845718       465000412       465092211      
465166742       465243533       465322238       465405876       465474963      
111000422258       111000518401       111000619087       111000724286      
111000821868       111000916076       447644196       449292119       464551605
      464672385       464799782       464937853     449845726       465000438  
    465092229       465166825       465243582       465322246       465405900  
    465474989       111000422292       111000518412       111000619100      
111000724297       111000821879       111000916087       447644717      
449292465       464551613       464672401       464799857       464937887    
449846195       465000453       465092237       465166841       465243616      
465322261       465405926       465474997       111000422304       111000518489
      111000619111       111000724354       111000821880       111000916256    
  447644980       449292713       464551720       464672427       464799899    
  464937945     449846377       465000511       465092260       465166866      
465243632       465322279       465405942       465475010       111000422315    
  111000518502       111000619144       111000724411       111000821914      
111000916267       447645698       449292754       464551761       464672450    
  464799915       464937986     449846443       465000537       465092302      
465166882       465243681       465322329       465405975       465475028      
111000422326       111000518513       111000619177       111000724455      
111000821925       111000916313       447646274       449292978       464551779
      464672468       464799923       464938000     449846484       465000545  
    465092328       465166916       465243715       465322345       465406015  
    465475044       111000422641       111000518591       111000619201      
111000724488       111000821958       111000916357       447647546      
449293430       464551878       464672518       464799949       464938018    
449846518       465000552       465092336       465166932       465243731      
465322402       465406056       465475051       111000422674       111000518603
      111000619212       111000724499       111000821970       111000916379    
  447648650       449293489       464551886       464672534       464799964    
  464938109     449846740       465000560       465092344       465166957      
465243749       465322485       465406098       465475077       111000422685    
  111000518625       111000619290       111000724512       111000822049      
111000916391       447649732       449293869       464551936       464672542    
  464799980       464938216     449846773       465000578       465092385      
465166965       465243756       465322527       465406122       465475085      
111000422696       111000518669       111000619368       111000724534      
111000822083       111000916469       447651282       449294206       464552033
      464672559       464799998       464938224     449846989       465000594  
    465092401       465166973       465243798       465322535       465406130  
    465475093       111000422731       111000518681       111000619403      
111000724567       111000822140       111000916582       447652041      
449295237       464552041       464672583       464800002       464938240    
449847029       465000602       465092419       465167013       465243855      
465322584       465406148       465475101       111000422742       111000518715
      111000619414       111000724578       111000822173       111000916627    
  447652702       449295278       464552140       464672591       464800010    
  464938273     449847086       465000685       465092427       465167021      
465243897       465322600       465406163       465475119       111000422764    
  111000518748       111000619425       111000724602       111000822207      
111000916649       447653668       449295518       464552264       464672625    
  464800028       464938281     449847151       465000693       465092468      
465167047       465243905       465322618       465406171       465475135      
111000422786       111000518759       111000619447       111000724646      
111000822230       111000916661       447654922       449295716       464552306
      464672682       464800101       464938323     449847193       465000784  
    465092492       465167062       465243921       465322717       465406197  
    465475176       111000422955       111000518771       111000619504      
111000724668       111000822252       111000916740       447657214      
449295732       464552330       464672690       464800127       464938380    
449847367       465000826       465092534       465167070       465244010      
465322725       465406213       465475184       111000422966       111000518793
      111000619515       111000724680       111000822263       111000916807    
  447657891       449295906       464552348       464672740       464800143    
  464938414     449847441       465000842       465092542       465167146      
465244051       465322733       465406254       465475192       111000422977    
  111000518805       111000619537       111000724691       111000822274      
111000916818       447658626       449296243       464552389       464672781    
  464800150       464938596     449847524       465000867       465092575      
465167153       465244077       465322758       465406270       465475200      
111000422988       111000518861       111000619593       111000724747      
111000822319       111000916863       447659483       449297225       464552413
      464672849       464800192       464938661     449847680       465000883  
    465092617       465167229       465244127       465322790       465406338  
    465475218       111000422999       111000518906       111000619706      
111000724781       111000822353       111000916885       447659558      
449297258       464552454       464672922       464800200       464938729    
449847904       465000891       465092625       465167245       465244200      
465322816       465406353       465475226       111000423002       111000518917
      111000619728       111000724804       111000822410       111000916908    
  447659988       449297423       464552470       464672948       464800218    
  464938737     449848076       465000941       465092633       465167260      
465244234       465322840       465406395       465475259       111000423013    
  111000518928       111000619751       111000724826       111000822421      
111000916919       447661232       449297464       464552512       464673011    
  464800234       464938752     449848084       465000966       465092641      
465167278       465244275       465322857       465406403       465475267      
111000423024       111000518939       111000619762       111000724848      
111000822487       111000916942       447661307       449297688       464552520
      464673045       464800259       464938885     449848092       465000982  
    465092666       465167294       465244325       465322873       465406429  
    465475291       111000423035       111000518951       111000619773      
111000724860       111000822500       111000916953       447662081      
449297803       464552538       464673060       464800267       464938901    
449848225       465001014       465092674       465167302       465244366      
465322931       465406486       465475309       111000423046       111000518962
      111000619829       111000724938       111000822522       111000916975    
  447663485       449298066       464552587       464673243       464800275    
  464938919     449848654       465001055       465092682       465167328      
465244374       465322949       465406502       465475317       111000423057    
  111000518984       111000619830       111000724994       111000822555      
111000916997       447664186       449298181       464552603       464673250    
  464800283       464938927     449849124       465001105       465092724      
465167336       465244408       465322964       465406528       465475325      
111000423068       111000518995       111000619852       111000725052      
111000822577       111000917055       447664608       449298397       464552629
      464673284       464800309       464938935     449849298       465001162  
    465092732       465167369       465244424       465322972       465406536  
    465475358       111000423079       111000519435       111000619896      
111000725142       111000822588       111000917224       447664939      
449298603       464552652       464673334       464800317       464938943    
449849405       465001170       465092740       465167393       465244432      
465322980       465406668       465475366       111000423080       111000519446
      111000619908       111000725164       111000822599       111000917235    
  447665696       449298728       464552686       464673342       464800325    
  464938950     449849488       465001196       465092773       465167427      
465244440       465322998       465406692       465475374       111000423103    
  111000519503       111000619942       111000725221       111000822702      
111000917279       447665985       449298744       464552728       464673375    
  464800333       464938976     449849520       465001303       465092799      
465167435       465244457       465323012       465406734       465475382      
111000423114       111000519536       111000620023       111000725232      
111000822757       111000917314       447666553       449298785       464552777
      464673433       464800341       464939024     449850015       465001337  
    465092823       465167468       465244465       465323038       465406742  
    465475408       111000423125       111000519547       111000620067      
111000725322       111000822803       111000917370       447667429      
449298819       464552819       464673441       464800382       464939099    
449850106       465001345       465092849       465167476       465244507      
465323103       465406783       465475416       111000423136       111000519581
      111000620090       111000725333       111000822971       111000917460    
  447668526       449300375       464552827       464673466       464800424    
  464939123     449850338       465001386       465092872       465167518      
465244523       465323111       465406809       465475432       111000423147    
  111000519604       111000620113       111000725377       111000823062      
111000917505       447668708       449300706       464552835       464673474    
  464800432       464939164     449850361       465001410       465092955      
465167526       465244564       465323129       465406817       465475440      
111000423158       111000519671       111000620146       111000725401      
111000823095       111000917527       447668773       449300821       464552892
      464673516       464800499       464939198     449850411       465001436  
    465092971       465167542       465244606       465323137       465406825  
    465475457       111000423169       111000519716       111000620236      
111000725412       111000823107       111000917538       447668856      
449301027       464552959       464673524       464800531       464939206    
449850478       465001485       465092997       465167575       465244671      
465323194       465406882       465475465       111000423170       111000519828
      111000620393       111000725423       111000823118       111000917549    
  447668880       449301035       464552967       464673557       464800549    
  464939339     449850767       465001535       465093003       465167583      
465244697       465323202       465406890       465475499       111000423181    
  111000519930       111000620472       111000725434       111000823130      
111000917572       447669946       449301373       464553023       464673581    
  464800564       464939404     449851021       465001543       465093037      
465167609       465244747       465323301       465406908       465475507      
111000423192       111000519996       111000620595       111000725524      
111000823141       111000917606       447671199       449301910       464553106
      464673599       464800598       464939412     449851252       465001550  
    465093052       465167633       465244754       465323343       465406973  
    465475515       111000423215       111000520000       111000620630      
111000725535       111000823152       111000917662       447672114      
449302116       464553247       464673656       464800606       464939453    
449851518       465001584       465093094       465167666       465244770      
465323368       465407047       465475523       111000423226       111000520022
      111000620663       111000725647       111000823174       111000917684    
  447672320       449302223       464553288       464673680       464800648    
  464939461  

 

SCH-A-35



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449851716       465001634       465093151       465167708       465244879      
465323400       465407070       465475531       111000423237       111000520044
      111000620696       111000725658       111000823220       111000917718    
  447673153       449303577       464553296       464673730       464800655    
  464939479     449852011       465001642       465093177       465167781      
465244887       465323418       465407096       465475549       111000423248    
  111000520077       111000620753       111000725681       111000823231      
111000917730       447674532       449303627       464553312       464673755    
  464800671       464939487     449852086       465001691       465093201      
465167799       465244911       465323467       465407112       465475556      
111000423259       111000520145       111000620775       111000725759      
111000823253       111000917752       447676131       449304005       464553346
      464673797       464800705       464939495     449852144       465001725  
    465093219       465167872       465244929       465323475       465407120  
    465475564       111000423260       111000520213       111000620797      
111000725771       111000823286       111000917774       447677527      
449304724       464553353       464673847       464800713       464939537    
449852177       465001733       465093227       465167898       465244952      
465323491       465407153       465475572       111000423271       111000520224
      111000620810       111000725816       111000823309       111000917796    
  447678442       449304732       464553387       464673888       464800721    
  464939560     449852292       465001758       465093235       465167930      
465244960       465323509       465407161       465475580       111000423282    
  111000520246       111000620821       111000725849       111000823321      
111000917853       447678517       449305044       464553429       464673904    
  464800739       464939636     449852326       465001766       465093300      
465167948       465245058       465323517       465407195       465475598      
111000423383       111000520268       111000620854       111000725894      
111000823332       111000917886       447679077       449305259       464553510
      464673938       464800762       464939677     449852458       465001857  
    465093326       465167955       465245074       465323533       465407211  
    465475614       111000423406       111000520279       111000620865      
111000726110       111000823343       111000917909       447681099      
449305283       464553676       464673987       464800770       464939693    
449852474       465001881       465093409       465167997       465245124      
465323541       465407237       465475622       111000423462       111000520280
      111000620900       111000726323       111000823365       111000917932    
  447681461       449305606       464553684       464674001       464800796    
  464939958     449852524       465001964       465093474       465168037      
465245132       465323558       465407294       465475630       111000423484    
  111000520303       111000621125       111000726356       111000823400      
111000917954       447681560       449305960       464553726       464674035    
  464800804       464939966     449852888       465002004       465093532      
465168201       465245140       465323566       465407310       465475648      
111000423495       111000520369       111000621169       111000726457      
111000823422       111000917976       447683111       449306125       464553767
      464674043       464800820       464939982     449853050       465002012  
    465093540       465168243       465245181       465323574       465407377  
    465475655       111000423563       111000520370       111000621181      
111000726468       111000823501       111000917998       447683236      
449307651       464553783       464674050       464800846       464939990    
449853258       465002020       465093607       465168359       465245264      
465323582       465407393       465475663       111000423574       111000520426
      111000621192       111000726491       111000823523       111000918001    
  447683681       449307685       464553791       464674183       464800853    
  464940006     449853472       465002038       465093664       465168375      
465245272       465323624       465407401       465475697       111000423585    
  111000520448       111000621204       111000726503       111000823534      
111000918012       447684291       449307834       464553809       464674209    
  464800861       464940071     449853522       465002079       465093680      
465168383       465245306       465323632       465407435       465475705      
111000423642       111000520459       111000621215       111000726514      
111000823545       111000918023       447684572       449308683       464553841
      464674266       464800903       464940097     449853936       465002087  
    465093805       465168417       465245314       465323657       465407468  
    465475713       111000423653       111000520460       111000621226      
111000726558       111000823567       111000918089       447685298      
449308758       464553866       464674290       464800911       464940105    
449853969       465002111       465093854       465168458       465245330      
465323665       465407492       465475721       111000423664       111000520471
      111000621282       111000726581       111000823590       111000918090    
  447685322       449308949       464553999       464674399       464800952    
  464940139     449854041       465002137       465093862       465168474      
465245348       465323699       465407518       465475747       111000423686    
  111000520493       111000621428       111000726604       111000823602      
111000918102       447685678       449308956       464554096       464674407    
  464800960       464940147     449854074       465002186       465093888      
465168490       465245371       465323715       465407526       465475754      
111000423697       111000520505       111000621440       111000726637      
111000823624       111000918113       447686551       449309137       464554112
      464674464       464800994       464940154     449854199       465002368  
    465093896       465168508       465245389       465323723       465407534  
    465475762       111000423732       111000520538       111000621484      
111000726682       111000823657       111000918146       447687500      
449309541       464554153       464674571       464801000       464940196    
449854504       465002376       465093904       465168524       465245397      
465323731       465407609       465475770       111000423899       111000520549
      111000621495       111000726750       111000823680       111000918157    
  447690124       449309962       464554179       464674597       464801042    
  464940220     449854538       465002434       465093946       465168557      
465245405       465323756       465407666       465475788       111000423901    
  111000520550       111000621529       111000726840       111000823714      
111000918168       447693292       449309988       464554211       464674621    
  464801075       464940238     449854918       465002525       465093995      
465168573       465245413       465323764       465407708       465475796      
111000423912       111000520561       111000621619       111000726862      
111000823736       111000918179       447697426       449310168       464554237
      464674654       464801091       464940246     449855022       465002533  
    465094027       465168599       465245462       465323780       465407724  
    465475804       111000423967       111000520572       111000621664      
111000726895       111000823770       111000918269       447698903      
449310242       464554252       464674696       464801117       464940303    
449855410       465002616       465094035       465168607       465245561      
465323830       465407732       465475812       111000423990       111000520594
      111000621697       111000726907       111000823781       111000918270    
  447699323       449310341       464554286       464674720       464801182    
  464940311     449855485       465002640       465094043       465168706      
465245595       465323863       465407781       465475820       111000424025    
  111000520606       111000621822       111000726930       111000823792      
111000918281       447699943       449310929       464554336       464674779    
  464801216       464940345     449855550       465002665       465094068      
465168714       465245603       465323871       465407823       465475879      
111000424126       111000520763       111000621888       111000726996      
111000823804       111000918292       447700436       449311166       464554369
      464674852       464801224       464940378     449855576       465002673  
    465094076       465168748       465245611       465323889       465407831  
    465475887       111000424160       111000520785       111000621899      
111000727010       111000823837       111000918304       447700626      
449311364       464554401       464674860       464801240       464940402    
449855634       465002681       465094084       465168755       465245694      
465323897       465407849       465475895       111000424171       111000520796
      111000621923       111000727076       111000823848       111000918337    
  447700733       449311687       464554443       464674894       464801257    
  464940451     449855709       465002723       465094092       465168763      
465245710       465323921       465407856       465475903       111000424182    
  111000520808       111000621945       111000727098       111000823860      
111000918360       447701004       449311901       464554450       464674936    
  464801265       464940469     449855790       465002731       465094100      
465168771       465245728       465323954       465407864       465475911      
111000424193       111000520819       111000621978       111000727100      
111000823882       111000918371       447704230       449312016       464554476
      464674969       464801273       464940477     449855857       465002772  
    465094126       465168813       465245769       465323988       465407872  
    465475929       111000424205       111000520820       111000621990      
111000727122       111000823927       111000918427       447705674      
449312180       464554559       464675016       464801281       464940485    
449855923       465002871       465094167       465168839       465245793      
465323996       465407906       465475937       111000424227       111000520831
      111000622025       111000727155       111000823938       111000918438    
  447706441       449312255       464554591       464675107       464801299    
  464940550     449856020       465002889       465094175       465168896      
465245819       465324002       465407922       465475945       111000424238    
  111000520842       111000622047       111000727166       111000823972      
111000918494       447707761       449312347       464554617       464675180    
  464801307       464940618     449856111       465002939       465094191      
465168912       465245827       465324028       465407930       465475952      
111000424249       111000520853       111000622058       111000727177      
111000823983       111000918506       447710575       449312354       464554633
      464675222       464801315       464940626     449856228       465002970  
    465094225       465168920       465245843       465324036       465407955  
    465475960       111000424250       111000520886       111000622092      
111000727188       111000824030       111000918517       447711698      
449312453       464554658       464675271       464801331       464940667    
449856350       465003028       465094324       465168979       465245983      
465324044       465407963       465475986       111000424261       111000521001
      111000622104       111000727199       111000824041       111000918528    
  447713231       449312461       464554666       464675321       464801372    
  464940675     449856665       465003069       465094332       465169019      
465245991       465324069       465407971       465476000       111000424418    
  111000521012       111000622159       111000727212       111000824052      
111000918562       447714627       449312511       464554674       464675339    
  464801380       464940717     449856830       465003085       465094340      
465169035       465246007       465324077       465408003       465476042      
111000424430       111000521023       111000622182       111000727234      
111000824063       111000918573       447716093       449312545       464554682
      464675347       464801398       464940741     449856921       465003101  
    465094373       465169068       465246015       465324085       465408011  
    465476059       111000424441       111000521034       111000622261      
111000727289       111000824120       111000918584       447716424      
449312834       464554708       464675354       464801406       464940758    
449857028       465003127       465094399       465169092       465246023      
465324093       465408029       465476067       111000424452       111000521045
      111000622306       111000727290       111000824131       111000918618    
  447717562       449313063       464554716       464675362       464801414    
  464940808     449857168       465003143       465094407       465169100      
465246031       465324101       465408078       465476091       111000424485    
  111000521089       111000622317       111000727380       111000824142      
111000918629       447721424       449313154       464554724       464675388    
  464801422       464940865     449857176       465003150       465094431      
465169118       465246098       465324127       465408102       465476109      
111000424508       111000521102       111000622328       111000727403      
111000824164       111000918663       447721671       449313303       464554732
      464675404       464801430       464940881     449857218       465003200  
    465094456       465169126       465246122       465324143       465408169  
    465476117       111000424519       111000521113       111000622362      
111000727425       111000824175       111000918708       447721788      
449313568       464554740       464675412       464801448       464940923    
449857440       465003309       465094472       465169142       465246155      
465324176       465408193       465476125       111000424520       111000521124
      111000622395       111000727436       111000824197       111000918719    
  447722273       449313717       464554757       464675438       464801455    
  464940949     449857721       465003325       465094530       465169183      
465246163       465324184       465408201       465476141       111000424531    
  111000521135       111000622407       111000727447       111000824209      
111000918720       447723164       449313816       464554765       464675453    
  464801463       464940964     449857762       465003374       465094548      
465169209       465246171       465324192       465408235       465476158      
111000424553       111000521214       111000622452       111000727458      
111000824210       111000918742       447724733       449313949       464554781
      464675479       464801471       464940972     449857804       465003390  
    465094563       465169217       465246189       465324200       465408284  
    465476166       111000424597       111000521236       111000622463      
111000727470       111000824232       111000918764       447726738      
449314145       464554807       464675495       464801489       464941020    
449857820       465003424       465094597       465169282       465246197      
465324218       465408292       465476174       111000424665       111000521269
      111000622542       111000727504       111000824243       111000918786    
  447726910       449314244       464554815       464675578       464801497    
  464941053     449857838       465003440       465094605       465169316      
465246205       465324226       465408300       465476182       111000424676    
  111000521304       111000622564       111000727515       111000824254      
111000918810       447730888       449315522       464554823       464675610    
  464801513       464941137     449857952       465003473       465094613      
465169357       465246239       465324234       465408318       465476190      
111000424722       111000521315       111000622665       111000727537      
111000824265       111000918843       447731092       449315639       464554831
      464675636       464801521       464941186     449858034       465003481  
    465094639       465169415       465246270       465324242       465408326  
    465476216       111000424744       111000521337       111000622700      
111000727559       111000824287       111000918922       447732405      
449315845       464554864       464675669       464801539       464941202    
449858117       465003523       465094647       465169555       465246288      
465324267       465408334       465476240       111000424755       111000521348
      111000622733       111000727593       111000824311       111000918944    
  447732678       449316397       464554880       464675826       464801547    
  464941210     449858349       465003531       465094670       465169597      
465246296       465324275       465408359       465476257       111000424799    
  111000521360       111000622744       111000727650       111000824322      
111000918955       447733510       449317213       464554914       464675842    
  464801554       464941251     449858570       465003549       465094696      
465169613       465246312       465324283       465408375       465476265      
111000424801       111000521416       111000622889       111000727661      
111000824344       111000918966       447734377       449317809       464554930
      464675909       464801562       464941335     449858885       465003564  
    465094712       465169803       465246320       465324291       465408383  
    465476273       111000424845       111000521438       111000622902      
111000727672       111000824355       111000919046       447734450      
449318120       464554955       464675917       464801588       464941350    
449859115       465003580       465094738       465169811       465246346      
465324317       465408417       465476281       111000424856       111000521450
      111000622924       111000727694       111000824388       111000919068    
  447735242       449318807       464554989       464676030       464801596    
  464941533     449859198       465003598       465094746       465169837      
465246379       465324333       465408474       465476299       111000424867    
  111000521483       111000622957       111000727706       111000824412      
111000919079       447736612       449318823       464554997       464676105    
  464801604       464941558     449859487       465003614       465094761      
465169878       465246387       465324341       465408482       465476307      
111000424878       111000521506       111000622980       111000727740      
111000824434       111000919080       447736810       449318963       464555010
      464676170       464801612       464941616     449859693       465003622  
    465094795       465169910       465246395       465324366       465408532  
    465476315       111000424890       111000521528       111000623015      
111000727773       111000824513       111000919103       447737172      
449319110       464555036       464676204       464801620       464941681    
449859701       465003689       465094803       465169936       465246429      
465324408       465408573       465476323       111000425059       111000521540
      111000623026       111000727896       111000824524       111000919114    
  447739590       449319326       464555044       464676303       464801638    
  464941731     449859792       465003788       465094845       465169969      
465246460       465324416       465408599       465476331       111000425071    
  111000521551       111000623037       111000727919       111000824535      
111000919125       447740093       449319573       464555051       464676329    
  464801646       464941814     449859891       465003796       465094878      
465170025       465246494       465324424       465408615       465476349      
111000425082       111000521595       111000623071       111000727942      
111000824546       111000919136       447740473       449320035       464555069
      464676337       464801653       464941822     449859958       465003929  
    465094886       465170033       465246528       465324432       465408656  
    465476356       111000425105       111000521607       111000623082      
111000727975       111000824568       111000919147       447740580      
449320324       464555077       464676345       464801661       464941897    
449860261       465003937       465094902       465170058       465246536      
465324440       465408664       465476364       111000425116       111000521618
      111000623127       111000728022       111000824579       111000919169    
  447740754       449320589       464555101       464676352       464801679    
  464942010     449860287       465004026       465094910       465170082      
465246684       465324473       465408672       465476380       111000425127    
  111000521630       111000623161       111000728044       111000824614      
111000919170       447740929       449320878       464555119       464676410    
  464801687       464942051     449860360       465004091       465094928      
465170090       465246692       465324499       465408706       465476398      
111000425150       111000521641       111000623194       111000728055      
111000824636       111000919192       447741489       449321330       464555127
      464676477       464801695       464942077     449860501       465004117  
    465094944       465170140       465246726       465324507       465408763  
    465476406       111000425161       111000521652       111000623206      
111000728101       111000824647       111000919204       447741943      
449321355       464555135       464676519       464801703       464942093    
449860725       465004158       465094969       465170165       465246825      
465324531       465408805       465476414       111000425172       111000521663
      111000623228       111000728112       111000824658       111000919259    
  447742586       449323047       464555150       464676600       464801711    
  464942101     449861079       465004174       465094977       465170173      
465246866       465324572       465408839       465476422       111000425183    
  111000521674       111000623273       111000728189       111000824669      
111000919260       447742883       449323203       464555176       464676618    
  464801729       464942127     449861335       465004182       465094985      
465170231       465246908       465324580       465408847       465476430      
111000425363       111000521696       111000623330       111000728190      
111000824692       111000919316       447743824       449323765       464555184
      464676634       464801737       464942135     449861574       465004190  
    465094993       465170249       465246916       465324614       465408862  
    465476455       111000425374       111000521708       111000623341      
111000728202       111000824715       111000919327       447745076      
449324607       464555192       464676733       464801760       464942150    
449861590       465004216       465095016       465170272       465246940      
465324630       465408870       465476463       111000425396       111000521720
      111000623363       111000728280       111000824759       111000919350    
  447746090       449325208       464555200       464676741       464801778    
  464942176     449861657       465004315       465095024       465170306      
465246973       465324655       465408946       465476471       111000425408    
  111000521764       111000623453       111000728369       111000824782      
111000919473       447746918       449325364       464555218       464676758    
  464801786       464942192     449861764       465004323       465095032      
465170355       465247013       465324671       465408987       465476489      
111000425420       111000521797       111000623497       111000728370      
111000824793       111000919507       447748161       449325414       464555226
      464676824       464801794       464942432     449861996       465004349  
    465095065       465170371       465247039       465324689       465409035  
    465476497       111000425464       111000521810       111000623509      
111000728471       111000824805       111000919529       447749953      
449325539       464555234       464676832       464801802       464942473    
449862028       465004356       465095081       465170413       465247054      
465324697       465409043       465476505       111000425475       111000521821
      111000623532       111000728482       111000824827       111000919530    
  447751231       449326586       464555242       464676865       464801810    
  464942671     449862218       465004364       465095115       465170439      
465247104       465324705       465409084       465476513       111000425486    
  111000521854       111000623543       111000728505       111000824849      
111000919608       447751751       449326594       464555275       464676873    
  464801828       464942739     449862531       465004422       465095123      
465170454       465247112       465324713       465409118       465476521      
111000425497       111000521887       111000623576       111000728516      
111000824894       111000919619       447751918       449326883       464555283
      464676881       464801844       464942796     449862648       465004430  
    465095149       465170462       465247195       465324721       465409126  
    465476539       111000425521       111000521900       111000623600      
111000728561       111000824917       111000919675       447753591      
449327261       464555317       464676899       464801851       464942895    
449862671       465004463       465095156       465170470       465247252      
465324739       465409134       465476547       111000425554       111000521911
      111000623611       111000728640       111000824984       111000919686    
  447755018       449327451       464555333       464676907       464801877    
  464943034  

 

SCH-A-36



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449862689       465004489       465095164       465170488       465247278      
465324747       465409142       465476554       111000425565       111000521933
      111000623857       111000728695       111000825019       111000919697    
  447755257       449327469       464555341       464676915       464801885    
  464943067     449862721       465004497       465095172       465170504      
465247351       465324754       465409159       465476562       111000425576    
  111000521955       111000623868       111000728730       111000825042      
111000919709       447755596       449327899       464555358       464676923    
  464801893       464943075     449862762       465004513       465095198      
465170538       465247377       465324762       465409167       465476570      
111000425688       111000521966       111000623880       111000729001      
111000825064       111000919743       447756875       449328095       464555366
      464676998       464801901       464943091     449862952       465004539  
    465095206       465170595       465247385       465324770       465409175  
    465476588       111000425699       111000521977       111000623891      
111000729034       111000825154       111000919776       447758152      
449328103       464555382       464677202       464801919       464943216    
449863687       465004554       465095214       465170629       465247401      
465324788       465409191       465476604       111000425712       111000521988
      111000623914       111000729056       111000825165       111000919787    
  447759861       449328590       464555390       464677269       464801927    
  464943273     449863737       465004562       465095230       465170637      
465247427       465324796       465409209       465476612       111000425723    
  111000521999       111000623925       111000729124       111000825176      
111000919798       447760828       449328715       464555416       464677301    
  464801935       464943315     449863810       465004612       465095248      
465170645       465247476       465324804       465409217       465476620      
111000425778       111000522002       111000623936       111000729326      
111000825187       111000919800       447761248       449328830       464555424
      464677319       464801943       464943430     449863836       465004620  
    465095255       465170694       465247492       465324812       465409233  
    465476638       111000425790       111000522013       111000623947      
111000729371       111000825233       111000919844       447762550      
449329226       464555432       464677327       464802099       464943463    
449864222       465004638       465095263       465170702       465247534      
465324838       465409258       465476646       111000425813       111000522024
      111000623958       111000729405       111000825255       111000919855    
  447763715       449329341       464555457       464677376       464802313    
  464943521     449864529       465004646       465095271       465170728      
465247567       465325298       465409266       465476653       111000425846    
  111000522035       111000623969       111000729427       111000825266      
111000919899       447764945       449329424       464555481       464677400    
  464802362       464943539     449864636       465004687       465095289      
465170736       465247575       465325314       465409274       465476661      
111000425857       111000522046       111000623970       111000729540      
111000825277       111000919912       447764994       449329580       464555499
      464677426       464802404       464943612     449864735       465004695  
    465095297       465170769       465247583       465325322       465409282  
    465476679       111000425868       111000522079       111000623981      
111000729551       111000825288       111000919956       447765082      
449329630       464555507       464677483       464802420       464943646    
449864875       465004703       465095305       465170819       465247609      
465325405       465409316       465476687       111000426128       111000522080
      111000623992       111000729584       111000825299       111000919967    
  447765124       449329853       464555515       464677509       464802511    
  464943653     449864941       465004737       465095313       465170827      
465247625       465325413       465409324       465476703       111000426162    
  111000522091       111000624005       111000729618       111000825334      
111000919990       447765769       449329895       464555531       464677517    
  464802552       464943729     449865278       465004794       465095321      
465170835       465247633       465325439       465409332       465476729      
111000426173       111000522103       111000624016       111000729629      
111000825345       111000920004       447767500       449330075       464555572
      464677558       464802602       464943752     449865591       465004802  
    465095339       465170868       465247674       465325447       465409340  
    465476745       111000426184       111000522114       111000624027      
111000729630       111000825367       111000920015       447767773      
449330356       464555606       464677582       464802628       464943794    
449866193       465004810       465095354       465170918       465247682      
465325462       465409357       465476752       111000426195       111000522125
      111000624038       111000729652       111000825389       111000920037    
  447770124       449330422       464556083       464677640       464802677    
  464943844     449866235       465004877       465095370       465170942      
465247708       465325496       465409381       465476760       111000426207    
  111000522136       111000624050       111000729685       111000825390      
111000920059       447771080       449330661       464556091       464677723    
  464802685       464943893     449867142       465004885       465095388      
465170967       465247831       465325504       465409407       465476778      
111000426218       111000522158       111000624072       111000729731      
111000825402       111000920060       447772260       449330711       464556133
      464677822       464802784       464944024     449867530       465004901  
    465095396       465170975       465247880       465325520       465409415  
    465476786       111000426241       111000522282       111000624083      
111000729753       111000825435       111000920071       447773672      
449330919       464556182       464677830       464802800       464944149    
449867555       465004919       465095404       465170991       465247914      
465325538       465409423       465476794       111000426263       111000522293
      111000624094       111000729775       111000825457       111000920105    
  447773847       449331040       464556299       464677889       464802826    
  464944172     449867654       465004927       465095446       465171007      
465247930       465325546       465409431       465476810       111000426274    
  111000522394       111000624106       111000729797       111000825468      
111000920116       447774365       449331230       464556307       464677913    
  464802842       464944248     449867662       465004943       465095453      
465171015       465247948       465325553       465409449       465476828      
111000426319       111000522406       111000624117       111000729809      
111000825479       111000920138       447776600       449331354       464556562
      464677954       464802875       464944255     449867951       465004950  
    465095461       465171049       465247963       465325561       465409456  
    465476836       111000426320       111000522462       111000624128      
111000729843       111000825480       111000920149       447780032      
449331701       464556604       464677962       464802933       464944263    
449868322       465004968       465095479       465171064       465247989      
465325579       465409464       465476844       111000426555       111000522518
      111000624140       111000729876       111000825503       111000920206    
  447781709       449331982       464556612       464677996       464802990    
  464944305     449868389       465005007       465095487       465171080      
465248045       465325587       465409480       465476851       111000426566    
  111000522541       111000624151       111000729898       111000825525      
111000920239       447782376       449332709       464556620       464678028    
  464803014       464944339     449868405       465005015       465095495      
465171098       465248086       465325611       465409498       465476869      
111000426577       111000522563       111000624173       111000729911      
111000825536       111000920240       447782996       449332824       464556638
      464678077       464803030       464944362     449868736       465005023  
    465095529       465171122       465248094       465325652       465409514  
    465476877       111000426588       111000522653       111000624195      
111000729966       111000825705       111000920262       447784109      
449333053       464556729       464678143       464803089       464944438    
449868801       465005056       465095537       465171163       465248102      
465325660       465409522       465476885       111000426599       111000522721
      111000624218       111000729977       111000825738       111000920284    
  447786971       449333202       464556745       464678192       464803196    
  464944453     449868926       465005098       465095578       465171205      
465248128       465325678       465409548       465476893       111000426645    
  111000522798       111000624241       111000729999       111000825749      
111000920329       447787250       449333459       464556778       464678218    
  464803253       464944461     449869478       465005106       465095586      
465171312       465248136       465325694       465409555       465476901      
111000426656       111000522811       111000624274       111000730003      
111000825783       111000920341       447787946       449333798       464556786
      464678234       464803345       464944495     449869510       465005122  
    465095594       465171338       465248169       465325702       465409563  
    465476919       111000426667       111000522888       111000624285      
111000730014       111000825817       111000920374       447788043      
449333988       464556869       464678259       464803410       464944511    
449869585       465005163       465095628       465171387       465248177      
465325736       465409589       465476927       111000426678       111000522923
      111000624308       111000730036       111000825884       111000920385    
  447790825       449334101       464556893       464678317       464803451    
  464944644     449869643       465005171       465095636       465171411      
465248193       465325744       465409597       465476935       111000426836    
  111000523148       111000624320       111000730047       111000825907      
111000920396       447792193       449334234       464556927       464678333    
  464803469       464944669     449869858       465005205       465095644      
465171429       465248243       465325751       465409647       465476950      
111000426847       111000523182       111000624331       111000730058      
111000825929       111000920419       447792524       449334275       464556943
      464678341       464803485       464944792     449870021       465005213  
    465095669       465171437       465248250       465325769       465409662  
    465476976       111000426869       111000523340       111000624375      
111000730070       111000825930       111000920420       447792870      
449334309       464556976       464678366       464803543       464944818    
449870203       465005221       465095677       465171452       465248276      
465325793       465409670       465476984       111000426870       111000523351
      111000624397       111000730092       111000825952       111000920442    
  447793647       449334333       464557016       464678374       464803550    
  464944834     449870229       465005239       465095685       465171544      
465248300       465325827       465409688       465477008       111000426915    
  111000523395       111000624409       111000730115       111000825963      
111000920453       447794538       449334515       464557032       464678382    
  464803568       464944875     449870435       465005254       465095693      
465171551       465248326       465325835       465409696       465477016      
111000426926       111000523452       111000624410       111000730148      
111000825996       111000920464       447796152       449334663       464557073
      464678481       464803584       464944891     449870443       465005270  
    465095719       465171569       465248334       465325850       465409704  
    465477024       111000426948       111000523485       111000624421      
111000730159       111000826009       111000920486       447797036      
449334978       464557172       464678531       464803626       464944933    
449870997       465005296       465095743       465171619       465248375      
465325868       465409720       465477040       111000426959       111000523519
      111000624432       111000730160       111000826010       111000920497    
  447797960       449335009       464557206       464678564       464803634    
  464944958     449871599       465005320       465095768       465171627      
465248417       465325900       465409738       465477057       111000426960    
  111000523520       111000624443       111000730193       111000826043      
111000920509       447798711       449335785       464557214       464678606    
  464803642       464945013     449871664       465005346       465095776      
465171650       465248441       465325926       465409746       465477065      
111000427028       111000523542       111000624454       111000730205      
111000826065       111000920510       447799438       449335967       464557263
      464678655       464803717       464945153     449871888       465005379  
    465095792       465171668       465248490       465325934       465409753  
    465477073       111000427051       111000523610       111000624487      
111000730216       111000826076       111000920543       447802620      
449336684       464557289       464678812       464803741       464945161    
449872001       465005387       465095800       465171676       465248508      
465325967       465409761       465477081       111000427073       111000523643
      111000624498       111000730249       111000826087       111000920576    
  447802869       449336700       464557305       464678820       464803808    
  464945211     449872035       465005395       465095826       465171684      
465248557       465326007       465409779       465477099       111000427084    
  111000523654       111000624522       111000730250       111000826098      
111000920622       447803024       449336924       464557347       464678960    
  464803881       464945237     449872191       465005403       465095834      
465171700       465248573       465326056       465409787       465477107      
111000427095       111000523665       111000624533       111000730261      
111000826100       111000920633       447803115       449337070       464557354
      464678994       464803931       464945286     449872399       465005429  
    465095842       465171734       465248581       465326072       465409795  
    465477123       111000427107       111000523733       111000624544      
111000730306       111000826111       111000920655       447803800      
449337187       464557362       464679059       464803964       464945310    
449872746       465005437       465095867       465171742       465248599      
465326098       465409936       465477131       111000427129       111000523777
      111000624555       111000730339       111000826122       111000920688    
  447804709       449337229       464557388       464679067       464804046    
  464945419     449872977       465005486       465095875       465171775      
465248607       465326122       465410074       465477156       111000427152    
  111000523799       111000624577       111000730373       111000826133      
111000920723       447807397       449337302       464557412       464679083    
  464804152       464945492     449873025       465005544       465095883      
465171817       465248623       465326130       465410116       465477164      
111000427174       111000523834       111000624588       111000730384      
111000826155       111000920734       447809567       449337534       464557438
      464679117       464804186       464945526     449873223       465005569  
    465095909       465171916       465248664       465326148       465410124  
    465477172       111000427196       111000523845       111000624623      
111000730395       111000826199       111000920756       447810607      
449337567       464557495       464679182       464804236       464945534    
449873454       465005643       465095933       465171932       465248672      
465326189       465410132       465477180       111000427354       111000523890
      111000624656       111000730463       111000826245       111000920767    
  447812033       449337575       464557511       464679190       464804244    
  464945567     449873686       465005668       465095958       465171940      
465248722       465326197       465410140       465477198       111000427387    
  111000523924       111000624667       111000730485       111000826278      
111000920778       447813692       449337930       464557529       464679208    
  464804251       464945575     449873702       465005718       465095966      
465171965       465248755       465326205       465410157       465477206      
111000427400       111000523991       111000624713       111000730496      
111000826346       111000920789       447815382       449338342       464557560
      464679224       464804269       464945609     449873827       465005759  
    465095982       465171999       465248839       465326213       465410165  
    465477214       111000427433       111000524037       111000624735      
111000730519       111000826380       111000920790       447815739      
449339126       464557594       464679232       464804285       464945690    
449874064       465005783       465096006       465172005       465248847      
465326247       465410181       465477222       111000427444       111000524150
      111000624746       111000730531       111000826425       111000920802    
  447816273       449339233       464557602       464679331       464804319    
  464945716     449874122       465005791       465096022       465172021      
465248870       465326254       465410199       465477230       111000427477    
  111000524420       111000624757       111000730542       111000826447      
111000920824       447816562       449339241       464557644       464679422    
  464804350       464945724     449874528       465005809       465096055      
465172039       465248912       465326270       465410231       465477248      
111000427602       111000524442       111000624779       111000730553      
111000826470       111000920835       447816729       449339308       464557685
      464679463       464804418       464945740     449874668       465005841  
    465096063       465172070       465248995       465326296       465410249  
    465477255       111000427613       111000524486       111000624780      
111000730575       111000826504       111000920868       447819681      
449339399       464557693       464679505       464804459       464945757    
449875046       465005874       465096071       465172096       465249035      
465326361       465410256       465477271       111000427624       111000524509
      111000624791       111000730586       111000826515       111000920891    
  447819897       449339654       464557719       464679521       464804533    
  464945773     449875426       465005957       465096089       465172104      
465249142       465326403       465410264       465477289       111000427635    
  111000524587       111000624803       111000730654       111000826526      
111000920903       447821661       449340157       464557727       464679554    
  464804566       464945807     449875525       465005999       465096121      
465172146       465249175       465326411       465410272       465477297      
111000427646       111000524633       111000624836       111000730711      
111000826537       111000920914       447822263       449340413       464557768
      464679570       464804608       464945856     449875822       465006013  
    465096147       465172153       465249183       465326445       465410280  
    465477305       111000427679       111000524666       111000624847      
111000730733       111000826548       111000920936       447822362      
449341155       464557800       464679687       464804624       464945955    
449875897       465006070       465096154       465172161       465249191      
465326452       465410298       465477313       111000427714       111000524723
      111000624858       111000730799       111000826559       111000920958    
  447823865       449341387       464557867       464679703       464804632    
  464945971     449875913       465006096       465096162       465172179      
465249217       465326460       465410306       465477321       111000427725    
  111000524778       111000624869       111000730801       111000826571      
111000920970       447825290       449341593       464557875       464679737    
  464804749       464946086     449875921       465006120       465096188      
465172195       465249233       465326544       465410322       465477339      
111000427736       111000524903       111000624881       111000730834      
111000826650       111000920992       447826439       449341676       464557966
      464679778       464804780       464946169     449875962       465006245  
    465096196       465172203       465249241       465326619       465410348  
    465477347       111000427769       111000524914       111000624892      
111000730913       111000826661       111000921005       447827627      
449341684       464557982       464679786       464804988       464946201    
449876150       465006252       465096204       465172229       465249258      
465326635       465410355       465477354       111000427770       111000524925
      111000624904       111000730924       111000826672       111000921038    
  447828070       449342393       464557990       464679794       464805100    
  464946243     449876184       465006278       465096212       465172237      
465249290       465326643       465410413       465477388       111000427781    
  111000524947       111000624915       111000730991       111000826683      
111000921049       447830647       449343201       464558006       464679836    
  464805126       464946300     449876366       465006302       465096220      
465172245       465249316       465326668       465410439       465477396      
111000427961       111000524969       111000624937       111000731071      
111000826694       111000921072       447832007       449343441       464558022
      464679844       464805175       464946334     449876408       465006369  
    465096238       465172252       465249332       465326676       465410447  
    465477412       111000427972       111000524992       111000624948      
111000731082       111000826706       111000921140       447832692      
449343466       464558048       464679885       464805191       464946391    
449876465       465006377       465096253       465172260       465249340      
465326692       465410462       465477438       111000427983       111000525049
      111000624960       111000731093       111000826717       111000921230    
  447833641       449343706       464558055       464679893       464805241    
  464946417     449876713       465006450       465096261       465172286      
465249381       465326718       465410470       465477453       111000427994    
  111000525050       111000624982       111000731105       111000826739      
111000921241       447835349       449343888       464558063       464679919    
  464805290       464946425     449876747       465006492       465096279      
465172294       465249399       465326726       465410488       465477461      
111000428029       111000525061       111000625006       111000731127      
111000826795       111000921263       447839226       449344282       464558097
      464679927       464805316       464946466     449876887       465006500  
    465096287       465172302       465249472       465326734       465410512  
    465477487       111000428074       111000525072       111000625017      
111000731150       111000826807       111000921296       447840612      
449345297       464558139       464679935       464805365       464946813    
449877604       465006542       465096295       465172310       465249548      
465326742       465410538       465477503       111000428085       111000525094
      111000625028       111000731183       111000826818       111000921421    
  447842568       449345438       464558154       464679984       464805449    
  464946979     449877646       465006567       465096303       465172336      
465249613       465326759       465410587       465477511       111000428096    
  111000525117       111000625039       111000731228       111000826830      
111000921432       447844895       449345487       464558162       464680016    
  464805480       464947035     449877703       465006575       465096311      
465172344       465249621       465326767       465410603       465477537      
111000428119       111000525207       111000625062       111000731307      
111000826863       111000921454       447845322       449345651       464558188
      464680032       464805514       464947043     449877786       465006583  
    465096329       465172351       465249639       465326775       465410645  
    465477545       111000428120       111000525252       111000625073      
111000731352       111000826885       111000921566       447845371      
449345834       464558238       464680040       464805613       464947068    
449877869       465006666       465096337       465172369       465249647      
465326817       465410660       465477552       111000428131       111000525285
      111000625107       111000731374       111000826908       111000921577    
  447847153       449346048       464558279       464680057       464805647    
  464947076  

 

SCH-A-37



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449878024       465006682       465096345       465172377       465249670      
465326833       465410686       465477560       111000428142       111000525296
      111000625118       111000731396       111000826920       111000921634    
  447848516       449346576       464558295       464680073       464805704    
  464947084     449878529       465006716       465096352       465172385      
465249696       465326841       465410694       465477586       111000428153    
  111000525342       111000625129       111000731431       111000826931      
111000921645       447849571       449346634       464558378       464680099    
  464805738       464947092     449878842       465006740       465096360      
465172393       465249704       465326866       465410702       465477602      
111000428164       111000525353       111000625130       111000731464      
111000826964       111000921667       447849902       449346675       464558394
      464680115       464805753       464947118     449878867       465006815  
    465096378       465172419       465249738       465326890       465410744  
    465477610       111000428197       111000525410       111000625152      
111000731521       111000826986       111000921713       447853185      
449347376       464558436       464680156       464805761       464947159    
449879055       465006831       465096410       465172443       465249746      
465326908       465410751       465477636       111000428209       111000525421
      111000625185       111000731543       111000826997       111000921735    
  447853748       449347806       464558444       464680164       464805795    
  464947167     449879725       465006849       465096428       465172450      
465249761       465326924       465410793       465477644       111000428210    
  111000525443       111000625208       111000731789       111000827000      
111000921746       447855446       449347939       464558469       464680180    
  464805951       464947209     449879758       465006864       465096436      
465172468       465249829       465326932       465410801       465477677      
111000428221       111000525667       111000625219       111000731813      
111000827044       111000921791       447855941       449347970       464558568
      464680198       464805969       464947217     449879923       465006989  
    465096444       465172500       465249878       465326957       465410819  
    465477701       111000428232       111000525678       111000625220      
111000731824       111000827066       111000921803       447858853      
449348150       464558576       464680206       464805977       464947399    
449879972       465006997       465096451       465172518       465249894      
465327047       465410827       465477727       111000428243       111000525713
      111000625242       111000731879       111000827101       111000921858    
  447860354       449348903       464558626       464680222       464806025    
  464947407     449880053       465007037       465096469       465172534      
465249902       465327054       465410884       465477735       111000428276    
  111000525746       111000625275       111000731891       111000827112      
111000921869       447860883       449349018       464558634       464680248    
  464806033       464947472     449880152       465007151       465096477      
465172559       465249910       465327112       465410900       465477743      
111000428377       111000525836       111000625286       111000731914      
111000827123       111000921881       447860958       449349489       464558667
      464680255       464806066       464947522     449880590       465007284  
    465096485       465172567       465249928       465327146       465410926  
    465477750       111000428399       111000525847       111000625297      
111000731925       111000827145       111000921960       447861535      
449350073       464558717       464680271       464806082       464947548    
449880665       465007359       465096493       465172575       465249977      
465327203       465410942       465477768       111000428401       111000525858
      111000625310       111000731947       111000827167       111000921982    
  447861873       449350198       464558782       464680297       464806108    
  464947555     449880756       465007383       465096501       465172583      
465250041       465327211       465411007       465477776       111000428412    
  111000525904       111000625321       111000732016       111000827178      
111000922028       447862723       449350388       464558832       464680305    
  464806116       464947589     449880764       465007425       465096519      
465172609       465250082       465327237       465411031       465477818      
111000428423       111000525948       111000625332       111000732049      
111000827189       111000922039       447863333       449350479       464558865
      464680354       464806207       464947605     449880855       465007433  
    465096527       465172617       465250090       465327252       465411072  
    465477826       111000428434       111000525971       111000625523      
111000732061       111000827213       111000922051       447864042      
449350990       464558998       464680404       464806272       464947670    
449881119       465007441       465096535       465172625       465250116      
465327286       465411080       465477834       111000428445       111000525982
      111000625691       111000732083       111000827235       111000922084    
  447864083       449351469       464559046       464680446       464806280    
  464947746     449881341       465007458       465096543       465172633      
465250165       465327294       465411106       465477859       111000428456    
  111000525993       111000625703       111000732117       111000827246      
111000922095       447864414       449351618       464559087       464680461    
  464806306       464947761     449881432       465007474       465096550      
465172658       465250181       465327336       465411114       465477867      
111000428467       111000526006       111000625747       111000732151      
111000827268       111000922141       447865072       449351683       464559095
      464680487       464806314       464947803     449881523       465007508  
    465096576       465172666       465250199       465327369       465411122  
    465477875       111000428502       111000526051       111000625848      
111000732162       111000827291       111000922185       447865528      
449351733       464559194       464680511       464806322       464947829    
449881622       465007524       465096592       465172674       465250223      
465327401       465411239       465477883       111000428513       111000526129
      111000625859       111000732173       111000827347       111000922231    
  447867185       449351857       464559202       464680560       464806371    
  464947944     449881754       465007557       465096600       465172682      
465250280       465327419       465411247       465477891       111000428524    
  111000526152       111000625916       111000732241       111000827370      
111000922286       447867839       449352343       464559236       464680636    
  464806389       464947951     449881945       465007573       465096618      
465172716       465250314       465327443       465411262       465477909      
111000428546       111000526163       111000625938       111000732308      
111000827392       111000922332       447867854       449352384       464559301
      464680735       464806470       464948017     449882091       465007623  
    465096634       465172724       465250330       465327468       465411288  
    465477917       111000428568       111000526196       111000626029      
111000732320       111000827415       111000922354       447869843      
449353135       464559335       464680826       464806496       464948074    
449882901       465007631       465096790       465172732       465250363      
465327484       465411312       465477925       111000428704       111000526275
      111000626131       111000732331       111000827505       111000922455    
  447870734       449354216       464559384       464680842       464806504    
  464948082     449883073       465007649       465096832       465172740      
465250405       465327526       465411338       465477933       111000428726    
  111000526286       111000626197       111000732342       111000827516      
111000922501       447873092       449354604       464559418       464680883    
  464806579       464948231     449883115       465007656       465096857      
465172757       465250447       465327534       465411403       465477941      
111000428737       111000526332       111000626209       111000732375      
111000827527       111000922512       447875154       449354877       464559467
      464680891       464806637       464948314     449883313       465007664  
    465096899       465172765       465250538       465327583       465411411  
    465477958       111000428748       111000526499       111000626254      
111000732386       111000827549       111000922578       447877754      
449355049       464559566       464680933       464806645       464948348    
449883354       465007714       465096907       465172781       465250553      
465327682       465411429       465477966       111000428771       111000526512
      111000626276       111000732397       111000827561       111000922624    
  447877978       449355064       464559624       464680941       464806660    
  464948355     449883651       465007722       465096923       465172799      
465250579       465327708       465411445       465477974       111000428805    
  111000526534       111000626298       111000732410       111000827583      
111000922635       447878307       449355130       464559632       464680982    
  464806793       464948413     449883875       465007763       465096956      
465172807       465250587       465327765       465411452       465477990      
111000428816       111000526578       111000626377       111000732476      
111000827594       111000922679       447878406       449355296       464559657
      464681048       464806827       464948439     449884543       465007839  
    465097004       465172815       465250603       465327773       465411460  
    465478006       111000428827       111000526602       111000626399      
111000732511       111000827606       111000922703       447878943      
449355379       464559681       464681113       464806934       464948520    
449884790       465007847       465097046       465172849       465250629      
465327781       465411486       465478014       111000428894       111000526624
      111000626434       111000732522       111000827617       111000922714    
  447880253       449356252       464559764       464681212       464806959    
  464948553     449885177       465007862       465097053       465172856      
465250637       465327807       465411502       465478030       111000428928    
  111000526679       111000626456       111000732555       111000827639      
111000922736       447881269       449356641       464559780       464681220    
  464806975       464948561     449885243       465007888       465097087      
465172864       465250652       465327815       465411510       465478048      
111000428939       111000526703       111000626467       111000732577      
111000827640       111000922747       447882911       449356799       464559863
      464681261       464806983       464948629     449885680       465007920  
    465097152       465172872       465250678       465327831       465411528  
    465478055       111000428951       111000526781       111000626502      
111000732588       111000827673       111000922769       447885625      
449356955       464559889       464681287       464807064       464948645    
449885789       465007953       465097160       465172880       465250686      
465327849       465411536       465478063       111000428973       111000526792
      111000626557       111000732599       111000827684       111000922770    
  447885849       449357458       464559939       464681295       464807098    
  464948728     449885847       465007979       465097178       465172898      
465250694       465327856       465411585       465478071       111000428984    
  111000526837       111000626568       111000732601       111000827695      
111000922781       447885955       449357797       464559954       464681329    
  464807130       464948736     449885979       465007987       465097186      
465172906       465250710       465327872       465411593       465478089      
111000428995       111000526848       111000626715       111000732612      
111000827707       111000922792       447886599       449357888       464559970
      464681352       464807163       464948769     449886159       465008100  
    465097194       465172914       465250728       465327898       465411718  
    465478097       111000429154       111000526938       111000626748      
111000732645       111000827730       111000922837       447888587      
449358050       464560002       464681360       464807254       464948793    
449886332       465008159       465097228       465172922       465250736      
465327906       465411734       465478105       111000429165       111000526994
      111000626759       111000732689       111000827741       111000922871    
  447888637       449358571       464560036       464681428       464807379    
  464948801     449886381       465008191       465097327       465172930      
465250751       465327930       465411742       465478121       111000429176    
  111000527029       111000626760       111000732690       111000827763      
111000922893       447888652       449358720       464560044       464681436    
  464807411       464948850     449887074       465008266       465097335      
465172948       465250769       465327948       465411775       465478147      
111000429198       111000527085       111000626816       111000732702      
111000827796       111000923041       447889411       449358787       464560051
      464681477       464807437       464948868     449887199       465008290  
    465097350       465172955       465250777       465327955       465411783  
    465478154       111000429200       111000527108       111000626849      
111000732735       111000827864       111000923052       447890922      
449359173       464560101       464681501       464807460       464948876    
449887207       465008373       465097368       465172989       465250835      
465327963       465411809       465478162       111000429211       111000527164
      111000626850       111000732746       111000827897       111000923287    
  447890948       449359314       464560135       464681584       464807494    
  464948892     449887496       465008381       465097392       465173003      
465250868       465327989       465411841       465478170       111000429222    
  111000527175       111000626883       111000732757       111000827910      
111000923355       447891284       449359405       464560176       464681600    
  464807528       464948959     449887546       465008472       465097418      
465173011       465250918       465328003       465411882       465478188      
111000429266       111000527186       111000626894       111000732780      
111000827921       111000923366       447891730       449359694       464560192
      464681618       464807551       464949015     449887579       465008498  
    465097426       465173037       465250967       465328011       465411908  
    465478204       111000429277       111000527254       111000626928      
111000732803       111000827998       111000923401       447892191      
449359827       464560234       464681659       464807577       464949080    
449887751       465008506       465097434       465173045       465250983      
465328037       465411916       465478212       111000429299       111000527388
      111000626962       111000732814       111000828001       111000923478    
  447896176       449360213       464560242       464681733       464807627    
  464949098     449887819       465008548       465097459       465173052      
465250991       465328045       465411932       465478238       111000429301    
  111000527412       111000626984       111000732870       111000828012      
111000923502       447896861       449360759       464560267       464681790    
  464807643       464949155     449887850       465008639       465097509      
465173060       465251007       465328052       465411981       465478246      
111000429334       111000527467       111000627031       111000732881      
111000828045       111000923579       447897455       449360940       464560283
      464681808       464807718       464949189     449887918       465008720  
    465097616       465173094       465251049       465328078       465412021  
    465478261       111000429345       111000527524       111000627110      
111000732937       111000828089       111000923580       447898743      
449360965       464560291       464681824       464807726       464949312    
449888072       465008753       465097632       465173102       465251056      
465328086       465412039       465478279       111000429367       111000527614
      111000627176       111000732959       111000828090       111000923647    
  447902412       449361237       464560309       464681857       464807734    
  464949320     449888155       465008803       465097640       465173136      
465251064       465328094       465412054       465478295       111000429389    
  111000527658       111000627288       111000732971       111000828124      
111000923669       447903600       449361260       464560333       464681873    
  464807742       464949338     449888288       465008944       465097657      
465173144       465251098       465328110       465412104       465478303      
111000429390       111000527670       111000627301       111000733017      
111000828135       111000923670       447903741       449361328       464560366
      464681881       464807759       464949346     449888429       465008951  
    465097665       465173151       465251130       465328128       465412138  
    465478311       111000429402       111000527692       111000627356      
111000733039       111000828180       111000923704       447904079      
449361740       464560382       464682004       464807809       464949361    
449888445       465008985       465097681       465173169       465251163      
465328151       465412195       465478337       111000429424       111000527704
      111000627402       111000733062       111000828191       111000923726    
  447906504       449362417       464560408       464682046       464807916    
  464949403     449888544       465009033       465097699       465173177      
465251171       465328169       465412229       465478345       111000429446    
  111000527759       111000627413       111000733073       111000828214      
111000923737       447907288       449362979       464560424       464682095    
  464807924       464949445     449888809       465009074       465097723      
465173185       465251189       465328177       465412237       465478352      
111000429468       111000527771       111000627480       111000733118      
111000828225       111000923760       447909268       449363555       464560473
      464682103       464807973       464949452     449888890       465009082  
    465097731       465173201       465251205       465328243       465412260  
    465478360       111000429491       111000527782       111000627547      
111000733130       111000828281       111000923838       447910456      
449364298       464560499       464682152       464808013       464949528    
449888965       465009116       465097756       465173219       465251221      
465328276       465412278       465478378       111000429503       111000527883
      111000627558       111000733208       111000828427       111000923849    
  447910761       449364306       464560531       464682160       464808021    
  464949601     449889427       465009173       465097772       465173227      
465251239       465328300       465412286       465478386       111000429514    
  111000527939       111000627659       111000733219       111000828450      
111000923872       447911769       449364843       464560598       464682186    
  464808070       464949627     449889971       465009207       465097798      
465173243       465251247       465328326       465412294       465478394      
111000429547       111000527940       111000627749       111000733253      
111000828461       111000923906       447912205       449365097       464560648
      464682244       464808088       464949650     449890177       465009215  
    465097830       465173250       465251296       465328391       465412310  
    465478410       111000429558       111000527962       111000627817      
111000733275       111000828494       111000923928       447914706      
449365543       464560663       464682277       464808112       464949692    
449890318       465009223       465097871       465173268       465251304      
465328409       465412351       465478428       111000429569       111000528019
      111000627840       111000733286       111000828539       111000923940    
  447915497       449365709       464560671       464682293       464808138    
  464949700     449890441       465009298       465097905       465173276      
465251338       465328417       465412369       465478436       111000429581    
  111000528031       111000627862       111000733309       111000828562      
111000923995       447916388       449365774       464560697       464682343    
  464808211       464949841     449890466       465009355       465097947      
465173292       465251353       465328425       465412419       465478444      
111000429592       111000528042       111000627873       111000733332      
111000828618       111000924020       447916578       449366640       464560739
      464682491       464808229       464949916     449890722       465009371  
    465097988       465173326       465251361       465328441       465412468  
    465478451       111000429604       111000528143       111000627895      
111000733400       111000828629       111000924053       447916602      
449368091       464560754       464682525       464808302       464949957    
449890748       465009389       465098002       465173334       465251387      
465328482       465412500       465478469       111000429738       111000528154
      111000627996       111000733411       111000828685       111000924064    
  447916750       449368877       464560770       464682582       464808328    
  464949965     449890771       465009413       465098028       465173342      
465251403       465328490       465412518       465478477       111000429750    
  111000528165       111000628009       111000733422       111000828696      
111000924143       447916834       449369115       464560838       464682590    
  464808377       464949981     449890789       465009421       465098036      
465173375       465251411       465328532       465412591       465478485      
111000429761       111000528198       111000628010       111000733501      
111000828708       111000924176       447917949       449369727       464560903
      464682624       464808419       464950005     449890805       465009447  
    465098051       465173391       465251437       465328540       465412658  
    465478493       111000429817       111000528211       111000628021      
111000733512       111000828731       111000924200       447917998      
449370063       464560929       464682632       464808427       464950013    
449890904       465009470       465098077       465173409       465251452      
465328557       465412674       465478519       111000429828       111000528233
      111000628054       111000733534       111000828775       111000924222    
  447918053       449370238       464560960       464682673       464808476    
  464950021     449891142       465009496       465098143       465173417      
465251494       465328607       465412708       465478527       111000429840    
  111000528244       111000628100       111000733556       111000828786      
111000924233       447918350       449370816       464560978       464682764    
  464808609       464950237     449891357       465009512       465098168      
465173425       465251502       465328623       465412716       465478535      
111000429851       111000528356       111000628166       111000733646      
111000828797       111000924255       447918467       449371095       464560994
      464682822       464808617       464950252     449891852       465009520  
    465098176       465173433       465251544       465328631       465412740  
    465478543       111000429895       111000528402       111000628188      
111000733703       111000828809       111000924277       447919085      
449371111       464561000       464682830       464808716       464950310    
449891951       465009538       465098218       465173458       465251551      
465328656       465412757       465478568       111000429930       111000528424
      111000628199       111000733725       111000828810       111000924402    
  447919275       449371129       464561026       464682897       464808724    
  464950328     449892033       465009579       465098242       465173474      
465251577       465328680       465412765       465478576       111000429941    
  111000528491       111000628201       111000733736       111000828821      
111000924413       447919879       449371194       464561067       464682913    
  464808757       464950351     449892348       465009652       465098267      
465173490       465251585       465328706       465412773       465478584      
111000429952       111000528569       111000628267       111000733938      
111000828865       111000924480       447920026       449371244       464561091
      464682962       464808880       464950393     449892363       465009694  
    465098291       465173516       465251619       465328714       465412799  
    465478600       111000430022       111000528592       111000628335      
111000733961       111000828933       111000924536       447920091      
449372036       464561109       464683010       464808906       464950419    
449892421       465009702       465098325       465173524       465251627      
465328797       465412849       465478618       111000430055       111000528615
      111000628515       111000733994       111000828966       111000924547    
  447920646       449372150       464561166       464683028       464808922    
  464950435  

 

SCH-A-38



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449892629       465009710       465098333       465173532       465251635      
465328813       465412856       465478626       111000430077       111000528637
      111000628537       111000734018       111000828977       111000924558    
  447920992       449372960       464561208       464683044       464808955    
  464950542     449892694       465009785       465098341       465173540      
465251643       465328839       465412864       465478634       111000430101    
  111000528648       111000628548       111000734041       111000828988      
111000924581       447921099       449373737       464561240       464683077    
  464808971       464950567     449892942       465009793       465098374      
465173557       465251650       465328847       465412948       465478642      
111000430112       111000528660       111000628605       111000734052      
111000829013       111000924626       447921156       449373893       464561265
      464683119       464809060       464950609     449893460       465009835  
    465098408       465173565       465251668       465328888       465413003  
    465478667       111000430314       111000528671       111000628616      
111000734085       111000829035       111000924637       447921321      
449374164       464561281       464683192       464809110       464950625    
449893544       465009843       465098432       465173573       465251676      
465328904       465413060       465478675       111000430369       111000528693
      111000628638       111000734096       111000829057       111000924738    
  447921461       449374768       464561323       464683200       464809136    
  464950658     449893734       465009850       465098457       465173581      
465251684       465328912       465413177       465478683       111000430392    
  111000528840       111000628649       111000734153       111000829091      
111000924839       447922121       449375195       464561349       464683234    
  464809193       464950690     449893809       465009868       465098499      
465173599       465251692       465328938       465413185       465478691      
111000430404       111000528851       111000628706       111000734175      
111000829136       111000924907       447922295       449375492       464561364
      464683242       464809235       464950740     449893825       465009876  
    465098507       465173607       465251700       465328979       465413219  
    465478709       111000430415       111000528873       111000628728      
111000734209       111000829158       111000924930       447922451      
449375914       464561489       464683283       464809243       464950781    
449893833       465009884       465098523       465173631       465251718      
465328987       465413227       465478717       111000430448       111000528884
      111000628784       111000734232       111000829170       111000924952    
  447922766       449376250       464561497       464683317       464809250    
  464950807     449894120       465009926       465098572       465173649      
465251759       465328995       465413243       465478725       111000430459    
  111000528929       111000628807       111000734287       111000829204      
111000924974       447922808       449376664       464561547       464683457    
  464809284       464950898     449894229       465009942       465098598      
465173656       465251767       465329001       465413250       465478733      
111000430639       111000528941       111000628829       111000734388      
111000829215       111000925010       447924150       449377365       464561554
      464683515       464809300       464950930     449894237       465009967  
    465098622       465173664       465251783       465329019       465413276  
    465478741       111000430673       111000529032       111000628830      
111000734445       111000829226       111000925065       447925215      
449378215       464561588       464683523       464809318       464951086    
449894575       465010023       465098697       465173672       465251809      
465329035       465413284       465478758       111000430707       111000529076
      111000628863       111000734489       111000829237       111000925076    
  447925355       449379007       464561653       464683580       464809326    
  464951110     449894633       465010064       465098739       465173680      
465251817       465329050       465413318       465478766       111000430718    
  111000529122       111000628919       111000734614       111000829248      
111000925100       447925686       449379494       464561695       464683630    
  464809375       464951169     449895283       465010072       465098754      
465173698       465251833       465329076       465413383       465478808      
111000430730       111000529133       111000628986       111000734625      
111000829259       111000925122       447925892       449379726       464561703
      464683689       464809383       464951177     449895663       465010080  
    465098788       465173706       465251858       465329092       465413391  
    465478816       111000430752       111000529155       111000629055      
111000734647       111000829260       111000925166       447926031      
449380161       464561737       464683705       464809391       464951391    
449895853       465010148       465098804       465173722       465251874      
465329100       465413417       465478824       111000430763       111000529166
      111000629112       111000734670       111000829271       111000925188    
  447926791       449380633       464561794       464683713       464809466    
  464951425     449896166       465010171       465098812       465173730      
465251882       465329118       465413433       465478857       111000430785    
  111000529177       111000629134       111000734793       111000829349      
111000925212       447926999       449380732       464561802       464683788    
  464809474       464951458     449896463       465010189       465098838      
465173755       465251890       465329126       465413490       465478873      
111000430796       111000529201       111000629145       111000734861      
111000829350       111000925245       447927989       449381557       464561810
      464683838       464809482       464951482     449896471       465010197  
    465098846       465173763       465251908       465329134       465413516  
    465478881       111000430808       111000529212       111000629167      
111000734917       111000829361       111000925256       447928037      
449382175       464561828       464683846       464809557       464951490    
449896562       465010213       465098853       465173771       465251924      
465329159       465413524       465478899       111000430820       111000529335
      111000629189       111000734939       111000829394       111000925267    
  447928680       449382506       464561844       464683853       464809565    
  464951508     449896638       465010221       465098879       465173789      
465251940       465329167       465413540       465478923       111000430875    
  111000529379       111000629202       111000734962       111000829406      
111000925290       447928730       449382704       464561927       464683879    
  464809615       464951540     449896661       465010239       465098887      
465173797       465251957       465329191       465413607       465478949      
111000431067       111000529447       111000629257       111000734995      
111000829417       111000925324       447929118       449382860       464561943
      464684042       464809631       464951573     449896935       465010270  
    465098929       465173813       465251973       465329233       465413656  
    465478956       111000431135       111000529504       111000629279      
111000735053       111000829428       111000925380       447929662      
449383280       464561950       464684133       464809664       464951599    
449896984       465010288       465098952       465173821       465251999      
465329258       465413664       465478964       111000431179       111000529515
      111000629291       111000735064       111000829439       111000925403    
  447929738       449383298       464562032       464684141       464809698    
  464951664     449897032       465010296       465098978       465173839      
465252005       465329274       465413714       465478980       111000431191    
  111000529559       111000629303       111000735086       111000829473      
111000925414       447930215       449383454       464562065       464684174    
  464809722       464951672     449897107       465010346       465099018      
465173847       465252021       465329290       465413730       465478998      
111000431337       111000529560       111000629325       111000735121      
111000829484       111000925436       447930595       449383660       464562123
      464684240       464809748       464951680     449897149       465010361  
    465099026       465173854       465252054       465329316       465413763  
    465479004       111000431348       111000529582       111000629336      
111000735132       111000829495       111000925537       447930801      
449384858       464562131       464684273       464809755       464951714    
449897180       465010387       465099034       465173862       465252062      
465329340       465413797       465479012       111000431359       111000529593
      111000629370       111000735165       111000829529       111000925548    
  447930934       449384973       464562180       464684414       464809813    
  464951730     449897404       465010403       465099083       465173870      
465252070       465329399       465413862       465479020       111000431371    
  111000529627       111000629437       111000735198       111000829530      
111000925560       447931569       449385152       464562248       464684422    
  464809821       464951755     449897461       465010411       465099091      
465173888       465252088       465329407       465413896       465479038      
111000431393       111000529650       111000629448       111000735222      
111000829552       111000925593       447931635       449385400       464562263
      464684448       464809946       464951771     449897701       465010437  
    465099158       465173896       465252096       465329449       465413946  
    465479053       111000431405       111000529661       111000629460      
111000735233       111000829574       111000925740       447931833      
449385947       464562347       464684455       464809953       464951797    
449897909       465010510       465099174       465173904       465252104      
465329498       465413953       465479061       111000431438       111000529728
      111000629516       111000735301       111000829585       111000925751    
  447932088       449386010       464562420       464684463       464810076    
  464951805     449898121       465010577       465099208       465173920      
465252112       465329571       465413961       465479079       111000431483    
  111000529740       111000629527       111000735334       111000829608      
111000925807       447932161       449386143       464562446       464684505    
  464810084       464951839     449898253       465010643       465099224      
465173938       465252120       465329605       465413995       465479087      
111000431517       111000529773       111000629561       111000735367      
111000829620       111000925818       447932203       449387034       464562552
      464684521       464810126       464951847     449898667       465010684  
    465099232       465173946       465252138       465329688       465414027  
    465479095       111000431528       111000529818       111000629572      
111000735389       111000829642       111000925863       447932484      
449387299       464562560       464684547       464810217       464951862    
449898733       465010692       465099414       465173961       465252146      
465329712       465414035       465479103       111000431562       111000529885
      111000629639       111000735390       111000829710       111000925874    
  447932625       449387729       464562578       464684612       464810241    
  464951888     449898881       465010726       465099448       465174035      
465252161       465329720       465414043       465479129       111000431573    
  111000529896       111000629684       111000735402       111000829765      
111000925885       447933045       449387927       464562586       464684646    
  464810266       464951912     449898956       465010734       465099471      
465174050       465252179       465329738       465414092       465479145      
111000431630       111000529919       111000629707       111000735424      
111000829776       111000925920       447933094       449388958       464562594
      464684687       464810274       464951979     449899335       465010742  
    465099497       465174076       465252187       465329746       465414100  
    465479152       111000431764       111000529953       111000629752      
111000735479       111000829798       111000925964       447933961      
449389279       464562644       464684703       464810381       464951987    
449899475       465010759       465099521       465174100       465252195      
465329753       465414126       465479160       111000431786       111000530012
      111000629785       111000735491       111000829888       111000925975    
  447934092       449389485       464562677       464684745       464810399    
  464952001     449899525       465010775       465099562       465174118      
465252203       465329779       465414142       465479186       111000431977    
  111000530102       111000629831       111000735570       111000829901      
111000926000       447934217       449389972       464562701       464684760    
  464810415       464952068     449899947       465010783       465099588      
465174126       465252211       465329787       465414167       465479202      
111000432013       111000530113       111000629842       111000735615      
111000829912       111000926022       447934373       449390053       464562727
      464684778       464810449       464952076     449900133       465010866  
    465099612       465174159       465252229       465329795       465414175  
    465479210       111000432024       111000530179       111000629864      
111000735626       111000829923       111000926033       447935057      
449390079       464562750       464684794       464810464       464952118    
449900307       465010874       465099653       465174183       465252237      
465329845       465414183       465479228       111000432035       111000530258
      111000629897       111000735659       111000829934       111000926055    
  447935214       449390186       464562784       464684885       464810548    
  464952134     449900331       465010940       465099661       465174241      
465252245       465329852       465414191       465479236       111000432103    
  111000530269       111000629932       111000735660       111000829945      
111000926099       447936055       449390301       464562792       464684893    
  464810712       464952159     449900372       465011054       465099679      
465174266       465252310       465329894       465414217       465479244      
111000432170       111000530270       111000630068       111000735705      
111000829956       111000926101       447937640       449390418       464562859
      464684919       464810761       464952175     449900554       465011096  
    465099687       465174274       465252336       465329910       465414233  
    465479251       111000432204       111000530281       111000630091      
111000735738       111000829967       111000926123       447938036      
449390996       464562917       464684976       464810779       464952209    
449900562       465011112       465099729       465174316       465252427      
465329936       465414241       465479277       111000432248       111000530539
      111000630136       111000735750       111000829990       111000926224    
  447938960       449391101       464562925       464685007       464810811    
  464952241     449900687       465011120       465099737       465174357      
465252435       465329977       465414266       465479285       111000432259    
  111000530573       111000630147       111000735839       111000830004      
111000926268       447939091       449391127       464562941       464685015    
  464810829       464952399     449900844       465011138       465099752      
465174407       465252443       465329993       465414332       465479293      
111000432282       111000530607       111000630169       111000735840      
111000830015       111000926280       447939455       449391358       464562974
      464685056       464810860       464952407     449900901       465011146  
    465099786       465174431       465252518       465330009       465414340  
    465479319       111000432327       111000530629       111000630204      
111000735952       111000830037       111000926336       447939562      
449391408       464562982       464685072       464810894       464952423    
449901016       465011153       465099810       465174472       465252526      
465330074       465414399       465479327       111000432372       111000530630
      111000630226       111000736256       111000830116       111000926415    
  447939943       449391432       464563022       464685189       464810910    
  464952431     449901065       465011187       465099828       465174480      
465252542       465330165       465414415       465479335       111000432383    
  111000530663       111000630271       111000736267       111000830127      
111000926426       447940693       449391465       464563063       464685270    
  464810928       464952449     449901156       465011203       465099851      
465174498       465252591       465330199       465414456       465479343      
111000432462       111000530685       111000630383       111000736278      
111000830150       111000926448       447941204       449391481       464563097
      464685353       464811033       464952456     449901313       465011229  
    465099919       465174506       465252609       465330207       465414514  
    465479368       111000432507       111000530719       111000630462      
111000736324       111000830161       111000926460       447941485      
449391689       464563139       464685437       464811066       464952464    
449901404       465011302       465099950       465174530       465252633      
465330215       465414522       465479376       111000432529       111000530720
      111000630574       111000736335       111000830251       111000926471    
  447941543       449392711       464563162       464685452       464811082    
  464952498     449901628       465011344       465099976       465174563      
465252658       465330231       465414555       465479384       111000432530    
  111000530753       111000630585       111000736368       111000830329      
111000926516       447941626       449393685       464563287       464685502    
  464811132       464952506     449901727       465011351       465099992      
465174571       465252674       465330256       465414571       465479400      
111000432541       111000530775       111000630833       111000736391      
111000830341       111000926527       447941709       449394329       464563295
      464685528       464811173       464952555     449902360       465011369  
    465100030       465174589       465252708       465330280       465414589  
    465479418       111000432574       111000530832       111000630866      
111000736458       111000830352       111000926538       447943416      
449394543       464563311       464685544       464811215       464952613    
449902378       465011427       465100048       465174605       465252716      
465330298       465414597       465479426       111000432664       111000530854
      111000630899       111000736560       111000830385       111000926606    
  447943564       449394758       464563428       464685551       464811355    
  464952621     449902394       465011443       465100055       465174670      
465252732       465330314       465414613       465479434       111000432754    
  111000530876       111000630945       111000736638       111000830408      
111000926628       447943739       449395656       464563493       464685643    
  464811371       464952647     449902535       465011476       465100063      
465174688       465252765       465330322       465414621       465479442      
111000432776       111000530977       111000630967       111000736717      
111000830419       111000926640       447943820       449395748       464563501
      464685676       464811405       464952654     449902592       465011534  
    465100113       465174704       465252773       465330355       465414639  
    465479459       111000433025       111000530999       111000630989      
111000736728       111000830431       111000926707       447943853      
449395904       464563527       464685809       464811421       464952670    
449902923       465011583       465100162       465174761       465252799      
465330363       465414647       465479475       111000433047       111000531002
      111000631014       111000736740       111000830442       111000926785    
  447944067       449397058       464563600       464685908       464811470    
  464952696     449902949       465011666       465100345       465174811      
465252815       465330413       465414696       465479483       111000433058    
  111000531046       111000631036       111000736773       111000830453      
111000926864       447945692       449397611       464563634       464685924    
  464811512       464952704     449903301       465011815       465100360      
465174837       465252831       465330421       465414720       465479491      
111000433069       111000531068       111000631058       111000736830      
111000830521       111000926875       447945890       449397678       464563667
      464685940       464811686       464952712     449903517       465011856  
    465100378       465174902       465252849       465330470       465414738  
    465479533       111000433081       111000531079       111000631069      
111000736841       111000830554       111000926886       447946088      
449397850       464563675       464686013       464811793       464952738    
449903681       465011906       465100386       465174928       465252914      
465330496       465414746       465479558       111000433092       111000531103
      111000631115       111000736874       111000830565       111000926932    
  447946245       449397942       464563683       464686062       464811801    
  464952753     449903772       465011914       465100501       465174969      
465252963       465330538       465414753       465479582       111000433104    
  111000531147       111000631126       111000736919       111000830587      
111000926943       447946278       449398163       464563709       464686104    
  464811843       464952837     449904325       465011930       465100535      
465175008       465253011       465330553       465414761       465479590      
111000433137       111000531158       111000631159       111000736964      
111000830600       111000926954       447947011       449398841       464563717
      464686112       464811934       464952894     449904382       465011989  
    465100550       465175016       465253029       465330561       465414795  
    465479608       111000433148       111000531181       111000631160      
111000736986       111000830622       111000926987       447947136      
449399153       464563758       464686138       464811959       464952902    
449904424       465011997       465100568       465175073       465253037      
465330587       465414852       465479616       111000433160       111000531215
      111000631205       111000736997       111000830666       111000927001    
  447947441       449399336       464563766       464686153       464811975    
  464952928     449904655       465012003       465100576       465175107      
465253060       465330603       465414894       465479624       111000433171    
  111000531260       111000631238       111000737022       111000830677      
111000927034       447947680       449399732       464563816       464686252    
  464812007       464952936     449905389       465012037       465100618      
465175123       465253078       465330611       465414951       465479632      
111000433193       111000531271       111000631250       111000737055      
111000830712       111000927045       447948597       449401215       464563824
      464686260       464812023       464952944     449905397       465012086  
    465100626       465175156       465253086       465330637       465414985  
    465479673       111000433205       111000531282       111000631261      
111000737066       111000830723       111000927056       447949033      
449401231       464563840       464686278       464812056       464952969    
449905454       465012094       465100634       465175164       465253094      
465330645       465415024       465479699       111000433227       111000531327
      111000631272       111000737145       111000830745       111000927113    
  447949132       449401256       464563881       464686369       464812080    
  464952993     449905520       465012177       465100642       465175180      
465253102       465330652       465415107       465479707       111000433249    
  111000531338       111000631283       111000737415       111000830756      
111000927135       447949264       449401868       464563915       464686427    
  464812098       464953025     449905694       465012193       465100683      
465175206       465253128       465330728       465415123       465479749      
111000433250       111000531383       111000631339       111000737437      
111000830767       111000927146       447949397       449401975       464564012
      464686476       464812106       464953041     449905702       465012201  
    465100691       465175248       465253144       465330736       465415164  
    465479764       111000433328       111000531394       111000631340      
111000737448       111000830790       111000927157       447950189      
449402098       464564053       464686484       464812163       464953058    
449905751       465012243       465100717       465175271       465253151      
465330777       465415180       465479772       111000433340       111000531417
      111000631351       111000737505       111000830824       111000927180    
  447950346       449402155       464564061       464686492       464812171    
  464953066  

 

SCH-A-39



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449905942       465012250       465100725       465175289       465253169      
465330785       465415206       465479848       111000433351       111000531439
      111000631429       111000737561       111000830835       111000927203    
  447950353       449402205       464564129       464686518       464812254    
  464953074     449906320       465012268       465100733       465175321      
465253193       465330793       465415248       465479897       111000433384    
  111000531462       111000631474       111000737594       111000830891      
111000927269       447950775       449402569       464564145       464686583    
  464812288       464953090     449906502       465012334       465100758      
465175339       465253219       465330819       465415255       465479905      
111000433407       111000531518       111000631496       111000737639      
111000830947       111000927281       447950924       449402833       464564152
      464686591       464812346       464953108     449907013       465012342  
    465100766       465175347       465253243       465330843       465415263  
    465479913       111000433441       111000531552       111000631508      
111000737651       111000830970       111000927304       447951278      
449403211       464564160       464686724       464812353       464953165    
449907237       465012409       465100774       465175354       465253250      
465330876       465415289       465479921       111000433643       111000531563
      111000631519       111000737662       111000830981       111000927315    
  447951351       449403252       464564194       464686740       464812437    
  464953199     449907583       465012417       465100782       465175370      
465253326       465330942       465415339       465479947       111000433665    
  111000531574       111000631531       111000737673       111000830992      
111000927382       447952839       449403286       464564251       464686757    
  464812452       464953207     449907633       465012474       465100816      
465175412       465253342       465330959       465415362       465479962      
111000433700       111000531596       111000631542       111000737684      
111000831005       111000927449       447953258       449403328       464564285
      464686807       464812494       464953215     449908078       465012482  
    465100907       465175438       465253359       465330967       465415396  
    465480010       111000433722       111000531754       111000631575      
111000737729       111000831016       111000927461       447953613      
449403724       464564335       464686815       464812528       464953231    
449908151       465012490       465100923       465175453       465253417      
465330975       465415404       465480036       111000433733       111000531798
      111000631597       111000737730       111000831050       111000927483    
  447954223       449403781       464564426       464686930       464812569    
  464953256     449908359       465012557       465100956       465175479      
465253425       465330991       465415412       465480119       111000433823    
  111000531800       111000631621       111000737752       111000831083      
111000927517       447955956       449404128       464564434       464686948    
  464812585       464953264     449908441       465012565       465101004      
465175529       465253441       465331007       465415446       465480135      
111000433834       111000531811       111000631722       111000737763      
111000831106       111000927540       447956053       449404136       464564459
      464686955       464812601       464953280     449908524       465012573  
    465101061       465175545       465253458       465331015       465415461  
    465480150       111000433845       111000531822       111000631744      
111000737774       111000831331       111000927630       447956780      
449404359       464564491       464686963       464812635       464953298    
449908532       465012649       465101087       465175552       465253466      
465331049       465415479       465480168       111000433924       111000531833
      111000631777       111000737819       111000831364       111000927652    
  447956871       449404375       464564582       464686997       464812726    
  464953330     449908946       465012664       465101137       465175560      
465253482       465331072       465415487       465480184       111000434004    
  111000531844       111000631799       111000737853       111000831443      
111000927696       447957689       449404581       464564632       464687037    
  464812759       464953348     449908987       465012680       465101145      
465175636       465253524       465331080       465415537       465480234      
111000434037       111000531866       111000631812       111000737886      
111000831500       111000927720       447957739       449404847       464564657
      464687052       464812809       464953413     449909894       465012748  
    465101160       465175651       465253565       465331098       465415560  
    465480291       111000434060       111000531877       111000631834      
111000737909       111000831566       111000927742       447958299      
449404987       464564681       464687144       464812841       464953454    
449910009       465012755       465101186       465175719       465253573      
465331114       465415586       465480333       111000434071       111000531967
      111000631845       111000737910       111000831577       111000927764    
  447958448       449405224       464564707       464687219       464812916    
  464953470     449910033       465012789       465101202       465175727      
465253581       465331148       465415602       465480358       111000434127    
  111000531978       111000631867       111000737954       111000831588      
111000927786       447958539       449405422       464564723       464687243    
  464812957       464953504     449910132       465012821       465101210      
465175800       465253623       465331163       465415636       465480416      
111000434138       111000531989       111000631878       111000738001      
111000831634       111000927809       447959644       449405752       464564871
      464687268       464812965       464953512     449910298       465012862  
    465101228       465175818       465253631       465331205       465415651  
    111000226485       111000434150       111000532003       111000631889      
111000738012       111000831667       111000927832       447959792      
449406958       464564905       464687359       464812981       464953520    
449910348       465012912       465101244       465175859       465253664      
465331239       465415669       111000227284       111000434161      
111000532036       111000631913       111000738023       111000831724      
111000927843       447959859       449406974       464564921       464687482    
  464812999       464953553     449910397       465012920       465101251      
465175933       465253698       465331247       465415685       111000228207    
  111000434172       111000532058       111000632059       111000738045      
111000831746       111000927854       447959966       449407360       464564947
      464687490       464813047       464953561     449910470       465012938  
    465101277       465175941       465253797       465331270       465415727  
    111000228218       111000434206       111000532081       111000632082      
111000738056       111000831791       111000927876       447961046      
449407378       464565019       464687508       464813054       464953587    
449910587       465012987       465101285       465175958       465253805      
465331288       465415743       111000230211       111000434217      
111000532182       111000632127       111000738113       111000831836      
111000927933       447961350       449407717       464565035       464687524    
  464813088       464953595     449910801       465012995       465101293      
465175974       465253821       465331296       465415792       111000230693    
  111000434228       111000532216       111000632161       111000738124      
111000831858       111000927944       447961368       449407725       464565068
      464687607       464813096       464953611     449910884       465013068  
    465101319       465175982       465253847       465331304       465415826  
    111000230873       111000434239       111000532362       111000632183      
111000738157       111000831869       111000927955       447961780      
449407774       464565084       464687615       464813138       464953629    
449910892       465013126       465101343       465175990       465253904      
465331320       465415859       111000231807       111000434262      
111000532430       111000632194       111000738168       111000831892      
111000927988       447962218       449407972       464565118       464687649    
  464813146       464953652     449911379       465013183       465101350      
465176014       465253912       465331338       465415867       111000232516    
  111000434284       111000532463       111000632206       111000738179      
111000831915       111000928079       447962358       449408202       464565159
      464687656       464813153       464953660     449911544       465013225  
    465101384       465176048       465253920       465331346       465415875  
    111000233775       111000434532       111000532485       111000632239      
111000738191       111000831937       111000928080       447963430      
449408509       464565167       464687672       464813161       464953678    
449911601       465013233       465101392       465176063       465253953      
465331379       465415925       111000233922       111000434576      
111000532519       111000632251       111000738269       111000831959      
111000928125       447963935       449408640       464565217       464687797    
  464813179       464953686     449912567       465013241       465101400      
465176071       465253961       465331395       465415958       111000234068    
  111000434611       111000532520       111000632318       111000738270      
111000831993       111000928136       447964412       449408913       464565415
      464687821       464813187       464953694     449912583       465013258  
    465101426       465176089       465253987       465331403       465415974  
    111000234440       111000434622       111000532542       111000632329      
111000738292       111000832062       111000928147       447965377      
449409069       464565472       464687839       464813211       464953702    
449912690       465013399       465101442       465176139       465254001      
465331411       465415982       111000234462       111000434633      
111000532553       111000632341       111000738315       111000832084      
111000928158       447966409       449409689       464565498       464687847    
  464813294       464953710     449912732       465013423       465101459      
465176170       465254019       465331429       465416014       111000234631    
  111000434644       111000532564       111000632374       111000738348      
111000832107       111000928170       447966920       449409820       464565563
      464688050       464813302       464953736     449912922       465013456  
    465101475       465176188       465254043       465331437       465416055  
    111000234833       111000434655       111000532575       111000632419      
111000738382       111000832174       111000928192       447966961      
449410471       464565589       464688126       464813310       464953744    
449913011       465013571       465101517       465176204       465254084      
465331452       465416063       111000235340       111000434688      
111000532586       111000632497       111000738461       111000832196      
111000928350       447967019       449410513       464565613       464688159    
  464813351       464953751     449913128       465013613       465101566      
465176253       465254142       465331460       465416071       111000235531    
  111000434701       111000532597       111000632521       111000738494      
111000832242       111000928372       447968751       449411008       464565720
      464688183       464813369       464953777     449913318       465013621  
    465101582       465176261       465254167       465331478       465416089  
    111000235834       111000434723       111000532610       111000632532      
111000738506       111000832264       111000928383       447969304      
449411149       464565811       464688233       464813377       464953785    
449913342       465013647       465101616       465176311       465254175      
465331528       465416097       111000235845       111000434734      
111000532621       111000632565       111000738540       111000832309      
111000928417       447969312       449411396       464565829       464688282    
  464813393       464953793     449913367       465013662       465101624      
465176378       465254183       465331551       465416105       111000236217    
  111000434802       111000532632       111000632622       111000738629      
111000832354       111000928484       447969734       449411545       464565894
      464688290       464813468       464953801     449913441       465013720  
    465101632       465176394       465254233       465331593       465416113  
    111000236543       111000434813       111000532687       111000632633      
111000738696       111000832365       111000928507       447970534      
449411750       464565944       464688340       464813575       464953819    
449913631       465013746       465101657       465176493       465254258      
465331676       465416147       111000236712       111000434824      
111000532700       111000632644       111000738708       111000832376      
111000928529       447970757       449412014       464566082       464688373    
  464813633       464953868     449913714       465013779       465101699      
465176527       465254266       465331700       465416188       111000236767    
  111000434835       111000532722       111000632655       111000738719      
111000832422       111000928530       447971219       449412030       464566116
      464688415       464813799       464953876     449913771       465013795  
    465101707       465176592       465254282       465331726       465416196  
    111000236778       111000434857       111000532788       111000632677      
111000738731       111000832433       111000928541       447971425      
449412147       464566124       464688423       464813823       464953884    
449913946       465013803       465101715       465176667       465254332      
465331734       465416204       111000236868       111000434958      
111000532878       111000632688       111000738810       111000832444      
111000928552       447971912       449412212       464566132       464688456    
  464813831       464953892     449914209       465013829       465101749      
465176741       465254365       465331775       465416212       111000237049    
  111000434981       111000532890       111000632701       111000738832      
111000832455       111000928574       447972126       449412535       464566140
      464688480       464813849       464953918     449914597       465013837  
    465101756       465176758       465254381       465331817       465416220  
    111000237050       111000434992       111000532924       111000632745      
111000738854       111000832477       111000928585       447972555      
449412683       464566264       464688498       464813856       464953926    
449914639       465013845       465101772       465176766       465254399      
465331882       465416238       111000237409       111000435005      
111000532991       111000632756       111000738898       111000832512      
111000928619       447972712       449412816       464566314       464688514    
  464813872       464953934     449914688       465013860       465101806      
465176782       465254407       465331916       465416261       111000237555    
  111000435140       111000533004       111000632767       111000738922      
111000832567       111000928620       447972720       449412998       464566363
      464688563       464813898       464953942     449914902       465013969  
    465101814       465176790       465254415       465331940       465416311  
    111000237566       111000435151       111000533093       111000632778      
111000738933       111000832590       111000928631       447973264      
449413079       464566421       464688647       464814078       464953975    
449915230       465013985       465101830       465176857       465254464      
465331981       465416402       111000237577       111000435162      
111000533116       111000632813       111000738944       111000832624      
111000928642       447973553       449413160       464566488       464688654    
  464814094       464954007     449915354       465014017       465101855      
465176865       465254498       465332021       465416428       111000237702    
  111000435173       111000533239       111000632835       111000738988      
111000832657       111000928653       447974213       449413392       464566504
      464688662       464814177       464954015     449915818       465014074  
    465101863       465176915       465254514       465332047       465416436  
    111000238039       111000435207       111000533262       111000632914      
111000738999       111000832680       111000928686       447974338      
449413657       464566561       464688738       464814201       464954023    
449915842       465014132       465101889       465176998       465254522      
465332054       465416444       111000238040       111000435241      
111000533284       111000632925       111000739002       111000832691      
111000928697       447974650       449413988       464566579       464688753    
  464814227       464954031     449915990       465014165       465101913      
465177004       465254530       465332062       465416451       111000238051    
  111000435263       111000533385       111000632936       111000739079      
111000832747       111000928721       447974700       449414044       464566611
      464688852       464814235       464954056     449916485       465014173  
    465101954       465177012       465254563       465332120       465416469  
    111000238084       111000435331       111000533408       111000632947      
111000739091       111000832769       111000928743       447975012      
449414200       464566637       464688910       464814243       464954064    
449916501       465014223       465101962       465177038       465254621      
465332146       465416477       111000238220       111000435342      
111000533420       111000632970       111000739125       111000832882      
111000928754       447975194       449414515       464566652       464688985    
  464814250       464954106     449916667       465014231       465101996      
465177046       465254639       465332153       465416501       111000238354    
  111000435353       111000533767       111000633005       111000739147      
111000832905       111000928776       447975335       449414671       464566660
      464689009       464814326       464954148     449916873       465014249  
    465102002       465177061       465254647       465332203       465416519  
    111000238387       111000435409       111000533778       111000633038      
111000739169       111000832927       111000928811       447975400      
449415652       464566710       464689017       464814334       464954163    
449917343       465014264       465102010       465177087       465254654      
465332237       465416527       111000238488       111000435443      
111000533790       111000633184       111000739192       111000832949      
111000928833       447975723       449415769       464566736       464689041    
  464814342       464954189     449917467       465014272       465102028      
465177095       465254670       465332260       465416550       111000238501    
  111000435612       111000533824       111000633207       111000739215      
111000832950       111000928855       447977174       449416072       464566785
      464689082       464814367       464954213     449917582       465014355  
    465102036       465177129       465254704       465332286       465416592  
    111000238567       111000435870       111000533868       111000633241      
111000739305       111000832994       111000928945       447978503      
449416213       464566850       464689090       464814375       464954247    
449917913       465014371       465102077       465177160       465254720      
465332310       465416634       111000238668       111000435937      
111000533880       111000633274       111000739338       111000833007      
111000929003       447978883       449416361       464566884       464689108    
  464814441       464954262     449919026       465014389       465102085      
465177228       465254746       465332351       465416659       111000238736    
  111000435982       111000533891       111000633296       111000739349      
111000833029       111000929025       447979279       449416551       464566934
      464689314       464814490       464954270     449919083       465014405  
    465102093       465177236       465254761       465332369       465416667  
    111000239052       111000436006       111000533903       111000633319      
111000739361       111000833052       111000929047       447979436      
449416684       464567056       464689363       464814532       464954296    
449919315       465014462       465102119       465177244       465254787      
465332385       465416675       111000239580       111000436062      
111000533914       111000633364       111000739473       111000833096      
111000929092       447979543       449416882       464567072       464689447    
  464814573       464954320     449919398       465014470       465102135      
465177251       465254795       465332419       465416717       111000239759    
  111000436174       111000533925       111000633375       111000739484      
111000833119       111000929115       447979857       449417666       464567114
      464689462       464814581       464954338     449920065       465014702  
    465102143       465177277       465254829       465332450       465416725  
    111000239760       111000436208       111000533970       111000633397      
111000739507       111000833131       111000929126       447980137      
449417799       464567171       464689470       464814656       464954346    
449920230       465014751       465102192       465177301       465254852      
465332500       465416758       111000239771       111000436220      
111000533992       111000633421       111000739518       111000833175      
111000929159       447980558       449418110       464567189       464689496    
  464814698       464954353     449920255       465014801       465102218      
465177327       465254894       465332526       465416774       111000239939    
  111000436231       111000534005       111000633454       111000739530      
111000833210       111000929216       447980897       449418524       464567213
      464689512       464814730       449920461       465014868       465102234
      465177368       465254936       465332609       465416790      
111000240605       111000436264       111000534016       111000633476      
111000739552       111000833221       111000929250       447980988      
449418870       464567221       464689538       464814805       449920818      
465014884       465102242       465177376       465254977       465332641      
465416808       111000240717       111000436297       111000534049      
111000633522       111000739574       111000833232       111000929294      
447981051       449418961       464567247       464689769       464814870      
449920974       465014918       465102259       465177384       465255016      
465332724       465416816       111000240728       111000436343      
111000534050       111000633599       111000739596       111000833243      
111000929339       447981333       449419514       464567254       464689777    
  464814888       449921089       465014934       465102275       465177442    
  465255024       465332740       465416832       111000241055      
111000436387       111000534072       111000633623       111000739619      
111000833254       111000929340       447981416       449419563       464567270
      464689884       464814912       449921170       465014959       465102309
      465177475       465255057       465332765       465416881      
111000241246       111000436398       111000534106       111000633667      
111000739653       111000833265       111000929362       447981499      
449419860       464567288       464689892       464814953       449921329      
465014967       465102333       465177483       465255081       465332773      
465416980       111000241303       111000436422       111000534173      
111000633689       111000739721       111000833276       111000929429      
447982141       449419985       464567304       464689900       464814979      
449921410       465015014       465102341       465177582       465255099      
465332880       465417038       111000241325       111000436488      
111000534207       111000633746       111000739798       111000833287      
111000929508       447983057       449420041       464567346       464689918    
  464815083       449921923       465015022       465102382       465177590    
  465255115       465332898       465417079       111000241460      
111000436499       111000534218       111000633757       111000739800      
111000833300       111000929519       447983529       449420108       464567353
      464689934       464815117       449921980       465015030       465102416
      465177616       465255149       465332914       465417087      
111000241471       111000436725       111000534241       111000633768      
111000739844       111000833311       111000929531       447983859      
449420405       464567361       464689959       464815273       449922079      
465015055       465102432       465177624       465255206       465332922      
465417095       111000241482       111000436747       111000534252      
111000633779       111000739866       111000833333       111000929553      
447983875       449420868       464567387       464689975       464815299      
449922137       465015113       465102499       465177632       465255214      
465332930       465417160       111000241640       111000436770      
111000534342       111000633803       111000739956       111000833399      
111000929609       447984402       449421023       464567403       464689991    
  464815406    

 

SCH-A-40



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
449922152       465015121       465102507       465177640       465255263      
465332948       465417186       111000241651       111000436804      
111000534353       111000633869       111000740004       111000833456      
111000929621       447986548       449421056       464567478       464690031    
  464815430       449922319       465015220       465102531       465177657    
  465255313       465332955       465417210       111000241707      
111000436815       111000534397       111000633881       111000740026      
111000833489       111000929698       447986803       449421106       464567502
      464690049       464815448       449922673       465015345       465102549
      465177665       465255347       465332963       465417228      
111000241808       111000436848       111000534454       111000633937      
111000740082       111000833513       111000929744       447987215      
449421288       464567536       464690056       464815497       449922772      
465015360       465102564       465177715       465255362       465332989      
465417244       111000241921       111000436916       111000534465      
111000633982       111000740116       111000833524       111000929755      
447987512       449421296       464567551       464690080       464815505      
449922871       465015378       465102606       465177814       465255388      
465332997       465417285       111000241954       111000436927      
111000534476       111000634006       111000740183       111000833557      
111000929766       447987983       449421312       464567635       464690148    
  464815547       449922939       465015402       465102614       465177822    
  465255396       465333003       465417319       111000242157      
111000437007       111000534487       111000634017       111000740194      
111000833568       111000929788       447988429       449421387       464567684
      464690270       464815554       449923606       465015428       465102630
      465177871       465255412       465333037       465417335      
111000242281       111000437018       111000534533       111000634040      
111000740206       111000833591       111000929799       447988601      
449421494       464567718       464690429       464815570       449923739      
465015477       465102655       465177913       465255446       465333045      
465417376       111000242292       111000437030       111000534544      
111000634062       111000740217       111000833636       111000929801      
447988783       449421536       464567742       464690551       464815596      
449923812       465015493       465102689       465177921       465255453      
465333052       465417384       111000242652       111000437052      
111000534566       111000634107       111000740239       111000833647      
111000929812       447988809       449421692       464567791       464690585    
  464815604    

 

SCH-A-41



--------------------------------------------------------------------------------

SCHEDULE B-1

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE RECEIVABLES

1. Characteristics of Receivables. Each Receivable (A) was originated (i) by
AmeriCredit or (ii) by a Dealer and purchased by AmeriCredit from such Dealer
under an existing Dealer Agreement or pursuant to a Dealer Assignment with
AmeriCredit and was validly assigned by such Dealer to AmeriCredit pursuant to a
Dealer Assignment, (B) was originated by AmeriCredit or such Dealer for the
retail sale of a Financed Vehicle in the ordinary course of AmeriCredit’s or the
Dealer’s business, in each case (i) was originated in accordance with
AmeriCredit’s credit policies and (ii) was fully and properly executed by the
parties thereto, and (iii) AmeriCredit and, to the best of the Seller’s and the
Servicer’s knowledge, each Dealer had all necessary licenses and permits to
originate Receivables in the state where AmeriCredit or each such Dealer was
located, (C) contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for realization against the
collateral security, and (D) has not been amended or collections with respect to
which waived, other than as evidenced in the Receivable File or the Servicer’s
electronic records relating thereto.

2. Compliance with Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve Board’s
Regulations “B” and “Z” (including amendments to the Federal Reserve’s Official
Staff Commentary to Regulation Z, effective October 1, 1998, concerning negative
equity loans), the Dodd-Frank Wall Street Reform and Consumer Protection Act,
the Servicemembers Civil Relief Act, each applicable state Motor Vehicle Retail
Installment Sales Act, the Gramm-Leach-Bliley Act and state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and other consumer
credit laws and equal credit opportunity and disclosure laws) in respect of the
Receivables and the Financed Vehicles, have been complied with in all material
respects.

3. Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor thereon, enforceable by the holder
thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

4. Schedule of Receivables. The information set forth in the Schedule of
Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 

 

SCH-B-1



--------------------------------------------------------------------------------

5. Marking Records. Each of the Seller and the Purchaser agrees that the
Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, AmeriCredit has indicated in its computer files that the Receivables
are owned by the Trust.

6. Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC.

7. One Original. There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

8. Not an Authoritative Copy. With respect to Contracts that are “electronic
chattel paper”, the Servicer has marked all copies of each such Contract other
than an authoritative copy with a legend to the following effect: “This is not
an authoritative copy.”

9. Revisions. With respect to Contracts that are “electronic chattel paper”, the
related Receivables have been established in a manner such that (a) all copies
or revisions that add or change an identified assignee of the authoritative copy
of each such Contract must be made with the participation of the Trust
Collateral Agent and (b) all revisions of the authoritative copy of each such
Contract are readily identifiable as an authorized or unauthorized revision.

10. Pledge or Assignment. With respect to Contracts that are “electronic chattel
paper”, the authoritative copy of each Contract communicated to the Custodian
has no marks or notations indicating that it has been pledged, assigned or
otherwise conveyed to any Person other than the Trust Collateral Agent.

11. Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable. Related documentation concerning the Receivable, including any
documentation regarding modifications of the Contract, will be maintained
electronically by the Servicer in accordance with customary policies and
procedures. With respect to any Receivables that are tangible chattel paper, the
complete Receivable File for each Receivable currently is in the possession of
the Custodian.

12. Receivables in Force. No Receivable has been satisfied, or, to the best of
the Seller’s and the Servicer’s knowledge, subordinated or rescinded, and the
Financed Vehicle securing each such Receivable has not been released from the
lien of the related Receivable in whole or in part. No terms of any Receivable
have been waived, altered or modified in any respect since its origination,
except by instruments or documents identified in the Receivable File or the
Servicer’s electronic records.

13. Good Title. Immediately prior to the conveyance of the Receivables to the
Purchaser pursuant to this Agreement, the Seller was the sole owner thereof and
had good and

 

SCH-B-2



--------------------------------------------------------------------------------

indefeasible title thereto, free of any Lien and, upon execution and delivery of
this Agreement by the Seller, the Purchaser shall have good and indefeasible
title to and will be the sole owner of such Receivables, free of any Lien. The
Seller has not taken any action to convey any right to any Person that would
result in such Person having a right to payments received under the related
Insurance Policies or the related Dealer Agreements or Dealer Assignments or to
payments due under such Receivables. No Dealer has a participation in, or other
right to receive, proceeds of any Receivable.

14. Security Interest in Financed Vehicle. Each Receivable created or shall
create a valid, binding and enforceable first priority security interest in
favor of AmeriCredit in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or AmeriCredit has commenced procedures that will result
in such Lien Certificate which will show, AmeriCredit named (which may be
accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle, which security interest is prior to
all other Liens upon and security interests in such Financed Vehicle which now
exist or may hereafter arise or be created (except, as to priority, for any lien
for taxes, labor or materials affecting a Financed Vehicle). To the best of the
Seller’s knowledge, as of the Cutoff Date, there were no Liens or claims for
taxes, work, labor or materials affecting a Financed Vehicle which are or may be
Liens prior or equal to the Liens of the related Receivable.

15. Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
to the owner thereof with respect to such Receivable.

16. No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any Receivable, or the exercise of any right thereunder,
will not render such Receivable unenforceable in whole or in part and no such
right has been asserted or threatened with respect to any Receivable.

17. No Default. There has been no default, breach, or, to the knowledge of the
Seller and Servicer, violation or event permitting acceleration under the terms
of any Receivable (other than payment delinquencies of not more than 30 days),
and, to the best of the Seller’s knowledge, no condition exists or event has
occurred and is continuing that with notice, the lapse of time or both would
constitute a default, breach, violation or event permitting acceleration under
the terms of any Receivable, and there has been no waiver of any of the
foregoing.

18. Insurance. At the time of an origination of a Receivable by AmeriCredit or a
Dealer, each Financed Vehicle is required to be covered by a comprehensive and
collision insurance policy, and each Receivable permits the holder thereof to
obtain physical loss and damage insurance at the expense of the Obligor if the
Obligor fails to do so.

19. Certain Characteristics of the Receivables.

 

SCH-B-3



--------------------------------------------------------------------------------

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $85,000.

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of at
least 1% and not more than 33%.

(E) No Receivable was more than 30 days past due as of the Cutoff Date.

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

(G) Each Obligor had a billing address in the United States as of the date of
origination of the related Receivable.

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

(J) Each Receivable arose under a Contract with respect to which AmeriCredit has
performed all obligations required to be performed by it thereunder.

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

20. Prepayment. Each Receivable allows for prepayment and partial prepayments
without penalty.

 

SCH-B-4



--------------------------------------------------------------------------------

SCHEDULE B-2

REPRESENTATIONS AND WARRANTIES OF THE SELLER

REGARDING THE POOL OF RECEIVABLES

1. Adverse Selection. No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those receivables owned by the Seller
which met the selection criteria set forth in clauses (A) through (M) of number
19 of Schedule B-1.

2. All Filings Made. All filings (including, without limitation, UCC filings
(including, without limitation, the filing by the Seller of all appropriate
financing statements in the proper filing office in the State of Delaware under
applicable law in order to perfect the security interest in the Receivables
granted to the Trust hereunder)) required to be made by any Person and actions
required to be taken or performed by any Person in any jurisdiction to give the
Trust and the Trust Collateral Agent a first priority perfected lien on, or
ownership interest in, the Receivables and the proceeds thereof and the Other
Conveyed Property have been made, taken or performed.

3. Consumer Leases. No Receivable in the pool constitutes a “consumer lease”
under either (a) the UCC as in effect in the jurisdiction the law of which
governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

SCH-B-1